Exhibit 10.1
Execution Version




FOURTH AMENDMENT TO CREDIT AND GUARANTEE AGREEMENT


FOURTH AMENDMENT TO CREDIT AND GUARANTEE AGREEMENT (this “Agreement” or the
“Amendment”), dated as of August 16, 2017, relating to the Credit and Guarantee
Agreement, dated as of January 6, 2016 (as amended, restated, amended and
restated, supplemented, waived or otherwise modified from time to time prior to
the date hereof, the “Existing Credit Agreement” and the Existing Credit
Agreement as modified by this Amendment, the “Amended Credit Agreement"), among
Kraton Polymers LLC, a Delaware limited liability company (the “U.S. Borrower”),
Kraton Corporation (formerly Kraton Performance Polymers, Inc.), a Delaware
corporation (“Parent”), certain subsidiaries of Parent, as Guarantors, the
Lenders party thereto from time to time and Credit Suisse AG, Cayman Islands
Branch, as Administrative Agent (in such capacity, the “Administrative Agent”)
for the Lenders. Capitalized terms used in this Agreement and not otherwise
defined herein have the respective meanings assigned thereto in the Amended
Credit Agreement.
RECITALS:
WHEREAS, on the Fourth Amendment Effective Date (as defined below), Kraton
Polymers Holdings B.V., a besloten vennootschap met beperkte aansprakelijkheid
(a private limited liability company) organized under the laws of the
Netherlands (the “Euro Borrower”), shall become a Borrower under the Amended
Credit Agreement and Kraton Polymers Nederland B.V., K.P. Global Holdings C.V.,
KP International C.V., KP International Holdings LLC and K.P. Investment B.V.
(the “Euro Guarantors”) shall become a Guarantor of the Amended Credit Agreement
and shall Guarantee the obligations with respect to the Euro Replacement Term
Loans (as defined below);
WHEREAS, on the Fourth Amendment Effective Date, (A) the U.S. Borrower shall
borrow replacement term loans in an aggregate principal amount of $520,000,000
(“Dollar Replacement Term Loans”) and (B) Euro Borrower shall borrow replacement
term loans denominated in Euros in an aggregate principal amount of €260,000,000
(the “Euro Replacement Term Loans” and, together with the Dollar Replacement
Term Loans, the “Replacement Term Loans”), in each case, pursuant to Section
10.5(f) of the Existing Credit Agreement (the “Replacement Term Loan
Financing”). The net proceeds of the Replacement Term Loans will be used,
together with available cash, to make a voluntary prepayment in full of the
balance of the aggregate principal amount of the Loans outstanding on the Fourth
Amendment Effective Date (as defined below), together with accrued interest
thereon (such amounts collectively, the “Term Loan Repayment Amount”);
WHEREAS, (A) the institution listed on Schedule I hereto as the Dollar
Replacement Term Lender (the “Dollar Replacement Term Lender”) (i) has agreed,
on the terms and conditions set forth herein and in the Existing Credit
Agreement, to provide the amount of the Dollar


    



--------------------------------------------------------------------------------







Replacement Term Loans set forth opposite its name under the heading “Dollar
Replacement Term Loan Commitment” on Schedule I hereto (the “Dollar Replacement
Term Loan Commitments”) and (ii) by executing a signature page to this
Agreement, approves of the amendments to the Existing Credit Agreement and the
other Credit Documents as set forth in this Agreement and (B) the institution
listed on Schedule I hereto as the Euro Replacement Term Lender (the “Euro
Replacement Term Lender” and, together with the Dollar Replacement Term Lender,
the “Replacement Term Lenders”) (i) has agreed, on the terms and conditions set
forth herein and in the Existing Credit Agreement, to provide the amount of the
Euro Replacement Term Loans set forth opposite its name under the heading “Euro
Replacement Term Loan Commitment” on Schedule I hereto (the “Euro Replacement
Term Loan Commitments”) and (ii) by executing a signature page to this
Agreement, approves of the amendments to the Existing Credit Agreement and the
other Credit Documents as set forth in this Agreement.
WHEREAS, (1) the Borrowers, the Credit Parties party hereto, the Administrative
Agent and the Lenders party hereto have agreed to amend the Existing Credit
Agreement in the form attached hereto as Exhibit A, (2) the Borrowers, the U.S.
Credit Parties, the Lenders party hereto and the Administrative Agent have
agreed to amend the Pledge and Security Agreement as provided in Section 4 below
and (3) the Administrative Agent and Bank of America, N.A., in its capacity as
the ABL Administrative Agent, have agreed to amend the ABL Intercreditor
Agreement, dated as of January 6, 2016 (the “ABL Intercreditor Agreement”), as
provided in Section 5 below, in each case, on the Fourth Amendment Effective
Date.
WHEREAS, each existing Term Lender that executes and delivers a consent in the
form of the Lender Consent attached to the Election Notice Memorandum (as
defined in the Cashless Roll Letter (as defined below)) posted to the Lenders (a
“Lender Consent”) as a Lender of Initial Term Loans will be deemed (i) to have
agreed to the terms of this Amendment and the Amended Credit Agreement, (ii) to
have agreed to exchange (as further described in the Lender Consent) the
Allocated Amount (as defined in the Cashless Settlement of Existing Term Loans
letter, dated August 16, 2017 (the “Cashless Roll Letter”), by and among the
U.S. Borrower and the Administrative Agent) of its existing Initial Term Loans
for Dollar Replacement Term Loans in an equal principal amount, and (iii) upon
the Fourth Amendment Effective Date to have exchanged (as further described in
the Lender Consent) the Allocated Amount of its existing Initial Term Loans for
Dollar Replacement Term Loans in an equal principal amount, which will be
effectuated either by exercising a cash-less exchange option or through a cash
settlement option selected by such Lender in its Lender Consent.
NOW, THEREFORE, the parties hereto therefore agree as follows:
SECTION 1.    References. The rules of construction specified in Section 1.3 of
the Existing Credit Agreement also apply to this Agreement. Each reference to
“hereof”,


2
    







--------------------------------------------------------------------------------







“hereunder”, “herein” and “hereby” and each other similar reference and each
reference to “this Agreement” and each other similar reference contained in the
Existing Credit Agreement shall, after this Agreement becomes effective, refer
to the Amended Credit Agreement.
SECTION 2.        Replacement Term Loans
(a)Subject to the terms and conditions set forth herein, the Dollar Replacement
Term Lender agrees to make a Dollar Replacement Term Loan to the U.S. Borrower
on the Fourth Amendment Effective Date in a principal amount not to exceed its
Dollar Replacement Term Loan Commitment. Subject to the terms and conditions set
forth herein, the Euro Replacement Term Lender agrees to make a Euro Replacement
Term Loan to the Euro Borrower on the Fourth Amendment Effective Date in a
principal amount not to exceed its Euro Replacement Term Loan Commitment. Unless
previously terminated, each of the Dollar Replacement Term Loan Commitments and
the Euro Replacement Term Loan Commitments shall terminate at 5:00 p.m., New
York City time, on the Fourth Amendment Effective Date.


(b)With effect from the Fourth Amendment Effective Date, the Euro Replacement
Term Loans shall be “Initial Euro Term Loans”, the Dollar Replacement Term Loans
shall be “Initial Dollar Term Loans”, the Replacement Term Loans shall be
“Initial Term Loans” and “Term Loans”, the Dollar Replacement Term Lender shall
be an “Initial Dollar Term Lender”, the Euro Replacement Term Lender shall be an
“Initial Euro Term Lender” and the Replacement Term Lenders shall be an “Initial
Term Lender” and a “Lender” with outstanding Initial Term Loans under the
Amended Credit Agreement.


SECTION 3.        Amendments to Credit Agreement.
Effective as of the Fourth Amendment Effective Date, the Existing Credit
Agreement shall be amended to reflect the changes which are attached as Exhibit
A hereto such that on the Fourth Amendment Effective Date, the terms that are
reflected in strike-through font shall be deleted and the terms that are
reflected in double underlined font shall be added.     
SECTION 4.        Amendment to Security Agreement.
Effective as the Fourth Amendment Effective Date, Section 2.2 of the Security
Agreement shall be amended by amending and restating in its entirety clause (a)
thereof to read as follows: “any of the outstanding voting capital stock of a
CFC in excess of 65% of the voting power of all classes of capital stock of such
CFC entitled to vote; provided that immediately upon the amendment of the
Internal Revenue Code to allow the pledge of a greater percentage of the voting
power of capital stock in a CFC without adverse tax consequences to Parent and
its Subsidiaries, the Collateral shall include, and such security interest and
lien shall attach to, such greater percentage of capital stock of each CFC;
provided, further, that with respect to the any applicable Guarantor’s
Obligations with respect to the Initial Euro Term Loan Facility, the outstanding
voting capital stock of the Euro Borrower and any Euro Guarantor in excess of
65%


3
    







--------------------------------------------------------------------------------







of the voting power of all classes of capital stock of such entity entitled to
vote shall not be Excluded Collateral”.
SECTION 5.        Amendments to the ABL Intercreditor Agreement.
Effective as the Fourth Amendment Effective Date, the Administrative Agent is
authorized to execute an amendment to the ABL Intercreditor Agreement which
shall provide for the following amendments (the “ABL Intercreditor Amendments”)
to enable the first priority pledge of the identified assets of the Non-U.S.
Credit Parties as Fixed Asset Priority Collateral including by:
(a)        amending Section 1.1 to:
(i)
add the following definition thereto in alphabetical sequence: ““Pledged Debt”
means all intercompany Indebtedness owed from time to time to any Grantor,
whether or not evidenced by any Instrument, including any Intercompany Note and
all interest, cash, instruments and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the foregoing; provided that, in no event shall Pledged Debt
include Accounts, Credit Card Receivables or Chattel Papers””;

(ii)
amend the definition of ABL Priority Collateral to (x) amend the proviso in
clause (iii) thereof by deleting the phrase “(other than an Investment Property
in Foreign Assets)” and (y) amend and restate clause (v) to read “all Foreign
Assets (other than Investment Property and Pledged Debt)”;

(iii)
amend and restate in its entirety the last sentence in the definition of
“Collateral” to read as follows: “For the avoidance of doubt, (i) as it relates
to the ABL Claimholders, the Collateral shall include the Foreign Assets and
(ii) as it relates to the Fixed Assets Claimholders, the Collateral shall
exclude the Foreign Assets (other than Investment Property and Pledged Debt)”;

(iv)
amend the definition of “Fixed Asset Priority Collateral” by (x) amending clause
(iv) thereof by deleting the words “that is not a Foreign Asset” after the words
“owned by and Grantor” and (y) adding the phrase “(other than Investment
Property and Pledged Debt)” after the words “none of the Foreign Assets” in the
last sentence thereof; and

(v)
Amend the definition of “Foreign Domiciled Grantor” by adding the words “or
Fixed Asset Loan Document” after the words “means any Grantor under any ABL Loan
Document”;



4
    







--------------------------------------------------------------------------------







(b)        amending clause (b) in Section 2.3 by amending and restating the
first proviso therein to read: “provided that, this provision will not be
violated with respect to any Lien on Foreign Assets constituting ABL Priority
Collateral”;
(c)        amending Section 2.4 by adding the words “that constitute ABL
Priority Collateral” after the words “with respect to the Liens of the ABL
Collateral Agent’s and/or the ABL Claimholders on the Foreign Assets” in the
first sentence thereof;
(d)        amending clause (d) in Section 5.1 by adding the words “that
constitute ABL Priority Collateral” after the words “as to the Fixed Asset
Collateral Agent and the Fixed Asset Claimholders, Liens on Foreign Assets” in
clause (ii) thereof; and
(e)        amending clause (a) in Section 5.6 by adding the words “that
constitute ABL Priority Collateral” after the words “except with respect to
Liens on Foreign Assets” in the last sentence thereof.
SECTION 6.        Joinder of Euro Borrower to the Amended Credit Agreement.
The Euro Borrower hereby acknowledges that is has received and reviewed a copy
of the Amended Credit Agreement and acknowledges, agrees and confirms that by
its execution of this Agreement:
(a)        the Euro Borrower will be deemed a “Borrower” and a “Euro Borrower”
for all purposes of the Amended Credit Agreement and the other Credit Documents
and shall have all of the obligations of the Euro Borrower and liabilities of
the Euro Borrower thereunder as if the Euro Borrower had directly executed the
Amended Credit Agreement;
(b)        the Euro Borrower joins in an agrees to be bound by all terms,
conditions, covenants, agreements and acknowledgements attributable to such
Borrower under the Amended Credit Agreement and the other Credit Documents; and
(c)        the Euro Borrower will perform all obligations and duties required of
it by the Amended Credit Agreement and Loan Documents as a Borrower and the Euro
Borrower thereunder.
SECTION 7.        Joinder of Euro Guarantors to Amended Credit Agreement.
Each Euro Guarantor hereby acknowledges that is has received and reviewed a copy
of the Amended Credit Agreement and acknowledges, agrees and confirms that by
its execution of this Agreement:


5
    







--------------------------------------------------------------------------------







(a)    such Euro Guarantor will be deemed a “Guarantor”, a “Euro Guarantor”, a
“Non-U.S. Credit Party” and a “Credit Party” for all purposes of the Amended
Credit Agreement and shall have all of the obligations of a Guarantor with
respect to the Euro Obligations thereunder as if it had directly executed the
Amended Credit Agreement;
(b)    such Euro Guarantor joins in and agrees to be bound by, all of the terms,
conditions, covenants, agreements and acknowledgements applicable to the
Guarantors, the Euro Guarantors, the Non-U.S. Credit Parties and Credit Parties
contained in the Amended Credit Agreement and
(c)    without limiting the generality of the foregoing terms of this Section 7,
such Euro Guarantor hereby jointly and severally guarantees to each Lender and
the Administrative Agent, as provided in Section 7 of the Amended Credit
Agreement, the due and punctual payment in full of all Euro Obligations, when
the same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a) or any equivalent provision in any
applicable jurisdiction) strictly in accordance with the terms thereof.
SECTION 8.        Certain Agreements.
(a)    The parties hereto hereby agree that, for all purposes under the Amended
Credit Agreement and the other Credit Documents, (i) the Replacement Term Loans
will constitute Loans and Initial Term Loans and the term loan facility extended
hereunder, the Initial Term Facility and (ii) the Replacement Term Lender will
each be a Lender and a Term Lender.
(b)    The parties hereto hereby agree that JPMorgan Chase Bank, N.A, Deutsche
Bank Securities Inc., Credit Suisse Securities (USA) LLC and Merrill Lynch,
Pierce, Fenner & Smith Incorporated and any of its designated affiliates (the
“Lead Arrangers”), in their capacity as such, shall be deemed to constitute
Arrangers under the Amended Credit Agreement and the other Credit Documents.
SECTION 9.        Representations of the Credit Parties. Each Credit Party
represents and warrants that, as of the date hereof:
(a)    the representations and warranties set forth in the Credit Documents are
true and correct in all material respects (or in all respects where qualified by
materiality or Material Adverse Effect) on and as of the Fourth Amendment
Effective Date after giving effect hereto with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date);


6
    







--------------------------------------------------------------------------------







(b)    no Event of Default or Default shall exist immediately prior to or after
giving effect to the transactions contemplated hereunder;
(c)    immediately after giving effect to the transactions contemplated
hereunder on the Fourth Amendment Effective Date, (i) the sum of debt and other
liabilities (including contingent liabilities) of Parent and its Subsidiaries,
taken as a whole, does not exceed the present fair saleable value of Parent and
its Subsidiaries, taken as a whole, and the present assets of Parent and its
Subsidiaries, taken as a whole; (ii) the capital of Parent and its Subsidiaries,
taken as a whole, is not unreasonably small in relation to their business as
contemplated to be conducted after the Fourth Amendment Effective Date and the
consummation of the transactions hereunder; and (iii) Parent and its
Subsidiaries, taken as a whole, have not incurred and do not intend to incur, or
believe (nor should it reasonably believe) that they will incur, debts and
liabilities (including contingent liabilities) beyond their ability to pay such
debts and liabilities as they become due (whether at maturity or otherwise). For
purposes hereof, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standards No. 5);
(d)    each Credit Party has all requisite power and authority to enter into the
this Agreement and to carry out the transactions contemplated hereby;
(e)    the execution, delivery and performance of this Agreement has been duly
authorized by all necessary action on the part of each Credit Party that is a
party hereto;
(f)    the execution, delivery and performance by Credit Parties of this
Agreement and the consummation of the transactions contemplated hereby do not
and will not (a) violate (i) any provision of any law or any governmental rule
or regulation applicable to Parent or any of its Restricted Subsidiaries, (ii)
any of the Organizational Documents of Parent or any of its Restricted
Subsidiaries, or (iii) any order, judgment or decree of any court or other
agency of government binding on Parent or any of its Restricted Subsidiaries; or
(b) conflict with, result in a breach of or constitute (with due notice or lapse
of time or both) a default under any Contractual Obligation of Parent or any of
its Restricted Subsidiaries except to the extent such conflict, breach or
default could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect;
(g)    the execution, delivery and performance by the Credit Parties of this
Agreement and the consummation of the transactions contemplated hereby do not
and will not require any material registration with, material consent or
material approval of, material notice to, or other material action to, with or
by, any Governmental Authority, except for filings and recordings


7
    







--------------------------------------------------------------------------------







with respect to the Collateral required to be made, or otherwise delivered to
Collateral Agent pursuant to this Agreement or the Amended Credit Agreement, for
filing and/or recordation, as of the Fourth Amendment Effective Date or such
later date as the Administrative Agent may agree; and
(h)    this Agreement has been duly executed and delivered by each Credit Party
that is a party hereto and is the legally valid and binding obligation of such
Credit Party, enforceable against such Credit Party in accordance with its
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability and principles of good
faith and fair dealing.     
SECTION 10.    Conditions.    This Agreement shall become effective as of the
first date (the “Fourth Amendment Effective Date”) when each of the following
conditions shall have been satisfied:
(a)the Administrative Agent (or its counsel) shall have received from each
Credit Party, the Replacement Term Lenders, the Administrative Agent and the ABL
Administrative Agent (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence reasonably satisfactory to the
Administrative Agent (which may include facsimile or electronic transmission of
a signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement or a Lender Consent;
(b)the Administrative Agent shall have received (i) any required notice of
prepayment of Loans pursuant to Section 2.10(a) of the Existing Credit Agreement
and (ii) any required notice of borrowing of Replacement Term Loans pursuant to
Section 2.1(b) of the Existing Credit Agreement; provided, in each case, that
such notice of prepayment and notice of borrowing shall be delivered in
accordance the time periods specified in Sections 2.10(a) and 2.1(b), as
applicable, of the Existing Credit Agreement or such shorter period as the
Administrative Agent may agree;
(c)the representations and warranties set forth in Section 9 above shall be true
and correct as of the Fourth Amendment Effective Date;
(d)the Administrative Agent shall have received a certificate, dated the Fourth
Amendment Effective Date and executed by a Responsible Officer of the Borrower
Representative, confirming the accuracy of the representations and warranties
set forth in Section 9 above;
(e)The Administrative Agent shall have received a solvency certificate
substantially in the form of Exhibit K attached to the Existing Credit Agreement
from the chief


8
    







--------------------------------------------------------------------------------







financial officer of the U.S. Borrower that shall certify as to the solvency of
Parent and its Subsidiaries (on a consolidated basis) after giving effect to the
transactions contemplated hereunder;
(f)    Administrative Agent and Arrangers shall have received a duly executed
letter of direction from the Borrowers addressed to Administrative Agent and
Arrangers, directing the disbursement on the Fourth Amendment Effective Date of
the proceeds of the Refinanced Term Loans made on such date;
(g)    Agents and Lenders shall have received an executed copy of the customary
written opinion of Baker & McKenzie LLP, counsel for the Credit Parties, and
Blenheim Advocaten, Netherlands counsel for the Euro Guarantors, in each case,
addressed to Agents and Lenders, dated as of the Fourth Amendment Effective Date
and otherwise in form and substance reasonably satisfactory to Administrative
Agent and Arrangers (and each Credit Party hereby instructs such counsel to
deliver such opinion to Agents and Lenders);the Administrative Agent shall have
received customary closing certificates and documentation consistent with those
delivered on the Closing Date and such additional customary documents and
filings as the Administrative Agent may reasonably require to assure that the
Replacement Term Loans contemplated hereby are secured by the Collateral;
(h)     the Administrative Agent shall have received customary closing
certificates and documentation consistent with those delivered on the Closing
Date and such additional customary documents and filings as the Administrative
Agent may reasonably require to assure that the Replacement Term Loans
contemplated hereby are secured by the Collateral;
(i)    the payment of the Term Loan Repayment Amount by the Borrowers to the
Administrative Agent for the accounts of the existing Term Lenders, as a
voluntary prepayment in full of the Loans outstanding on the Fourth Amendment
Effective Date, shall occur substantially simultaneously with the Borrowing of
the Replacement Term Loans;
(j)    Borrower shall have paid to Lenders, Agents and Arrangers the fees
payable on the Fourth Amendment Effective Date referred to in Section 2.8 of the
Amended Credit Agreement and all expenses payable pursuant to Section 10.2 of
the Amended Credit Agreement or pursuant any other letter agreement with the
Arrangers which have accrued to or are otherwise payable on the Fourth Amendment
Effective Date, in each case to the extent the U.S. Borrower has received
invoices therefor at least three Business Days prior to the Fourth Amendment
Effective Date;
(k)    no later than three Business Days in advance of the Fourth Amendment
Effective Date, the Replacement Term Lenders shall have received all
documentation and other information reasonably requested by it in writing at
least ten days in advance of the Fourth Amendment Effective Date, which
documentation or other information is required by regulatory


9
    







--------------------------------------------------------------------------------







authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act;
(l)    each Arranger shall have received for each Mortgaged Property, the
completed Flood Certificate with respect such property, which Flood Certificate
shall be addressed to Collateral Agent and otherwise comply with the Flood
Program; (B) if the Flood Certificate states that such Mortgaged Property is
located in a Flood Zone, U.S. Borrower's written acknowledgment of receipt of
written notification from the Collateral Agent (x) as to the existence of a
Mortgage and (y) as to whether the community in which such Mortgaged Property is
located is participating in the Flood Program; (C) if such Mortgaged Property is
located in a Flood Zone and is located in a community that participates in the
Flood Program, evidence that U.S. Borrower has obtained a policy of flood
insurance that is in compliance with all applicable requirements of the Flood
Program; and (D) if such Mortgaged Property is located in a Flood Zone and is
located in a community that does not participate in the Flood Program, evidence
that U.S. Borrower has obtained private flood insurance that is in compliance
with all applicable regulations or, in the absence of regulations, is otherwise
in form and substance reasonably satisfactory to Collateral Agent;
(m)    each of the Euro Borrower and the Euro Guarantors shall have executed and
delivered a Joinder to the ABL Intercreditor Agreement in the form attached as
Exhibit A thereto; and
(n)    the First Amendment to the ABL Loan Agreement, by and among Parent, the
U.S. Borrower, the ABL Administrative Agent and the other parties thereto (the
“ABL First Amendment”), shall have become effective substantially concurrently
with, or prior to, the Fourth Amendment Effective Date and, pursuant to such ABL
First Amendment, the ABL Lenders shall have consented to the ABL Intercreditor
Amendments.
SECTION 11.        Post-Closing Covenant. The Borrowers covenant and agree that
on or prior to the date that is fifteen (15) Business Days after the Fourth
Amendment Effective Date (or such later date as may be agreed to by the
Administrative Agent in its reasonable discretion), it shall execute and deliver
to the Collateral Agent the Dutch Security Agreements.
SECTION 12.    Waivers. Solely in connection with the borrowing of the
Replacement Term Loans on the Fourth Amendment Effective Date and the voluntary
prepayment in full of the Loans in connection therewith, each of the Lenders
party hereto hereby waive any required notice of prepayment of Loans pursuant to
Section 2.10(a) of the Existing Credit Agreement.
SECTION 13.    Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York.


10
    







--------------------------------------------------------------------------------







SECTION 14.    Confirmation of Guaranties and Security Interests by U.S.
Guarantor.
(a)    By signing this Agreement, each U.S. Guarantor hereby confirms that (i)
the obligations of the U.S. Guarantors under the Existing Credit Agreement as
modified hereby (including with respect to the Replacement Term Loans) and the
other Credit Documents (x) are entitled to the benefits of the guarantees and
the security interests set forth or created in the Amended Credit Agreement,
Pledge and Security Agreement and the other Credit Documents and (y) constitute
Obligations and (ii) notwithstanding the effectiveness of the terms hereof, the
Guarantee, the Pledge and Security Agreement and the other Credit Documents are,
and shall continue to be, in full force and effect and are hereby ratified and
confirmed in all respects. Each U.S. Guarantor ratifies and confirms that all
Liens granted, conveyed, or assigned to any Agent by such Person pursuant to
each Credit Document to which it is a party remain in full force and effect, are
not released or reduced, and continue to secure full payment and performance of
the Obligations as increased hereby.
(b)    In addition, by signing this Agreement, the U.S. Borrower hereby confirms
that pursuant to the Amended Credit Agreement it irrevocably and unconditionally
guarantees to the Administrative Agent for the ratable benefit of the
Beneficiaries the due and punctual payment in full of all Euro Obligations as
set forth in the Amended Credit Agreement.
SECTION 16.    Consent. The Borrowers and the Administrative Agent hereby
consent to the assignment of any Replacement Term Loans held by the Replacement
Term Lender on the date hereof; provided, that the applicable Borrower consents
to such assignment only to the extent that the amount and relevant assignee of
each such assignment has been disclosed by the Administrative Agent to the
applicable Borrower on or prior to the date hereof.
SECTION 17.    No Novation. By its execution of this Agreement, each of the
parties hereto acknowledges and agrees that the terms of this Agreement do not
constitute a novation, but, rather, a supplement of the terms of a pre-existing
indebtedness and related agreement, as evidenced by the Amended Credit
Agreement.
SECTION 18.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Credit Documents constitute the entire agreement among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Delivery
of an executed counterpart of a signature page of this Agreement by facsimile or
by email as a “.pdf” or “.tif” attachment shall be effective as delivery of a
manually executed counterpart of this Agreement.


11
    







--------------------------------------------------------------------------------







SECTION 19.    Miscellaneous. This Agreement shall constitute a Credit Document
for all purposes of the Existing Credit Agreement. The Borrower shall pay all
reasonable fees, costs and expenses of the Administrative Agent as agreed to
between the parties incurred in connection with the negotiation, preparation and
execution of this Agreement and the transactions contemplated hereby (in the
case of any such fees and reasonable out-of-pocket expenses incurred in
connection with this Agreement or the Term Loan Refinancing, subject to any
agreed-upon limits contained in any letter agreement with the Administrative
Agent or its affiliates entered into in connection with this Agreement or the
Term Loan Refinancing). The execution, delivery and effectiveness of this
Agreement shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of any Lender or the Administrative Agent under any
of the Credit Documents, nor constitute a waiver of any provision of any of the
Credit Documents.
SECTION 20.    Incorporation. Sections 10.15 and 10.16 of the Existing Credit
Agreement, relating to, among other things, jurisdiction, waiver of jury trial,
venue, forum and service of process, are hereby incorporated and shall apply to
the parties hereto mutatis mutandis, to the same extent as if fully set forth
herein.
[Remainder of Page Intentionally Left Blank]




12
    







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

BORROWERS


KRATON POLYMERS LLC


By: /s/ Stephen E. Tremblay    
Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer




KRATON POLYMERS HOLDINGS B.V.


By:
/s/ Stephen E. Tremblay    

Name: Stephen E. Tremblay
Title: Director and Attorney-in-Fact




PARENT


KRATON CORPORATION
By:    /s/ Stephen E. Tremblay    
Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer
GUARANTORS


ELASTOMERS HOLDINGS LLC
By:
/s/ Stephen E. Tremblay    
Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer









    




[NEWYORK 3282501_7]

--------------------------------------------------------------------------------





KRATON POLYMERS U.S. LLC
By:
/s/ Stephen E. Tremblay    
Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer

KRATON POLYMERS CAPITAL CORPORATION
By:/s/ Stephen E. Tremblay    
Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer
KRATON CHEMICAL, LLC (formerly known as Arizona Chemical Company, LLC)
By:/s/ Stephen E. Tremblay    
Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer
AZ CHEM INTERMEDIATE LP
By:
AZ Chem Partners I LLC its general partner

By: AZ Chem Holdings LP, its sole member
By: AZ Chem Partners II LLC, its general partner
By: Kraton Polymers LLC, its sole member


By:
/s/ Stephen E. Tremblay    
Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer



AZ CHEM US HOLDINGS INC.
By:
/s/ Stephen E. Tremblay    
Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer





Signature Page—Fourth Amendment to Credit and Guarantee Agreement

--------------------------------------------------------------------------------





AZ CHEM US INC.
By:
/s/ Stephen E. Tremblay    
Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer



AZ CHEM HOLDINGS LP
By: AZ Chem Partners II LLC, its general partner    
By: Kraton Polymers LLC, its sole member


By:
/s/ Stephen E. Tremblay    
Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer



AZ CHEM PARTNERS I LLC
By: AZ Chem Holdings LP, its sole member
By: AZ Chem Partners II LLC, its general partner
By: Kraton Polymers LLC, its sole member


By:
/s/ Stephen E. Tremblay    
Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer



AZ CHEM PARTNERS II LLC
By: Kraton Polymers LLC, its sole member
By:
/s/ Stephen E. Tremblay    
Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer



KRATON POLYMERS NEDERLAND B.V.

By: /s/ Stephen E. Tremblay    
Name: Stephen E. Tremblay
Title: Director and Attorney-in-Fact


Signature Page—Fourth Amendment to Credit and Guarantee Agreement

--------------------------------------------------------------------------------





K.P. GLOBAL HOLDINGS C.V.
By: KP International Holdings LLC, its general partner
By: Kraton Holdings C.V., its sole member
By: Kraton Holdings II LLC, its general partner
By: Kraton C.V., its sole member
By: Kraton Holdings I LLC, its general partner
By: KP International C.V., its sole member
By: Kraton Polymers U.S. LLC, its general partner

By: /s/ Stephen E. Tremblay    
Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer


KP INTERNATIONAL C.V.
By: Kraton Polymers U.S. LLC, its general partner

By: /s/ Stephen E. Tremblay    
Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer


KP INTERNATIONAL HOLDINGS LLC
By: Kraton Holdings C.V., its sole member
By: Kraton Holdings II LLC, its general partner
By: Kraton C.V., its sole member
By: Kraton Holdings I LLC, its general partner
By: KP International C.V., its sole member
By: Kraton Polymers U.S. LLC, its general partner

By: /s/ Stephen E. Tremblay    
Name: Stephen E. Tremblay
Title: Executive Vice President and Chief Financial Officer


K.P. INVESTMENT B.V.

By: /s/ Stephen E. Tremblay    
Name: Stephen E. Tremblay
Title: Director and Attorney-in-Fact        


Signature Page—Fourth Amendment to Credit and Guarantee Agreement

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT
ADMINISTRATIVE AGENT CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Dollar
Replacement Term Lender and Euro Replacement Term Lender
By:
/s/ Vipul Dhadda    

Name: Vipul Dhadda
Title: Authorized Signatory


By:
/s/ Tino Schaufelberger    

Name: Tino Schaufelberger
Title: Authorized Signatory




Signature Page—Fourth Amendment to Credit and Guarantee Agreement

--------------------------------------------------------------------------------






Schedule I
COMMITMENTS
REPLACEMENT TERM LOAN COMMITMENTS
Replacement Term Lender
Dollar Replacement Term Loan Commitments
Euro Replacement Term Loan Commitments
Credit Suisse AG, Cayman Islands Branch


$520,000,000


€260,000,000
Total


$520,000,000


€260,000,000










--------------------------------------------------------------------------------





CREDIT AND GUARANTEE AGREEMENT
dated as of January 6, 2016,
as amended by the First Amendment, dated as of July 6, 2016, by the Second
Amendment, dated as of January 9, 2017 and by the Third Amendment, dated as of
June 13, 2017; and
as further amended as of August 16, 2017
among
KRATON POLYMERS LLC, as U.S. Borrower,
KRATON PERFORMANCE POLYMERS, INC. and HOLDINGS B.V., as Euro Borrower,
KRATON CORPORATION (formerly known as Kraton Performance Polymers, Inc.) and
CERTAIN SUBSIDIARIES OF KRATON POLYMERS LLCCORPORATION,
as Guarantors,
VARIOUS LENDERS,
and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent and Collateral Agent
NOMURA SECURITIES INTERNATIONAL, INC., and
DEUTSCHE BANK SECURITIES INC.
as Syndication Agents
________________________________________________________
$1,350,000,000 Senior Secured Credit Facilities
________________________________________________________
CREDIT SUISSE SECURITIES (USA) LLC,
NOMURA SECURITIES INTERNATIONAL, INC. and
DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arrangers and Joint Bookrunners









--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
SECTION 1.
DEFINITIONS AND INTERPRETATION 1

1.1
Definitions    1

1.2
Dutch Terms. 44

1.21.3
Accounting Terms; Limited Condition Acquisition Calculations 4245

1.31.4
Interpretation, etc. 4447

1.41.5
Currency Translation 4447

1.51.6
Cashless Rolls 4447

1.61.7
Calculation of Consolidated Total Assets 4447

SECTION 2.
LOANS 4548

2.1
Loans 4548

2.2
Pro Rata Shares; Availability of Funds 4548

2.3
Use of Proceeds 4649

2.4
Evidence of Debt; Register; Lenders’ Books and Records; Notes 4649

2.5
Interest on Loans 4750

2.6
Conversion/Continuation 4851

2.7
Default Interest 4952

2.8
Fees 4952

2.9
Scheduled Payments 4952

2.10
Voluntary Prepayments/Commitment Reductions5053

2.11
Mandatory Prepayments/Commitment Reductions5255

2.12
Application of Prepayments/Reductions 5558

2.13
General Provisions Regarding Payments 5659

2.14
Ratable Sharing 5760

2.15
Making or Maintaining Eurocurrency Rate Loans5861

2.16
Increased Costs; Capital Adequacy 6063

2.17
Taxes; Withholding, etc. 6265

2.18
Obligation to Mitigate 6669

2.19
Replacement of Lenders 6770

2.20
Extension Offers 6771

2.21
Incremental Credit Extensions 7073

2.22
Appointment of Borrower Representative. 77

SECTION 3.
CONDITIONS PRECEDENT7377

3.1
Closing Date 7377

3.2
Conditions to Each Credit Extension after the Closing Date7780






--------------------------------------------------------------------------------





SECTION 4.
REPRESENTATIONS AND WARRANTIES7881

4.1
Organization; Requisite Power and Authority; Qualification    7881

4.2
Equity Interests and Ownership 7881

4.3
Due Authorization 7882

4.4
No Conflict7882

4.5
Governmental Consents7982

4.6
Binding Obligation7982

4.7
Historical Financial Statements7982

4.8
[Reserved]7982

4.9
No Material Adverse Change7983

4.10
Adverse Proceedings, etc.7983

4.11
Payment of Taxes8083

4.12
Properties8083

4.13
Environmental Matters8083

4.14
No Defaults8184

4.15
Investment Company Act8184

4.16
Margin Stock8184

4.17
[Reserved].8184

4.18
Employee Benefit Plans8184

4.19
Solvency8286

4.20
Compliance with Statutes, etc.8286

4.21
Disclosure8386

4.22
Anti-Corruption Laws and Sanctions8386

4.23
Collateral Matters8386

4.24
Use of Proceeds.8487

4.25
COMI.87

SECTION 5.
AFFIRMATIVE COVENANTS8487

5.1
Financial Statements and Other Reports8488

5.2
Existence8791

5.3
Payment of Taxes and Claims8791

5.4
Maintenance of Properties8891

5.5
Insurance8891

5.6
Books and Records; Inspections8892

5.7
Compliance with Laws8992

5.8
Environmental8992

5.9
Subsidiaries9093

5.10
Additional Material Real Estate Assets9195

5.11
Further Assurances9497

5.12
Unrestricted Subsidiary Designation9597

5.13
Maintenance of Ratings9598

5.14
Use of Proceeds9598






--------------------------------------------------------------------------------





5.15
Certain Post-Closing Obligations9598

SECTION 6.
NEGATIVE COVENANTS9598

6.1
Indebtedness9698

6.2
Liens101103

6.3
No Further Negative Pledges103106

6.4
Restricted Junior Payments104106

6.5
Restrictions on Subsidiary Distributions105108

6.6
Investments106108

6.7
Fundamental Changes; Disposition of Assets108111

6.8
Sales and Leasebacks111114

6.9
Transactions with Affiliates111114

6.10
Conduct of Business113115

6.11
Permitted Activities of Parent113116

6.12
Amendments or Waivers of Material Debt Agreements or Organizational Documents
and Junior Indebtedness114117

6.13
Fiscal Year114117

6.14
Financial Covenant. 114Negative Pledge.117

SECTION 7.
GUARANTEE115117

7.1
Guarantee of the Obligations115117

7.2
BorrowerBorrowers Indemnity; Contribution by Guarantors115118

7.3
Payment by Guarantors117119

7.4
Liability of Guarantors Absolute117120

7.5
Waivers by Guarantors119122

7.6
Guarantors’ Rights of Subrogation, Contribution, etc.119122

7.7
Subordination of Other Obligations120123

7.8
Continuing Guarantee120123

7.9
Authority of Guarantors or Borrower120123

7.10
Financial Condition of Borrower120123

7.11
Bankruptcy, etc.121124

7.12
Discharge of Guarantee Upon Sale of Guarantor 121Credit Parties124

7.13
Co-Obligors, etc.125

SECTION 8.
EVENTS OF DEFAULT122125

8.1
Events of Default122125

SECTION 9.
AGENTS125128

9.1
Appointment of Agents125128

9.2
Powers and Duties125128






--------------------------------------------------------------------------------





9.3
General Immunity126129

9.4
Agents Entitled to Act as Lender128131

9.5
Lenders’ Representations, Warranties and Acknowledgment128131

9.6
Expense Reimbursement and Indemnity129132

9.7
Successor Administrative Agent and Collateral Agent130133

9.8
Collateral Documents and Guarantee131134

9.9
Withholding Tax.133136

9.10
Agency for Perfection133137

9.11
Parallel Liabilities.137

SECTION 10.
MISCELLANEOUS134138

10.1
Notices134138

10.2
Expenses136139

10.3
Indemnity137140

10.4
Set-Off138142

10.5
Amendments and Waivers138142

10.6
Successors and Assigns; Participations142146

10.7
Independence of Covenants146150

10.8
Survival of Representations, Warranties and Agreements146150

10.9
No Waiver; Remedies Cumulative146150

10.10
Marshalling; Payments Set Aside146150

10.11
Severability147151

10.12
Obligations Several; Independent Nature of Lenders’ Rights147151

10.13
Headings147151

10.14
APPLICABLE LAW147151

10.15
CONSENT TO JURISDICTION147151

10.16
WAIVER OF JURY TRIAL148152

10.17
Confidentiality149153

10.18
Usury Savings Clause150154

10.19
Counterparts150154

10.20
Effectiveness; Entire Agreement150154

10.21
PATRIOT Act151155

10.22
Electronic Execution of Loan Documents151155

10.23
No Fiduciary Duty151155

10.24
Judgment Currency152155

10.25
Authorization of Filing of Financing Statements152156

10.26
Actions in Concert152156

10.27
Applicable Intercreditor Agreements152156

10.28
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.157

10.29
Post-Acceleration Debt Allocation.158






--------------------------------------------------------------------------------







APPENDICES:
A Initial Term Loan Commitments
 
B Notice Addresses
 
 
SCHEDULES:
4.1 Jurisdictions of Organization and Qualification
 
4.2 Equity Interests and Ownership
 
4.11 Payment of Taxes
 
4.12 Real Estate Assets
 
5.10 Mortgaged Properties
 
5.14 Post-Closing Matters
 
6.1 Certain Indebtedness
 
6.2 Certain Liens
 
6.5 Certain Restrictions on Subsidiary Distributions
 
6.6 Certain Investments
 
6.9 Certain Affiliate Transactions
 
 
EXHIBITS:
A‑1 Funding Notice
 
A‑2 Conversion/Continuation Notice
 
B Term Loan Note
 
C Compliance Certificate
 
D Assignment and Assumption Agreement
 
E U.S. Tax Compliance Certificate
 
F Closing Date Certificate
 
G Counterpart Agreement
 
H-1 ABL Intercreditor Agreement
 
H-2 Pari Passu Intercreditor Agreement
I Form of Perfection Certificate
 
J Pledge and Security Agreement
 
K Solvency Certificate
 
L Collateral Certificate
 
 






--------------------------------------------------------------------------------





CREDIT AND GUARANTEE AGREEMENT
This CREDIT AND GUARANTEE AGREEMENT, dated as of January 6, 2016, is entered
into by and among Kraton Polymers LLC, a Delaware limited liability company
(“U.S. Borrower”); Kraton Polymers Holdings B.V., Dutch private limited
liability company organized under the laws of the Netherlands, having its
official seat (statutaire zetel) in the Hague, the Netherlands and registered
with the Dutch trade register under number 27182100 (“Euro Borrower” and,
together with the U.S. Borrower, the “Borrowers” and each a “Borrower”); Kraton
Corporation (formerly known as Kraton Performance Polymers, Inc.), a Delaware
corporation (“Parent”); certain subsidiaries of Parent, as Guarantors; the
Lenders party hereto from time to time; Credit Suisse AG, Cayman Islands Branch
(“Credit Suisse”), as Administrative Agent (together with its permitted
successors in such capacity, “Administrative Agent”) and as Collateral Agent
(together with its permitted successors in such capacity, “Collateral Agent”);
and Nomura Securities International, Inc. and Deutsche Bank Securities Inc. as
Syndication Agents.
RECITALS:
WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1;
WHEREAS, Borrower has entered into the Stock Purchase Agreement pursuant to
which Borrower will purchase all of the issued and outstanding shares of Arizona
Chemical Holdings Corporation; and
WHEREAS, in connection with the consummation of the transactions contemplated by
the Stock Purchase Agreement and each other Transaction, the Borrower has
requested the Lenders to extend credit as set forth herein;
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
Section 1.DEFINITIONS AND INTERPRETATION
1.1    Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:
“ABL Administrative Agent” means Bank of America N.A., as Administrative Agent
under the ABL Loan Agreement together with its permitted successor and assigns.
“ABL Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
Closing Date, among the ABL Administrative Agent, as agent for the holders of
the ABL Obligations (as defined therein), Administrative Agent, as agent for the
holders of the Fixed Asset Obligations (as defined therein), the other Fixed
Asset Collateral Agents (as defined therein) from time to time party thereto and
the other ABL Collateral Agents (as defined





--------------------------------------------------------------------------------





therein) from time to time party thereto and acknowledged by Parent, Borrower
and Guarantors.
“ABL Loan Agreement” means the Amended and Restated Loan, Security and Guarantee
Agreement, dated as of Closing Date, by and among, inter alia, Parent, the U.S.
Borrower, the ABL Administrative Agent, and the lenders from time to time a
party thereto, as amended, restated, adjusted, waived, renewed, modified,
refunded, replaced, restated, restructured, increased, supplemented or
refinanced in whole or in part from time to time in accordance with this
Agreement and the ABL Intercreditor Agreement.
“ABL Loan Documents” means the ABL Loan Agreement and any related notes,
guarantees, collateral documents, instruments and agreements constituting “Loan
Documents” (or similar term) under and as defined in the ABL Loan Agreement, and
in each case, as amended, restated, adjusted, waived, renewed, modified,
refunded, replaced, restated, restructured, increased, supplemented or
refinanced in whole or in part from time to time in accordance with this
Agreement and the ABL Intercreditor Agreement.
“ABL Loans” means the “Loans” (as defined in the ABL Loan Agreement).
“ABL Priority Collateral” shall have the meaning assigned to such term in the
ABL Intercreditor Agreement.
“Account” has the meaning assigned to such term in Article 9 of the UCC.
“Acquisition” means any acquisition whether by purchase, merger or otherwise (in
one transaction or a series of transactions) of all or substantially all of the
assets of any other Person or of a business unit, division, product line or line
of business of any other Person.
“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition or other acquisition and all other payments by Parent or any of its
Subsidiaries in exchange for, or as part of, or in connection with, any
Permitted Acquisition or any other acquisition, whether paid in cash or by
exchange of Equity Interests or of properties or otherwise and whether payable
at or prior to the consummation of such Permitted Acquisition or such other
acquisition or deferred for payment at any future time (provided, however,
“Acquisition Consideration” shall not include any such future payment for so
long as it is subject to the occurrence of any contingency) and includes any and
all payments representing the purchase price and any assumptions of
Indebtedness, “earn-outs” and other agreements to make any payment the amount of
which is, or the terms of payment of which are, in any respect subject to or
contingent upon the revenues, income, cash flow or profits (or the like) of any
Person or business.
“Additional Commitments” means any term commitments established pursuant to
Section 2.20, 2.21 or 10.5(f)(i).
“Additional Lender” means a Lender with an Additional Commitment or an
outstanding Additional Loan.





--------------------------------------------------------------------------------





“Additional Loans” means any term loans made pursuant to any Additional
Commitments or established as a separate Class of Loans pursuant to Section
2.20.
“Adjusted Eurocurrency Rate” means, for any Interest Rate Determination Date
with respect to an Interest Period for a Eurocurrency Rate Loan, the rate per
annum obtained by dividing (i) the rate per annum that appears on the page of
the Reuters Screen that displays the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) (such page currently being LIBOR(x) in
relation to a Loan denominated in Dollars, the LIBOR01 page and (y) in relation
to a Loan denominated in Euros, the EURIBOR01 page) for deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period in Dollars or Euros, as applicable, determined as of
approximately 11:00 a.m. (London, EnglandBrussels, Belgium time) in the case of
Loans denominated in Euros and approximately 11:00 a.m. (London time) in the
case of Loans denominated in Dollars, in each case, on such Interest Rate
Determination Date, by (ii) an amount equal to one minus the Applicable Reserve
Requirement. In the event the rate referenced in the preceding clause (a)(i)(x)
or (by) does not appear on such page or service or if such page or service shall
cease to be available, each such referenced rate shall be deemed to be the
Interpolated Rate. Notwithstanding the foregoing, the Adjusted Eurocurrency Rate
applicable to (x) any Initial Dollar Term Loan shall at no time be less than
1.00% per annum and (y) any Initial Euro Term Loan shall at no time be less than
0.75% per annum.


“Administrative Agent” has the meaning assigned to such term in the preamble
hereto.
“Adverse Proceeding” means any action, suit, proceeding, hearing (in each case,
whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Parent or any of its
Restricted Subsidiaries) at law or in equity, or before or by any Governmental
Authority, domestic or foreign (including any Environmental Claims), whether
pending or, to the knowledge of Parent or any of its Restricted Subsidiaries,
threatened in writing against Parent or any of its Subsidiaries or any property
of Parent or any of its Restricted Subsidiaries.
“Affected Lender” has the meaning assigned to such term in Section 2.15(b).
“Affected Loans” has the meaning assigned to such term in Section 2.15(b).
“Affiliate” means, with respect to any Person, any branch of such Person or any
other Person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the Person
specified. For purpose of this definition, (a) “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by agreement or otherwise and (b) “Controlled” has a correlative
meaning. For the avoidance of doubt, none of the Arrangers, the Agent or their





--------------------------------------------------------------------------------





respective lending affiliates shall be deemed to be an Affiliate of Parent, the
BorrowerBorrowers or any of their respective Restricted Subsidiaries.
“Agent” means each of (i) Administrative Agent, (ii) Collateral Agent, (iii) the
Arrangers and (iv) any other Person appointed under the Credit Documents to
serve in an agent or similar capacity, including, without limitation, any
auction manager.
“Agent/Arranger Affiliates” has the meaning assigned to such term in Section
10.1(b)(iii).
“Aggregate Amounts Due” has the meaning assigned to such term in Section 2.14.
“Aggregate Payments” has the meaning assigned to such term in Section 7.2(b).
“Agreement” means this Credit and Guarantee Agreement, dated as of January 6,
2016, as it may be amended, supplemented, restated or otherwise modified from
time to time.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Parent or its Subsidiaries from time to time
concerning or relating to bribery, money laundering or corruption.
“Applicable Intercreditor Agreement” means (a) the ABL Intercreditor Agreement,
(b) with respect to debt that is secured on a pari passu basis with the
Obligations hereunder, an intercreditor agreement substantially in the form
attached hereto as Exhibit H-2, or (c) with respect to Indebtedness that is
subordinated to the Obligations hereunder or secured by a Lien that is
subordinated to the Liens securing the Obligations hereunder (excluding
Indebtedness under the ABL Loan Documents), an intercreditor agreement
reasonably satisfactory to Administrative Agent.
“Applicable Margin” means (a) with respect to the Initial Dollar Term Loans (x)
that are Eurocurrency Rate Loans, 3.00% per annum and (y) that are Base Rate
Loans, 2.00% per annum; (b) with respect to the Initial Euro Term Loans that are
Eurocurrency Rate Loans, 4.002.50% per annum and; and (b) with respect to
Initial Term Loans that are Base Rate Loans, 3.00% per annum; and (c) with
respect to any Additional Loan of any Class, the rate or rates per annum
specified in the applicable Refinancing Amendment, Incremental Facility
Amendment or Extension Amendment. “Applicable Reserve Requirement” means, at any
time, for any Eurocurrency Rate Loan denominated in Dollars, the maximum rate,
expressed as a decimal, at which reserves (including, without limitation, any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D) under regulations issued from time to time
by the Board of Governors or other applicable banking regulator. Without
limiting the effect of the foregoing, the Applicable Reserve Requirement shall
reflect any other reserves required to be maintained by such member banks with
respect to (i) any category of liabilities which includes deposits by reference
to which the applicable Adjusted Eurocurrency Rate or any other interest rate





--------------------------------------------------------------------------------





of a Loan is to be determined, or (ii) any category of extensions of credit or
other assets which include Eurocurrency Rate Loans. A Eurocurrency Rate Loan
shall be deemed to constitute Eurocurrency liabilities and as such shall be
deemed subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender. The rate of interest on Eurocurrency Rate Loans denominated in Dollars
shall be adjusted automatically on and as of the effective date of any change in
the Applicable Reserve Requirement.
“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to Agents or Lenders by means of
electronic communications pursuant to Section 10.1(b).
“Arizona Chemical AB Transfer” means the transfer of 100% of the Equity Interest
in Arizona Chemical AB, a Sweden private limited liability company, from Kraton
Holdings, C.V. to Euro Borrower.
“Arrangers” means Credit Suisse Securities (USA) LLC (“CS Securities”), Nomura
Securities International, Inc. (“Nomura”) and Deutsche Bank Securities Inc.
(“DBSI”) and, with respect to the Fourth Amendment, JPMorgan Chase Bank, N.A.,
CS Securities, DBSI and Merrill Lynch, Pierce, Fenner & Smith Incorporated and
any of its designated affiliates.
“Asset Sale” means a sale, lease or sub‑lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor) transfer or other disposition to, or any exchange of property with,
any Person (other than (a) to a Borrower or any Guarantor Subsidiary or (b)
among wholly owned Subsidiaries of Parent that are not Credit Parties), in one
transaction or a series of transactions, of all or any part of Parent’s or any
of its Restricted Subsidiaries’ businesses, assets or properties of any kind,
whether real, personal, or mixed and whether tangible or intangible, whether now
owned or hereafter acquired or leased, including, without limitation, the Equity
Interests of any of Parent’s Restricted Subsidiaries, other than (i) sales,
leases or licenses (exclusive or non-exclusive) out granted in the ordinary
course of business (excluding any such sales, leases or licenses out by
operations or divisions discontinued or to be discontinued), (ii) non-exclusive
licenses out of Intellectual Property by any Restricted Subsidiary of Parent to
another Restricted Subsidiary of Parent in the ordinary course of business,
(iii) sales of Accounts in connection with any Supplier Financing Transaction,
(iv) any sale or other transfer of inventory, Cash, Cash Equivalents and other
cash management investments and obsolete, unused or unnecessary equipment, in
each case in the ordinary course of business and (v) other than for purposes of
Section 6.7 and the definition of “Internally Generated Cash”, sales, leases or
licenses out of other assets for consideration of less than $30,000,000 in the
aggregate during any Fiscal Year.





--------------------------------------------------------------------------------





“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D, in each case with such amendments or
modifications thereto as may be approved by Administrative Agent and Borrower
Representative.
“Assignment Effective Date” has the meaning assigned to such term in Section
10.6(b).
“Auction” means a purchase by the applicable Borrower pursuant to Section
2.10(c) of Loans of any Class (Loans tendered for in an Auction being referred
to as “Offer Loans”) pursuant to a modified Dutch auction in accordance with the
following restrictions: (a) the Borrower Representative shall deliver a notice
of the proposed purchase of Loans to Administrative Agent (for distribution to
the Lenders) no later than 12:00 p.m. (New York City time) at least three
Business Days in advance of a proposed commencement date of such Auction
indicating (i) the dates on which the Auction will commence and conclude, (ii)
the maximum principal amount of Loans that such purchaser is willing to purchase
in such Auction and (iii) the range of discounts to par at which such purchaser
would be willing to purchase the Offer Loans, (b) the dollar amount of the
proposed purchase in each Auction (based on the par value of the Offer Loans to
be purchased) shall be no less than an aggregate of $5,000,000 or an integral
multiple of $1,000,000 in excess thereof, (c) such purchaser shall hold each
Auction open for a minimum period of two Business Days, (d) a Lender that elects
to participate in an Auction may choose to tender all or part of such Lender’s
Loans, (e) each Auction shall be offered to the Lenders holding the applicable
Class of Loans on a pro rata basis in accordance with their Pro Rata Shares, (f)
each Auction shall be conducted pursuant to procedures Administrative Agent may
establish, which shall be consistent with this definition and with
Section 2.10(c) and otherwise reasonably acceptable to Borrower Representative,
that a Lender must follow in order to have its Offer Loans purchased, (g) as to
each assigning Lender, each purchase of Loans shall be of a uniform, and not
varying, percentage of all rights of such assigning Lender hereunder with
respect thereto (and shall be allocated among the Loans of such Class of such
assigning Lender in a manner that would result in such assigning Lender holding
Loans of each Type (and, in the case of Loans that are Eurocurrency Rate Loans,
for each Interest Period) in accordance with its applicable Pro Rata Share) and
(h) all purchases of Loans pursuant to any individual Auction shall be at the
same discounted purchase price.
33    “Authorized Officer” means, as applied to any Person, any individual
holding the position of chairman of the board (if an officer), chief executive
officer, president or one of its vice presidents (or the equivalent thereof), or
such Person’s chief financial officer, chief accounting officer or treasurer;
provided, that, when such term is used in reference to a certificate or other
document executed by, or a certificate of, an Authorized Officer, the secretary
or assistant secretary (or equivalent thereof) of such Person shall have
delivered an incumbency certificate to Administrative Agent as to the authority
of such Authorized Officer.
“Available Basket Amount” means, as of any date:
(a)    $50,000,000.00 (the “Starter Basket”); plus





--------------------------------------------------------------------------------





(b)    the sum, for all Fiscal Years commencing with the Fiscal Year ending on
December 31, 2016, for which the financial statements required by Section 5.1(b)
shall have been delivered, 50.00% of Consolidated Net Income for each such
Fiscal Year, minus
(c)    the portion of the Available Basket Amount previously utilized pursuant
to Section 6.4(f) or 6.6(k), with the utilization of Section 6.6(k) for any
acquisition being the Acquisition Consideration in respect thereof and the
utilization of Section 6.6(k) for any Investment being the amount thereof
determined in accordance with the last sentence of the definition of
“Investment”, plus
(d)    an amount equal to the aggregate amount of all Returns received on or
prior to such date in Cash or Cash Equivalents in respect of any Investment made
in reliance on Section 6.6(k), plus
(e)    the amount of any Declined Proceeds, plus
(f)    the net Cash proceeds, of a sale of Qualified Equity Interests of Parent
(which proceeds shall be contributed to the U.S. Borrower as Cash in exchange
for Qualified Equity Interests), and the fair market value, as reasonably
determined by the U.S. Borrower, of Cash Equivalents, marketable securities or
any other property received by Parent as a capital contribution or in return for
any issuance (without duplication of clause (g) immediately below) of common
Equity Interests of Parent, and contributed to the U.S. Borrower as Qualified
Equity Interests, in each case received after the Closing Date and excluding any
such amount received pursuant to any management equity plan or stock option plan
or any other management or employee benefit plan or pursuant to Section 6.6(s),
plus
(g)    the net Cash proceeds of Indebtedness of Parent and its Subsidiaries or
of Disqualified Equity Interests of Parent, in each case, issued after the
Closing Date (other than in respect of (i) any issuance by any of Parent or its
Subsidiaries to Parent or any Subsidiary, or (ii) pursuant to any management
equity plan or stock option plan or any other management or employee benefit
plan) to the extent such Indebtedness or Disqualified Equity Interests have been
exchanged or converted into Qualified Equity Interests of Parent, together with
the fair market value of any Cash Equivalents and the fair market value (as
reasonably determined by the U.S. Borrower) of any property or assets received
by the U.S. Borrower upon such exchange or conversion.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the





--------------------------------------------------------------------------------





applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
“Base Rate” means, for any day, the rate per annum equal to the greatest of (i)
the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate in
effect on such day plus ½ of 1.00% and (iii) the Adjusted Eurocurrency Rate
(after giving effect to any Adjusted Eurocurrency Rate “floor”) that would be
applicable to a Eurocurrency Rate Loan denominated in Dollars with an Interest
Period of one month determined on such day plus 1.00% per annum; provided that,
notwithstanding the foregoing, the Base Rate applicable to any Initial Dollar
Term Loan shall at no time be less than 2.00% per annum. Any change in the Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted Eurocurrency Rate shall be effective on the effective day of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
Eurocurrency Rate, as the case may be.
“Base Rate Loan” means a Loan denominated in Dollars bearing interest at a rate
determined by reference to the Base Rate.
“Beneficiary” means any Secured Party.
“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.
“Borrower Representative” means the U.S. Borrower in its capacity as
representative of the other Borrowers as set forth in Section 2.22.
“BorrowerBorrowers” has the meaning assigned to such term in the preamble
hereto.
“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and, (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted
Eurocurrency Rate or any Eurocurrency Rate Loans denominated in Dollars, the
term “Business Day” shall mean any day which is a Business Day described in
clause (i) and which is also a day for trading by and between banks in Dollar
deposits in the London interbank market. and (iii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted
Eurocurrency





--------------------------------------------------------------------------------





Rate or any Eurocurrency Rate Loans denominated in Euros, the term “Business
Day” shall mean any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer which utilizes a single shared platform and which
was launched on 19 November 2007 (TARGET 2) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euros.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person, in each case subject to Section 1.21.3(c).
“Captive Insurance Subsidiary” means any Subsidiary of Parent that is subject to
regulation as an insurance company (or any Subsidiary thereof).
“Cash” means money, currency or a credit balance in any Deposit Account.
“Cash Equivalents” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within 12 months
from the date of acquisition thereof;
(b)    direct obligations issued or unconditionally guaranteed by any foreign
government or any political subdivision or public instrumentality thereof, in
each case having an investment grade rating from either S&P or Moody’s (or, if
at any time neither S&P nor Moody’s is rating such obligations, an equivalent
rating from another rating agency) maturing within 12 months from the date of
acquisition thereof;
(c)    investments in commercial paper and variable or fixed rate notes maturing
within 12 months from the date of acquisition thereof rated, at such date of
acquisition, at least A-2 by S&P or at least P-2 by Moody’s (or, if at any time
neither S&P nor Moody’s is rating such obligations, an equivalent rating from
another rating agency);
(d)    investments in certificates of deposit, banker’s acceptances, demand
deposits, time deposits and Eurodollar time deposits maturing within 12 months
from the date of acquisition thereof issued or guaranteed by or placed with, and
money market deposit accounts issued or offered by, any Lender or any domestic
office of any commercial bank organized under the laws of the United States of
America or any State thereof which has a





--------------------------------------------------------------------------------





combined capital and surplus and undivided profits of not less than
$500,000,000;
(e)    fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) through (d) above and
‎(f)(f) through ‎(h)(h) below and entered into with a financial institution
satisfying the criteria described in clause (d) above;
(f)    money market and similar liquid funds that (i) comply with the criteria
set forth in Securities and Exchange Commission Rule 2a 7 under the Investment
Company Act of 1940, (i) are rated at least A-2 by S&P and P-2 by Moody’s and
have portfolio assets of at least $5,000,000,000 (or, if at any time neither S&P
nor Moody’s is rating such obligations, an equivalent rating from another rating
agency);
(g)    securities with maturities of 12 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States of America, or any political subdivision or taxing
authority thereof;
(h)    indebtedness or preferred stock issued by persons rated A or higher by
S&P or A2 or higher from Moody’s with maturities of 12 months or less from the
date of acquisition (or, if at any time neither S&P nor Moody’s is rating such
obligations, an equivalent rating from another rating agency);
(i)    any money market fund of which the assets are comprised of not less than
90.00% of the items specified in clauses (a) through (h)(g) above; and
(j)    with respect to any Non-U.S. Subsidiary investments denominated in the
currency of the jurisdiction in which such Person is organized which are similar
to the items specified in clauses (a) through (h)(g) above (other than the
nationality of the governmental or non-governmental issuer or counterparty
involved).
“Change in Law” has the meaning assigned to such term in Section 2.16(a).
“Change of Control” means, (a) at any time, Parent shall not beneficially own
and control directly or indirectly 100% of the Equity Interests of each Borrower
and of each Person that directly or indirectly owns or controls any outstanding
voting stock of each Borrower; (b) the acquisition by any Person or group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange
Act), in a single transaction or in a related series of transactions, of Equity
Interests representing more than 35.00% of the total voting power of all of the
Equity Interests of Parent; (c) a “Change of Control”(as defined in the Senior
Unsecured Notes Indenture, the ABL Loan Agreement or any other agreement with
respect to Material Indebtedness of any Credit Party) shall have occurred and
(d) the majority of





--------------------------------------------------------------------------------





the seats (other than vacant sales) on the board of directors (or similar
governing body) of Parent shall cease to be occupied by Continuing Directors.
“Class”, when used in reference to (a) any Loan or borrowing, refers to whether
such Loan, or the Loans comprising such borrowing, are Initial Dollar Term
Loans, Initial Euro Term Loans, Additional Loans of any series established as a
separate “Class” pursuant to Section 2.20, 2.21 or 10.5(f), (b) any Commitment,
refers to whether such Commitment is an Initial Term Loan Commitment, an
Additional Commitment of any series established as a separate “Class” pursuant
to Section 2.20, 2.21 or 10.5(f) and (c) any Lender, refers to whether such
Lender has a Loan or Commitment of a particular Class.
“Closing Date” means January 6, 2016.
“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit F.
“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Collateral Documents as security for all or any part of the Obligations
(subject to exceptions contained herein and/or in the Collateral Documents, and
excluding, for the avoidance of doubt, the Excluded Assets).
“Collateral Agent” has the meaning assigned to such term in the preamble hereto.
“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the Intellectual Property Security Agreements, the Non-U.S. Collateral
Documents, any deed or amendment of deed executed in connection with this
Agreement or any amendment hereof and all other instruments, documents and
agreements delivered by any Credit Party pursuant to this Agreement or any of
the other Credit Documents in order to grant to, or perfect in favor of,
Collateral Agent, for the benefit of the Secured Parties, a Lien on any real,
personal or mixed property of that Credit Party as security for all or any part
of the Obligations.
“Commitment” means each of the Initial Term Loan Commitments and the Additional
Commitments.
“Commitment Letter” means that certain Amended and Restated Commitment Letter
dated October 7, 2015, by and among the U.S. Borrower, the Administrative Agent
and the Commitment Parties named therein.
“Commodity Agreement” means any commodity price protection agreement or other
commodity price hedging arrangement, swap agreement, futures contract, option
contract, cap or other similar agreement or arrangement.
“Company Material Adverse Effect” means any events, acts, changes, effects or
circumstances that (1) has had or would be reasonably expected to have a
material and





--------------------------------------------------------------------------------





adverse effect on the business, financial condition or results of operations of
the Company and its Subsidiaries taken as a whole, or (2) would reasonably be
expected to prevent or delay past the Outside Date the consummation of the
transactions contemplated by the Stock Purchase Agreement by Seller or the
Company; provided, however, that none of the following shall be deemed (either
alone or in combination) to constitute, and none of the following shall be taken
into account in determining whether there has been or may be, a Company Material
Adverse Effect: (i) the effect of any change in the United States or foreign
economies or securities, financial, banking or credit markets (including changes
in interest or exchange rates) or geopolitical conditions in general; (ii) the
effect of any change that generally affects any industry in which the Company or
any of its Subsidiaries operates or seasonal changes in the results of
operations of the Company or any of its Subsidiaries; (iii) the effect of any
change arising in connection with natural disasters or acts of nature,
hostilities, acts of war, sabotage or terrorism or military actions or any
escalation or material worsening of any such hostilities, acts of war, sabotage
or terrorism or military actions; (iv) the effect of any action taken by the
Company as expressly required by the Stock Purchase Agreement or with the
consent of Buyer or the failure to take any action expressly prohibited by the
Stock Purchase Agreement; (v) the effect of any changes in applicable Laws or
accounting rules or any action required to be taken under any applicable Law or
Order; (vi) the failure of the Company or its Subsidiaries to meet any of their
internal projections (it being agreed that such exception shall not prevent or
otherwise affect a determination that the underlying cause of any such failure
(unless such underlying cause is covered by any other section of this proviso)
is or contributed to a Company Material Adverse Effect); (vii) any effect
resulting from the negotiation, execution, announcement, pendency or performance
of the Stock Purchase Agreement, compliance with terms of the Stock Purchase
Agreement or the consummation of the transactions contemplated by the Stock
Purchase Agreement or any communication by Buyer or any of its Affiliates of its
plans or intentions (including in respect of employees) with respect to any of
the businesses of the Company and its Subsidiaries, including (A) losses or
threatened losses of, or any adverse change in the relationship with employees,
customers, suppliers, distributors, financing sources, joint venture partners,
licensors, licensees or others having relationships with the Company or any of
its Subsidiaries and (B) the initiation of litigation or other administrative
proceedings by any Person with respect to the Stock Purchase Agreement or any of
the transactions contemplated hereby; (viii) any effect that results from any
action taken at the express prior request of Buyer or with Buyer’s prior written
consent; or (ix) any breach by Buyer of its obligations under the Stock Purchase
Agreement.; provided, however, any events, acts, changes, effects or
circumstances referred to in clause (i), (ii), (iii) or (v) shall be taken into
account for purposes of determining whether a Company Material Adverse Effect
has occurred to the extent such event, act, change, effect or circumstance
adversely affects the Company in a disproportionate manner as compared to
similarly situated participants in the industry in which the Company operates.
For the avoidance of doubt, a Company Material Adverse Effect shall be measured
only against past performance of the Company and its Subsidiaries, and not
against any forward-looking statements, financial projections or forecasts of
the Company and its Subsidiaries. Capitalized terms in the preceding definition
(other than the terms “Company Material Adverse Effect” and “Stock Purchase
Agreement”) are used as defined in the Stock Purchase Agreement.





--------------------------------------------------------------------------------





“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.
“Consolidated Adjusted EBITDA” means with respect to Parent and its Restricted
Subsidiaries for any period, the Consolidated Net Income for such period:
(a)    increased (without duplication) and to the extent deducted (and not added
back) in arriving at such Consolidated Net Income, the sum of the following
amounts for such period:
(i)    the amount of depreciation and amortization, as determined in accordance
with GAAP; plus
(ii)    total interest expense and, to the extent not reflected in such total
interest expense, the sum of (A) premium payments, debt discount, fees, charges
and related expenses incurred in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets plus (B) the portion of rent expense with respect to such period under
any Capital Leases that is treated as interest expense in accordance with GAAP
plus (C) the implied interest component of synthetic leases with respect to such
period plus (D) any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations or such derivative
instruments plus (E) bank and letter of credit fees and costs of surety bonds in
connection with financing activities, plus (F) any commissions, discounts, yield
and other fees and charges; plus
(iii)    provision for taxes based on income or profits or capital, including,
without limitation, federal, state, provincial, franchise, excise and similar
taxes and foreign withholding taxes (including any future taxes or other levies
which replace or are intended to be in lieu of such taxes and any penalties and
interest related to such taxes or arising from tax examinations); plus
(iv)    negative effects of purchase accounting; plus
(v)    all extraordinary, nonrecurring or one-time charges; plus
(vi)    the sum of: (A) the amount of “run rate” cost savings, operating expense
reductions, other operating improvements and synergies related to any
acquisition or similar transaction (including the Acquisition) projected by the
Borrower Representative in good faith to be realized as a result of actions
(taken, committed to be taken





--------------------------------------------------------------------------------





or planned to be taken, in each case on or prior to the date that is 24 months
after such acquisition or similar transaction (which cost savings shall be added
to Consolidated Adjusted EBITDA until fully realized and calculated on a pro
forma basis as though such cost savings had been realized on the first day of
the relevant period), net of the amount of actual benefits realized from such
actions; provided that such cost savings are reasonably identifiable and
quantifiable), (B) cost savings to be realized for actions already taken in
connection with the U.S. Borrower’s cost reset initiative announced prior to the
Closing Date (such strategic cost reset initiative as described in the
presentation provided to the Lenders on December 1, 2015 the “Cost Reset
Initiative”) and achieved prior to the date which is 12 months after the Closing
Date, which shall not exceed $12,000,000 and (C) cost savings in connection with
actions taken after the Closing Date (excluding any cost savings related to the
Cost Savings Initiative regardless of when the actions giving rise to such cost
savings are taken or when such cost savings are realized) projected by the
Borrower Representative in good faith to be realized on or prior to the date
that is 12 months after such action is taken (which cost savings shall be added
to Consolidated Adjusted EBITDA until fully realized and calculated on a pro
forma basis as though such cost savings had been realized on the first day of
the relevant period), net of the amount of actual benefits realized from such
actions; provided, that such cost savings are reasonably identifiable and
quantifiable) and provided further that such cost savings shall not exceed
$15,000,000 for any period; and provided that the aggregate amount of such cost
savings, operating expense reductions, other operating improvements and
synergies in clauses (A), (B) and (C) hereof shall not exceed 25% of
Consolidated Adjusted EBITDA, prior to giving effect to such additions; plus
(vii)    all non-cash charges that did not increase Consolidated Adjusted EBITDA
in a prior period; provided, that for any such non-cash charges resulting in a
cash payment or cash outlay in a subsequent period, Consolidated Adjusted EBITDA
will be reduced by the amount of the cash payment or cash outlay in the period
made; plus
(viii)    any non-cash loss attributable to the mark-to-market movement in the
valuation of hedging agreements pursuant to FASB Accounting Standards
Codification 815 — “Derivatives and Hedging”; plus
(ix)    (A) the amount of any restructuring provisions, restructuring charges,
restructuring accruals or restructuring reserves,





--------------------------------------------------------------------------------





(B) cost initiative charges embedded in cost of goods sold (cash and non-cash
charges) and (C) cost initiative charges embedded in selling, general and
administrative expenses (cash and non-cash charges); plus
(x)    non-recurring operating location exit charges; provided no amounts
pursuant to this clause (x) may be added if such amount was added in a prior
period; plus
(xi)    actual plant turnaround costs and expenses to the extent deducted in
calculating Consolidated Net Income in an aggregate amount not to exceed
$7,500,000 in such period; plus
(xii)    losses on sales of assets, disposals or abandonments other than in the
ordinary course of business (cash and non-cash); plus
(xiii)    Transaction Costs and any fees, costs and expenses payable by Parent
and the Restricted Subsidiaries in connection with any offering of Equity
Interests of Parent, Permitted Acquisitions, joint ventures or other Investments
permitted hereunder (whether consummated or unsuccessful and other than
Investments made in the ordinary course of business and other than Investments
in Subsidiaries) expensed or amortized in such period; plus
(xiv)    Pro Forma EBITDA; plus
(xv)    to the extent not included in Consolidated Net Income of Parent and its
Restricted Subsidiaries, the KFPC Percentage times the Consolidated Adjusted
EBITDA of the joint venture Kraton Formosa Polymers Corporation, a corporation
formed under the laws of Republic of China (“Kraton Formosa”), calculated in a
manner consistent with the calculation of Consolidated Adjusted EBITDA otherwise
applicable to the Parent and its Restricted Subsidiaries and provided that prior
to the commission of the production facility owned by Kraton Formosa, such
amount shall be excluded if a negative number;
(b)    decreased (without duplication) and to the extent included in arriving at
such Consolidated Net Income, the sum of the following amounts for such period:
(i)    gains on sales of assets other than in the ordinary course of business
(cash and non-cash); minus





--------------------------------------------------------------------------------





(ii)    any non-cash gains attributable to the mark-to-market movement in the
valuation of hedging agreements pursuant to FASB Accounting Standards
Codification 815 — “Derivatives and Hedging”;
(c)    increased or decreased (without duplication) by, as applicable, any
effects of Inventory Revaluation; and
(d)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated Adjusted EBITDA currency translation gains
and losses related to currency re-measurements of assets or liabilities
(including the net loss or gain resulting from hedging agreements for currency
exchange risk and revaluations of intercompany balances).
“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases) of Parent
and its Restricted Subsidiaries during such period determined on a consolidated
basis that, in accordance with GAAP, are or should be included as capital
expenditures in the consolidated statement of cash flows of Parent and its
Subsidiaries.
“Consolidated Current Assets” means, as at any date of determination, the total
assets of Parent and its Restricted Subsidiaries on a consolidated basis that
may properly be classified as current assets in conformity with GAAP, excluding
Cash and Cash Equivalents.
“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Parent and its Restricted Subsidiaries on a consolidated
basis that may properly be classified as current liabilities in conformity with
GAAP, excluding the current portion of long term debt.
“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to:
(a)    the sum, without duplication, of the amounts for such period of
(a) Consolidated Net Income, plus (b) to the extent reducing Consolidated Net
Income, the sum, without duplication, of amounts for non-Cash charges reducing
Consolidated Net Income, including for depreciation and amortization (excluding
any such non-Cash charge to the extent that it represents an accrual or reserve
for a potential Cash charge in any future period or amortization of a prepaid
Cash charge that was paid in a prior period (other than with respect to any
environmental, pension and other post-retirement expenses accrual or reserves)),
plus (c) the Consolidated Working Capital Adjustment; minus
(b)    the sum, without duplication (including with respect to amounts already
reducing Consolidated Net Income), of (a) the amounts paid





--------------------------------------------------------------------------------





in such period from Internally Generated Cash of (1) scheduled repayments of
Indebtedness for borrowed money (excluding repayments of any revolving
facilities except to the extent the commitments under any such revolving
facilities are permanently reduced in connection with such repayments) and
scheduled repayments of obligations under Capital Leases (excluding any interest
expense portion thereof), and (2) Consolidated Capital Expenditures and other
cash payments by Parent and its Restricted Subsidiaries during such period in
respect of long-term liabilities of Parent and its Restricted Subsidiaries
(other than Indebtedness) to the extent such payments are not deducted in
calculating Consolidated Net Income, plus (b) other non-Cash gains increasing
Consolidated Net Income for such period (excluding any such non-Cash gain to the
extent it represents the reversal of an accrual or reserve for a potential Cash
charge in any prior period (other than with respect to any environmental,
pension and other post-retirement expenses accrual or reserves)), plus (c)
environmental, pension and other post-retirement expenses paid in such period to
the extent previously or concurrently accrued or reserved and not reducing
Consolidated Net Income in this period, plus (d) the aggregate amount of
Restricted Junior Payments made pursuant to Sections 6.4(a), (b), (d) and (h) or
Investments made pursuant to Sections 6.6(h), (l), (n), (p), (q) and (r) (in
each case, to the extent funded with Internally Generated Cash of the Credit
Parties);, in each case paid by the Parent and its Restricted Subsidiaries in
such period, plus (e) any gain (loss) on asset sales, disposals or abandonments
(other than asset sales, disposals or abandonments in the ordinary course of
business or consistent with industry practice) or income (loss) from
discontinued operations (but if such operations are classified as discontinued
due to the fact that they are subject to an agreement to dispose of such
operations, only when and to the extent such operations are actually disposed
of). As used in this clause (b)(a)(1), “scheduled repayments of Indebtedness” do
not include mandatory prepayments or voluntary prepayments or purchases of the
Loans pursuant to Section 2.10.
“Consolidated Net Income” means, for any period, the net income (or loss) of
Parent and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Restricted
Subsidiary of Parent or is merged into or consolidated with Parent or any of its
Restricted Subsidiaries, (b) the income (or deficit) of any Person (other than a
Restricted Subsidiary of Parent) in which Parent or any of its Restricted
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by Parent or such Restricted Subsidiary in the form
of dividends or similar distributions, and (c) the undistributed earnings of any
Restricted Subsidiary of Parent to the extent that the declaration or payment of
dividends or similar distributions by such Restricted Subsidiary is not at the
time permitted by the terms of any contractual obligation (other than under any
Credit Document) or any applicable law.





--------------------------------------------------------------------------------





“Consolidated Total Assets” means, at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total assets” (or any
like caption) on a consolidated balance sheet of Parent and its Restricted
Subsidiaries at such date.
“Consolidated Total Debt” means, as of any date of determination, the aggregate
amount of Indebtedness of the Parent and its Restricted Subsidiaries outstanding
on such date, determined on a consolidated basis in accordance with GAAP,
consisting only of Indebtedness for borrowed money, unreimbursed obligations
under letters of credit, obligations in respect of Capital Leases and debt
obligations evidenced by promissory notes or similar instruments; provided that
the maximum amount of the guarantee of indebtedness of Kraton Formosa shall be
included in calculating Consolidated Total Debt, with such indebtedness
calculated net of the KFPC Percentage times the unrestricted cash and cash
equivalents of Kraton Formosa and its subsidiaries.
“Consolidated Total Secured Debt” means, as at any date of determination, the
aggregate principal amount of Consolidated Total Debt outstanding on such date
that is secured by a Lien on any property of Parent or its Restricted
Subsidiaries.
“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.
“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period. In
calculating the Consolidated Working Capital Adjustment there shall be excluded
the effect of reclassification during such period of current assets to long term
assets and current liabilities to long term liabilities and the effect of any
Permitted Acquisition during such period; provided that there shall be included
with respect to any Permitted Acquisition during such period an amount (which
may be a negative number) by which the Consolidated Working Capital attributable
to the Person or Persons acquired in such Permitted Acquisition as at the time
of such Permitted Acquisition is consummated exceeds (or is less than)
Consolidated Working Capital attributable to such Person or Persons at the end
of such period.


“Contingent Obligation” means as to any Person, any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person, whether or not contingent, (a) to purchase any such
Debt or any property constituting direct or indirect security therefor, (b) to
advance or supply funds (i) for the purchase or payment of any such Debt or (ii)
to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (c) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such Debt of the ability of the primary obligor to make payment
of such Debt or (d) otherwise to assure or hold harmless the holder of such Debt
against loss in respect thereof. The amount of any Contingent Obligation shall
be deemed to be an amount equal to the





--------------------------------------------------------------------------------





stated or determinable amount of the Debt in respect of which such Contingent
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.


“Continuing Directors” means (a) the directors of Parent on the Closing Date
after giving effect to the transactions contemplated hereby and (b) each other
director of Parent if, in each case, such other director’s nomination for
election to the board of directors of Parent is recommenced by at least 50% of
the votes of the then Continuing Directors.
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
lease, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.
“Contributing Guarantors” has the meaning assigned to such term in Section
7.2(b).
“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A‑2.
“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit G delivered by a Credit Party pursuant to Section 5.9 and in form and
substance reasonably satisfactory to the Administrative Agent.
“Cost Reset Initiative” has the meaning assigned to such term in the definition
of “Consolidated Adjusted EBITDA”.
“Credit Date” means the date of a Credit Extension.
“Credit Document” means any of this Agreement, the Collateral Documents, the
Counterpart Agreements, each Refinancing Amendment, each Incremental Facility
Amendment, each Extension Amendment, each Additional Agreement and, except for
purposes of Section 10.5, the Notes, if any, any amendments or other
modifications of any of the foregoing, and each other document, certificate,
instrument or agreement executed and delivered by a Credit Party for the benefit
of any Agent or any Lender in connection herewith on or after the date hereof
that is designated by the Borrower Representative and Administrative Agent as a
“Credit Document”.
“Credit Extension” means the making or extension of a Loan.
“Credit Party” means each Borrower and each Guarantor.
“CRR” shall have the meaning given to such term in Section 2.19.





--------------------------------------------------------------------------------





“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement.
“DAM Exchange” means the exchange of the Lenders’ interests pursuant to Section
10.29.
“DAM Exchange Date” means the date, if any, upon which the maturity of the Loans
is accelerated or deemed accelerated pursuant to Section 8.1.
“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, general assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the U.S. or other applicable jurisdictions from time to
time in effect and affecting the rights of creditors generally.
“Declined Proceeds” has the meaning assigned to such term in Section 2.11(f).
“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
“Designated Non-Cash Consideration” means the fair market value (as determined
in good faith by the Borrower Representative) of non-cash consideration received
by Parent, theany Borrower or any of their Subsidiaries in connection with an
asset sale that is so designated as Designated Non-Cash Consideration pursuant
to a certificate of an Authorized Officer of the Borrower Representative,
setting forth such valuation, less the amount of cash or cash equivalents
received in connection with a subsequent disposition of such Designated Non-Cash
Consideration.
“Designated Subsidiary” means (a) each Subsidiary that is not an Excluded
Subsidiary; and (b) each Subsidiary that is a Credit Party on the ClosingFourth
Amendment Effective Date.
“Disqualified Equity Interest” means any Equity Interest which, by its terms (or
by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part, (iii)
provides for the payment of any dividend, interest, sinking fund or other
similar payment in cash, or (iv) is or becomes convertible into or exchangeable
for Indebtedness or any other Equity Interests





--------------------------------------------------------------------------------





that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the then-existing Latest Maturity Date, except, in
the case of clauses (i) and (ii), if as a result of a change of control or asset
sale, so long as any rights of the holders thereof upon the occurrence of such a
change of control or asset sale event are subject to the prior payment in full
of all Obligations and the termination of the Commitments.
“Disqualified Lenders” means (a) the persons identified as “Disqualified
Lenders” in writing to the Arrangers by the U.S. Borrower on or prior to the
date of the Original Commitment Letter (as defined in the Commitment Letter),
(b) those competitors of Parent or any of its Subsidiaries who are from time to
time identified in writing by the Borrower Representative to Administrative
Agent and (upon request) the Lenders as Disqualified Lenders and (b) in the case
of each such competitor, each Affiliate thereof (other than bona fide debt funds
that are affiliates of competitors of the BorrowerParent or its Subsidiaries)
that is clearly identifiable on the basis of such Affiliate’s name or that is
identified in writing by the Borrower Representative to Administrative Agent and
the Lenders as a Disqualified Lender (it being understood that no supplement to
the list of Disqualified Lenders will affect any assignment to a Person not on
the list at the time it acquired its interest in any Commitment, Loan or other
interest hereunder).
“Disregarded Entity” means any entity that is treated as a pass-through or
disregarded entity for United States federal income tax purposes.
“Dollars” and the sign “$” mean the lawful money of the United States.
“Dutch Security Agreements” means each pledge or security agreement governed by
Dutch law creating a lien in favor of the Collateral Agent, including each such
security agreement or pledge required to be delivered to the Collateral Agent
pursuant to the Fourth Amendment.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person other than a natural Person that is (i) a
Lender, an Affiliate of any Lender or a Related Fund (any two or more Related
Funds being treated





--------------------------------------------------------------------------------





as a single Eligible Assignee for all purposes hereunder) or (ii) a commercial
bank, insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
which extends credit or buys loans in the ordinary course of business; provided,
that (A) none of the Credit Parties or any Affiliate of any Credit Party shall
be an Eligible Assignee and (B) if at any time a list of Disqualified Lenders
has been made available to Administrative Agent and (upon request) all Lenders,
no Disqualified Lender identified on such list shall be an Eligible Assignee at
such time. Notwithstanding the foregoing or anything else to the contrary in
this Agreement, each of the parties hereto acknowledges and agrees that
Administrative Agent (1) shall not have any responsibility or obligation to
determine whether any Lender or any potential assignee Lender is a Disqualified
Lender and (2) shall not have any liability with respect to any assignment or
participation made to a Disqualified Lender.
“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA (other than any plan that is sponsored by a Governmental
Authority) which is or in the last six years, was sponsored, maintained or
contributed to by, or required to be contributed by, Parent, any of its
Subsidiaries or any of their respective ERISA Affiliates.
“Environmental Claim” means any investigation, written notice, notice of
violation, claim, action, suit, proceeding, written demand, abatement order or
other order or directive (conditional or otherwise), by any Governmental
Authority or any other Person, arising (i) pursuant to or in connection with any
actual or alleged violation of, or liability under, any Environmental Law; (ii)
in connection with any Hazardous Material or any actual or alleged Hazardous
Materials Activity; or (iii) in connection with any actual or alleged damage,
injury, threat or harm to human health or safety as related to environmental
matters, natural resources or the environment.
“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), laws (including,
without limitation, common law and legally binding directives, rules and
regulations of the European Union), statutes, ordinances, orders, rules,
regulations, judgments, Governmental Authorizations, or any other requirements
of Governmental Authorities relating to (i) environmental matters, including
those relating to any Hazardous Materials Activity; (ii) the generation, use,
storage, transportation or disposal of Hazardous Materials; or (iii)
occupational safety and health as related to exposure to Hazardous Materials, in
any manner applicable to Parent or any of its Subsidiaries or any Real Estate
Facility.
“Equity Interests” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents, including membership interests (however designated, whether voting
or nonvoting) of equity of such Person, including if such Person is a
partnership, partnership interests (whether general or limited), if such Person
is a limited liability company, membership interests, and any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of property of, such partnership,
whether outstanding on the





--------------------------------------------------------------------------------





date hereof or issued on or after the Closing Date, but excluding debt
securities convertible or exchangeable into such equity interests.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.
“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (iii) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (i) above or any trade or business described in clause (ii) above is a
member.
“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30‑day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
filing pursuant to Section 412(c) of the Internal Revenue Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Pension Plan, (iv) the provision by the administrator of any
Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of intent to
terminate such plan in a distress termination described in Section 4041(c) of
ERISA; (v) the withdrawal by Parent, any of its Subsidiaries or any of their
respective ERISA Affiliates from any Pension Plan with two or more contributing
sponsors or the termination of any such Pension Plan, in either case resulting
in liability to Parent, any of its Subsidiaries or any of their respective ERISA
Affiliates pursuant to Section 4063 or 4064 of ERISA; (vi) the institution by
the PBGC of proceedings to terminate any Pension Plan, or the occurrence of any
event or condition which would reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; Parent(vii) the imposition of liability on Parent,
any of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA; (viii) the withdrawal of Parent, any of its Subsidiaries or
any of their respective ERISA Affiliates in a complete or partial withdrawal
(within the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan if there is any potential liability therefor; (ix) the occurrence of an act
or omission which gives or would be reasonably expected to give rise to the
imposition on Parent, any of its Subsidiaries or any of their respective ERISA
Affiliates of fines, penalties, taxes or related charges under Chapter 43 of the
Internal Revenue Code or under Section 409, Section 502(c), (i) or (l), or
Section 4071 of ERISA in respect of any





--------------------------------------------------------------------------------





Pension Plan; (x) the assertion of a material claim (other than routine claims
for benefits) against any Pension Plan or the assets thereof, or against Parent,
any of its Subsidiaries or any of their respective ERISA Affiliates in
connection with any Pension Plan; (xi) receipt from the Internal Revenue Service
of notice of the failure of any Pension Plan (or any other Employee Benefit Plan
intended to be qualified under Section 401(a) of the Internal Revenue Code) to
qualify under Section 401(a) of the Internal Revenue Code, or the failure of any
trust forming part of any Pension Plan to qualify for exemption from taxation
under Section 501(a) of the Internal Revenue Code; (xii) the imposition of a
Lien pursuant to Section 430(k), 401(a)(29) or 412(n) of the Internal Revenue
Code or pursuant to ERISA with respect to any Pension Plan; or (xiii) any event
with respect to any Non-U.S. Plan, based on applicable law, which is similar to
any event described in any of subsections (i) through (xii) hereof.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the legislative measures of
the European Union for the introduction of, changeover to or operation of the
Euro in one or more member states, being in part legislative measures to
implement the European and Monetary Union as contemplated in the Treaty on
European Union.
“Euro Borrower” has the meaning specified in the preamble hereto.
“Euro Guaranteed Obligations” has the meaning set forth in Section 7.01(b).
“Euro Guarantor” means each subsidiary of Parent that has signed a Counterpart
Agreement or has otherwise acceded hereto as a Guarantor of the Obligations of
the Euro Borrower that would be an Excluded Subsidiary if such Guarantee was
provided in respect of the Obligations of the U.S. Borrower.
“Euro Obligations” means the Obligations in respect of the Initial Euro Term
Loans.
“Eurocurrency Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurocurrency Rate.
“Event of Default” means each of the conditions or events set forth in
Section 8.1.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
“Excluded Assets” has the meaning assigned to such term in the Pledge and
Security Agreement.
“Excluded Subsidiary” means (a) any Unrestricted Subsidiaries, (b) any
Immaterial Subsidiaries, (c) any Joint Ventures, (d) any Subsidiary that is
prohibited or restricted by





--------------------------------------------------------------------------------





applicable law, rule or regulation or by any contractual obligation existing on
the Closing Date (or, if later, the date it becomes a Restricted Subsidiary)
from guaranteeing the Term Facility or which would require governmental
(including regulatory) consent, approval, license or authorization to provide a
guarantee unless such consent, approval, license or authorization has been
received, (e) any Subsidiary that is an investment company under the Investment
Company Act of 1940 (or would be such an investment company if it were to
provide or maintain a Guarantee), (f) any Subsidiary whose provision of a
guarantee would constitute an investment in “United States property” by a
“controlled foreign corporation” within the meaning of sections 956 and 957 of
the Internal Revenue Code and the Treasury regulations thereunder (or any
similar law or regulation in any applicable jurisdiction) (a “CFC”) or otherwise
result in a material adverse tax consequence to the U.S. Borrower or one of its
Subsidiaries as reasonably determined by the Borrower Representative in
consultation with the Term Administrative Agent, (g) any Subsidiary owned
directly or indirectly by a CFC, (h) any Subsidiary that is a disregarded entity
for United States federal income tax purposes and substantially all of whose
assets consist (directly or indirectly through disregarded entities) of the
capital stock or debt of CFCs, (i) not-for-profit Subsidiaries and captive
insurance companies, if any, (j) any Subsidiary for which the providing of a
guarantee could reasonably be expected to result in any violation or breach of,
or conflict with, fiduciary duties of such Subsidiary’s officers, directors or
managers, and (k) any Restricted Subsidiary acquired pursuant to a Permitted
Acquisition financed with indebtedness permitted to be incurred pursuant to this
Agreement as assumed indebtedness and any Restricted Subsidiary thereof that
guarantees such indebtedness, in each case to the extent such secured
indebtedness prohibits such subsidiary from becoming a Guarantor.
“Extended Term Loans” has the meaning assigned to such term in Section
2.20(a)(i).
“Extension” has the meaning assigned to such term in Section 2.20(a).
“Extension Amendment” means an amendment to this Agreement in form and substance
reasonably satisfactory to Administrative Agent (for purposes of giving effect
to Section 2.20) and Borrowerthe Borrowers executed by each of (a) Parent,
BorrowerBorrowers and the other Guarantors, (b) Administrative Agent and (c)
each Lender that has accepted the applicable Extension Offer pursuant hereto and
in accordance with Section 2.20.
“Extension Offer” has the meaning assigned to such term in Section 2.20(a).
“Fair Share” has the meaning assigned to such term in Section 7.2(b).
“Fair Share Contribution Amount” has the meaning assigned to such term in
Section 7.2(b).
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
Closing Date (or any amended or successor version that is substantively
comparable





--------------------------------------------------------------------------------





thereto and not materially more onerous to comply with), any current or future
Treasury regulations thereunder or other official administrative interpretations
thereof, any similar provision of law applicable under an intergovernmental
agreement entered into in respect thereof and any agreements entered into
pursuant to such intergovernmental agreement or current section 1471(b)(1) of
the Internal Revenue Code as of the Closing Date (or any amended or successor
version described above) and any intergovernmental agreements implementing the
foregoing.
“Federal Funds Effective Rate” means for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, (i) if such day is not a Business Day, the
Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate charged to Administrative Agent on such day on such
transactions as determined by Administrative Agent.
“Financial Officer Certification” means, with respect to any financial
statements for which such certification is required, the certification of the
chief financial officer, the chief accounting officer or the treasurer of Parent
that such financial statements fairly present, in all material respects, the
consolidated financial condition of Parent and its Restricted Subsidiaries as at
the dates indicated and the consolidated results of their operations and their
cash flows for the periods indicated in conformity with GAAP applied on a
consistent basis (except as disclosed in such financial statements), subject to
changes resulting from audit and normal year‑end adjustments.
“Financial Plan” has the meaning assigned to such term in Section 5.1(h).
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of Parent and its Restricted Subsidiaries
ending on December 31 of each calendar year.
“Fixed Incremental Amount” has the meaning assigned to such term in Section
2.21(a).
“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.





--------------------------------------------------------------------------------





“Flood Hazard Property” means any Real Estate Asset subject to a Mortgage in
favor of Collateral Agent, for the benefit of the Secured Parties, and located
in an area designated by the Federal Emergency Management Agency and any
successor Governmental Authority performing a similar function as being located
in a special flood hazard area.
“Flood Program” means the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.
“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.
“Fourth Amendment” means the Fourth Amendment to Credit and Guarantee Agreement,
dated as of August 16, 2017, among the Borrowers, Parent, the Guarantors and the
Lenders party thereto.
“Fourth Amendment Effective Date” means August 16, 2017.
“Funding Guarantors” has the meaning assigned to such term in Section 7.2(b).
“Funding Notice” means a notice substantially in the form of Exhibit A‑1.
“GAAP” means, subject to Section 1.21.3, United States generally accepted
accounting principles in effect as of the date of determination thereof.
“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.
“Governmental Authority” means any foreign or domestic, federal, state,
municipal, supranational body or union (including the European Union and its
bodies), national or other government, governmental department, commission,
board, bureau, court, agency or instrumentality or political subdivision thereof
or any entity, officer or examiner exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with a state of the United States, the
United States, or a foreign entity or government.
“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.
“Grantor” means a “Grantor” as defined in the Pledge and Security Agreement or
any similar term defined in any other Collateral Document.
“Guarantee” means the guarantee of each Guarantor set forth in Section 7.





--------------------------------------------------------------------------------





“Guaranteed Obligations” has the meaning assigned to such term in Section
7.1(b).
“Guarantor” means (a) with respect to the Obligations of the U.S. Borrower, (i)
Parent, (ii) each other Subsidiary of Parent listed on the signature pages of
this Agreement and (iii) each Subsidiary of Parent that signs a Counterpart
Agreement as a Guarantor that is delivered to the Administrative Agent and
excluding, for the avoidance of doubt any Euro Guarantor and (b) with respect to
the Obligations of the Euro Borrower, each of the U.S. Borrower and each
Guarantor set forth in clause (a) and, additionally, each Euro Guarantor;
provided that, for the avoidance of doubt no Excluded Subsidiary shall be
required to become a Guarantor hereunder.
“Guarantor Subsidiary” means each Guarantor other than Parent.
“Hazardous Materials” means any chemical, material or substance which is
regulated, classified or otherwise characterized as “hazardous” or “toxic” or as
a “pollutant” or “contaminant” by any Governmental Authority.
“Hazardous Materials Activity” means any past, current or proposed activity,
event or occurrence involving any Hazardous Materials, including the use,
manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, treatment, abatement, removal, remediation, disposal, disposition or
handling of any Hazardous Materials, and any corrective action or response
action with respect to any of the foregoing.
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
“Historical Financial Statements” means as of the Closing Date, (i) the
consolidated balance sheet and statements of operations, shareholder’s
(deficiency in assets) equity and comprehensive income, and cash flows of (a)
Parent and its Subsidiaries for the Fiscal Year ended December 31, 2014, audited
by and accompanied by the opinion of KPMG, LLP, independent registered public
accounting firm and (b) Arizona Chemical Holdings Corporation and its
Subsidiaries for the Fiscal Year ended December 31, 2014, audited by and
accompanied by the opinion of Deloitte & Touche LLP, independent registered
public accounting firm, and (ii) the consolidated balance sheet and statements
of operations, shareholder’s equity and comprehensive income of (a) Parent and
its Subsidiaries and (b) Arizona Chemical Holdings Corporation and its
Subsidiaries, in each case as of and for the Fiscal Quarters and the portion of
the Fiscal Year ended September 30, 2015, and the statement of cash flows of
Parent and its Subsidiaries for such portion of such Fiscal Year.





--------------------------------------------------------------------------------





“HSBC Asian Production Facility” means the production facility owned by Kraton
Formosa, or any other Asian production facility the U.S. Borrower or its
Subsidiaries may choose to pursue.
“Immaterial Subsidiary” means, as of any date, any Subsidiary of any Credit
Party (a) for which the book value of its consolidated assets is less than 5.00%
of Consolidated Total Assets and (b) the consolidated revenues of which for the
most recently ended four-Fiscal Quarter period for which financial statements
have been delivered pursuant to Section 5.1(a) or (b), as applicable (or, prior
to the first delivery of financial statements thereunder, for the four-Fiscal
Quarter period ended September 30, 2015, as set forth in the Historical
Financial Statements therefor), constituted less than 5.00% of the revenues of
Parent and its Restricted Subsidiaries on a consolidated basis for such period;
provided that the consolidated total assets and revenues of all Immaterial
Subsidiaries shall not exceed 5.00% of Consolidated Total Assets or 5.00% of the
consolidated revenues of Parent and its Restricted Subsidiaries as of the last
day of and for the relevant four-Fiscal Quarter period, as the case may be.
“Incremental Cap” has the meaning assigned to such term in Section 2.21(a).
“Incremental Commitment” means any commitment made by a lender to provide all or
any portion of an Incremental Facility.
“Incremental Equivalent Debt” means Indebtedness incurred by theeither Borrower
in an aggregate principal amount not to exceed the then-available Incremental
Cap, consisting of notes, term loans or any bridge facility, in each case,
issued in (A) a public offering, Rule 144A or other private placement or (B)
except in the case of senior secured notes, a bridge facility or in a syndicated
loan financing or otherwise in lieu of an Incremental Facility, on terms and
conditions that are customary on the date of incurrence thereof; provided that
(a) the maturity date of such Incremental Equivalent Debt will be no earlier
than the then Latest Maturity Date, (b) the weighted average life to maturity of
such Incremental Equivalent Debt may not be shorter than the then remaining
weighted average life to maturity of the Loans, and (c) if such Incremental
Equivalent Debt is secured, it shall be subject to the ABL Intercreditor
Agreement, the Pari Passu Intercreditor Agreement or such other customary
intercreditor agreement reasonably satisfactory to the Administrative Agent and
the Borrower Representative. All Incremental Equivalent Debt shall be deemed to
be Secured Indebtedness for all purposes of calculating the Senior Secured Net
Leverage Ratio hereunder.
“Incremental Facilities” has the meaning assigned to such term in Section
2.21(a).
“Incremental Facility Amendment” means an amendment to this Agreement in form
and substance reasonably satisfactory to Administrative Agent (for purposes of
giving effect to Section 2.21) and Borrower Representative executed by each of
(a) Parent, BorrowerBorrowers and the other Guarantors, (b) Administrative Agent
and (c) each Lender that agrees to provide all or any portion of the Incremental
Facility being incurred pursuant thereto and in accordance with Section 2.21.





--------------------------------------------------------------------------------





“Incremental Loans” has the meaning assigned to such term in Section 2.21(a).
“Indebtedness”, as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services, (excluding any earn-out obligation until such obligation
(x) becomes a liability on the balance sheet (excluding the footnotes thereto)
in accordance with GAAP and (y) has not been paid within 30 days after becoming
due and payable), which purchase price is (a) due more than six months from the
date of incurrence of the obligation in respect thereof or (b) evidenced by a
note or similar written instrument; (v) all indebtedness secured by any Lien on
any property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person; (vi) the face amount of any letter of
credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings; (vii) Disqualified Equity
Interests, (viii) the direct or indirect guarantee, endorsement (otherwise than
for collection or deposit in the ordinary course of business), co‑making,
discounting with recourse or sale with recourse by such Person of the
indebtedness of another; (ix) any obligation of such Person the primary purpose
or intent of which is to provide assurance to an obligee that the indebtedness
of the obligor thereof will be paid or discharged, or any agreement relating
thereto will be complied with, or the holders thereof will be protected (in
whole or in part) against loss in respect thereof; (x) any liability of such
Person for the indebtedness of another through any agreement (contingent or
otherwise) (a) to purchase, repurchase or otherwise acquire such obligation or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise) or (b) to maintain the solvency or any balance sheet
item, level of income or financial condition of another if, in the case of any
agreement described under subclauses (a) or (b) of this clause (x), the primary
purpose or intent thereof is as described in clause (ix) above; and (xi) all
obligations of such Person in respect of any exchange traded or over the counter
derivative transaction, including under any Interest Rate Agreement, Currency
Agreement or Commodity Agreement, whether entered into for hedging or
speculative purposes.
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, treat, monitor, clean up or abate any Hazardous Materials), expenses
and disbursements of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel for Indemnitees (and, if necessary, one firm
of local counsel in each appropriate jurisdiction (which may include a single
special counsel acting in multiple jurisdictions) for all Indemnitees (and, in
the case of a conflict of interest, where the Indemnitee affected by such
conflict informs the Borrower





--------------------------------------------------------------------------------





Representative of such conflict and thereafter retains its own counsel, of
another firm of counsel for such affected Indemnitee)) in connection with any
investigative, administrative or judicial proceeding or hearing commenced or
threatened by any Person (including Parent or any of its Affiliates), whether or
not any such Indemnitee shall be designated as a party or a potential party
thereto, and any fees or expenses incurred by Indemnitees in enforcing this
indemnity), whether direct, indirect, special or consequential and whether based
on any federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations and Environmental
Laws), on common law or equitable cause or on contract or otherwise, that may be
imposed on, incurred by, or asserted against any such Indemnitee, in any manner
relating to or arising out of (i) this Agreement or the other Credit Documents
or the transactions contemplated hereby or thereby (including the Transactions,
Lenders’ agreement to make Credit Extensions, the syndication of the credit
facilities provided for herein or the use or intended use of the proceeds
thereof, any amendments, waivers or consents with respect to any provision of
this Agreement or any of the other Credit Documents, or any enforcement of any
of the Credit Documents (including any sale of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guarantee)); or
(ii) any Environmental Claim or any Hazardous Materials Activity relating to or
arising from, directly or indirectly, any past or present activity, operation,
land ownership, or practice of Parent or any of its Subsidiaries.
“Indemnified Taxes” has the meaning assigned to such term in Section 2.17(e).
“Indemnitee” has the meaning assigned to such term in Section 10.3.
“Initial Dollar Term Facility” means the Initial Dollar Term Loan Commitments
and the Initial Dollar Term Loans.
“Initial Dollar Term Lender” means a Lender with an Initial Dollar Term Loan
Commitment or an outstanding Initial Dollar Term Loan.
“Initial Term Loan Commitment” means, with respect to each Lender, the
commitment of such Lender to make an Initial Term Loan on the Closing Date as
set forth on Appendix A or in the applicable Assignment Agreement, subject to
any adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Initial Term Loan Commitments as of the Closing Date is
$1,350,000,000.
“Initial Dollar Term Loan Commitments” means the Dollar Replacement Term Loan
Commitments (as defined in the Fourth Amendment).
“Initial Dollar Term Loans” means the Dollar Replacement Term Loans (as defined
in the Fourth Amendment) made by the Initial Dollar Term Lenders to the U.S.
Borrower pursuant to the Fourth Amendment.
“Initial Euro Term Facility” means the Initial Euro Term Loan Commitments and
the Initial Euro Term Loans.





--------------------------------------------------------------------------------





“Initial Euro Term Lender” means a Lender with an Initial Euro Term Loan
Commitment or an outstanding Initial Euro Term Loan.
“Initial Euro Term Loan Commitments” means the Euro Replacement Term Loan
Commitments (as defined in the Fourth Amendment).
“Initial Euro Term Loans” means the Euro Replacement Term Loans (as defined in
the Fourth Amendment) made by the Initial Euro Term Lenders to the Euro Borrower
pursuant to the Fourth Amendment.
“Initial Term Facility” means the Initial Dollar Term Facility and/or the
Initial Euro Term Facility, as applicable.
“Initial Term Lender” means a Lender with an Initial Term Loan Commitment or an
outstanding Initial Term Loan.
“Initial Term Loan Commitment” means an Initial Dollar Term Loan Commitment
and/or an Initial Euro Term Loan Commitment, as applicable.
“Initial Term Loan Maturity Date” means the earlier of (i) the sixth anniversary
of the Closing DateJanuary 6, 2022 and (ii) the date that all Initial Term Loans
shall become due and payable in full hereunder, whether by acceleration or
otherwise.
“Initial Term Loans” means the term loans made by the Initial Term Lenders to
Borrowerthe Borrowers pursuant to Section 2.1(a)the Fourth Amendment.
“Installment” means each scheduled repayment of any Loan prior to the Maturity
Date applicable thereto, as set forth in Section 2.9 with respect to the Initial
Term Loans or in the applicable Refinancing Amendment, Incremental Facility
Amendment or Extension Amendment with respect to any Additional Loans.
“Intellectual Property” means the rights in and to (a) all inventions and
discoveries (whether patentable or unpatentable and whether or not reduced to
practice), all improvements thereto, and all patents, patent applications and
patent disclosures, together with all reissuances, continuations,
continuations-in-part, revisions, extensions and reexaminations thereof, (b) all
trademarks, service marks, trade dress, logos, trade names and corporate names,
together with all translations, adaptations, derivations and combinations
thereof and including all goodwill associated therewith, (c) all copyrightable
works, all copyrights and all applications, registrations and renewals in
connection therewith, (d) all know-how, trade secrets and confidential business
information, whether patentable or unpatentable and whether or not reduced to
practice (including ideas, research and development, know-how, formulas,
compositions and manufacturing and production process and techniques, technical
data, drawings, specifications, customer and supplier lists, pricing and cost
information and business and marketing plans and proposals), (e) designs, (f)
all computer software (including data and related documentation), (g) all other
proprietary rights and (h) all licenses and agreements in connection therewith.





--------------------------------------------------------------------------------





“Intellectual Property Security Agreement” has the meaning assigned to such term
in the Pledge and Security Agreement.
“Intercompany Note” means a promissory note, including without limitation, a
global intercompany note, evidencing Indebtedness owed among the Credit Parties
and their Restricted Subsidiaries in a form reasonably satisfactory to
Collateral Agent.
“Interest Payment Date” means with respect to (i) any Loan that is a Base Rate
Loan, each March 31, June 30, September 30 and December 31 of each year,
commencing on March 31, 2016, and the final maturity date of such Loan; and
(ii) any Loan that is a Eurocurrency Rate Loan, the last day of each Interest
Period applicable to such Loan; provided, in the case of each Interest Period of
longer than three months “Interest Payment Date” shall also include each date
that is three months, or an integral multiple thereof, after the commencement of
such Interest Period.
182    “Interest Period” means, in connection with a Eurocurrency Rate Loan, an
interest period of one‑, two‑, three‑ or six‑months (or, if approved by all
applicable Lenders, twelve months or a shorter period), as selected by the
applicable Borrower or the Borrower Representative in the applicable Funding
Notice or Conversion/Continuation Notice, (i) initially, commencing on the
Credit Date or Conversion/Continuation Date thereof, as the case may be, and
(ii) thereafter, commencing on the day on which the immediately preceding
Interest Period expires; provided, (a) if an Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day unless no further Business Day occurs in such
month, in which case such Interest Period shall expire on the immediately
preceding Business Day; (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clauses (c) of this definition, end on the last Business Day
of a calendar month and (c) no Interest Period with respect to any portion of
the Loans shall extend beyond the Maturity Date applicable to such Loans.
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement.
“Interest Rate Determination Date” means, with respect to any Interest Period
the date that is two Business Days prior to the first day of such Interest
Period.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute
(unless otherwise provided herein).
“Internally Generated Cash” means, with respect to any period, any cash of
Parent or any of its Subsidiaries generated during such period, excluding Net
Asset Sale Proceeds (for the avoidance of doubt, being determined without giving
effect to clause (iii) of the





--------------------------------------------------------------------------------





definition of “Asset Sale”), Net Insurance/Condemnation Proceeds and any cash
that is generated from an incurrence of Indebtedness, or the issuance of Equity
Interests.
“Interpolated Rate” means, with respect to the Eurocurrency Rate for any Loan,
the rate which results from interpolating on a linear basis between: (a) (i) in
relation to a Loan denominated in Dollars, the rate appearing on Reuters Screen
LIBOR01 Page (or otherwise on the Reuters Screen) or (ii) in relation to a Loan
denominated in Euros, the rate appearing on Reuters Screen EURIBOR01 Page (or
otherwise on the Reuters Screen), in each case, for the longest period (for
which that rate is available) which is less than the Interest Period and (b) (i)
in relation to a Loan denominated in Dollars, the rate appearing on Reuters
Screen LIBOR01 Page (or otherwise on the Reuters Screen) or (ii) in relation to
a Loan denominated in Euros, the rate appearing on Reuters Screen EURIBOR01 Page
(or otherwise on the Reuters Screen), in each case, for the shortest period (for
which that rate is available) which exceeds the Interest Period, in each case as
of approximately 11:00 A.M. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period.
“Inventory Revaluation” means an adjustment (positive or negative) to
Consolidated Adjusted EBITDA equal to the difference of (a) Consolidated
Adjusted EBITDA as determined in accordance with the “first-in-first-out” method
of accounting minus (b) Consolidated Adjusted EBITDA as determined in accordance
with the “replacement cost” method of accounting, computed by adjusting cost of
sales to reflect the cost of raw material prices during the applicable period.
“Investment” means (i) any direct or indirect purchase or other acquisition by
Parent or any of its Restricted Subsidiaries of, or of a beneficial interest in,
any of the Securities of any other Person; (ii) any direct or indirect
redemption, retirement, purchase or other acquisition for value, by any
Restricted Subsidiary of Parent, from any Person of any Equity Interests of such
Person; (iii) any direct or indirect loan, advance (other than advances to
employees for moving, entertainment and travel expenses, drawing accounts and
similar expenditures in the ordinary course of business) or capital contribution
by Parent or any of its Restricted Subsidiaries to any other Person, including
all indebtedness and accounts receivable from such other Person that are not
current assets or did not arise from sales to such other Person in the ordinary
course of business; and (iv) all investments consisting of any exchange traded
or over the counter derivative transaction, including any Interest Rate
Agreement, Currency Agreement or Commodity Agreement, whether entered into for
hedging or speculative purposes or otherwise. The amount of any Investment of
the type described in clause (i), (ii) or (iii) shall be the original cost of
such Investment plus the cost of all additions thereto, without any adjustments
for increases or decreases in value, or write‑ups, write‑downs or write‑offs
with respect to such Investment.
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.
“judgment currency” has the meaning assigned to such term in Section 10.24.





--------------------------------------------------------------------------------





“Junior Indebtedness” means, collectively, any Indebtedness that is (x) secured
by a Lien that is junior in priority to the Liens securing the Obligations
hereunder and the Obligations under the ABL Loan Agreement, (y) by its terms
subordinated in right of payment to all or any portion of the Obligations
hereunder or (z) unsecured.
“KFPC Percentage” means, at any date of measurement, the percentage of Equity
Interests of Kraton Formosa directly or indirectly owned by the Company.
“Kraton Formosa” has the meaning assigned to such term in the definition of
“Consolidated Adjusted EBITDA”.
“Latest Maturity Date” means, as of any date of determination, the latest
Maturity Date applicable to any Loan or Commitment hereunder at such time.
“LCA Election” means the Borrower’sBorrower Representative’s election to treat a
specified investment as a Limited Condition Acquisition.
“LCA Test Date” means the meaning set forth in Section 1.21.3(e).
“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property, other than any such leasehold interest
designated from time to time by Collateral Agent in its reasonable discretion as
not being required to be included in the Collateral.
“Legacy Arizona Chemical Entity” means any entity that was acquired by the U.S.
Borrower pursuant to the Stock Purchase Agreement.
“Lender” means each financial institution listed on the signature pages hereto
as a Lender, each Additional Lender and any other Person that becomes a party
hereto pursuant to an Assignment Agreement, other than a Person that shall have
ceased to be a party hereto pursuant to an Assignment Agreement.
“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.
“Limited Condition Acquisition” means any Permitted Acquisition or other
Investment permitted hereunder by the U.S. Borrower or one or more of its
Restricted Subsidiaries whose consummation is not conditioned on the
availability of, or on obtaining, third party financing.
“Loans” means each of the Initial Term Loans and the Additional Loans.





--------------------------------------------------------------------------------





“Local Time” means with respect to a Loan or notice with respect to any Loan,
New York City time.
“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, Lenders having Term Loan Exposure representing more than 50.00% of
the aggregate Term Loan Exposure of all the Lenders of such Class at such time.
“Margin Stock” has the meaning assigned to such term in Regulation U of the
Board of Governors as in effect from time to time.
“Material Adverse Effect” means an event or circumstance that has had or could
reasonably be expected to have a material adverse effect on (a) the business,
assets, financial condition or results of operations, in each case, of Parent
and its Restricted Subsidiaries, taken as a whole, (b) the rights and remedies
(taken as a whole) of Administrative Agent under the Credit Documents or (c) the
ability of BorrowerBorrowers and the Guarantors (taken as a whole) to perform
their payment obligations under the Credit Documents.
“Material Real Estate Asset” means each Real Estate Asset owned in fee and
located in the United States by a Credit Party that, together with the
improvements thereon, has a fair market value, as reasonably determined by the
U.S. Borrower in good faith and without requirement of delivery of an appraisal
or other third party valuation, in excess of $10,000,000.
“Material Non-U.S. Subsidiary” means any Restricted Subsidiary of any Credit
Party organized in a jurisdiction outside of the United States for which, as of
the end of any Fiscal Year for which financial statements have been delivered
pursuant to Section 5.01(b), (a) the book value of its consolidated assets as of
the end of such Fiscal Year is more than 7.50% of Consolidated Total Assets or
(b) the consolidated revenues of which for such Fiscal Year constituted more
than 7.50% of the revenues of Parent and its Restricted Subsidiaries on a
consolidated basis for such period.
“Material Subsidiary” means (a) Borrowerthe Borrowers and (b) each other
Restricted Subsidiary that is not an Immaterial Subsidiary.
“Maturity Date” means (a) with respect to the Initial Term Loans, the Initial
Term Loan Maturity Date, (b) with respect to any Replacement Term Loans, the
final maturity date for such Replacement Term Loans, as the case may be, as set
forth in the applicable Refinancing Amendment, (c) with respect to any
Incremental Facility, the final maturity date set forth in the applicable
Incremental Facility Amendment, and (d) with respect to any Extended Term Loans,
the final maturity date set forth in the applicable Extension Amendment.
“Minimum Extension Condition” has the meaning assigned to such term in Section
2.20(b).
“Moody’s” means Moody’s Investors Service, Inc.





--------------------------------------------------------------------------------





“Mortgage” means any mortgage, deed of trust or deed to secure debt or similar
document granting a security interest to Collateral Agent, for the benefit of
the Secured Parties, in a Real Estate Asset of a Credit Party, or any mortgage
or deed of trust amendment or any amendment of any other such document, in each
case in form and substance reasonably acceptable to Collateral Agent in its
reasonable discretion, as it may be amended, supplemented, restated or otherwise
modified from time to time.
“Mortgaged Property” means each Real Estate Asset that is, or is required by
Section 5.10 to be, subject to a Mortgage, including those listed on Schedule
5.10 and any properties which may become Mortgaged Properties after the date
hereof.
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.
“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.
“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by Parent or any of its Restricted Subsidiaries
from such Asset Sale, minus (ii) any bona fide direct costs incurred in
connection with such Asset Sale, including (a) income or gains taxes payable or
reasonably estimated to be payable within two years of such Asset Sale by the
seller as a result of any gain recognized in connection with such Asset Sale,
(b) payment of the outstanding principal amount of, premium or penalty, if any,
and interest on any Indebtedness (other than the Loans, any Other Applicable
Indebtedness and any other Indebtedness secured by a Lien that is pari passu or
junior to the Lien on the Collateral securing the Obligations) that is secured
by a Lien on the stock or assets in question and that is required to be repaid
under the terms thereof as a result of such Asset Sale (other than any such
Indebtedness assumed by the purchaser of such stock or assets), (c) any bona
fide direct costs incurred by Parent or any of its Restricted Subsidiaries in
connection with such Asset Sale, including the costs and expenses of outside
counsel and other advisors and commissions and fees paid or payable in
connection with such Asset Sale including but not limited to any title insurance
premiums, related search and recording charges, survey costs and mortgage
recording tax paid therewith, and (d) a reasonable reserve for any
indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of such
Asset Sale undertaken by Parent or any of its Restricted Subsidiaries in
connection with such Asset Sale or any other liabilities associated with the
assets subject to such Asset Sale and retained by Parent or any of its
Restricted Subsidiaries after such Asset Sale including without limitation
pension and other post-employment benefit liabilities and environmental
liabilities; provided that upon release of any such reserve, the amount released
shall be considered Net Asset Sale Proceeds.
“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by Parent or any of its Restricted Subsidiaries
(a) under any casualty insurance policy in respect of a covered loss thereunder
or (b) as a result of the





--------------------------------------------------------------------------------





taking of any assets of Parent or any of its Restricted Subsidiaries by any
Person pursuant to the power of eminent domain, condemnation or otherwise, or
pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, minus (ii) (a) any actual and reasonable costs incurred
by Parent or any of its Restricted Subsidiaries in connection with the
adjustment or settlement of any claims of Parent or such Restricted Subsidiary
in respect thereof, including the costs and expenses of outside counsel and
other advisors, (b) any bona fide direct costs incurred in connection with (i)
any such casualty or condemnation or (ii) any sale of such assets as referred to
in clause (i)(b) of this definition, in either case including income or gains
taxes payable or reasonably estimated to be payable within two years as a result
of any gain recognized in connection therewith, and (c) payment of the
outstanding principal amount of, premium or penalty, if any, and interest on any
Indebtedness (other than the Loans, any Other Applicable Indebtedness and any
other Indebtedness secured by a Lien that is pari passu or junior to the Lien on
the Collateral securing the Obligations) that is secured by a Lien on the assets
in question and that is required to be repaid as a result of such casualty or
condemnation. For the avoidance of doubt, any receipt of proceeds pursuant to
Section 6.16 of the Stock Purchase Agreement shall not be deemed Net
Insurance/Condemnation Proceeds hereunder.
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from any Interest Rate Agreements, Currency
Agreements, Commodity Agreements or other Indebtedness of the type described in
clause (xi) of the definition thereof. As used in this definition, “unrealized
losses” means the fair market value of the cost to such Person of replacing such
Interest Rate Agreement, Currency Agreement or Commodity Agreement or such other
Indebtedness as of the date of determination (assuming the Interest Rate
Agreement, Currency Agreement or Commodity Agreement or such other Indebtedness
were to be terminated as of that date), and “unrealized profits” means the fair
market value of the gain to such Person of replacing such Interest Rate
Agreement, Currency Agreement or Commodity Agreement or such other Indebtedness
as of the date of determination (assuming such Interest Rate Agreement, Currency
Agreement or Commodity Agreement or such other Indebtedness were to be
terminated as of that date).
“Non-Guarantor Cap” means, at any time, the greater of (a) $150,000,000.00 and
(b) 5.00% of Consolidated Total Assets, as of the last day of the most recently
ended Fiscal Quarter for which financial statements have been delivered pursuant
to Section 5.1(a) or (b), as applicable.
“Non-Guarantor Specified Investments Amount” means, at any time, the aggregate
outstanding amount of Investments made after the Closing Date in reliance on
Section 6.6(e), (h), (l) or (n), excluding any Investment made in reliance on
Section 6.6(e) in connection with the Arizona Chemical AB Transfer.
“Nonpublic Information” means information with respect to Parent, Borrowerthe
Borrowers, any Subsidiary or any Affiliate of any of the foregoing or any
Security of any of the foregoing that is not Public Information.





--------------------------------------------------------------------------------





“Non-U.S. Collateral Documents” means the Dutch Security Agreements, any deed or
amendment of deed executed in connection with this Agreement or any amendment
hereof and all other instruments, documents and agreements delivered by any
Non-U.S. Credit Party pursuant to this Agreement in order to grant to, or
perfect in favor of, Collateral Agent, for the benefit of the Secured Parties, a
Lien on any real, personal or mixed property of that Credit Party as security
for all or any part of the Obligations.
“Non-U.S. Contributing Guarantors” has the meaning assigned to such term in
Section 7.2(b).
“Non-U.S. Credit Party” means the Euro Borrower and each Euro Guarantor.
“Non-U.S. Lender” has the meaning assigned to such term in Section 2.17(d)(i).
“Non-U.S. Plan” means any employee benefit plan maintained by Parent or any of
its Restricted Subsidiaries that is mandated or governed by any law, rule or
regulation of any Government Authority other than the United States, any State
thereof or any other political subdivision thereof.
“Non-U.S. Subsidiary” means each Restricted Subsidiary organized in any
jurisdiction other than the United States, any State thereof or the District of
Columbia.
“Note” means a promissory note in the form of Exhibit B, as it may be amended,
supplemented, restated or otherwise modified from time to time.
“Notice” means a Funding Notice or a Conversion/ Continuation Notice.
“Obligations” means all obligations of every nature of each Credit Party under
this Agreement and the other Credit Documents, including obligations under the
Guarantees, in each case whether for principal, interest (including interest
that, but for the filing of a petition in bankruptcy with respect to such Credit
Party or any Restricted Subsidiary, would have accrued on any such obligation,
whether or not a claim is allowed against such Credit Party or Restricted
Subsidiary for such interest in the related bankruptcy proceeding), fees,
expenses, indemnification or otherwise.
“Obligee Guarantor” has the meaning assigned to such term in Section 7.7.
“Offer Loans” has the meaning assigned to such term in the definition of
“Auction”.
“Organizational Documents” means (i) with respect to any corporation or company,
its certificate, memorandum or articles of incorporation, organization or
association, as amended, and its by‑laws, as amended, (ii) with respect to any
limited partnership, its certificate or declaration of limited partnership, as
amended, and its partnership agreement, as amended, (iii) with respect to any
general partnership, its partnership agreement, as amended, (iv) with respect to
any limited liability company, its articles of organization, as amended, and its
operating agreement, as amended and (v) with respect to any other Non-





--------------------------------------------------------------------------------





U.S. Subsidiary, the equivalent thereof in its jurisdiction of incorporation or
organization. In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, including an official of a
non-United States government, the reference to any such “Organizational
Document” shall only be to a document of a type customarily certified by such
governmental official in such official’s relevant jurisdiction.
“Other Applicable Indebtedness” has the meaning assigned to such term in Section
2.12(b).
“Other Taxes” has the meaning assigned to such term in Section 2.17(c).
“Parent” has the meaning assigned to such term in the preamble hereto.
“Parent Company” means (a) Parent and (b) any other Person of which Parent is a
direct or indirect wholly-owned Subsidiary.
“Participant Register” has the meaning assigned to such term in Section
10.6(g)(iv).
“PATRIOT Act” has the meaning assigned to such term in Section 3.1(n).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.
“Perfection Certificate” means a certificate substantially in the form attached
hereto as Exhibit I that provides information with respect to the personal or
mixed property of each Credit Party (or such other form reasonably satisfactory
to Collateral Agent).
“Permitted Acquisition” means any acquisition by BorrowerParent or any of its
direct or indirect wholly owned Restricted Subsidiaries whether by an Investment
or an Acquisition; provided, that
(a)    at the time of the execution of the definitive documentation for such
Permitted Acquisition, both immediately prior thereto and after giving effect to
such Permitted Acquisition (and any incurred or assumed Indebtedness and related
transactions in connection therewith) on a Pro Forma Basis, no Event of Default
shall have occurred and be continuing or would result therefrom; and
(b)    any Person or assets or division as acquired in accordance herewith shall
(A) become a Restricted Subsidiary (unless otherwise permitted pursuant to the
definition of Unrestricted Subsidiary) and (B) be in the same or a similar
business or line of business as that in which Parent and any of its Subsidiaries
are engaged as of the Closing Date or shall be





--------------------------------------------------------------------------------





engaged in businesses and activities that are similar, complementary, ancillary,
reasonably related or incidental thereto.
“Permitted Lender” shall have the meaning given to such term in Section 2.19.
“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
“Platform” has the meaning assigned to such term in Section 5.1(k).
“Pledge and Security Agreement” means the Pledge and Security Agreement to be
executed by the Credit Parties, substantially in the form of Exhibit J, as it
may be amended, supplemented, restated or otherwise modified from time to time.
“Primary Syndication Period” means the period of the primary syndication of the
credit facilities being provided under this Agreement, provided that the Primary
Syndication Period will be deemed to have been completed on the earlier to occur
of (a) Arrangers notifying the Borrower Representative that primary syndication
has been completed and (b) for the Fourth Amendment, the date falling 60 days
after the ClosingFourth Amendment Effective Date.
“Prime Rate” means, the rate of interest per annum determined from time to time
by Credit Suisse AG as its prime rate in effect at its principal office in New
York City and notified to the Borrower Representative. The prime rate is a rate
set by Credit Suisse AG based upon various factors including Credit Suisse AG’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such rate.
“Principal Office” means, for the Administrative Agent, its “Principal Office”
as set forth on Appendix B, or such other office or office of a third party or
sub-agent, as appropriate, the Administrative Agent may from time to time
designate in writing to Borrower Representative and each Lender.
“Pro Forma Basis” means with respect to any determination of the Senior Secured
Net Leverage Ratio, the Total Net Leverage Ratio, Consolidated Adjusted EBITDA
or Consolidated Total Assets (including, in each case, component definitions
thereof), for any period during which one or more Subject Transactions occurs,
such Subject Transaction (and all other Subject Transactions that have been
consummated during the applicable period) shall be deemed to have occurred as of
the first day of the most recent four Fiscal Quarter period of measurement and
all income statement items (whether positive or negative) attributable to the
property or Person disposed of in a Subject Transaction shall be excluded





--------------------------------------------------------------------------------





and all income statement items (whether positive or negative) attributable to
the property or Person acquired in a Subject Transaction shall be included;
provided that the foregoing pro forma adjustments may include anticipated cost
savings, operating expense reductions, other operating improvements and
synergies solely to the extent set forth in the definition of Consolidated
Adjusted EBITDA.
“Pro Forma EBITDA” means, with respect to any Specified Transaction for any
period, the amount for such period of Consolidated Adjusted EBITDA calculated on
a Pro Forma Basis for such Specified Transaction.
“Pro Rata Share” means with respect to all payments, computations and other
matters relating to the Loan of any Class of any Lender, the percentage obtained
by dividing (a) the Term Loan Exposure in respect of such Class of that Lender
by (b) the aggregate Term Loan Exposure in respect of such Class of all Lenders;
provided that, solely for purposes of Section 10.29, Pro Rata Share shall be
determined as if all Initial Term Loans were a single Class. For all other
purposes with respect to each Lender, “Pro Rata Share” means the percentage
obtained by dividing (A) an amount equal to the sum of the Term Loan Exposure of
that Lender, by (B) an amount equal to the sum of the aggregate Term Loan
Exposure of all Lenders.
“Public Information” means any information that (a) has been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD and, where applicable, any comparable doctrines under state and
foreign securities laws, (b) does not constitute material non-public information
concerning Parent, BorrowerBorrowers, any Subsidiary or any Affiliate of any of
the foregoing, or any Security of any of the foregoing, for purposes of the
United States federal and state securities laws and, where applicable, foreign
securities laws or (c) so long as neither Parent, BorrowerBorrowers nor any
Subsidiary shall have any Securities registered under the Exchange Act or issued
pursuant to Rule 144A under the Securities Act, or shall otherwise be subject to
the reporting obligations under the Exchange Act, is information of the type
that would be publicly disclosed in connection with an issuance of Securities by
Parent, BorrowerBorrowers or such Subsidiary pursuant to an offering of
Securities registered under the Securities Act or made in reliance on Rule 144A
under the Securities Act (but only if such information does not constitute
material non-public information of any Affiliate thereof for the foregoing
purposes).
“Public Lenders” means Lenders that do not wish to receive material Nonpublic
Information with respect to Parent, its Subsidiaries or other Affiliates or
their respective Securities.
“Qualified Equity Interest” means any Equity Interest that is not a Disqualified
Equity Interest.
“Ratio Debt” has the meaning assigned to such term in Section 6.1(n).





--------------------------------------------------------------------------------





“Real Estate Asset” means, at any time of determination, any fee interest then
owned by any Credit Party in any real property.
“Real Estate Facility” means any real property (including all buildings,
fixtures or other improvements located thereon) now, hereafter or heretofore
owned, leased, operated or used by Parent or any of its Subsidiaries or any of
their respective predecessors or Affiliates.
“Refinancing” shall have the meaning given to such term in Section 3.1(h).
“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to Administrative Agent (for purposes of
giving effect to Section 10.5(f)) and Borrower Representative executed by each
of (a) Parent, BorrowerBorrowers and the other Guarantors, (b) Administrative
Agent and (c) each Lender that agrees to provide all or any portion of the
Replacement Term Loans being incurred pursuant thereto and in accordance with
Section 10.5(f).
“Refinancing Indebtedness” has the meaning assigned to such term in Section
6.1(m).
“Register” has the meaning assigned to such term in Section 2.4(b).
“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.
“Regulation FD” means Regulation FD as promulgated by the U.S. Securities and
Exchange Commission under the Securities Act and the Exchange Act as in effect
from time to time.
“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, trustees, employees, agents,
advisors and representatives of such Person and such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.
“Replaced Term Loans” has the meaning assigned to such term in Section 10.5(f).
“Replacement Lender” has the meaning assigned to such term in Section 2.19.





--------------------------------------------------------------------------------





“Replacement Term Loans” has the meaning assigned to such term in Section
10.5(f).
“Repricing Event” has the meaning assigned to such term in Section 2.10(b).
“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of any Governmental Authority, in each case
whether or not having the force of law and that are applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.
“Requisite Lenders” means, at any time, one or more Lenders having Term Loan
Exposure representing more than 50.00% of the aggregate Term Loan Exposure of
all Lenders.
“Restricted Amount” has the meaning assigned to such term in Section 2.11(e).
“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any Equity Interests of Parent, BorrowerBorrowers or
any of their respective Subsidiaries now or hereafter outstanding, except a
dividend payable solely in Qualified Equity Interests, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any Equity Interests of Parent, BorrowerBorrowers
or any of their respective Subsidiaries now or hereafter outstanding, (iii) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire Equity Interests of Parent, BorrowerBorrowers
or any of their respective Subsidiaries now or hereafter outstanding and (iv)
any payment or prepayment of principal of, premium, if any, or interest on, or
redemption, purchase, retirement, defeasance (including in-substance or legal
defeasance), sinking fund or similar payment with respect to, any Junior
Indebtedness, other than in clauses (ii), (iii) and (iv), solely in the exchange
for Qualified Equity Interests or, in the case of clause (iv), solely in
connection with any refinancing of such Indebtedness permitted under clause
6.01(m).
“Restricted Subsidiary” means any Subsidiary of Parent that is not an
Unrestricted Subsidiary, including the BorrowerBorrowers.
“Returns” means (a) with respect to any Investment in the form of a loan or
advance, the return of principal thereof and payments of interest thereon, (b)
with respect to any other Investment, any return of capital received or realized
in respect of such Investment (including the net proceeds of any sale or other
disposition) and (c) other profits, distributions and similar amounts received
on Investments made in reliance on Section 6.6(j); provided that the aggregate
Returns in respect of any Investment shall not exceed the amount of the
Available Basket Amount used in making the original amount of such Investment.





--------------------------------------------------------------------------------





“S&P” means Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc.
“Sanctions” has the meaning assigned to such term in Section 4.22.
“Second Amendment” means the Second Amendment to Credit and Guarantee Agreement,
dated as of January 9, 2017 among the Borrower, Parent, the other Credit Parties
party thereto, the Lenders party thereto and the Administrative Agent.
“Second Amendment Effective Date” means the first date when each of the
conditions under Section 6 of the Second Amendment have been met.
“Secured Parties” means the Administrative Agent, the Collateral Agent and the
Lenders.
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit‑sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Senior Secured Net Leverage Ratio” means, as of any date of determination, the
ratio of (i) the amount as of such day of Consolidated Total Secured Debt minus
the Unrestricted Cash Amount to (ii) Consolidated Adjusted EBITDA for the four
Fiscal Quarter period ending on such date.
“Senior Unsecured Note Documents” shall mean the Senior Unsecured Notes
Indenture and the Senior Unsecured Notes, as each such document may be amended,
restated, supplemented or otherwise modified from time to time.
“Senior Unsecured Notes” shall mean the 10.50% Senior Notes due 2023 issued by
U.S. Borrower on the date hereofClosing Date and any notes issued by U.S.
Borrower in exchange for, and as contemplated by, the Senior Unsecured Notes
with substantially identical terms as the Senior Unsecured Notes.
“Senior Unsecured Notes Indenture” shall mean the indenture, dated as of the
date hereof, withClosing Date, among U.S. Borrower, as issuer, the and Kraton
Polymers Capital Corporation, as co-issuer, Parent and the other subsidiary
guarantors party thereto from time to time, as guarantors, and Wells Fargo Bank,
N.A.National Association, as trustee, relating to the Senior Unsecured Notes, as
such document may be amended, restated, supplemented or otherwise modified from
time to time.





--------------------------------------------------------------------------------





“Similar Business” means (1) any business engaged in by the Company or any of
its Restricted Subsidiaries on the IssueClosing Date, and (2) any business or
other activities that are reasonably similar, ancillary, complementary or
related to, or a reasonable extension, development or expansion of, the
businesses in which the Company and its Restricted Subsidiaries are engaged on
the IssueClosing Date.
“Solvent” means, with respect to any Person, that as of the date of
determination, (a) the sum of such Person’s debt and other liabilities
(including contingent liabilities) does not exceed the present fair saleable
value of such Person’s present assets; (b) such Person’s capital is not
unreasonably small in relation to its business as contemplated to be conducted
after the Closing Date and the consummation of the Transactionsdate of
determination; and (c) such Person has not incurred and does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
and liabilities (including contingent liabilities) beyond its ability to pay
such debts and liabilities as they become due (whether at maturity or
otherwise). For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standards No. 5).
“Specified Disposition” means any disposition of all or substantially all of the
assets or Equity Interests of any Restricted Subsidiary of Parent or any
division, business unit, product line or line of business of such Restricted
Subsidiary or Parent.
“Specified Representations” means the representations and warranties relating to
the Parent and its Subsidiaries set forth in Sections 4.1(b), 4.3, 4.4, 4.6,
4.15, 4.16, 4.19, 4.23 and 4.24.
“Specified Transaction” means (a) any Specified Disposition, (b) any Permitted
Acquisition and (c) the incurrence or repayment of any Indebtedness.
“Starter Basket” has the meaning assigned to such term in the definition of
Available Basket Amount.
“Stock Purchase Agreement” means that certain Stock Purchase Agreement entered
into by and among AZC Holding Company LLC, as the Seller, Arizona Chemical
Holdings Corporation, as the Company, and U.S. Borrower, as Buyer dated as of
September 27, 2015.
“Subject Transaction” means, with respect to any four Fiscal Quarter period, any
of the following that shall have occurred during such period: (a) the
Transactions, (b) any Permitted Acquisition or the making of other acquisitions
and Investments not prohibited by this Agreement (including any Investment in a
Subsidiary which serves to increase Parent’s or any Subsidiary’s respective
equity ownership in such Subsidiary or any acquisition or Investment in any
joint venture for the purpose of purchasing any or all of the interests of any
joint venture partner), (c) any disposition of all or substantially all of





--------------------------------------------------------------------------------





the assets or stock of a Subsidiary (or any business unit, line of business or
division of Borrowerthe Borrowers or a Subsidiary) not prohibited by this
Agreement or (d) any other event that by the terms of the Credit Documents
requires pro forma compliance with a test or covenant hereunder or requires such
test or covenant to be calculated on a Pro Forma Basis.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50.00% of the total voting power of shares, stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
Unless the context otherwise requires, references herein to a “Subsidiary” refer
to a Subsidiary of Parent.
“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” set forth in Section 5.12.
“Supplier Financing Transaction” means, any transaction in which the
BorrowerBorrowers or an Restricted Subsidiary may, from time to time, directly,
or indirectly through a special purpose vehicle for an amount equal to the
market value of such Accounts, sell to a bank buyer certain Accounts on a
non-recourse and true sale basis.
“Syndication Agents” has the meaning assigned to such term in the preamble
hereto.
“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed,
including any interest, additions to tax or penalties applicable thereto;
provided, “Tax on the overall net income” of a Person shall be construed as a
reference to (a) a tax imposed by the jurisdiction in which that Person is
organized or incorporated or in which that Person’s applicable principal office
(and/or, in the case of a Lender, its lending office) is located or in which
that Person (and/or, in the case of a Lender, its lending office) is deemed to
be doing business on all or part of the net income, profits or gains (whether
worldwide or only insofar as such income, profits or gains are considered to
arise in or to relate to a particular jurisdiction, or otherwise) of that Person
(and/or, in the case of a Lender, its applicable lending office) other than a
jurisdiction in which it is subject to tax solely as a result of such Person
having executed, delivered, become a party to, perfected a security interest
under, engaged in any other transaction pursuant to, or performed its
obligations or received a payment under or enforced, any of the Credit Documents
or sold or assigned an interest in any Loan or Credit Document or (b) any branch
profits tax imposed by the jurisdictions listed in clause (a).





--------------------------------------------------------------------------------





“Term Facility” means any of the Initial Term Facility, any Incremental Facility
and any Replacement Term Facility.
“Term Lender” means a Lender with a Commitment or an outstanding Loan.
“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Loans of such Lender;
provided, at any time prior to the making of the Loans of any Class, the Term
Loan Exposure of any Lender shall be determined by reference to such Lender’s
Commitment of such Class. The “Term Loan Exposure” of any Lender with respect to
any Class of Loans means, as of any date of determination, the outstanding
principal amount of the Loans of such Class of such Lender.
“Title Policy” means an ALTA mortgagee title insurance policy with respect to a
Mortgaged Property issued by one or more title companies reasonably satisfactory
to Collateral Agent.
“Total Net Leverage Ratio” means, as of any date of determination, the ratio of
(i) Consolidated Total Debt minus the Unrestricted Cash Amount to (ii)
Consolidated Adjusted EBITDA.


“Transaction Costs” means the fees, costs and expenses payable by Parent, the
U.S. Borrower, any Affiliate of Parent or any of their respective Subsidiaries
in connection with the Transactions.
“Transactions” means (i) the entering into and funding of the Initial Term Loans
pursuant to this Agreement, the other Loan Documents, the ABL Loans pursuant to
the ABL Loan Documents and the Senior Unsecured Notes pursuant to the Senior
Unsecured Notes Indenture, (ii) the consummation of the transactions pursuant to
the Stock Purchase Agreement, (iii) the creation or continuation of the Liens
created by the Collateral Documents, (iv) the Refinancing and (v) except for
purposes of the definition of “Subject Transaction”, the performance by Credit
Parties of their obligations under the Credit Documents.
“Type of Loan” means a Base Rate Loan or a Eurocurrency Rate Loan.
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.
“United States” and “US” mean the United States of America.
“Unrestricted Cash Amount” means, as of any date of determination, the amount of
all unrestricted Cash and Cash Equivalents owned by Parent and its Restricted
Subsidiaries, as would be reflected on a balance sheet prepared on a
consolidated basis in accordance with GAAP of as of such date and not subject to
any Lien (other than Liens created under the Credit Documents in favor of
Collateral Agent, Liens created under the





--------------------------------------------------------------------------------





ABL Loan Documents in favor of the ABL Administrative Agent and Liens arising by
operation of law that are permitted by Section 6.2).
“Unrestricted Subsidiary” means any Subsidiary of Parent designated by the
Borrower Representative as an Unrestricted Subsidiary pursuant to Section 5.12
that has not subsequently been designated as a Restricted Subsidiary pursuant to
Section 5.12.
“U.S. Borrower” has the meaning specified in the preamble hereto.
“U.S. Contributing Guarantors” has the meaning assigned to such term in Section
7.2(b).
“U.S. Credit Party” means the U.S. Borrower and each U.S. Guarantor.
“U.S. Guarantor” means Parent, the U.S. Borrower and each Subsidiary Guarantor
that is a U.S. Subsidiary.
“U.S. Guaranteed Obligations” has the meaning assigned to such term in Section
7.1(a).
“U.S. Obligations” means the Obligations in respect of the Initial Dollar Term
Loans.
“U.S. Subsidiary” means each Subsidiary organized in or under the laws of the
United States, any stateState thereof, or the District of Columbia.
“U.S. Tax Compliance Certificate” means a certificate substantially in the form
of Exhibit E.
1.2    Dutch Terms.
(a)    a necessary action to authorise where applicable, includes without
limitation:
(i)    any action required to comply with the Works Councils Act of the
Netherlands (Wet op de ondernemingsraden); and
(ii)    obtaining an unconditional positive advice (advies) from the competent
works council(s) if a positive advice is required pursuant to the Dutch Works
Councils Act (Wet op de ondernemingsraden);
(b)    gross negligence means grove schuld;
(c)    negligence means schuld;
(d)    a security interest includes any mortgage (hypotheek), pledge
(pandrecht), retention of title, arrangement (eigendomsvoorbehoud), privilege





--------------------------------------------------------------------------------





(voorrecht), right of retention (recht van retentie), right to reclaim goods
(recht van reclame), and, in general, any right in rem (beperkt recht), created
for the purpose of granting security (goederenrechtelijk zekerheidsrecht);
(e)    a winding-up, administration or dissolution (and any of those terms)
includes a Dutch entity being declared bankrupt (failliet verklaard) or
dissolved (ontbonden);
(f)    a moratorium includes surseance van betaling and a moratorium is declared
or occurs includes surseance verleend;
(g)    any step or procedure taken in connection with insolvency proceedings
includes a Dutch entity having filed a notice under Section 36 of the Dutch Tax
Collection Act (Invorderingswet 1990);
(h)    an administrative receiver or receiver includes a curator;
(i)    an administrator includes a bewindvoerder;
(j)    an attachment includes a beslag;
(k)    a merger includes a juridische fusie; and
(l)    a demerger includes a juridische splitsing.
1.3    1.2 Accounting Terms; Limited Condition Acquisition Calculations. (a) All
financial statements to be delivered pursuant to this Agreement shall be
prepared in accordance with GAAP as in effect from time to time and, except as
otherwise expressly provided herein, all terms of an accounting or financial
nature that are used in calculating the Total Net Leverage Ratio, the Senior
Secured Net Leverage Ratio, Consolidated Adjusted EBITDA or Consolidated Total
Assets shall be construed and interpreted in accordance with GAAP as in effect
on the Closing Date unless otherwise agreed to by Borrower Representative and
the Requisite Lenders; provided that all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made without giving effect to (i) any
election under Accounting Standards Codification 825-10-25 (previously referred
to as Statement of Financial Accounting Standards 159) (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of the U.S. Borrower
or any Subsidiary at “fair value,” as defined therein and (ii) any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.





--------------------------------------------------------------------------------





(b)    Notwithstanding anything to the contrary herein, financial ratios and
tests (including the Total Net Leverage Ratio, the Senior Secured Net Leverage
Ratio, Consolidated Adjusted EBITDA and the amount of Consolidated Total Assets)
contained in this Agreement that are calculated with respect to any period
during which any Subject Transaction occurs shall be calculated with respect to
such period and such Subject Transaction on a Pro Forma Basis. Further, if since
the beginning of any such period and on or prior to the date of any required
calculation of a financial ratio or test (x) a Subject Transaction shall have
occurred or (y) any Person that subsequently became a Subsidiary or was merged,
amalgamated or consolidated with or into any Borrower or any other Subsidiary of
Parent since the beginning of such period shall have consummated any Subject
Transaction, then, in each case, any applicable financial ratio or test shall be
calculated on a Pro Forma Basis for such period as if such Subject Transaction
had occurred at the beginning of the applicable period.
(c)    Notwithstanding anything to the contrary contained in paragraph (a) above
or the definition of “Capital Lease,” in the event of an accounting change
requiring certain or all leases to be capitalized, only those leases (assuming
for purposes hereof that they were in existence on the date hereof) that would
constitute Capital Leases on the date hereof shall be considered Capital Leases
and all calculations and deliverables under this Agreement or any other Credit
Document shall be made or delivered, as applicable, in accordance
(d)    therewith including for the avoidance of doubt, in the calculation of
Consolidated Total Assets (provided that together with all financial statements
delivered to Administrative Agent in accordance with the terms of this Agreement
after the date of such accounting change, the Borrower Representative shall
deliver a schedule showing the adjustments necessary to reconcile such financial
statements with GAAP as in effect immediately prior to such accounting change).
(e)    (d) For purposes of determining the permissibility of any action, change,
transaction or event that by the terms of the Credit Documents requires a
calculation of any financial ratio or test (including the Total Net Leverage
Ratio, the Senior Secured Net Leverage Ratio and the amount of Consolidated
Adjusted EBITDA or Consolidated Total Assets), such financial ratio or test
shall be calculated at the time such action is taken, such change is made, such
transaction is consummated or such event occurs, as the case may be, and no
Default or Event of Default shall be deemed to have occurred solely as a result
of a change in such financial ratio or test occurring after the time such action
is taken, such change is made, such transaction is consummated or such event
occurs, as the case may be. For the purposes of determining the permissibility
of any incurrence of Ratio Debt or any Indebtedness pursuant to Sections 2.21,
6.1(l) or 6.1(m), the proceeds of any such Indebtedness shall be disregarded in
determining the Unrestricted Cash Amount as part of the calculation of any
financial ratio required by such Sections.
(f)    (e) Notwithstanding anything to the contrary in this Agreement, solely
for the purpose of (A) measuring the relevant financial ratios and basket
availability with respect to the incurrence of any Indebtedness or Liens or the
making of any Investments or (B)





--------------------------------------------------------------------------------





determining compliance with representations and warranties or the occurrence of
any Default or Event of Default, in each case, in connection with a Limited
Condition Acquisition, if the Borrower Representative has made an LCA Election
with respect to such Limited Condition Acquisition, the date of determination of
whether any such action is permitted hereunder, shall be deemed to be the date
on which the definitive agreements for such Limited Condition Acquisition are
entered into (the “LCA Test Date”), and if, after giving pro forma effect to the
Limited Condition Acquisition and the other transactions to be entered into in
connection therewith as if they had occurred at the beginning of the most recent
four-Fiscal Quarter period ending prior to the LCA Test Date, the
BorrowerBorrowers could have taken such action on the relevant LCA Test Date in
compliance with such financial ratio, basket, representation or warranty, such
financial ratio, basket, representation or warranty shall be deemed to have been
complied with. If the Borrower Representative has made an LCA Election for any
Limited Condition Acquisition, then in connection with any subsequent
calculation of any financial ratio or basket availability (other than any basket
availability based on a percentage of Consolidated Total Assets) on or following
the relevant LCA Test Date and prior to the earlier of (x) the date on which
such Limited Condition Acquisition is consummated or (y) the date that the
definitive agreement for such Limited Condition Acquisition is terminated or
expires without consummation of such Limited Condition Acquisition, any such
financial ratio or basket availability shall be calculated (and tested) (A) on a
pro forma basis assuming such Limited Condition Acquisition and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have been consummated until such time as the
applicable Limited Condition Acquisition has actually closed or the definitive
agreement with respect thereto has been terminated and (B) on a standalone basis
without giving effect to such Limited Condition Acquisition and the other
transactions in connection therewith.
1.4    1.3 Interpretation, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. The terms lease and license shall include sub-lease and sub-license, as
applicable. Any reference herein to Term Loans shall be deemed to refer to the
Loans.
1.5    1.4 Currency Translation. Administrative Agent shall set up standards and
procedures to determine or redetermine to the extent required by this Agreement
or any other Credit Document the equivalent in Dollars of any amount expressed
in any currency other than Dollars, and otherwise may, but shall not be
obligated to, rely on any determination made by any Credit Party. Any such
determination or redetermination by Administrative





--------------------------------------------------------------------------------





Agent shall be conclusive and binding for all purposes, absent manifest error.
No determination or redetermination by any Secured Party or any Credit Party and
no other currency conversion shall change or release any obligation of any
Credit Party or of any Secured Party (other than Administrative Agent and its
Agent/Arrangers Affiliates) under any Credit Document, each of which agrees to
pay separately for any shortfall remaining after any conversion and payment of
the amount as converted. Administrative Agent may round up or down, and may set
up appropriate mechanisms to round up or down, any amount hereunder to nearest
higher or lower amounts and may determine reasonable de minimis payment
thresholds. Notwithstanding the foregoing, for purposes of any determination
under Section 5, Section 6 or, Section 8.1 or Section 10.29 requiring the use of
a current exchange rate, all amounts incurred, outstanding or proposed to be
incurred or outstanding in currencies other than Dollars shall be translated
into Dollars at currency exchange rates in effect on the date of such
determination.
1.6    1.5 Cashless Rolls. Notwithstanding anything to the contrary contained in
this Agreement or in any other Loan Document, if any Lender extends the maturity
date of, or replaces, renews or refinances, any of its then-existing Loans with
Incremental Loans, Replacement Term Loans, Extended Term Loans or loans incurred
under a new credit facility, then, in each case, to the extent such extension,
replacement, renewal or refinancing is effected by means of a “cashless roll” by
such Lender, such extension, replacement, renewal or refinancing shall be deemed
to comply with any requirement hereunder or under any other Loan Document that
such payment be made “in Dollars” or the relevant alternate currency, “in
immediately available funds”, “in Cash” or any other similar requirement.
1.7    1.6 Calculation of Consolidated Total Assets. Any reference to a
percentage of Consolidated Total Assets, unless the provided otherwise, shall be
to the Consolidated Total Assets from and after the date that financial
statements have been delivered pursuant to Sections 5.1(a) and 5.1(b), as
applicable.
SECTION 2.    LOANS
2.1    Loans.
(a)    Initial Term Loan Commitments. Subject to the terms and conditions
hereof, each Lender with an Initial Term Loan Commitment on the ClosingFourth
Amendment Effective Date severally agrees to make, on the Closing Date, an
Initial Term Loan to Borrower in Dollars in an amount equal to such Initial Term
Loan Commitment, and each Initial Term Loan Commitment will terminate on the
Closing Date following the making ofFourth Amendment Effective Date, Initial
Term Loans on such date.to the Borrowers as set forth in the Fourth Amendment.
Any amount borrowed under this Section 2.1(a) and subsequently repaid or prepaid
may not be reborrowed. Subject to Sections 2.10(a) and 2.11, all amounts owed
hereunder with respect to the Initial Term Loans shall be paid in full no later
than the Initial Term Loan Maturity Date.





--------------------------------------------------------------------------------





(b)    Borrowing Mechanics for Initial Term Loans on the Closing Date.Fourth
Amendment Effective Date. As set forth in the Fourth Amendment, the Borrower
Representative shall deliver to the Administrative Agent a fully executed
Funding Notice in respect ofwith regard to the Initial Term Loans to be made on
the Closing Date no later than one Business Day prior to the Closing Date.
Promptly upon receipt by Administrative Agent of such Funding Notice,
Administrative Agent shall notify each Lender with an Initial Term Loan
Commitment of the proposed borrowing.in connection with the Fourth Amendment.
(c)    Subject to the terms and conditions of this Agreement and any applicable
Refinancing Amendment or Incremental Facility Amendment, each Additional Lender
with an Additional Commitment of a given Class, severally and not jointly,
agrees to make Additional Loans of such Class to the applicable Borrower, which
Loans shall not exceed for any such Additional Lender at the time of any
incurrence thereof the Additional Commitment of such Class of such Additional
Lender as set forth in the applicable Refinancing Amendment or Incremental
Facility Amendment.
2.2    Pro Rata Shares; Availability of Funds.
(a)    Pro Rata Shares. Except as provided in Section 2.1(a), all Loans shall be
made, and all participations purchased, by Lenders simultaneously and
proportionately to their respective Pro Rata Shares, it being understood that no
Lender shall be responsible for any default by any other Lender in such other
Lender’s obligation to make a Loan requested hereunder or purchase a
participation required hereby nor shall any Commitment of any Lender be
increased or decreased as a result of a default by any other Lender in such
other Lender’s obligation to make a Loan requested hereunder or purchase a
participation required hereby.
(b)    Availability of Funds. Unless Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to the applicable Borrower a corresponding amount
on such Credit Date. If such corresponding amount is not in fact made available
to Administrative Agent by such Lender, Administrative Agent shall be entitled
to recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate, if such Loan is in Dollars, and at the rate
certified by the Administrative Agent to be its costs of funds (from any source
which it may reasonably select), if such Loan is in Euros. If such Lender does
not pay such corresponding amount forthwith upon Administrative Agent’s demand
therefor, Administrative Agent shall promptly notify the applicable Borrower and
the applicable Borrower shall promptly pay such corresponding amount to
Administrative





--------------------------------------------------------------------------------





Agent together with interest thereon, for each day from such Credit Date until
the date such amount is paid to Administrative Agent, at the rate payable
hereunder for Base Rate Loans for such Class of Loans, if such Loan is in
Dollars, and at the rate payable herender for Initial Euro Term Loans, if such
Loan is in Euros. Nothing in this Section 2.2(b) shall be deemed to relieve any
Lender from its obligation to fulfill its Commitments hereunder or to prejudice
any rights that any Borrower may have against any Lender as a result of any
default by such Lender hereunder.
2.3    Use of Proceeds. On the ClosingFourth Amendment Effective Date, the
proceeds of the Initial Term Loans will be used as set forth in the recitals,
together with available cash, to prepay all Term Loans outstanding immediately
prior to the making of such Loans on the Fourth Amendment Effective Date and to
pay related fees, costs and expenses. No portion of the proceeds of any Credit
Extension shall be used in any manner that causes such Credit Extension or the
application of such proceeds to violate Regulation T, Regulation U or Regulation
X of the Board of Governors or any other regulation thereof or to violate the
Exchange Act. BorrowerThe Borrowers will not, directly or indirectly, use the
proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to Parent, any Subsidiary of Parent or any other Person, (a) for the
purpose of furthering an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or (b) for the purpose of (i) funding any
activities or business of or with any Person, or in any country or territory,
that, at the time of such funding, is, or whose government is, the subject of
Sanctions, or (ii) carrying on any other transaction that would result in a
violation of Sanctions by any Person.
2.4    Evidence of Debt; Register; Lenders’ Books and Records; Notes.
(a)    Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of each Borrower to
such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof. Any such recordation shall be conclusive and
binding on such Borrower, absent manifest error; provided, that the failure to
make any such recordation, or any error in such recordation, shall not affect
such Borrower’s Obligations in respect of any applicable Loans; and provided
further, in the event of any inconsistency between the Register and any Lender’s
records, the recordations in the Register shall govern.
(b)    Register. Administrative Agent (or its agent or sub-agent appointed by
it) shall, solely as a non-fiduciary agent of Borrowerthe Borrowers, maintain at
the Principal Office in the United States a register for the recordation of the
names and addresses of Lenders and Loans of each Lender from time to time (the
“Register”). The Register shall be available for inspection by Borrower
Representative or any Lender (solely with respect to (i) any entry relating to
such Lender’s Commitments and Loans and (ii) the identity of the other Lenders
(but not any information with respect to such other Lenders’ Commitments or
Loans)) at any reasonable time and from time to time upon reasonable prior
notice. Administrative Agent shall record, or shall cause to be recorded, in the
Register the Loans





--------------------------------------------------------------------------------





in accordance with the provisions of Section 10.6, and each repayment or
prepayment in respect of the principal amount of the Loans, and any such
recordation shall be conclusive and binding on each Borrower and each Lender,
absent manifest error; provided, failure to make any such recordation, or any
error in such recordation, shall not affect such Borrower’s Obligations in
respect of any Loan. Each Borrower hereby designates Administrative Agent to
serve as such Borrower’s non-fiduciary agent solely for purposes of maintaining
the Register as provided in this Section 2.4, and each Borrower hereby agrees
that, to the extent Administrative Agent serves in such capacity, Administrative
Agent and its officers, directors, employees, agents, sub-agents and affiliates
shall constitute “Indemnitees.” This Section 2.4(b) shall be construed so that
any Loan or other obligation pursuant to or in connection with this Agreement is
maintained in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.
(c)    Notes. If so requested by any Lender by written notice to the Borrower
Representative (with a copy to Administrative Agent) at least two Business Days
prior to the ClosingFourth Amendment Effective Date, or at any time thereafter,
each applicable Borrower shall execute and deliver to such Lender (and/or, if
applicable and if so specified in such notice, to any Person who is an assignee
of such Lender pursuant to Section 10.6) on the ClosingFourth Amendment
Effective Date (or, if such notice is delivered after the ClosingFourth
Amendment Effective Date, promptly after such Borrower’s receipt of such notice)
a Note or Notes to evidence such Lender’s Loans.
2.5    Interest on Loans.
(a)    Except as otherwise set forth herein, each Class of Loan shall bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:
(i)    in the case of the Initial Dollar Term Loans:
(1)
if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

(2)
if a Eurocurrency Rate Loan, at the Adjusted Eurocurrency Rate plus the
Applicable Margin.

(ii)    in the case of the Initial Euro Term Loans, at the Adjusted Eurocurrency
Rate plus the Applicable Margin.
(iii)    (ii) in the case of any other Loans, as set forth in the applicable
Refinancing Amendment, Incremental Facility Amendment or Extension Amendment.
(b)    The basis for determining the rate of interest with respect to any Loan,
and the Interest Period with respect to any Eurocurrency Rate Loan, shall be
selected by the Borrower Representative and notified to Administrative Agent and
Lenders pursuant to the





--------------------------------------------------------------------------------





applicable Funding Notice or Conversion/Continuation Notice, as the case may be;
provided that, until the end of the Primary Syndication Period, (x) the Initial
Dollar Term Loans shall be maintained as either (1) Eurocurrency Rate Loans
having an Interest Period of no longer than one month or (2) Base Rate Loans and
(y) the Initial Euro Term Loans shall be maintained as Eurocurrency Rate Loans
having an Interest Period of no longer than one month. If on any day a Loan is
outstanding with respect to which a Funding Notice has not been delivered to
Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then such Loan, if a Loan
denominated in Dollars, shall be a Base Rate Loan and, if a Loan denominated in
Euros, shall be a Eurocurrency Rate Loan having an Interest Period of one month.
(c)    In connection with Eurocurrency Rate Loans of any Class there shall be no
more than five (5) Interest Periods outstanding at any time. With respect to the
Loans denominated in Dollars, in the event the U.S. Borrower fails to specify
between a Base Rate Loan or a Eurocurrency Rate Loan in the applicable Funding
Notice or Conversion/Continuation Notice, such Loan (if outstanding as a
Eurocurrency Rate Loan) will be automatically continued as a Eurocurrency Rate
Loan with an Interest Period of one month on the last day of the then‑current
Interest Period for such Loan (or if outstanding as a Base Rate Loan will remain
as, or (if not then outstanding) will be made as, a Base Rate Loan). In the
event the applicable Borrower fails to specify an Interest Period for any
Eurocurrency Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, such Borrower shall be deemed to have selected
an Interest Period of one month. As soon as practicable after 10:00 a.m. (Local
Time) on each Interest Rate Determination Date, Administrative Agent shall
determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the Eurocurrency Rate Loans for which an interest rate is then being determined
for the applicable Interest Period and shall promptly give notice thereof to the
applicable Borrower and each Lender.
(d)    Interest payable pursuant to Section 2.5(a) shall be computed (i) in the
case of Base Rate Loans, on the basis of a 365‑day or 366‑day year, as the case
may be, and (ii) in the case of Eurocurrency Rate Loans, on the basis of a
360‑day year, in each case for the actual number of days elapsed in the period
during which it accrues. In computing interest on any Loan, the date of the
making of such Loan or the first day of an Interest Period applicable to such
Loan or, with respect to a Term Loan, the last Interest Payment Date with
respect to such Term Loan or, with respect to a Base Rate Loan being converted
from a Eurocurrency Rate Loan, the date of conversion of such Eurocurrency Rate
Loan to such Base Rate Loan, as the case may be, shall be included, and the date
of payment of such Loan or the expiration date of an Interest Period applicable
to such Loan or, with respect to a Base Rate Loan being converted to a
Eurocurrency Rate Loan, the date of conversion of such Base Rate Loan to such
Eurocurrency Rate Loan, as the case may be, shall be excluded; provided, if a
Loan is repaid on the same day on which it is made, one day’s interest shall be
paid on that Loan.





--------------------------------------------------------------------------------





(e)    Except as otherwise set forth herein, interest on each Loan (i) shall
accrue on a daily basis and shall be payable in arrears on each Interest Payment
Date with respect to interest accrued on and to each such payment date, (ii)
shall accrue on a daily basis and shall be payable in arrears upon any
prepayment of that Loan, whether voluntary or mandatory, to the extent accrued
on the amount being prepaid and (iii) shall accrue on a daily basis and shall be
payable in arrears at maturity of the Loans, including final maturity of the
Loans.
2.6    Conversion/Continuation.
(a)    Subject to Section 2.15 and so long as no Default or Event of Default
shall have occurred and then be continuing:
(i)    BorrowerBorrowers shall have the option to convert at any time all or any
part of any Loan denominated in Dollars equal to $1,000,000 and integral
multiples of $500,000 in excess of that amount from one Type of Loan to another
Type of Loan; provided, a Eurocurrency Rate Loan may only be converted on the
expiration of the Interest Period applicable to such Eurocurrency Rate Loan
unless the applicable Borrower shall pay all amounts due under Section 2.15 in
connection with any such conversion; or
(ii)    BorrowerBorrowers shall have the option upon the expiration of any
Interest Period applicable to any Eurocurrency Rate Loan, to continue all or any
portion of such Loan equal to $1,000,000 and integral multiples of $500,000 in
excess of that amount as a Eurocurrency Rate Loan.
(b)    Subject to Section 3.2(b), the Borrower Representative shall deliver a
Conversion/Continuation Notice to Administrative Agent no later than 10:00 a.m.
(Local Time) at least one Business Day in advance of the proposed conversion
date (in the case of a conversion to a Base Rate Loan) and at least three
Business Days in advance of the proposed Conversion/Continuation Date (in the
case of a conversion to, or a continuation of, a Eurocurrency Rate Loan). Except
as otherwise provided herein or as agreed to by the Administrative Agent, a
Conversion/Continuation Notice for conversion to, or continuation of, any
Eurocurrency Rate Loans (or telephonic notice in lieu thereof) shall be
irrevocable on and after the related Interest Rate Determination Date, and each
Borrower shall be bound to effect a conversion or continuation in accordance
therewith. All conversions and continuations shall be allocated among the
Lenders of the applicable Class ratably in accordance with, as applicable, the
Term Loan Exposures.
2.7    Default Interest. Upon the occurrence and during the continuance of an
Event of Default under Section 8.1(a), 8.1(f) or 8.1(g), the past due principal
amount of all Loans outstanding and, to the extent permitted by applicable law,
any interest payments on the Loans or any fees or other amounts owed hereunder,
shall thereafter bear interest (including post‑petition interest in any
proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable on demand at a rate that is 2.00% per annum in excess of the interest
rate (including the Applicable Margin) otherwise payable thereon or if no rate





--------------------------------------------------------------------------------





is applicable, at a rate equal to the rate payable hereunder for Base Rate
Loans. Payment or acceptance of the increased rates of interest provided for in
this Section 2.7 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent or any Lender.
2.8    Fees. Each Borrower agrees to pay to Agents such other fees in the
amounts and at the times separately agreed upon.
2.9    Scheduled Payments. (a) The principal amount of the Initial Term Loans
shall be repaid in consecutive quarterly installments on the following dates in
the respective amounts set forth opposite such dates (which amounts may be
reduced from time to time as a result of the application of prepayments,
purchases and cancellations of the Initial Term Loans in accordance with
Sections 2.10, 2.11 and 2.12):
Installment Payment Date
Principal Amount
March 31, 2016
8,437,500
June 30, 2016
8,437,500
September 30, 2016
8,437,500
December 31, 2016
8,437,500
March 31, 2017
16,875,000
June 30, 2017
16,875,000
September 30, 2017
16,875,000
December 31, 2017
16,875,000
March 31, 2018
16,875,000
June 30, 2018
16,875,000
September 30, 2018
16,875,000
December 31, 2018
16,875,000
March 31, 2019
16,875,000
June 30, 2019
16,875,000
September 30, 2019
16,875,000
December 31, 2019
16,875,000
March 31, 2020
16,875,000
June 30, 2020
16,875,000
September 30, 2020
16,875,000
December 31, 2020
16,875,000
March 31, 2021
16,875,000
June 30, 2021
16,875,000
September 30, 2021
16,875,000
 
 

(a)    provided, however, that(i) On the Initial Term Loan Maturity Date, the
principal amount of the Initial Dollar Term Loans outstanding on such date shall
be repaid, together with accrued and unpaid interest on the principal amount to
be paid to but excluding the date of such payment and (ii) on the Initial Term
Loan Maturity





--------------------------------------------------------------------------------





Date, the remainder of the principal amount of the Initial Euro Term Loans
outstanding on such date shall be repaid, together with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment.
(b)    (b) The applicable Borrower shall repay the Additional Loans of any Class
in such scheduled amortization installments and on such date or dates as shall
be specified therefor in the applicable Refinancing Amendment, Incremental
Facility Agreement or Extension Amendment (as such payments may be reduced from
time to time as a result of the application of prepayments, purchases and
cancellations of the such Additional Loans in accordance with Sections 2.10,
2.11 and 2.12).
2.10    Voluntary Prepayments/Commitment Reductions.
(a)    Voluntary Prepayments.
(i)    Any time and from time to time:
(1)
The applicable Borrower may prepay any such Loans on any Business Day in whole
or in part, in an aggregate minimum amount of $1,000,000 and integral multiples
of $500,000 in excess of that amount.

(ii)    All such prepayments shall be made:
(1)
upon not less than one Business Day’s prior written notice in the case of Base
Rate Loans; and

(2)
upon not less than three Business Days’ prior written notice in the case of
Eurocurrency Rate Loans.

in each case given to Administrative Agent by 12:00 p.m. (Local Time) on the
date required and, if given by telephone, promptly confirmed in writing to
Administrative Agent (and Administrative Agent will promptly transmit such
telephonic or written notice to each Lender). Upon the giving of any such
notice, the principal amount of the Loans specified in such notice shall become
due and payable on the prepayment date specified therein; provided that a notice
of prepayment of Loans pursuant to Section 2.10(a)(i) may state that such notice
is conditioned upon the occurrence of one or more events specified therein, in
which case such notice may be rescinded by Borrower (by notice to Administrative
Agent on or prior to the specified date of prepayment) if such condition is not
satisfied and such Loans shall not be due and payable on such prepayment date.
Any such voluntary prepayment shall be applied as specified in Section 2.12(a).
(b)    Repricing Event. In the event that any Initial Euro Term Loans and/or
Initial Dollar Term Loans are subject to a Repricing Event prior to the date
that is six (6) months after the SecondFourth Amendment Effective Date, then
each Lender whose Loans are prepaid or repaid in whole or in part or amended, or
which is required to assign any of





--------------------------------------------------------------------------------





its Loans pursuant to Section 2.19, in connection with such Repricing Event
shall be paid an amount equal to 1.00% of the amount of such Lender’s Loans so
prepaid, repaid, amended or assigned. “Repricing Event” shall mean the
refinancing or repricing by any Borrower of all or any portion of the Initial
Euro Term Loans and/or Initial Dollar Term Loans with any long-term bank debt
financing incurred by Parent, theany Borrower or any subsidiary thereof, for the
primary purpose of reducing the effective interest cost or weighted average
yield (as such cost or yield may be reasonably determined by the Administrative
Agent consistent with generally accepted financial practice and, in any event,
excluding any arrangement or commitment fees not payable generally to all
Lenders in connection therewith) to less than the interest rate for or weighted
average yield (as determined by the Administrative Agent on the same basis) of
the Initial Euro Term Loans or Initial Dollar Term Loans Term Loans, as
applicable, including without limitation, as may be effected through any
amendment to this Agreement involving the interest rate for, or weighted average
yield of, the Initial Euro Term Loans or Initial Dollar Term Loans, as
applicable, but which, for the avoidance of doubt, does not include any
prepayment or refinancing in connection with a Change of Control or any
refinancing that involves an upsizing in connection with an acquisition or
Investment not permitted under this Agreement.
(c)    Certain Permitted Loan Purchases. Notwithstanding anything to the
contrary contained in this Section 2.10, Section 10.6 or any other provision of
this Agreement, so long as (A) no Event of Default has occurred and is
continuing or would result therefrom and (B) Parent represents that it is not in
possession of any material non-public information with respect to itself or its
subsidiaries for purposes of U.S. federal or state security laws, the
BorrowerBorrowers may purchase or acquire assignments (each such purchase or
acquisition of an assignment being referred to as a “purchase” in this Section
2.10(c)) of outstanding Loans of any Class of such Borrower on the following
basis without the consent of Administrative Agent:
(i)    the BorrowerBorrowers may conduct Auctions to purchase Loans of any
Class. In connection with any Auction, Administrative Agent may request one or
more certificates of an Authorized Officer of the applicable Borrower as to the
satisfaction of the conditions set forth in this Section 2.10(c) and in the
definition of “Auction”.
(ii)    With respect to all purchases made by the BorrowerBorrowers pursuant to
this Section 2.10(c), (A) the purchaser shall pay to the applicable assigning
Lender all accrued and unpaid interest, if any, on the purchased Loans to the
date of purchase of such Loans, (B) the purchase of such Loans by such purchaser
shall not be taken into account in the calculation of Consolidated Excess Cash
Flow, but for the avoidance of doubt, can be deducted from the prepayment amount
in respect thereof as and to the extent provided in Section 2.10(c), (C) all
purchases of Loans pursuant to any individual Auction shall be at the same
discounted purchase price, and (D) such purchases shall not be deemed to be
voluntary prepayments pursuant to this Section 2.10, Section 2.12 or Section
2.13 except that the amount





--------------------------------------------------------------------------------





of Loans so purchased shall be applied on a pro rata basis to reduce the
scheduled remaining Installments of principal on the Loans.
(iii)    Following purchase by theeither Borrower pursuant to this
Section 2.10(c), the Loans so purchased shall, without further action by any
Person, be deemed cancelled for all purposes and no longer outstanding (and may
not be resold by the purchaser) for all purposes of this Agreement and all other
Credit Documents, including, but not limited to (A) the making of, or the
application of, any payments to the Lenders under this Agreement or any other
Credit Document, (B) the making of any request, demand, authorization,
direction, notice, consent or waiver under this Agreement or any other Credit
Document or (C) the determination of Requisite Lenders, or for any similar or
related purpose, under this Agreement or any other Credit Document. In
connection with any Loans purchased and cancelled pursuant to this Section
2.10(c), Administrative Agent is authorized to make appropriate entries in the
Register to reflect any such cancellation. Any payment made by thea Borrower in
connection with a purchase permitted by this Section 2.10(c) shall not be
subject to the provisions of Section 2.13(a), Section 2.13(c), Section 2.14 or
Section 2.15(c). Failure by thea Borrower to make any payment to a Lender
required by to be made in an Auction pursuant to this Section 2.10(c) shall not
constitute an Event of Default under Section 8.1(a).
(iv)    Notwithstanding anything herein to the contrary, in no event shall any
purchases of Loans permitted under this Section 2.10(c) be funded with any
proceeds of ABL Loans.
(v)    The provisions of Section 10.6 shall not apply to any purchase of Loans
pursuant to this Section 2.10(c).
2.11    Mandatory Prepayments/Commitment Reductions.
(a)    Asset Sales. No later than the fifth Business Day following the date of
receipt by Parent or any of its Subsidiaries of any Net Asset Sale Proceeds,
BorrowerBorrowers shall prepay the Loans in an aggregate amount equal to such
Net Asset Sale Proceeds from Asset Sales made pursuant to Section 6.7(c) and
(m); provided, the Borrower Representative shall have the option, directly or
through one or more Subsidiaries of Parent, to invest such Net Asset Sale
Proceeds within 365 days of receipt thereof (or, within 180 days after the end
of such 365-day period if a Borrower or any Subsidiary of Parent has entered
into a binding contract to so reinvest such Net Asset Sale Proceeds during such
365-day period) in assets useful in the business of Parent and its Subsidiaries
(other than Cash or Cash Equivalents or inventory); provided, further that Net
Asset Sale Proceeds from ABL Priority Collateral shall be applied first as
required by the ABL Loan Agreement and to the extent so used to repay loans
under the ABL Loan Agreement (without any mandatory reduction in commitments
thereunder) shall not be required to be applied to the Loans pursuant to this
Section 2.11.





--------------------------------------------------------------------------------





(b)    Insurance/Condemnation Proceeds. No later than the fifth Business Day
following the date of receipt by Parent or any of its Subsidiaries, or
Administrative Agent as loss payee, of any Net Insurance/Condemnation Proceeds,
BorrowerBorrowers shall prepay the Loans in an aggregate amount equal to such
Net Insurance/Condemnation Proceeds; provided, the Borrower Representative shall
have the option, directly or through one or more of Subsidiaries of Parent, to
repair, restore or replace the applicable assets or to invest such Net
Insurance/Condemnation Proceeds within 365 days of receipt thereof (or, within
180 days after the end of such 365-day period if a Borrower or any Subsidiary of
Parent has entered into a binding contract to so reinvest such Net
Insurance/Condemnation Proceeds during such 365-day period) in assets useful in
the business of Parent and its Subsidiaries (other than Cash or Cash Equivalents
or inventory); provided, further that Net Insurance/Condemnation Proceeds of ABL
Priority Collateral shall be applied first as required by the ABL Loan Agreement
and to the extent so used to repay loans under the ABL Loan Agreement (without
any mandatory reduction in commitments thereunder) shall not be required to be
applied to the Loans pursuant to this Section 2.11.
(c)    Issuance of Debt. No later than the first Business Day following the date
of receipt by Parent or any of its Subsidiaries of any Cash proceeds from the
incurrence of any Indebtedness of Parent or any of its Subsidiaries (other than
any Indebtedness permitted to be incurred pursuant to Section 6.1, except to the
extent constituting (x) Refinancing Indebtedness incurred to refinance all or a
portion of the Loans pursuant to Section 6.1(m), (y) Incremental Loans incurred
to refinance all or a portion of the Loans pursuant to Section 2.21 or (z)
Replacement Term Loans incurred to refinance Loans in accordance with the
requirements of Section 10.5(f)), the applicable Borrower shall prepay the Loans
in an aggregate amount equal to 100.00% of such proceeds, net of underwriting
discounts and commissions and other reasonable out-of-pocket costs and expenses
associated therewith, including legal, auditing and accounting fees and
expenses.
(d)    Consolidated Excess Cash Flow. In the event that there shall be
Consolidated Excess Cash Flow for any Fiscal Year (commencing with the Fiscal
Year ending December 31, 2016), BorrowerBorrowers shall, no later than ninety
days after the end of such Fiscal Year, prepay the Loans in an aggregate amount
equal to 50.00% (or, if the Senior Secured Net Leverage Ratio as of the end of
any Fiscal Year after the Fiscal Year ending December 31, 2016 (determined by
reference to the Compliance Certificate delivered pursuant to Section 5.1(c) for
such Fiscal Year) shall have been less than 2.50 to 1.00, 25.00% or, if the
Senior Secured Net Leverage Ratio as of the end of any Fiscal Year after the
Fiscal Year ending December 31, 2016 (determined by reference to the Compliance
Certificate delivered pursuant to Section 5.1(c) for such Fiscal Year) shall
have been less than 2.00 to 1.00, 0%, in each case calculated after giving pro
forma effect to any voluntary prepayment made during such Fiscal Year or on or
prior to the 90th day after the end of such fiscal year, to the extent such
payment is actually made) of such Consolidated Excess Cash Flow minus voluntary
repayments of the Loans made during such Fiscal Year or on or prior to the 90th
day after the end of such fiscal year (including all purchases of Loans by thea
Borrower pursuant to Section 2.10(c) in an amount equal to the purchase price
for the Loans so





--------------------------------------------------------------------------------





purchased), other than prepayments funded with the proceeds of incurrences of
long-term indebtedness.
(e)    Deferred Prepayments. Notwithstanding any provision under this Section
2.11 to the contrary, (A) any amounts that would otherwise be required to be
paid by a Borrower pursuant to Section 2.11(a), (b) or (d) above shall not be
required to be so prepaid to the extent any such Consolidated Excess Cash Flow
is generated by a Non-U.S. Subsidiary (or in the case of a the Euro Borrower,
any Restricted Subsidiary thereof) or the applicable Asset Sale is consummated
by a Non-U.S. Subsidiary (or in the case of the Euro Borrower, any Restricted
Subsidiary thereof), such Net Insurance/Condemnation Proceeds are received by a
Non-U.S. Subsidiary (or in the case of the Euro Borrower, any Subsidiary
thereof), as the case may be, for so long as the repatriation to the U.S. or in
the case of the Euro Borrower, the transfer to such Euro Borrower, as
applicable, of any such amounts would be prohibited under any Requirement of Law
or conflict with the fiduciary duties of such Non-U.S. Subsidiary’s directors
(or equivalent persons), or require the approval or be subject to the review of
any works council or similar body (including the Dutch Works Council), or result
in, or could reasonably be expected to result in, a risk of personal or criminal
liability for any officer, director (or equivalent person), employee, manager,
member of management or consultant of such Non-U.S. Subsidiary (such restricted
amount a "“Legal Restricted Amount"”); provided that theeach Borrower agrees to
cause the applicable Non-U.S. Subsidiary to use commercially reasonable efforts
to permit such repatriation or transfer, and once such repatriation or transfer
of any of such affected proceeds or Consolidated Excess Cash Flow is permitted
under the applicable Requirement of Law and, to the extent applicable, would no
longer conflict with the fiduciary duties of such director (or equivalent
person), or result in, or could reasonably be expected to result in, a risk of
personal or criminal liability for such Persons described above, such
repatriation or transfer will be promptly effected and such repatriated or
transferred proceeds or Consolidated Excess Cash Flow will be promptly (and in
any event not later than five Business Days after such repatriation or transfer)
applied (net of additional Taxes payable or reserved against as a result
thereof) to the repayment of the Loans pursuant to this Section 2.11 to the
extent provided herein; provided that any such reduction in prepayments due to
such a limitation on repatriation or transfer shall be allocated ratably as
between amounts required to be prepaid in respect of the Loans and amounts
required to be prepaid in respect of all Other Applicable Indebtedness; and (B)
if Parent and the Subsidiaries determine in good faith that the repatriation to
the U.S. or in the case of the Euro Borrower, the transfer to such Euro
Borrower, as applicable, of any amounts required to mandatorily prepay the Loans
pursuant to Section 2.11(a), (b), (c) or (d) above on account of Consolidated
Excess Cash Flow generated by a Non-U.S.such Subsidiary, an Asset Sale
consummated by a Non-U.S.such Subsidiary, Net Insurance/Condemnation Proceeds
received by a Non-U.S.such Subsidiary or Indebtedness incurred by a Non-U.S.such
Subsidiary would result in material adverse tax consequences (including any
withholding taxes) to Parent andor its Subsidiaries, taking into account any
foreign tax credit or benefit actually realized in connection with such
repatriation or transfer (such amount, a “Tax Restricted Amount” and together
with the Legal Restricted Amount, "“Restricted Amounts"”), the amount the
applicable Borrower shall be required to mandatorily prepay pursuant to Section
2.11(a),





--------------------------------------------------------------------------------





(b), (c) or (d) above, as applicable, shall be reduced by the Restricted Amount
until such time (if any) as it may repatriate to the U.S. or transfer to the
Euro Borrower, as applicable, such Restricted Amount without incurring such
material adverse tax liability; provided that theeach Borrower agrees to take
and to cause each applicable Non-U.S. Subsidiary to use commercially reasonable
efforts to mitigate such adverse tax liability to permit the repatriation or
transfer of such amounts); provided, further that, to the extent that the
repatriation or transfer of any proceeds or Consolidated Excess Cash Flow from
such Non-U.S. Subsidiary would no longer have a material and adverse tax
consequence, an amount equal to such proceeds or Consolidated Excess Cash Flow,
as applicable, not previously applied pursuant to this clause (B), shall be
promptly applied to the repayment of the Loans pursuant to this Section 2.11 as
otherwise required above (without regard to this paragraph (f)); and provided,
further that any Restricted Amount shall be allocated ratably as between amounts
required to be prepaid in respect of the Loans and amounts required to be
prepaid in respect of all Other Applicable Indebtedness; and provided ,further,
that the such Borrower shall use commercially reasonable efforts to eliminate
such adverse tax consequence in its reasonable control in order to make such
payments.
(f)    Declined Proceeds. Each Lender may elect, by notice to Administrative
Agent at or prior to the time, and in the manner specified by Administrative
Agent, of any prepayment of Loans required to be made by BorrowerBorrowers
pursuant to this Section 2.11, to decline all but not less than all of its Pro
Rata Share of such prepayment (such declined amounts, the “Declined Proceeds”),
which Declined Proceeds may be retained by BorrowerBorrowers and shall be added
to the calculation of the Available Basket Amount; provided, however, that, for
the avoidance of doubt, no Lender may reject any prepayment made under Section
2.11(c) above to the extent constituting Refinancing Indebtedness incurred to
refinance all or a portion of the Loans pursuant to Section 6.1(m), Incremental
Loans incurred to refinance all or a portion of Loans pursuant to Section 2.21
or Replacement Term Loans incurred to refinance Loans in accordance with the
requirements of Section 10.5(f). If a Lender fails to deliver a notice of
election declining receipt of all or any portion of its Pro Rata Share of such
mandatory prepayment to Administrative Agent within the time frame specified
above, any such failure will be deemed to constitute an acceptance of such
Lender’s Pro Rata Share of the total amount of such mandatory prepayment of
Loans.
2.12    Application of Prepayments/Reductions.
(a)    Application of Voluntary Prepayments by Type of Loans. Any prepayment of
any Loan pursuant to Section 2.10(a) shall be applied as specified by the
Borrower Representative in the applicable notice of prepayment; provided, in the
event the Borrower Representative fails to specify the Loans to which any such
prepayment shall be applied, such prepayment shall be applied to prepay the
Loans on a pro rata basis (in accordance with the respective outstanding
principal amounts thereof) and further applied on a pro rata basis to reduce the
scheduled remaining Installments of principal of the Loans.
(b)    Application of Mandatory Prepayments by Type of Loans. Except as
otherwise provided in any Refinancing Amendment, any Incremental Facility
Amendment





--------------------------------------------------------------------------------





or any Extension Amendment, each prepayment of Loans pursuant to any of Section
2.11(a) through 2.11(d) shall be applied ratablyas directed by the Borrower
Representative to each Class of Loans then outstanding (provided that any
prepayment of Loans with proceeds of any Refinancing Indebtedness, Incremental
Facility or Replacement Term Loans shall, to the extent incurred to refinance or
replace Loans of any Class, be applied to the applicable Class of Loans being
refinanced or replaced); and shall be further applied (i) in the case of the
Initial Dollar Term Loans, as directed by the U.S. Borrower and, (ii) in the
case of the Initial Euro Term Loans, as directed by the Euro Borrower and (iii)
in the case of each other Class of Loans, as specified in the applicable
Refinancing Amendment, Incremental Facility Amendment or Extension Amendment;
provided that if at the time that any such prepayment would be required
hereunder, the applicable Borrower is required to offer to purchase or prepay
any other Indebtedness secured on a pari passu basis with the Obligations under
the Credit Documents pursuant to the terms of the documentation governing such
Indebtedness with such net proceeds or Consolidated Excess Cash Flow, as the
case may be (such Indebtedness required to be offered to be so purchased or
prepaid, the “Other Applicable Indebtedness”), then such Borrower may apply such
net proceeds or Consolidated Excess Cash Flow, as the case may be, on a pro rata
basis to the prepayment of the Loans and to the purchase or prepayment of the
Other Applicable Indebtedness (determined on the basis of the aggregate
outstanding principal amount of the Loans and Other Applicable Indebtedness (or
accreted amount if such Other Applicable Indebtedness is issued with original
issue discount) at such time; provided that the portion of such net proceeds or
Consolidated Excess Cash Flow, as the case may be, allocated to the Other
Applicable Indebtedness shall not exceed the amount of such net proceeds or
Consolidated Excess Cash Flow, as the case may be, required to be allocated to
the Other Applicable Indebtedness pursuant to the terms thereof, and the
remaining amount, if any, of such net proceeds or Consolidated Excess Cash Flow,
as the case may be, shall be allocated to the Loans in accordance with the terms
hereof), and the amount of prepayment of the Loans that would have otherwise
been required pursuant to Section 2.11 shall be reduced accordingly; provided,
further, that to the extent the holders of the Other Applicable Indebtedness
decline to have such Indebtedness prepaid or purchased, the declined amount
shall promptly (and in any event within ten Business Days after the date of such
rejection) be applied to prepay the Loans in accordance with the terms hereof.
If the applicable Borrower fails to deliver a direction to the Administrative
Agent as to the order of application of such prepayment pursuant to this Section
2.12(b), such prepayment shall be applied to repay the Loans on a pro rata basis
(in accordance with the respective outstanding principal amounts thereof) and
further applied on a pro rata basis to reduce the scheduled remaining
Installments of principal of the Loans in directly order of maturity.
(c)    Application of Prepayments of Loans to Base Rate Loans and Eurocurrency
Rate Loans. In connection with any mandatory prepayments by the
BorrowerBorrowers of the Term Loans pursuant to Section 2.11, such prepayments
shall be applied on a pro rata basis to the then outstanding Term Loans being
prepaid irrespective of whether such outstanding Term Loans are Base Rate Loans
or Eurocurrency Rate Loans; provided that if no Lenders exercise the right to
waive a given mandatory prepayment of the Term Loans pursuant to Section
2.11(f), then, with respect to such mandatory prepayment, the amount





--------------------------------------------------------------------------------





of such mandatory prepayment shall be applied first to Base Rate Loans to the
full extent thereof before application to Eurocurrency Rate Loans, in each case
in a manner which minimizes the amount of any payments required to be made by
Borrowerthe Borrowers pursuant to Section 2.15(c).
2.13    General Provisions Regarding Payments.
(a)    All payments by Borrowerthe Borrowers of principal, interest, fees and
other Obligations shall (i) with respect to Initial Dollar Term Loans, be made
in Dollars and (ii) with respect to Initial Euro Term Loans, be made in Euros,
in same day funds, without defense, setoff or counterclaim, free of any
restriction or condition, and delivered to Administrative Agent not later than
12:00 p.m. (Local Time) in the case of payment with respect to Initial Dollar
Term Loans and not later than 8:00 a.m. (Local Time) in the case of payments
with respect to Initial Euro Term Loans on the date due at the Principal Office
designated by Administrative Agent for the account of Lenders; for purposes of
computing interest and fees, funds received by Administrative Agent after that
time on such due date shall be deemed to have been paid by the applicable
Borrower on the next succeeding Business Day.
(b)    All payments in respect of the principal amount of any Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Loan on a date when interest is due and payable with respect to such Loan)
shall be applied to the payment of interest then due and payable before
application to principal.
(c)    Administrative Agent (or its agent or sub-agent appointed by it) shall,
except as expressly provided in Section 2.19 promptly distribute to each Lender
at such address as such Lender shall indicate in writing, such Lender’s
applicable Pro Rata Share of all payments and prepayments of principal and
interest due hereunder, together with all other amounts due thereto, including
all fees payable with respect thereto, to the extent received by Administrative
Agent.
(d)    Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurocurrency Rate Loans, Administrative Agent shall give effect thereto in
apportioning payments received thereafter.
(e)    Subject to the provisos set forth in the definition of “Interest Period”
as they may apply to Loans, whenever any payment to be made hereunder with
respect to any Loan shall be stated to be due on a day that is not a Business
Day, such payment shall be made on the next succeeding Business Day and such
extension of time shall be included in the computation of the payment of
interest and fees hereunder.
(f)    Administrative Agent shall deem any payment by or on behalf of a Borrower
hereunder that is not made in same day funds prior to 12:00 p.m. (Local Time) to
be a non‑conforming payment. Any such payment shall not be deemed to have been
received





--------------------------------------------------------------------------------





by Administrative Agent until the later of (i) the time such funds become
available funds, and (ii) the applicable next Business Day. Administrative Agent
shall give prompt notice to the Borrower Representative and each applicable
Lender if any payment is non‑conforming. Any non‑conforming payment may
constitute or become a Default or an Event of Default in accordance with the
terms of Section 8.1(a). Interest shall continue to accrue on any principal as
to which a non‑conforming payment is made until such funds become available
funds (but in no event less than the period from the date of such payment to the
next succeeding applicable Business Day) at the rate determined pursuant to
Section 2.7 from the date such amount was due and payable until the date such
amount is paid in full.
(g)    Notwithstanding any provision herein contained to the contrary, if an
Event of Default shall have occurred and not otherwise been waived, and the
maturity of the Obligations shall have been accelerated pursuant to Section 8.1,
all payments or proceeds received by Administrative Agent or Collateral Agent
hereunder in respect of any of the Obligations of BorrowerBorrowers (including,
without limitation, all proceeds received by each of Administrative Agent and
Collateral Agent in respect of any sale, any collection from, or other
realization upon all or any part of the Collateral) shall be applied in
accordance with the application arrangements set forth in Section 7.2 of the
Pledge and Security Agreement and the ABL Intercreditor Agreement.
2.14    Ratable Sharing. Lenders hereby agree among themselves that, except as
otherwise provided herein or in the Collateral Documents with respect to amounts
realized from the exercise of rights with respect to Liens on the Collateral, if
any of them shall, whether by voluntary payment (other than a voluntary
prepayment or purchase of Loans made and applied in accordance with the terms
hereof), through the exercise of any right of set‑off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Credit
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code or other applicable legislation, receive
payment or reduction of a proportion of the aggregate amount of principal,
interest, fees and other amounts then due and owing to such Lender hereunder or
under the other Credit Documents (collectively, the “Aggregate Amounts Due” to
such Lender) which is greater than the proportion received by any other Lender
in respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall (a) notify Administrative
Agent and each other Lender of the receipt of such payment and (b) apply a
portion of such payment to purchase participations (which it shall be deemed to
have purchased from each seller of a participation simultaneously upon the
receipt by such seller of its portion of such payment) in the Aggregate Amounts
Due to the other Lenders so that all such recoveries of Aggregate Amounts Due
shall be shared by all Lenders in proportion to the Aggregate Amounts Due to
them; provided, if all or part of such proportionately greater payment received
by such purchasing Lender is thereafter recovered from such Lender upon the
bankruptcy or reorganization of a Borrower or otherwise, those purchases shall
be rescinded and the purchase prices paid for such participations shall be
returned to such purchasing Lender ratably to the extent of such recovery, but
without interest. BorrowerThe Borrowers expressly consentsconsent to the
foregoing arrangements and agreesagree that





--------------------------------------------------------------------------------





any holder of a participation so purchased may exercise any and all rights of
banker’s lien, consolidation, set‑off or counterclaim with respect to any and
all monies owing by a Borrower to that holder with respect thereto as fully as
if that holder were owed the amount of the participation held by that holder.
The provisions of this Section 2.14 shall not be construed to apply to (a) any
payment made by a Borrower pursuant to and in accordance with the express terms
of this Agreement (including Section 2.10(c)), (b) any payment obtained by any
Lender as consideration for the assignment or sale of a participation in any of
its Loans or other Obligations owed to it in accordance with the terms hereof or
(c) any contribution to a Borrower of any Loan held by an Affiliate of
Borrowerthereof so long as no consideration (other than common equity) is paid
by any Credit Party or any Subsidiary of a Credit Party for such contribution
and such Loan is immediately retired and cancelled and is no longer outstanding,
provided that any such contribution, retirement and cancellation of Loans
pursuant to this clause (c) shall not be deemed to be a voluntary prepayment of
such Loans for any purpose under this Agreement, including Section 2.10, Section
2.11(d), Section 2.12 and Section 2.13, except that the amount of Loans so
contributed, retired and cancelled shall be applied on a pro rata basis to
reduce the scheduled remaining Installments of principal on the Loans.
2.15    Making or Maintaining Eurocurrency Rate Loans.
(a)    Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurocurrency Rate Loans, that by reason
of circumstances affecting the London interbank market adequate and fair means
do not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted Eurocurrency Rate,
Administrative Agent shall promptly give notice (which may be by telephone, if
promptly confirmed in writing) to the Borrower Representative and each Lender of
such determination, whereupon (i) no Loans may be made as, or converted to,
Eurocurrency Rate Loans (other than those where the interest rate can be
determined in accordance with clause (c) or (d) of the definition of Adjusted
Eurocurrency Rate) until such time as Administrative Agent notifies the Borrower
Representative and Lenders that the circumstances giving rise to such notice no
longer exist, and (ii) any Funding Notice or Conversion/Continuation Notice
given by a Borrower with respect to the Loans in respect of which such
determination was made shall be deemed to be rescinded by such Borrower.
(b)    Illegality or Impracticability of Eurocurrency Rate Loans. In the event
that on any date any Lender shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto) that the making,
maintaining, converting to or continuation of its Eurocurrency Rate Loans (i)
has become unlawful as a result of compliance by such Lender in good faith with
any law, treaty, governmental rule, regulation, guideline or order (or would
conflict with any such treaty, governmental rule, regulation, guideline or order
not having the force of law even though the failure to comply therewith would
not be unlawful), or (ii) Administrative Agent is advised by the Requisite
Lenders with respect to the applicable Class of Loans (which determination shall
be final and





--------------------------------------------------------------------------------





conclusive and binding upon all parties hereto) that the making, maintaining,
converting to or continuation of its Eurocurrency Rate Loans has become
impracticable, as a result of contingencies occurring after the date hereof
which materially and adversely affect the London interbank market or the
position of the Lenders in that market, then, and in any such event, such
Lenders (or in the case of the preceding clause (i), such Lender) shall be an
“Affected Lender” and such Affected Lender shall promptly give notice (which may
be by telephone if promptly confirmed in writing) to the Borrower Representative
and Administrative Agent of such determination (which notice Administrative
Agent shall promptly transmit to each other Lender). If Administrative Agent
receives a notice from (x) any Lender pursuant to clause (i) of the preceding
sentence or (y) a notice from Lenders constituting Requisite Lenders of the
affected Class pursuant to clause (ii) of the preceding sentence, then (1) the
obligation of the Lenders of the affected Class (or, in the case of any notice
pursuant to clause (i) of the preceding sentence, such Lender) to make Loans as,
or to convert Loans to, Eurocurrency Rate Loans shall be suspended until such
notice shall be withdrawn by each Affected Lender, (2) to the extent such
determination by the Affected Lender relates to a Eurocurrency Rate Loan then
being requested by a Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Lenders (or in the case of any notice
pursuant to clause (i) of the preceding sentence, such Lender) shall make such
Loan as (or continue such Loan as or convert such Loan to, as the case may be) a
Base Rate Loan, (3) the Lenders’ (or in the case of any notice pursuant to
clause (i) of the preceding sentence, such Lender’s) obligation to maintain its
outstanding Eurocurrency Rate Loans (the “Affected Loans”) shall be terminated
at the earlier to occur of the expiration of the Interest Period then in effect
with respect to the Affected Loans or when required by law and (4) the Affected
Loans shall automatically convert into Base Rate Loans on the date of such
termination; provided that, in the case of Loans denominated in Euro, such Loans
shall be repaid in full on such date. Notwithstanding the foregoing, to the
extent a determination by an Affected Lender as described above relates to a
Eurocurrency Rate Loan then being requested by a Borrower pursuant to a Funding
Notice or a Conversion/Continuation Notice, such Borrower shall have the option,
subject to the provisions of Section 2.15(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving notice (which may be
by telephone if promptly confirmed in writing) to Administrative Agent of such
rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission Administrative
Agent shall promptly transmit to each other Lender).
(c)    Compensation for Breakage or Non‑Commencement of Interest Periods. The
applicable Borrower shall compensate each Lender, upon written request by such
Lender (which request shall set forth the basis for requesting such amounts),
for all actual losses, expenses and liabilities as reasonably determined,
including by ratable allocation (including any interest paid or payable by such
Lender to Lenders of funds borrowed by it to make or carry its Eurocurrency Rate
Loans and any loss, expense or liability sustained by such Lender in connection
with the liquidation or re‑employment of such funds but excluding loss of
anticipated profits) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender) a borrowing of any Eurocurrency Rate Loan does
not occur on a date specified therefor in a Funding Notice or a telephonic
request for borrowing,





--------------------------------------------------------------------------------





or a conversion to or continuation of any Eurocurrency Rate Loan does not occur
on a date specified therefor in a Conversion/Continuation Notice or a telephonic
request for conversion or continuation; (ii) if any prepayment or other
principal payment of, or any conversion of, any of its Eurocurrency Rate Loans
occurs on a date prior to the last day of an Interest Period applicable to that
Loan; or (iii) if any prepayment of any of its Eurocurrency Rate Loans is not
made on any date specified in a notice of prepayment given by the applicable
Borrower.
(d)    Booking of Eurocurrency Rate Loans. Any Lender may make, carry or
transfer Eurocurrency Rate Loans at, to, or for the account of any of its branch
offices or the office of an Affiliate of such Lender.
(e)    Assumptions Concerning Funding of Eurocurrency Rate Loans. Calculation of
all amounts payable to a Lender under this Section 2.15 and under Section 2.16
shall be made as though such Lender had actually funded each of its relevant
Eurocurrency Rate Loans through the purchase of a Eurocurrency deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted Eurocurrency Rate in an amount equal to the amount of such Eurocurrency
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurocurrency deposit from an offshore office of
such Lender to a domestic office of such Lender in the United States; provided,
however, each Lender may fund each of its Eurocurrency Rate Loans in any manner
it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.15 and under
Section 2.16.
2.16    Increased Costs; Capital Adequacy.
(a)    Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.17 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender or Administrative Agent shall determine
(which determination shall, absent manifest error, be final and conclusive and
binding upon all parties hereto) that (A) any law, treaty or governmental rule,
regulation or order, or any change therein or in the interpretation,
administration or application thereof (regardless of whether the underlying law,
treaty or governmental rule, regulation or order was issued or enacted prior to
the date hereof), including the introduction of any new law, treaty or
governmental rule, regulation or order but excluding solely proposals thereof,
or any determination of a court or Governmental Authority, in each case that
becomes effective after the date hereof (or in the case of (x) any Lender that
becomes a party after the ClosingFourth Amendment Effective Date through an
assignment by a Lender not affected by any of the foregoing or (y) any
Additional Lender, the date that such Lender becomes a party hereto), or (B) any
guideline, request or directive by any central bank or other Governmental
Authority or quasi‑Governmental Authority (whether or not having the force of
law) or any implementation rules or interpretations of previously issued
guidelines, requests or directives, in each case that is issued or made after
the date hereof (or in the case of (x) any Lender that becomes a party after the
ClosingFourth Amendment Effective Date through an assignment by a Lender not
affected by any of the foregoing or (y) any Additional Lender,





--------------------------------------------------------------------------------





the date that such Lender becomes a party hereto) (any such change,
determination or issuance, a “Change in Law”): (i) subjects such Lender or
Administrative Agent (or its applicable lending office) or any company
controlling such Lender or Administrative Agent to any additional Tax (other
than any Tax on the overall net income of such Lender or Administrative Agent)
with respect to this Agreement or any of the other Credit Documents or its
loans, loan principal, commitments or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto or any of its
obligations hereunder or thereunder or any payments to such Lender or
Administrative Agent (or its applicable lending office) of principal, interest,
fees or any other amount payable hereunder or thereunder; (ii) imposes, modifies
or holds applicable any reserve (including any marginal, emergency,
supplemental, special or other reserve), special deposit, liquidity, compulsory
loan, FDIC insurance or similar requirement against assets held by, or deposits
or other liabilities in or for the account of, or advances or loans by, or other
credit extended by, or any other acquisition of funds by, any office of such
Lender or any company controlling such Lender (other than any such reserve or
other requirements with respect to Eurocurrency Rate Loans that are reflected in
the definition of Adjusted Eurocurrency Rate); or (iii) imposes any other
condition (other than with respect to a Tax matter) on or affecting such Lender
(or its applicable lending office) or any company controlling such Lender or
such Lender’s obligations hereunder or the London interbank market or the
European interbank market; and the result of any of the foregoing is to increase
the actual cost to such Lender of agreeing to make, making or maintaining Loans
hereunder or to reduce any amount actually received or receivable by such Lender
(or its applicable lending office) with respect thereto; then, in any such case,
the applicable Borrower shall promptly pay to such Lender or Administrative
Agent, upon receipt of the statement referred to in the next sentence, such
additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or in a lump sum or otherwise as such
Lender in its sole discretion shall determine) as may be necessary to compensate
such Lender or Administrative Agent on an after Tax basis for any such increased
cost or reduction in amounts received or receivable hereunder. Such Lender or
Administrative Agent shall deliver to the Borrower Representative (with a copy
to Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to such Lender or
Administrative Agent under this Section 2.16(a), which statement shall be
conclusive and binding upon all parties hereto absent manifest error.
(b)    Capital Adequacy Adjustment. In the event that any Lender shall have
determined that the adoption, effectiveness, phase-in or applicability after the
ClosingFourth Amendment Effective Date (or in the case of (x) any Lender that
becomes a party after the ClosingFourth Amendment Effective Date through an
assignment by a Lender not affected by any of the foregoing or (y) any
Additional Lender, the date that such Lender becomes a party hereto) of any law,
rule or regulation (or any provision thereof) regarding capital adequacy or
liquidity, or any change therein or in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
(or its applicable lending office) or any company controlling such Lender with
any guideline, request or directive regarding capital adequacy or liquidity
(whether or not having the force





--------------------------------------------------------------------------------





of law) of any such Governmental Authority, central bank or comparable agency
that was made, issued or otherwise become effective after the ClosingFourth
Amendment Effective Date (or in the case of (x) any Lender that becomes a party
after the ClosingFourth Amendment Effective Date through an assignment by a
Lender not affected by any of the foregoing or (y) any Additional Lender, the
date that such Lender becomes a party hereto), has or would have the effect of
reducing the rate of return on the capital of such Lender or any company
controlling such Lender as a consequence of, or with reference to, such Lender’s
Loans or participations therein or other obligations hereunder with respect to
the Loans to a level below that which such Lender or such controlling company
could have achieved but for such adoption, effectiveness, phase-in,
applicability, change or compliance (taking into consideration the policies of
such Lender or such controlling company with regard to capital adequacy or
liquidity), then from time to time, within five Business Days after receipt by
the Borrower Representative from such Lender of the statement referred to in the
next sentence, the applicable Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or such controlling company on
an after-Tax basis for such reduction. Such Lender shall deliver to the Borrower
Representative (with a copy to Administrative Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to Lender under this Section 2.16(b), which statement shall be
conclusive and binding upon all parties hereto absent manifest error.
For the avoidance of doubt, subsections (a) and (b) of this Section 2.16 shall
apply to all requests, rules, guidelines or directives concerning liquidity and
capital adequacy issued by any United States or foreign regulatory authority (i)
under or in connection with the implementation of the Dodd-Frank Wall Street
Reform and Consumer Protection Act and (ii) in connection with the
implementation of the recommendations of the Bank for International Settlements
or the Basel Committee on Banking Regulations and Supervisory Practices (or any
successor or similar authority), regardless of the date adopted, issued,
promulgated or implemented.
Notwithstanding the foregoing, (i) neither Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender
notifies such Borrower of the change giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the change giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof) and (ii) no Lender shall be
entitled to request compensation for such increased costs or reductions pursuant
to this Section 2.16 unless it is the general policy or practice of such Lender
(as determined by such Lender) to request such compensation for similar amounts
from similar borrowers under comparable provisions of similar credit facilities
(to the extent such Lender has the right under such similar credit facilities to
do so).
2.17    Taxes; Withholding, etc.





--------------------------------------------------------------------------------





(a)    Payments to Be Free and Clear. All sums payable by or on account of any
obligation of any Credit Party hereunder and under the other Credit Documents
shall (except to the extent required by applicable lawRequirements of Law) be
paid free and clear of, and without any deduction or withholding on account of,
any Tax imposed, levied, collected, withheld or assessed by any Governmental
Authority or any political subdivision or taxing authority thereof or therein.
(b)    Withholding of Taxes. If any Credit Party or any other Person is required
by applicable lawRequirements of Law to make any deduction or withholding on
account of any such Tax from any sum paid or payable by or an account of any
obligation of any Credit Party to the Administrative Agent or any Lender under
any of the Credit Documents: (i) the Borrower Representative shall notify, or
cause to be notified, Administrative Agent of any such requirement or any change
in any such requirement as soon as the Borrower Representative becomes aware of
it; (ii) such Credit Party or other Person shall pay, or cause to be paid, any
such Tax before the date on which penalties attach thereto, such payment to be
made (if the liability to pay is imposed on any Credit Party) for its own
account or (if that liability is imposed on Administrative Agent or such Lender,
as the case may be) on behalf of and in the name of Administrative Agent or such
Lender and (iii) if such Tax is not a Tax on the overall net income (or a
franchise tax) of any Lender and is not a U.S. federal withholding tax imposed
under FATCA and is not attributable to such Lender’s or Administrative Agent’s
failure to comply with Section 2.17(d)(i) or (iii), the sum payable in respect
of which the relevant deduction, withholding or payment is required shall be
increased to the extent necessary to ensure that, after the making of such
deduction, withholding or payment (including such withholding applicable to
additional amounts payable under this Section), Administrative Agent or such
Lender, as the case may be, receives on the due date a net sum equal to what it
would have received had no such deduction, withholding or payment been required
or made; provided, no such additional amounts shall be required to be paid to
any Lender in respect of any Loans or Commitments made to the U.S. Borrower to
the extent of U.S. federal withholding Taxes imposed pursuant to a
lawRequirements of Law in effect on the date hereof (in the case of each Lender
listed on the signature pages hereofof the Fourth Amendment on the ClosingFourth
Amendment Effective Date), the date on which such Lender becomes a Lender
hereunder (in the case of an Additional Lender), the effective date of the
Assignment Agreement pursuant to which such Lender became a Lender (in the case
of each other Lender, but excluding any Lender that becomes a Lender pursuant to
Section 2.19), or the date on which such Lender changes its lending office (in
the case of all Lenders); provided, however, that a Lender shall be entitled to
receive additional amounts to the extent such Lender’s assignor was entitled to
receive additional amounts or to the extent that such Lender was entitled to
receive additional amounts before it changed its Lending Office, as applicable.
(c)    Payment of Other Taxes. In addition, the Credit Parties shall timely pay
or cause to be timely paid, or at the option of the Administrative Agent timely
reimburse it for payment of, any and all present or future stamp or documentary
taxes and any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement





--------------------------------------------------------------------------------





or any other Credit Document (“Other Taxes”) to the relevant Governmental
Authority in accordance with applicable lawRequirements of Law.
(d)    Evidence of Exemption From U.S. Withholding Tax.
(i)    Each Lender with any Loans or Commitment made to the U.S. Borrower that
is not a United States person (as such term is defined in Section 7701(a)(30) of
the Internal Revenue Code) for United States federal income tax purposes (a
“Non-U.S. Lender”) shall deliver to Administrative Agent for transmission to the
Borrower Representative, on or prior to the ClosingFourth Amendment Effective
Date (in the case of each Lender listed on the signature pages hereofof the
Fourth Amendment on the ClosingFourth Amendment Effective Date), on or prior to
the date on which such Lender becomes a Lender hereunder (in the case of an
Additional Lender) or on or prior to the date of the Assignment Agreement
pursuant to which it becomes a Lender (in the case of each other Lender), and at
such other times upon request of the Borrower Representative or Administrative
Agent as may be necessary in the determination of the Borrower Representative or
Administrative Agent (each in the reasonable exercise of its discretion), (i)
two original or certified copies of Internal Revenue Service Form W-8BEN,
W-8BEN-E, W-8ECI, W-8EXP and/or W-8IMY (or any successor forms), properly
completed and duly executed by such Lender, and such other documentation
required under the Internal Revenue Code or reasonably requested by the Borrower
Representative or Administrative Agent to establish that such Lender is not
subject to (or is subject to a reduced rate of) deduction or withholding of
United States federal income tax with respect to any payments to such Lender of
principal, interest, fees or other amounts payable under any of the Credit
Documents, or (ii) if such Lender is not a “bank” or other Person described in
Section 881(c)(3) of the Internal Revenue Code and cannot deliver Internal
Revenue Service Form W-8ECI or W-8EXP pursuant to clause (i) above, a U.S. Tax
Compliance Certificate together with two original or certified copies of
Internal Revenue Service Form W-8BEN, W-8BEN-E and/or W-8IMY (or any successor
form), properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code or reasonably requested
by the Borrower Representative or Administrative Agent to establish that such
Lender is not subject to (or is subject to a reduced rate of) deduction or
withholding of United States federal income tax with respect to any payments to
such Lender of interest payable under any of the Credit Documents. If any Lender
provides an Internal Revenue Service Form W-8IMY, such Lender must also attach a
U.S. Tax Compliance Certificate and/or the additional documentation from each
beneficial owner, as applicable, that must be transmitted with Internal Revenue
Service Form W-8IMY, including the appropriate forms described in this
Section 2.17(d)(i). Each Lender that is a United States person (as such term is
defined in Section 7701(a)(30) of the Internal Revenue Code) shall deliver to
the Borrower Representative and Administrative Agent on or prior to the
ClosingFourth Amendment Effective Date (in the case of each Lender listed on the
signature pages hereofof the Fourth Amendment on the ClosingFourth Amendment
Effective





--------------------------------------------------------------------------------





Date), on or prior to the date on which such Lender becomes a Lender hereunder
(in the case of an Additional Lender) or on or prior to the date of the
Assignment Agreement pursuant to which it becomes a Lender (in the case of each
other Lender), and at such other times, upon request of the Borrower
Representative or Administrative Agent, as may be necessary in the determination
of the Borrower Representative and Administrative Agent (each in the reasonable
exercise of its discretion) two original or certified copies of Internal Revenue
Service Form W-9 (or successor forms) and such other documentation required
under the Internal Revenue Code or reasonably requested by the Borrower
Representative or Administrative Agent to establish that such Lender is not
subject to U.S. federal backup withholding tax. Notwithstanding anything to the
contrary contained herein, a Non-U.S. Lender shall not be required to deliver
any form or statement pursuant to this Section 2.17(d)(i) that such Non-U.S.
Lender is not legally able to deliver, and no Lender shall be required to
deliver any documentation pursuant to this Section 2.17(d)(i) other than any
applicable Internal Revenue Service Form W-8 or W-9 (or successor forms), any
other documentation required under the Internal Revenue Code, or any U.S. Tax
Compliance Certificate, if in the Lender’s reasonable judgment the completion,
execution or submission of such other documentation would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender. Each Lender required to deliver any
forms, certificates or other evidence with respect to United States federal
income tax withholding matters pursuant to this Section 2.17(d)(i) hereby
agrees, from time to time after the initial delivery by such Lender of such
forms, certificates or other evidence, whenever a lapse in time or change in
circumstances renders such forms, certificates or other evidence obsolete or
inaccurate in any material respect, that such Lender shall promptly deliver to
Administrative Agent for transmission to the Borrower Representative two new
original or certified copies of such forms, certificates or other evidence (or
any successor forms, certificates, or other evidence), as the case may be,
properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code or reasonably requested
by the Borrower Representative or Administrative Agent to confirm or establish
that such Lender is not subject to (or is subject to a reduced rate of)
deduction or withholding of United States federal income tax with respect to
payments to such Lender under the Credit Documents, or promptly notify
Administrative Agent and the Borrower Representative of its inability to deliver
any such forms, certificates or other evidence.
(ii)    If any payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to Administrative Agent and/or the
Borrower Representative, at the time or times prescribed by lawRequirements of
Law and at such time or times reasonably requested by Administrative Agent
and/or the Borrower Representative, such documentation prescribed by applicable





--------------------------------------------------------------------------------





lawRequirements of Law (including as prescribed by Section 1471(b)(3)(C)(i) of
the Internal Revenue Code) and such additional documentation reasonably
requested by Administrative Agent and/or the Borrower Representative as may be
necessary for Administrative Agent and/or the Borrower Representative to comply
with its obligations under FATCA, to determine that such Lender has or has not
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this Section
2.17(d)(ii), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.
(iii)    Upon the reasonably request of the Borrower Representative or the
Administrative Agent, each Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrowers (or any one of them) and the Administrative
Agent (in such number of copies as shall be requested by the Borrower
Representative or the Administrative Agent), executed copies of any other form
prescribed by applicable Requirements of Laws as a basis for claiming exemption
from or a reduction in a withholding Tax (whether U.S. or foreign), duly
completed, together with any other documentation as may be prescribed by
applicable Requirements of Law; provided, a Lender shall only be required to
provide such forms if an exemption or reduction would be available to the Lender
by completing such forms and/or providing other reasonable documentation;
provided further that no such form or documentation shall be required to the
extent in the Lender’s reasonable judgment the completion, execution or
submission of such form or other documentation would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(e)    Credit Parties Indemnification for Failure to Pay Required Taxes, etc. If
the Credit Parties fail to pay (or cause to be paid) any Taxes pursuant to
Section 2.17(b)(iii) or (c) (“Indemnified Taxes”) when due to the appropriate
taxing authority or fail to remit to Administrative Agent the required receipts
or other required documentary evidence, Credit Parties shall jointly and
severally indemnify Administrative Agent and the Lenders for the full amount of
such Taxes paid or payable by, or required to be withheld or deducted from a
payment to, Administrative Agent or any Lender (including Indemnified Taxes
imposed or asserted on or attributable to amounts paid or payable under this
Section 2.17) and any incremental Taxes that may become payable by
Administrative Agent or any Lender as a result of any such failure, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. Payment under this indemnification must be made
within fifteen days from the date any Administrative Agent or any Lender or any
of their respective Affiliates makes written demand therefore accompanied by
appropriate evidence of the Tax and its payment. A certificate as to the amount
of such payment or liability delivered to the Borrower Representative by a
Lender or Agent (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or Agent, shall
be conclusive absent manifest error.





--------------------------------------------------------------------------------





(f)    Treatment of Certain Refunds. So long as no Default or Event of Default
has occurred and is continuing, if Administrative Agent or a Lender determines,
in its sole discretion, that it has received a refund of any Taxes or other
taxes (as described in Section 2.17(c)) as to which it has been indemnified by a
Credit Party or with respect to which the Credit Party has paid additional
amounts pursuant to this Section 2.17, it shall pay to such Credit Party an
amount equal to such refund (but only to the extent of indemnity or other
payments made, or additional amounts paid, by such Credit Party under this
Section 2.17 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of Administrative Agent or such Lender,
as applicable, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that such
Credit Party, upon the request of Administrative Agent or such Lender, agrees to
repay the amount paid over to such Credit Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to Administrative
Agent or such Lender in the event Administrative Agent or such Lender is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (f), in no event will Administrative
Agent or any Lender be required to pay any amount to such Credit Party pursuant
to this paragraph (f) the payment of which would place the Administrative Agent
or such Lender in a less favorable net after-Tax position than it would have
been in if the Tax subject to indemnification and giving rise to such refund had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid.
This paragraph shall not be construed to require Administrative Agent or any
Lender to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to any Credit Party or any other Person.
(g)    As soon as practicable after payment of any Tax by any Credit Party
pursuant to this Section 2.17, and within thirty days after the due date of
payment of any such Tax, such Credit Party shall deliver, or cause to be
delivered, to Administrative Agent the original or certified copy of and receipt
evidencing such payment.
(h)    Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.
2.18    Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.15, 2.16 or 2.17,
it will, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund or maintain its Credit Extensions, including
any Affected Loans, through another office of such Lender, or (b) take such
other measures as such Lender may deem reasonable, if as a result thereof the
circumstances which would cause such Lender to be an Affected Lender would cease
to exist or the additional amounts which would otherwise be





--------------------------------------------------------------------------------





required to be paid to such Lender pursuant to Section 2.15, 2.16 or 2.17 would
be materially reduced and if, as determined by such Lender in its sole
discretion, the making, issuing, funding or maintaining of such Loans through
such other office or in accordance with such other measures, as the case may be,
would not otherwise adversely affect such Loans or the interests of such Lender;
provided, such Lender will not be obligated to utilize such other office
pursuant to this Section 2.18 unless the applicable Borrower agrees to pay all
incremental expenses incurred by such Lender as a result of utilizing such other
office as described above. A certificate as to the amount of any such expenses
payable by the applicable Borrower pursuant to this Section 2.18 (setting forth
in reasonable detail the basis for requesting such amount) submitted by such
Lender to such Borrower (with a copy to Administrative Agent) shall be
conclusive absent manifest error.
2.19    Replacement of Lenders.
If (i) any Lender has become and continues to be an Affected Lender, (ii) any
Lender requests compensation under Section 2.16, (iii) the applicable Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17 or (iv) any
Lender has failed to consent to a proposed waiver, amendment or other
modification of any Credit Document, or to any departure of any Credit Party
therefrom, that under Section 10.5(b) or 10.5(c) requires the consent of all the
Lenders (or all the affected Lenders or all the Lenders of the affected Class)
and with respect to which the Requisite Lenders (or, in circumstances where
Section 10.5(d) does not require the consent of the Requisite Lenders, majority
in interest of the affected Class of Lenders) shall have granted their consent
(each such Lender, a “Non-Consenting Lender”), then such Borrower may, at its
sole expense and effort, upon notice to such Lender and Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 10.6, including the consent
requirements set forth therein), all its interests, rights and obligations under
this Agreement and the other Credit Documents (or, in the case of any such
assignment and delegation resulting from a failure to provide a consent, all its
interests, rights and obligations under this Agreement and the other Credit
Documents as a Lender of a particular Class) to an Eligible Assignee (each a
“Replacement Lender”) that shall assume such obligations (which may be another
Lender, if a Lender accepts such assignment and delegation); provided that (A)
the registration and processing fee payable to Administrative Agent referred to
in Section 10.6(d) shall not be required in connection with such assignment, (B)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans accrued fees and all other amounts payable to it
hereunder (including any amounts under Section 2.15(c) and, if such assignment
is made in connection with a Repricing Event, the prepayment fee under Section
2.10(b) (if applicable, in each case only to the extent such amounts relate to
its interest as a Lender of a particular Class)) from the assignee (in the case
of such principal) or such Borrower (in the case of all other amounts), (C) such
assignment and delegation does not conflict with applicable law, (D) in the case
of any such assignment and delegation resulting from a claim for compensation
under Section 2.16 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments
thereafter and (E) in the case of any such assignment and





--------------------------------------------------------------------------------





delegation resulting from the failure to provide a consent, the assignee shall
have given such consent and, as a result of such assignment and delegation and
any contemporaneous assignments and delegations and consents, the applicable
waiver, amendment or other modification, or consent to a departure, can be
effected. A Lender (other than a Non-Consenting Lender) shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver or consent by such Lender or otherwise, the circumstances entitling such
Borrower to require such assignment and delegation have ceased to apply. Each
party hereto agrees that an assignment and delegation required pursuant to this
Section 2.19 may be effected pursuant to an Assignment Agreement executed by the
Borrower Representative, Administrative Agent and the assignee and that the
Lender required to make such assignment and delegation need not be a party
thereto. With respect to the Initial Euro Term Facility, each such assignment
may only be made to a person who is a Permitted Lender. For the purpose of this
section, “Permitted Lender” means (i) until an interpretation of the term
“public” as referred to in the CRR is published by the relevant Governmental
Authority, either an entity that qualifies as a professional market party as
defined in Article 1:1 of the Dutch Act on Financial Supervision (Wet op het
financieel toezicht) and (ii) following the publication of the interpretation of
the term “public” as referred to in the CRR by the relevant Governmental
Authority, an entity that does not qualify as forming part of the “public” as
referred to in the CRR and the rules promulgated thereunder. “CRR” means
regulation (EU) No 575/2013 of the European Parliament and of the Council of 26
June 2013 on prudential requirements for credit institutions and investment
firms and amending Regulation (EU) No 648/2012.
2.20    Extension Offers.
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
applicable Borrower to all Lenders holding Loans of any Class or Commitments of
any Class, in each case on a pro rata basis (based on the aggregate outstanding
principal amount of the respective Loans or Commitments of such Class) and on
the same terms to each such Lender, the applicable Borrower is hereby permitted
to consummate from time to time transactions with individual Lenders that accept
the terms contained in such Extension Offers to extend the Maturity Date of each
such Lender’s Loans and/or Commitments of such Class and otherwise modify the
terms of such Loans and/or Commitments of such Class pursuant to the terms of
the relevant Extension Offer (including by increasing the interest rate or fees
payable in respect of such Loans and/or Commitments (and related outstandings)
and/or modifying the amortization schedule, if any, in respect of such Lender’s
Loans of such Class) (each, an “Extension”, and each group of Loans or
Commitments, as applicable, in each case as so extended, as well as the original
Loans and the original Commitments (in each case not so extended), being a
“tranche” for purposes of this Section 2.20; any Extended Term Loans shall
constitute a separate tranche of Loans from the tranche of Loans from which they
were converted), so long as the following terms are satisfied:





--------------------------------------------------------------------------------





(i)    except as to (x) interest rates, fees, amortization, final maturity date,
premiums, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iii), (iv) and (v), be
determined by the applicable Borrower and any Lender that agrees to an Extension
of its Loans and set forth in the relevant Extension Offer) and (y) any
covenants or other provisions applicable only to periods after the Latest
Maturity Date (in each case, as of the date of such Extension), the Loans of any
Lender extended pursuant to any Extension (any such extended Loans, the
“Extended Term Loans”) shall have the same terms (or terms not less favorable to
existing Lenders) as the tranche of Loans subject to such Extension Offer;
(ii)    the final Maturity Date of any Extended Term Loans shall be no earlier
than the then applicable Latest Maturity Date at the time of Extension;
(iii)    the weighted average life to maturity of any Extended Term Loans shall
be equal to or greater than the weighted average life to maturity of the
then-existing Term Facility with the longest weighted average life to maturity;
(iv)    any Extended Term Loans may participate on a pro rata basis or a less
than pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments (but, for purposes of clarity, not scheduled
amortization payments) in respect of the Loans, in each case as specified in the
respective Extension Offer;
(v)    if the aggregate principal amount of Loans or Commitments, as the case
may be, in respect of which Lenders shall have accepted the relevant Extension
Offer shall exceed the maximum aggregate principal amount of Loans or
Commitments, as the case may be, offered to be extended by the applicable
Borrower pursuant to such Extension Offer, then the Loans or Commitments, as the
case may be, of such Lenders shall be extended ratably up to such maximum amount
based on the respective principal amounts (but not to exceed actual holdings of
record) with respect to which such Lenders have accepted such Extension Offer;
(vi)    the Extensions shall be in a minimum amount of $5,000,000;
(vii)    any applicable Minimum Extension Condition shall be satisfied or waived
by the applicable Borrower; and
(viii)    all documentation in respect of such Extension shall be consistent
with the foregoing.
(b)    With respect to all Extensions consummated by the applicable Borrower
pursuant to this Section 2.20, (i) such Extensions shall not constitute
voluntary or mandatory payments for purposes of Section 2.10 or 2.11, (ii) the
scheduled amortization payments (insofar as such schedule affects payments due
to Lenders participating in the relevant Class) set forth in Section 2.9 shall
be adjusted to give effect to the Extension of the relevant Class





--------------------------------------------------------------------------------





and (iii) except as set forth in clause (a)(vii) above, no Extension Offer is
required to be in any minimum amount or any minimum increment; provided that the
applicable Borrower may at its election specify as a condition (a “Minimum
Extension Condition”) to consummating any such Extension that a minimum amount
(to be determined and specified in the relevant Extension Offer in the
applicable Borrower’s sole discretion and which may be waived by the applicable
Borrower) of Loans or Commitments (as applicable) of any or all applicable
tranches be tendered. Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this Section 2.20 (including, for the avoidance of
doubt, the payment of any interest, fees or premium in respect of any Extended
Term Loans on such terms as may be set forth in the relevant Extension Offer)
and hereby waive the requirements of any provision of this Agreement (including
Sections 2.9, 2.10, 2.11, 2.13 or 2.14) or any other Credit Document that may
otherwise prohibit any such Extension or any other transaction contemplated by
this Section.
(c)    No consent of any Lender or Administrative Agent shall be required to
effectuate any Extension, other than the consent of each Lender agreeing to such
Extension with respect to one or more of its Loans and/or Commitments of any
Class (or a portion thereof). All Extended Term Loans and all obligations in
respect thereof shall be Obligations under this Agreement and the other Credit
Documents that are secured by the Collateral and guaranteed on a pari passu
basis with all other applicable Obligations under this Agreement and the other
Credit Documents. The Lenders hereby irrevocably authorize Administrative Agent
to enter into any Extension Amendment and any amendments to any of the other
Credit Documents with the Credit Parties as may be necessary in order to
establish new tranches or sub-tranches in respect of Loans or Commitments so
extended and such technical amendments as may be necessary or appropriate in the
reasonable opinion of Administrative Agent and the applicable Borrower in
connection with the establishment of such new tranches or sub-tranches, in each
case on terms consistent with this Section 2.20.
(d)    In connection with any Extension, the applicable Borrower shall provide
Administrative Agent at least ten Business Days’ (or such shorter period as may
be agreed by Administrative Agent) prior written notice thereof, and shall agree
to such procedures (including regarding timing, rounding and other adjustments
and to ensure reasonable administrative management of the credit facilities
hereunder after such Extension), if any, as may be established by, or acceptable
to, Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.20.
2.21    Incremental Credit Extensions.
(a)    BorrowerThe Borrowers may, at any time, on one or more occasions pursuant
to an Incremental Facility Amendment add one or more new tranches of term
facilities and/or increase the principal amount of the Loans of any existing
Class by requesting new term loan commitments to provide such Loans (any such
new tranche or increase, the “Incremental Facilities” and any loans made
pursuant to an Incremental Facility, “Incremental Loans”), in an aggregate
principal amount which shall not exceed:





--------------------------------------------------------------------------------





(x)    $350,000,000 (the “Fixed Incremental Amount”) less the aggregate
principal amount of all Incremental Equivalent Debt incurred or issued in
reliance on the Fixed Incremental Amount, plus
(y)    an unlimited amount so long as, in the case of this clause (y), after
giving effect to such Incremental Facility, in the case of any Incremental
Facility or Incremental Equivalent Debt, the Senior Secured Net Leverage Ratio
calculated on a Pro Forma Basis, subject to Section 1.21.3(e), as of the last
day of the most recently ended four Fiscal Quarter period for which financial
statements have been delivered pursuant to Section 5.1(a) or (b), as applicable
(or, prior to the first delivery of financial statements thereunder, for the
four-Fiscal Quarter period ended September 30, 2015, as set forth in the
Historical Financial Statements therefor), does not exceed 3.10:1.00;
(it being understood that for purposes of clause (y) of this Section 2.21(a),
the Cash proceeds of the relevant Incremental Facility or Incremental Equivalent
Debt shall be excluded in calculating the Unrestricted Cash Amount used in
determining the Senior Secured Net Leverage Ratio) (the amounts described in
clauses (x) and (y) above, the “Incremental Cap”); provided that:
(i)    each such Incremental Facility Amendment shall specify the amount of such
Incremental Facility, which shall be in an amount not less than $5,000,000,
(ii)    except as otherwise agreed by the lenders providing an Incremental
Facility in connection with a Limited Condition Acquisition, (x) if the proceeds
of such Incremental Commitments are being used to finance a Limited Condition
Acquisition permitted hereunder, no Default or Event of Default under Section
8.1(a), Section 8.1(f) or Section 8.1(g) or (y) if otherwise, no Event of
Default shall exist, subject to Section 1.21.3(e), immediately prior to or after
giving effect to the effectiveness of any such Incremental Facility,
(iii)    after giving effect to such Incremental Loans, the conditions of
Section 3.2(a) shall be satisfied (it being understood that all references to
“such date” or similar language in such Section 3.2 shall be deemed to refer to
the effective date of such Incremental Facility Amendment); provided that, if
the proceeds of any Incremental Loans are being used to finance a Limited
Condition Acquisition, the lenders providing an Incremental Facility in
connection with such Limited Condition Acquisition may agree that (x) the
reference in Section 3.2(a) to the accuracy of the representations and
warranties shall refer to the accuracy of the representations and warranties
that would constitute Specified Representations and the representations and
warranties in the relevant acquisition agreement the breach of which would
permit the buyer to terminate its obligations thereunder or decline to
consummate such Limited Condition Acquisition and (y) the reference to “Material
Adverse Effect” in the Specified Representations shall be understood for this
purpose to refer to “Material Adverse Effect” or similar definition as defined
in the main transaction agreement governing such Permitted Acquisition,





--------------------------------------------------------------------------------





(iv)    the proceeds of any Incremental Facility may be used by the applicable
Borrower and its subsidiaries for working capital, capital expenditures and
other general corporate purposes, including the financing of Permitted
Acquisitions, acquisitions, investments, debt repayments, Restricted Junior
Payments and other uses not prohibited by the Credit Documents,
(v)    the interest rate (determined as set forth below) for any Incremental
Facility will not be more than 0.50% higher than the corresponding interest rate
applicable to the Initial Dollar Term Facility and/or the Initial Euro Term
Facility, unless the interest rate margin with respect to the Initialsuch
existing Term Facility is adjusted to be equal to the interest rate with respect
to the relevant Incremental Loans or Incremental Facility, minus, 0.50%;
provided, further, that in determining the applicable interest rate: (w)
interest margins, original issue discount and upfront fees paid by the
applicable Borrower in connection with such Incremental Facility and the
Initialsuch existing Term Facility (in the case of original issue discount or
upfront fees, equated to interest rate margin based on the lesser of a four year
average life to maturity and the remaining stated life to maturity), shall be
included, (x) any amendments to the Applicable Margin that became effective
subsequent to the ClosingFourth Amendment Effective Date but prior to the time
of the addition of such Incremental Facility or Incremental Loans shall be
included, (y) arrangement, commitment, structuring, underwriting, amendment and
similar fees that are not shared with all the lenders providing such Incremental
Facility (or the Initialwere not shared with lenders who providing the existing
Term Facility) shall be excluded and (z) if such Incremental Facility includes
an interest rate floor greater than those applicable to the Initialsuch existing
Term Facility such differential between interest rate floors shall be included
for purposes of determining whether an increase to the interest rate margin
under the Initialsuch existing Term Facility shall be required hereunder, but
only to the extent that an increase in the interest rate floor applicable to the
Initialsuch existing Term Facility would cause an increase in the interest rate
in effect thereunder as of the date of determination (and, in such case, the
interest rate floor (but not the interest rate margin) applicable to the
Initialsuch existing Term Facility shall be increased to the extent of such
differential),
(vi)    each Incremental Facility (A) will have Maturity Date no earlier than
the Latest Maturity Date and (B) will have a weighted average life to maturity
equal to or greater than the weighted average life to maturity of the
then-existing Term Facility with the longest weighted average life to maturity,
(vii)    each Incremental Facility will be guaranteed solely by the Guarantors
and will be secured on a pari passu basis with the other Term Facilities solely
by the Collateral (with exceptions consistent to those set forth herein as
between the Initial Dollar Term Facility and the Initial Euro Term Facility),





--------------------------------------------------------------------------------





(viii)    any prepayment (other than scheduled amortization payments) of
Incremental Loans that are pari passu in right of payment and pari passu with
respect to security with the Initial Term Loans shall be made on a pro rata
basis with all then existing Initial Term Loans (and all then-existing
Incremental Loans, Extended Term Loans and Replacement Term Loans requiring
ratable prepayment), except that the applicable Borrower and the lenders in
respect of such Incremental Loans shall be permitted, in their sole discretion,
to elect to prepay or receive, as applicable, any prepayments on a less than pro
rata basis (but not on a greater than pro rata basis),
(ix)    all terms (other than with respect to margin, pricing, maturity or fees)
applicable to any Incremental Facility (other than any terms which are
applicable only after the Latest Maturity Date or that are also added to this
Agreement for the benefit of the existing Lenders) shall be no more favorable to
the Lenders providing such Incremental Facility (taken as a whole) than to the
existing Lenders, unless otherwise reasonably acceptable to Administrative Agent
(and Administrative Agent is hereby authorized to enter into any Amendment to
this Agreement to give effect to any such more favorable terms for the benefit
of the existing Lenders without the consent of any other party hereto other than
the Borrower Representative),
(x)    for the avoidance of doubt, the foregoing shall not affect Borrower’sthe
Borrowers’ rights under Section 6.1(l) to incur Incremental Equivalent Debt (or
incur any loans or establish commitments thereunder) that is not pari passu in
right of payment or security with the Obligations), and
(xi)    the BorrowerBorrowers may elect to use clause (y) of the Incremental Cap
prior to clause (x) thereof, and if both clause (x) and (y) are available and
the applicable Borrower does not make an election, the applicable Borrower will
be deemed to have elected clause (y).
(b)    Incremental Commitments may be provided by any existing Lender or by any
other Person that will become an Additional Lender; provided that Administrative
Agent shall have consented (such consent not to be unreasonably withheld) to
such Additional Lender’s providing such Incremental Commitments if such consent
would be required under Section 10.6 for an assignment of Loans or Commitments
of the applicable Class to such Additional Lender; provided, further, that
except as separately agreed from time to time between Borrowerthe Borrowers and
any Lender, no Lender shall be obligated to provide all or any portion of any
Incremental Commitment and the determination to provide such commitment shall be
within the sole and absolute discretion of such Lender. The creation or
provision of any Incremental Facility or Incremental Loan shall not require the
approval of any existing Lender other than any existing Lender providing all or
part of any Incremental Commitment.
(c)    Each Lender or Additional Lender providing a portion of the Incremental
Commitments shall execute and deliver to the Administrative Agent and
Borrowerthe applicable Borrowers all such documentation (including the
applicable Incremental Facility Amendment and amendments to any other Credit
Document) as may be reasonably





--------------------------------------------------------------------------------





required by Administrative Agent to evidence and effectuate such Incremental
Commitments. On the effective date of such Incremental Commitments, each
Additional Lender added as a new Lender pursuant to such Incremental Commitments
shall become a Lender for all purposes in connection with this Agreement.
(d)    As a condition precedent to any Incremental Facility or Incremental
Loans, (i) upon its reasonable request, Administrative Agent shall have received
customary opinions of counsel, as well as such reaffirmation agreements,
supplements and/or amendments to one or more of the Credit Documents as it shall
reasonably require, (ii) Administrative Agent shall have received the following
(if reasonably requested): (x) an updated completed Flood Certificate, (y) a
modification to each Mortgage (except in any instance where local counsel
advises that the recording of the existing Mortgage is the only filing or
recording necessary to give constructive notice to third parties of the lien
created by such Mortgage as security for the Obligations, including as amended
pursuant to the Incremental Facility Amendment, for the benefit of the Secured
Parties) and (z) an endorsement to each Title Policy relating to any Mortgage
which is modified pursuant to this section and (iii) Administrative Agent shall
have received an Administrative Questionnaire and such other documents as it
shall reasonably require from each Additional Lender and Administrative Agent
and Lenders shall have received all fees required to be paid in respect of such
Incremental Facility or Incremental Loans.
(e)    On the date of the making of any Incremental Loans that will be of the
same Class as any then-existing Class of Loans, and notwithstanding anything to
the contrary set forth in Sections 2.5 and 2.6, such Incremental Loans shall be
added to (and constitute a part of and be of the same Type as and have, if
applicable, the same Interest Period as) each borrowing of outstanding Loans of
such Class on a pro rata basis (based on the relative sizes of such borrowings),
so that each Term Lender providing such Incremental Loans will participate
proportionately in each then outstanding borrowing of Loans of such Class.
(f)    The Lenders hereby irrevocably authorize Administrative Agent to enter
into any Incremental Facility Amendment and any amendment to any of the other
Credit Documents with the Credit Parties as may be necessary in order to
establish new Classes in respect of Loans or Commitments increased or extended
pursuant to this Section 2.21 and such technical amendments as may be necessary
or appropriate in the reasonable opinion of Administrative Agent and the
Borrower Representative in connection with the establishment of such new
Classes, in each case on terms consistent with this Section 2.21.
(g)    This Section 2.21 shall supersede any provisions in Section 2.13, 2.14 or
10.5 to the contrary.
SECTION 3. CONDITIONS PRECEDENT
2.22    Appointment of Borrower Representative. Each Borrower hereby appoints
the Borrower Representative as its agent, attorney in fact and representative
for the purpose of (i) the giving and receipt of notices by and to Borrowers
under this Agreement, (ii) the delivery of all documents, reports, financial
statements and written





--------------------------------------------------------------------------------





materials requested to be delivered by Borrowers under this Agreement and (iii)
all other purposes incidental to any of the foregoing. Each Borrower agrees that
any action taken by the Borrower Representative as the agent, attorney in fact
and representative of the Borrowers shall be binding upon the applicable
Borrower to the same extent as if directly taken by such Borrower.
3.1    Closing Date. The obligation of each Lender to make a Credit Extension on
the Closing Date is subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions on or before the Closing Date:
(a)    Credit Documents. Administrative Agent and Arrangers shall have received
copies of this Agreement, the Pledge and Security Agreement, the ABL
Intercreditor Agreement, each other Credit Document contemplated herein to be
delivered on the Closing Date, the Senior Unsecured Notes Indenture and the ABL
Loan Agreement, each executed and delivered by each applicable Credit Party, as
the Administrative Agent shall reasonably request.
(b)    No Company Material Adverse Effect. Except as contemplated by the Stock
Purchase Agreement or as set forth on Schedule 4.22 thereto, (i) since December
31, 2014 until and through the date of the Stock Purchase Agreement, there has
not been any Company Material Adverse Effect and (ii) since the date of the
Stock Purchase Agreement, there shall not have been any Company Material Adverse
Effect.
(c)    Organizational Documents; Incumbency. Administrative Agent and Arrangers
shall have received (i) a copy of each Organizational Document of each Credit
Party certified, to the extent applicable, as of a recent date by the applicable
Governmental Authority, and a certificate from an Authorized Officer certifying
that such Organizational Documents remain in full force and effect and have not
been amended, modified, revoked or rescinded, (ii) signature and incumbency
certificates of the officers or directors of each Credit Party executing this
Agreement and any Collateral Documents to which it is a party, (iii) resolutions
of the Board of Directors or similar governing body of each Credit Party
approving and, to the extent required in any jurisdiction, resolutions of the
meeting of shareholders of a Credit Party, in each case authorizing the
execution, delivery and performance of this Agreement and any Collateral
Documents to which it is a party or by which it or its assets may be bound as of
the Closing Date, certified as of the Closing Date by a director, its secretary
or an assistant secretary as being in full force and effect without modification
or amendment and (iv) a good standing certificate (to the extent such concept is
applicable in the relevant jurisdiction) from the applicable Governmental
Authority of each Credit Party’s jurisdiction of incorporation, organization or
formation, each dated a recent date prior to the Closing Date.
(d)    Consummation of Transactions. The proceeds from Loans made on the Closing
Date, the proceeds from loans made under the ABL Loan Agreement, the proceeds
from the issuance of the Senior Unsecured Notes and Cash on hand of Borrower
shall be sufficient to consummate the Transactions. The Transactions, including
the acquisition pursuant to the Stock Purchase Agreement, shall have been
consummated or substantially





--------------------------------------------------------------------------------





simultaneously with the making of the Initial Term Loans, shall be consummated,
in all material respects in accordance with the Stock Purchase Agreement without
giving effect to any waivers, consents, amendments, supplements or modifications
that are in any respect materially adverse to the Lenders and the Arrangers
without approval of the Lenders and the Arrangers (not to be unreasonably
withheld, delayed or conditioned). For purposes of the foregoing condition, it
is hereby understood and agreed that any increase or reduction in the purchase
price in connection with the acquisition pursuant to the Stock Purchase
Agreement shall not be deemed to be material and adverse to the interests of the
Lenders and Arrangers; provided that (i) any increase in the purchase price
shall be funded with equity and (ii) an amount equal to 100% of any reduction of
the purchase price shall be allocated (x) first to the Senior Unsecured Notes to
reduce the aggregate principal amount of such issuance to $250,000,000, and (y)
then to the Initial Term Facility to reduce the amount of commitments thereof;
provided, further that the granting of any consent under the Stock Purchase
Agreement that is not materially adverse to the interest of the Lenders and
Arrangers will not otherwise constitute an amendment, modification or waiver.
(e)    Personal Property Collateral. In order to create in favor of Collateral
Agent, for the benefit of the Secured Parties, a valid, perfected First Priority
security interest in the Collateral (other than ABL Priority Collateral) and a
valid, perfected second priority security interest in the ABL Priority
Collateral, in each case other than ABL Priority Collateral located, applied
for, registered or otherwise arising under the law of any jurisdiction outside
of the United States, and except as set forth in Schedule 5.15, the Credit
Parties shall have delivered to Collateral Agent:  
(i)    a completed Perfection Certificate dated the Closing Date and executed by
an Authorized Officer of Parent, together with all attachments contemplated
thereby;
(ii)    authorized UCC financing statements, originals of securities,
instruments and chattel paper and any agreements governing deposit and/or
securities accounts in each case to the extent required pursuant to the Pledge
and Security Agreement or other Collateral Documents; and
(iii)    opinions of counsel (which counsel shall be reasonably satisfactory to
Collateral Agent) with respect to the creation and perfection of the security
interests in favor of Collateral Agent in such Collateral and such other matters
governed by the laws of each jurisdiction in which any Credit Party or any
personal property Collateral is located as Collateral Agent may reasonably
request, in each case in form and substance reasonably satisfactory to
Collateral Agent.
(f)    Opinion of Counsel to Credit Parties. Agents and Lenders shall have
received an executed copy of the customary written opinion of Cleary Gottlieb
Steen & Hamilton LLP, counsel for the Credit Parties, addressed to Agents and
Lenders, dated as of the Closing Date and otherwise in form and substance
reasonably satisfactory to Administrative Agent and Arrangers (and each Credit
Party hereby instructs such counsel to deliver such opinion to Agents and
Lenders).





--------------------------------------------------------------------------------





(g)    Fees and other Amounts. Borrower shall have paid to Lenders, Agents and
Arrangers the fees payable on the Closing Date referred to in Sections 2.8 and
all expenses payable pursuant to Section 10.2 or pursuant any other letter
agreement with the Arrangers which have accrued to or are otherwise payable on
the Closing Date, in each case to the extent Borrower has received invoices
therefor at least three Business Days prior to the Closing Date.
(h)    Payment of Loans and Other Amounts. On the Closing Date or substantially
simultaneously with the Closing Date, Parent and its Subsidiaries shall have
(i)(A) purchased and cancelled or redeemed in full the Borrower’s 6.75% Senior
Notes due 2019 (the “Borrower Notes”) and (B) for any Borrower Notes not so
cancelled or redeemed, if any, give irrevocable notice for the redemption or
repayment of such Borrower Notes and proceeds sufficient to redeem or repay in
full such Borrower Notes shall have been deposited with the trustee of the
Borrower Notes pursuant to arrangements reasonably satisfactory to the
Arrangers, (ii) repaid in full of all outstanding indebtedness under that
certain (A) First Lien Credit and Guarantee Agreement, dated as of June 12,
2014, by and among AZ Chem US Inc., certain of its subsidiaries, the lenders
from time to time party thereto and General Electric Capital Corporation, as
administrative agent and collateral agent and (B) Second Lien Credit and
Guarantee Agreement, dated as of June 12, 2014, by and among AZ Chem US Inc.,
certain of its subsidiaries, the lenders from time to time party thereto and
Goldman Sachs Bank USA, as administrative agent and collateral agent, and
(iv) delivered to Administrative Agent and Arrangers all documents or
instruments necessary to release all guarantees and all Liens securing such
foregoing Indebtedness or other obligations of Parent and its Subsidiaries
thereunder (collectively, the “Refinancing”).
(i)    Closing Date Certificate. The U.S. Borrower shall have delivered to
Administrative Agent and Arrangers an originally executed Closing Date
Certificate, together with all attachments thereto.
(j)    Solvency Certificate. The Lenders shall have received a solvency
certificate in the form attached hereto as Exhibit K from the chief financial
officer of the U.S. Borrower that shall certify as to the solvency of Parent and
its Subsidiaries (on a consolidated basis) after giving effect to the
Transactions.
(k)    Letter of Direction. Administrative Agent and Arrangers shall have
received a duly executed letter of direction from U.S. Borrower addressed to
Administrative Agent and Arrangers, directing the disbursement on the Closing
Date of the proceeds of the Loans made on such date.
(l)    Financial Statements. The Lenders shall have received (i) audited
financial statements of the U.S. Borrower and Arizona Chemical Holdings
Corporation for the three most recent fiscal years ended at least 90 days before
the Closing Date and (ii) unaudited interim consolidated financial statements of
the U.S. Borrower and Arizona Chemical Holdings Corporation for each quarterly
period ended after the latest fiscal year referred to in clause (i) above and
ended at least 45 days prior to the Closing Date.





--------------------------------------------------------------------------------





(m)    Pro Forma Balance Sheet. The Lenders shall have received a pro forma
consolidated balance sheet of the U.S. Borrower and its subsidiaries as at the
date of the most recent consolidated balance sheet delivered pursuant to the
preceding paragraph and a pro forma statement of income for the four fiscal
quarters most recently ended for which financial statements were delivered to
the Lenders pursuant to the preceding paragraph, in each case adjusted to give
effect to the consummation of the Transactions and the financings contemplated
hereby as if such transactions, with respect to the pro forma balance sheet, had
occurred on such date or with respect to the pro forma statements of income, had
occurred on the first day of such period.
(n)    PATRIOT Act. At least three Business Days prior to the Closing Date,
Lenders shall have received all documentation and other information that they
reasonably determine is required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “PATRIOT Act”) that has been requested to be
delivered not less than ten Business Days prior to the Closing Date.
(o)    Representations and Warranties.     (i) The representations and
warranties made by Arizona Chemical Holdings Corporation in the Stock Purchase
Agreement as are material to the interests of the Lenders, but only to the
extent that the U.S. Borrower or any of its Affiliates has the right to
terminate its obligations under the Stock Purchase Agreement or not be obligated
to consummate the acquisition thereunder as a result of a breach of such
representations and warranties in the Stock Purchase Agreement shall be true and
correct and (ii) the Specified Representations shall be true and correct in all
material respects (except in the case of any Specified Representation which
expressly relates to a given date or period, such representation and warranty
shall be true and correct in all material respects as of the respective date or
for the respective period, as the case may be).
(p)    Funding Notice. Administrative Agent shall have received a fully executed
and delivered Funding Notice.
Administrative Agent shall notify Credit Parties and Lenders of the Closing
Date, and such notice shall be conclusive and binding.
3.2    Conditions to Each Credit Extension after the Closing Date.
(a)    Conditions Precedent. The obligation of each Lender to make any Loan on
any Credit Date (other than the Closing Date) are subject to the satisfaction,
or waiver in accordance with Section 10.5, of the following conditions
precedent:
(i)    Administrative Agent shall have received a fully executed and delivered
Funding Notice;





--------------------------------------------------------------------------------





(ii)     on any other Credit Date, subject to Section 1.21.3(e) and Section
2.21(a)(iii), the representations and warranties contained herein and in the
other Credit Documents shall be true and correct in all material respects on and
as of such Credit Date with the same effect as though made on and as of such
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date; provided that, in each case, such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof; and
(iii)    as of such Credit Date, subject to Section 1.21.3(e) and Section
2.21(a)(ii), no event or condition shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute a Default or an Event of Default.
Any Agent or Requisite Lenders shall be entitled, but not obligated, to request
and receive, prior to the making of any Credit Extension, additional information
reasonably satisfactory to the requesting party confirming the satisfaction of
any of the foregoing if, in the good faith judgment of such Agent or Requisite
Lenders such request is warranted under the circumstances.
(b)    Notices. Any Notice shall be executed by an Authorized Officer in a
writing delivered to Administrative Agent. The applicable Borrower may give
Administrative Agent telephonic notice by the required time of any proposed
borrowing or conversion/continuation, as the case may be; provided each such
notice shall be promptly confirmed in writing by delivery of the applicable
Notice to Administrative Agent. Neither Administrative Agent nor any Lender
shall incur any liability to such Borrower in acting upon any telephonic notice
referred to above that Administrative Agent believes in good faith to have been
given by a duly authorized officer or other person authorized on behalf of such
Borrower or for otherwise acting in good faith.
SECTION 4.    REPRESENTATIONS AND WARRANTIES
In order to induce Lenders to enter into this Agreement and to make each Credit
Extension to be made thereby, each Credit Party represents and warrants to each
Lender, on the Closing Date and on each Credit Date, that the following
statements are true and correct (it being understood and agreed that the
representations and warranties made on the Closing Date are deemed to be made
concurrently with and after giving effect to the consummation of the
Transactions):
4.1    Organization; Requisite Power and Authority; Qualification. Each of
Parent and its Restricted Subsidiaries (a) is duly organized, validly existing
and in good standing (to the extent such concept is known in the relevant
jurisdiction and to the extent the failure to be in good standing has not had,
and could not be reasonably expected to have, a Material Adverse Effect) under
the laws of its jurisdiction of organization as identified in





--------------------------------------------------------------------------------





Schedule 4.1, (b) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Credit Documents to which it is a party and to
carry out the transactions contemplated thereby and (c) is qualified to do
business and in good standing (to the extent such concept is known in the
relevant jurisdiction) in every jurisdiction where its assets are located and
wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had, and could not be reasonably expected to have, a Material Adverse Effect.
4.2    Equity Interests and Ownership. The Equity Interests of the U.S. Borrower
and each of its Restricted Subsidiaries have been duly authorized and validly
issued and are fully paid and non-assessable. Except as set forth on Schedule
4.2, as of the date hereof, there is no existing option, warrant, call, right,
commitment or other agreement to which the U.S. Borrower or any of its
Restricted Subsidiaries is a party requiring, and there is no membership
interest or other Equity Interest of the U.S. Borrower or any of its Restricted
Subsidiaries outstanding which upon conversion or exchange would require, the
issuance by the U.S. Borrower or any of its Restricted Subsidiaries of any
additional membership interests or other Equity Interests of the U.S. Borrower
or any of its Restricted Subsidiaries or other Securities convertible into,
exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Equity Interest of the U.S. Borrower or any of its
Restricted Subsidiaries. Schedule 4.2 correctly sets forth the ownership
interests of the U.S. Borrower and each of its Restricted Subsidiaries in their
respective Restricted Subsidiaries as of the Closing Date after giving effect to
the Transactions.
4.3    Due Authorization. The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.
4.4    No Conflict. The execution, delivery and performance by Credit Parties of
the Credit Documents to which they are parties and the consummation of the
Transactions do not and will not (a) violate (i) any provision of any law or any
governmental rule or regulation applicable to Parent or any of its Restricted
Subsidiaries, (ii) any of the Organizational Documents of Parent or any of its
Restricted Subsidiaries, or (iii) any order, judgment or decree of any court or
other agency of government binding on Parent or any of its Restricted
Subsidiaries; or (b) conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any Contractual Obligation
of Parent or any of its Restricted Subsidiaries except to the extent such
conflict, breach or default could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
4.5    Governmental Consents. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not
require any material registration with, material consent or material approval
of, material notice to, or other material action to, with or by, any
Governmental Authority, except for filings and





--------------------------------------------------------------------------------





recordings with respect to the Collateral required to be made, or otherwise
delivered to Collateral Agent pursuant to this Agreement, for filing and/or
recordation, as of the Closing Date or such later date as the Administrative
Agent may agree.
4.6    Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability and principles of good faith and fair dealing.
4.7    Historical Financial Statements. The Historical Financial Statements were
prepared in conformity with GAAP and fairly present in accordance with GAAP, in
all material respects, the financial position, on a consolidated basis, of the
Persons described in such financial statements as at the respective dates
thereof and the results of operations and cash flows, on a consolidated basis,
of the entities described therein for each of the periods then ended, subject,
in the case of any such unaudited financial statements, to the absence of
footnotes and changes resulting from audit and normal year‑end adjustments.
4.8    [Reserved].
4.9    No Material Adverse Change. Since December 31, 2014, there have been no
events or circumstances, either individually or in the aggregate, that have had
or would reasonably be expected to have a Material Adverse Effect.
4.10    Adverse Proceedings, etc. There are no Adverse Proceedings, individually
or in the aggregate, that could reasonably be expected to have a Material
Adverse Effect. Neither Parent nor any of its Restricted Subsidiaries (a) is in
violation of any applicable laws in any jurisdiction (including Environmental
Laws) that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, or (b) is subject to or in default with respect
to any final judgments, writs, injunctions, decrees, rules or regulations of any
court or any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
4.11    Payment of Taxes. Except as otherwise permitted under Section 5.3 and
listed on Schedule 4.11, all material Tax returns of Parent and its Restricted
Subsidiaries required to be filed by any of them have been timely filed, and all
material Taxes due and payable and all assessments, fees and other governmental
charges upon Parent and its Restricted Subsidiaries and upon their respective
properties, assets, income, businesses and franchises which are due and payable
have been paid except those which are being contested in good faith by
appropriate proceedings diligently conducted that operate to suspend the
collection of such contested Taxes, assessments, fees or charges and for which
adequate amounts have been recorded as a liability or reserved against on the
most recent Historical Financial Statements in accordance with GAAP. Except as
listed on Schedule 4.11, there is no proposed material Tax assessment against
Parent or any of its Restricted Subsidiaries.





--------------------------------------------------------------------------------





4.12    Properties.
(a)    Title. Except as set forth on Schedule 4.12 and subject in each case to
Permitted Liens, each of Parent and its Restricted Subsidiaries has (i) good and
marketable title to all real property owned by it in fee simple (or the
equivalent in foreign jurisdictions) and (ii) valid leasehold interests in all
real property leased by it, in each case to the extent such property is
necessary in the ordinary conduct of its business, except for any failures to
have such title or interest that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect . Each of Parent and
its Restricted Subsidiaries owns, or has the right to use, all Intellectual
Property required for the conduct of its business as currently conducted except
for any such failures to own or have the right to use which could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(b)    Real Estate. As of the Closing Date, Schedule 4.12 contains a true,
accurate and complete list of all Material Real Estate Assets owned by the
Credit Parties.
4.13    Environmental Matters. (i) Neither Parent nor any of its Restricted
Subsidiaries nor any of their respective Real Estate Facilities or operations
are subject to any outstanding written order, consent decree or settlement
agreement with any Person relating to any Environmental Law, any Environmental
Claim, or any Hazardous Materials Activity that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect; (ii)
neither Parent nor any of its Restricted Subsidiaries has received any letter or
request for information under Section 104 of the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable
state or foreign law except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; (iii) there are and,
to each of Parent’s and its Restricted Subsidiaries’ knowledge, have been, no
conditions, occurrences, or Hazardous Materials Activities which could
reasonably be expected to form the basis of an Environmental Claim against
Parent or any of its Restricted Subsidiaries that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect; (iv)
except as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, neither Parent nor any of its Restricted
Subsidiaries nor, to any Credit Party’s knowledge, any predecessor of Parent or
any of its Restricted Subsidiaries has filed any notice under any Environmental
Law indicating past or present treatment of Hazardous Materials at any Real
Estate Facility, and none of Parent’s or any of its Restricted Subsidiaries’
operations involves the generation, transportation, treatment, storage or
disposal of hazardous waste, as defined under 40 C.F.R. Parts 260‑270 or any
state or foreign law equivalent that could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; (v) compliance with
all current or reasonably foreseeable future requirements pursuant to or under
Environmental Laws could not be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect; and (vi) no event or condition has
occurred or is occurring with respect to Parent or any of its Restricted
Subsidiaries relating to any Environmental Law, any Release of Hazardous
Materials, or any Hazardous Materials





--------------------------------------------------------------------------------





Activity which, individually or in the aggregate, has had, or could reasonably
be expected to have, a Material Adverse Effect.
4.14    No Defaults. Neither Parent nor any of its Restricted Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where such default or the consequences,
direct or indirect, of such default or defaults, if any, could not reasonably be
expected to have a Material Adverse Effect.
4.15    Investment Company Act. No Credit Party is an “investment company,” a
company “controlled” by an “investment company,” or an “investment advisor,”
within the meaning of the Investment Company Act of 1940, as amended.
4.16    Margin Stock. (a). Neither Parent nor any of its Restricted Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying any Margin Stock.
(b)    No portion of the proceeds of any Credit Extension shall be used in any
manner, whether directly or indirectly, that causes or could reasonably be
expected to cause, such Credit Extension or the application of such proceeds to
violate Regulation T, Regulation U or Regulation X of the Board of Governors or
any other regulation thereof or to violate the Exchange Act.
4.17    [Reserved].
4.18    Employee Benefit Plans.
(a)    Parent, each of its Restricted Subsidiaries and each of their respective
ERISA Affiliates are in compliance with all applicable provisions and
requirements of ERISA and the Internal Revenue Code and the regulations and
published interpretations thereunder with respect to each Pension Plan, and have
performed all their obligations under each Pension Plan except for instances of
noncompliance that could not reasonably be expected to have a Material Adverse
Effect. No liability to the PBGC (other than required premium payments), the
Internal Revenue Service (to the extent related to Pension Plans), any Pension
Plan (other than contributions in the ordinary course) or any trust established
under Title IV of ERISA has been or is expected to be incurred by Parent, any of
its Restricted Subsidiaries or any of their ERISA Affiliates except for
liabilities that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. No ERISA Event has occurred or is
reasonably expected to occur that could reasonably be expected to have a
Material Adverse Effect. The present value of the aggregate benefit liabilities
under each Pension Plan sponsored, maintained or contributed to by Parent, any
of its Restricted Subsidiaries or any of their ERISA Affiliates (determined as
of the end of the most recent plan year on the basis of the actuarial
assumptions specified for funding purposes in the most recent actuarial
valuation for such Pension Plan), did not exceed the aggregate current value of
the assets of such Pension Plan by an amount that could reasonably be expected
to result in a





--------------------------------------------------------------------------------





Material Adverse Effect. As of the most recent valuation date for each
Multiemployer Plan for which the actuarial report is available, the potential
liability of Parent, its Restricted Subsidiaries and their respective ERISA
Affiliates for a complete withdrawal from such Multiemployer Plan (within the
meaning of Section 4203 of ERISA), when aggregated with such potential liability
for a complete withdrawal from all Multiemployer Plans, based on information
available pursuant to Section 4221(e) of ERISA could not reasonably be expected
to result in a Material Adverse Effect. Parent, each of its Restricted
Subsidiaries and each of their ERISA Affiliates have complied with the
requirements of Section 515 of ERISA with respect to each Multiemployer Plan and
are not in material “default” (as defined in Section 4219(c)(5) of ERISA) with
respect to payments to a Multiemployer Plan in a manner that could reasonably be
expected to result in a Material Adverse Effect.
(b)    Except as could not reasonably be expected to result in a Material
Adverse Effect, all Non-U.S. Plans are operated in compliance with all
applicable laws, each of Parent and any of its Restricted Subsidiaries which
contributes to a Non-U.S. Plan has paid all required contributions to such
Non-U.S. Plan as they fall due, and no action or omission has been or is
expected to be taken by Parent or any of its Restricted Subsidiaries nor has any
event occurred in relation to a Non-U.S. Plan which has or is reasonably likely
to result in liability to Parent or any of its Restricted Subsidiaries to any
Governmental Authority.
(c)    Except as could not reasonably be expected to result in a Material
Adverse Effect, there are no liabilities associated with or arising from Parent
or any of its Restricted Subsidiaries participating in, providing, or
contributing to, either currently or in the past, or ceasing to provide or
contribute to, or in respect of, any scheme or arrangement for the provision of
any pension, superannuation, retirement (including on early retirement) or death
benefits (including in the form of a lump sum) (the benefits together referred
to as “Pension Benefits”) or providing, or being obligated to provide or failing
to provide any Pension Benefits, which are not fully funded, insured or provided
for on a generally accepted basis either through a separate trust, insurance
policy or as an accrual or provision in the accounts of Parent or the relevant
Restricted Subsidiary.
4.19    Solvency. Immediately after giving effect to the Transactions occurring
substantially concurrently with the Closing Date, Parent and its Subsidiaries,
on a consolidated basis, will be Solvent.
4.20    Compliance with Statutes, etc. Each of Parent and its Restricted
Subsidiaries is in compliance with all applicable statutes, laws, regulations
and orders of, and all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of its business and the ownership of its
property (including compliance with all applicable Environmental Laws and the
requirements of any permits issued under such Environmental Laws or the
operations of Parent or any of its Restricted Subsidiaries), except such
non-compliance that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
4.21    Disclosure. Neither any document, certificate or other written materials
furnished to any Agent or Lender by or on behalf of Parent or any of its
Restricted Subsidiaries





--------------------------------------------------------------------------------





for use in connection with the transactions contemplated hereby (as modified or
supplemented by other information so furnished on or prior to the Closing Date
or, in the case of materials delivered after the Closing Date, at or prior to
the delivery thereof) when taken as a whole, contains any untrue statement of a
material fact or omits to state a material fact (known to any Credit Party, in
the case of any document not furnished by or on behalf of any Credit Party)
necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances in which the same were made. Any
financial projections and pro forma financial information contained in such
materials were prepared in good faith based upon assumptions that are believed
by the preparer thereof to be reasonable at the time such financial projections
were furnished, it being understood and agreed (a) that financial projections
are as to future events, are not to be viewed as facts and are subject to
significant uncertainties and contingencies, many of which are beyond Parent’s
control or the control of its Affiliates, (b) that no assurances can be given
that any particular projections will be realized and (iii) that actual results
during the period or periods covered by any such projections may differ
significantly from the projected results and such differences may be material.
4.22    Anti-Corruption Laws and Sanctions. (a). Parent and Borrower have
implemented and maintain in effect policies designed to support compliance by
Parent, its Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions.
(b)    Parent, Borrower and their respective Subsidiaries and, to the knowledge
of Parent and Borrower, their respective officers and directors, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.
(c)    None of Parent, Borrower, any of their respective Subsidiaries or, to the
knowledge of Parent or Borrower, any director, officer, employee, agent, or
Affiliate of Parent, Borrower, any of their respective Subsidiaries is a Person
that is, or is owned or controlled by Persons that are the subject of any
sanctions administered or enforced by the U.S. Department of the Treasury’s
Office of Foreign Assets Control, the U.S. Department of State, the European
Union, Her Majesty’s Treasury, or other relevant sanctions authority
(collectively, “Sanctions”).
4.23    Collateral Matters.
(a)    The Pledge and Security Agreement creates in favor of Collateral Agent,
for the benefit of the Secured Parties, a valid and enforceable security
interest in the Collateral subject thereto and (i) when the Collateral subject
thereto constituting certificated securities (as defined in the Uniform
Commercial Code) is delivered to Collateral Agent, together with instruments of
transfer duly endorsed in blank, the security interest created under the Pledge
and Security Agreement will constitute a fully perfected security interest in
all right, title and interest of the pledgors thereunder in such Collateral,
prior and superior in right to any other Person, except for rights secured by
Permitted Liens which by operation of law or contract would have priority over
the Liens securing the Obligations, and (ii) when financing statements in
appropriate form are filed in the applicable filing offices, the security
interest





--------------------------------------------------------------------------------





created under the Pledge and Security Agreement will constitute a fully
perfected security interest in all right, title and interest of the Credit
Parties in the remaining Collateral subject thereto to the extent perfection can
be obtained by filing Uniform Commercial Code financing statements, prior and
superior to the rights of any other Person, except for rights secured by
Permitted Liens which by operation of law or contract would have priority over
the Liens securing the Obligations.
(b)    Upon the recordation of the Intellectual Property Security Agreements
with the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, and the filing of the financing statements
referred to in Section 4.23(a), the security interest created under the Pledge
and Security Agreement will constitute a fully perfected security interest in
all right, title and interest of the Credit Parties in the Intellectual Property
in which a security interest may be perfected by filing in such offices in the
United States, in each case prior and superior in right to any other Person, but
subject to Permitted Liens (it being understood that subsequent recordings in
the United States Patent and Trademark Office or the United States Copyright
Office may be necessary to perfect a security interest in such Intellectual
Property acquired by the Credit Parties after the Closing Date). Notwithstanding
anything to the contrary in this Agreement and in the Collateral Documents, no
actions shall be required in order to create or perfect any security interest in
any Intellectual Property applied for, registered or otherwise arising under the
law of any jurisdiction outside of the United States, and no foreign law
security or pledge agreements or foreign intellectual property filings or
searches shall be required.
4.24    Use of Proceeds. No part of the proceeds of the Loans will be used,
directly or indirectly, (i) for any payment to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended or (ii)
in violation of applicable Sanctions.
SECTION 5. AFFIRMATIVE COVENANTS
4.25    COMI. Each Credit Party incorporated in a jurisdiction where Council
Regulation (EC) No 1346/2000 on insolvency proceedings of 29 May 2000 (the
“Insolvency Regulation”) applies, has its centre of main interest (as that term
is used in section 3(1) of the Insolvency Regulation) is situated in its
jurisdiction of incorporation and it has no establishment (as defined in section
2(h) of the Insolvency Regulation) in any other jurisdiction. AFFIRMATIVE
COVENANTS
Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations, each Credit Party shall
perform, and shall cause each of its Restricted Subsidiaries to perform, all
covenants in this Section 5.
5.1    Financial Statements and Other Reports. Parent will deliver to
Administrative Agent, for distribution to the Lenders:





--------------------------------------------------------------------------------





(a)    Quarterly Financial Statements. As soon as available, and in any event on
or before the date on which such financial statements are required to be filed
with the SEC (or, if such financial statements are not required to be filed with
the SEC, on or before the date that is forty-five (45) days after the end of
each such Fiscal Quarter) after the end of each of the first three Fiscal
Quarters of Parent, an unaudited balance sheet as of the end of such Fiscal
Quarter and the related statements of income and cash flow for such Fiscal
Quarter and for the portion of the Fiscal Year then elapsed, on a consolidated
basis for Parent and its Restricted Subsidiaries, setting forth in comparative
form corresponding figures for the preceding Fiscal Year and certified by the
chief financial officer of Parent as prepared in accordance with GAAP and fairly
presenting in all material respects the financial position and results of
operations for such Fiscal Quarter and period, subject to normal year-end
adjustments and the absence of footnotes;
(b)    Annual Financial Statements. As soon as available and in any event on or
before the date on which such financial statements are required to be filed with
the SEC (or, if such financial statements are not required to be filed with the
SEC, on or before the date that is ninety (90) days after the end of each such
Fiscal Year), the consolidated balance sheet of Parent and its Restricted
Subsidiaries as of the end of such Fiscal Year and the related consolidated
statements of income, cash flow and shareholders’ equity for such Fiscal Year,
on a consolidated basis for Parent and its Restricted Subsidiaries, which
consolidated statements shall be audited and certified (without “going concern”
disclosure or like qualification or exception (or any qualification or exception
as to the scope of such audit) except with respect to Indebtedness under this
Agreement or the ABL Loan Agreement becoming due and payable by its terms within
one year of such opinion) by a firm of independent certified public accountants
of recognized standing selected by Parent and reasonably acceptable to the
Administrative Agent, and shall set forth in comparative form corresponding
figures for the preceding Fiscal Year and other information reasonably
acceptable to the Administrative Agent;
(c)    Compliance Certificate. Together with each delivery of financial
statements of Parent and its Restricted Subsidiaries pursuant to Sections 5.1(a)
and 5.1(b) or 5.1(m), a duly executed and completed Compliance Certificate for
the quarter or year, as applicable, executed by an authorized financial officer
of Parent which shall include, without limitation (A) a statement that such
authorized financial officer has reviewed the terms of this Agreement and has
made, or caused to be made under his or her supervision, a review in reasonable
detail of the transactions and financial condition of Parent and its Restricted
Subsidiaries during the accounting period covered by such financial statements
and that such authorized financial officer does not have knowledge of the
existence, as at the date of the compliance certificate, of any condition or
event that constitutes a Default or Event of Default or, if any such condition
or event exists, specifying the nature thereof and what action Parent has taken,
is taking and proposes to take with respect thereto;
(d)    [Reserved].





--------------------------------------------------------------------------------





(e)    Notice of Default. Promptly upon any officer of Parent or any Borrower
obtaining actual knowledge (i) of any condition or event that constitutes a
Default or an Event of Default or of any notice of any such condition or event
that has been given to Parent or any Borrower; (ii) that any Person has given
any notice to Parent or any of its Restricted Subsidiaries or taken any other
action with respect to any event or condition set forth in Section 8.1(b); or
(iii) of the occurrence of any event or change that has caused or is reasonably
expected to cause, either in any case or in the aggregate, a Material Adverse
Effect; a certificate of an Authorized Officer specifying the nature and period
of existence of such condition, event or change, or specifying the notice given
and action taken by any such Person and the nature of such claimed Event of
Default, Default, default, event or condition, and what action the applicable
Borrower has taken, is taking and proposes to take with respect thereto;
(f)    Notice of Litigation. Promptly upon any Authorized Officer of Parent or
any Borrower obtaining actual knowledge of the institution or threatened
institution of any action, suit, investigation or proceeding against or
adversely affecting Parent or any of its Restricted Subsidiaries, including any
such investigation or proceeding by any Governmental Authority (other than
routine periodic inquiries, investigations or reviews) or any material
development in any such action, suit, investigation or proceeding, in each case
that would, if adversely determined, be reasonably expected, individually or in
the aggregate, to have a Material Adverse Effect (but excluding any privileged
information), written notice thereof;
(g)    ERISA. Promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event that could reasonably be expected to have a
Material Adverse Effect, a written notice specifying the nature thereof, what
action Parent, any of its Restricted Subsidiaries or any of their respective
ERISA Affiliates has taken, is taking or proposes to take with respect thereto
and, when known, any action taken or threatened by the Internal Revenue Service,
the Department of Labor or the PBGC with respect thereto or similar Governmental
Authority with respect to any Non-U.S. Plan;
(h)    Financial Plan. As soon as practicable and in any event no later than
ninety (90) days after the beginning of each Fiscal Year, a consolidated plan
and financial forecast for such Fiscal Year (a “Financial Plan”), including (i)
a forecasted consolidated balance sheet and forecasted consolidated statements
of income and cash flows of Parent and its Restricted Subsidiaries for each such
Fiscal Year, together with an explanation of the assumptions on which such
forecasts are based, and (ii) forecasted consolidated statements of income and
cash flows of Holdings and its Restricted Subsidiaries for each Fiscal Quarter
of such Fiscal Year;
(i)    Information Regarding Collateral. The Borrower Representative will
furnish to Collateral Agent at least 15 days prior written notice (or such
shorter time as the Collateral Agent may agree) of any change (i) in any Credit
Party’s corporate name, (ii) in any Credit Party’s identity or corporate
structure, (iii) in any Credit Party’s jurisdiction of incorporation or
organization or (iv) in any Credit Party’s Federal Taxpayer Identification





--------------------------------------------------------------------------------





Number, in each case, to the extent such information is reasonably necessary to
enable the Collateral Agent to perfect or maintain the perfection of its
security interest in the Collateral of the relevant Credit Party;
(j)    Annual Collateral Verification. Each year, at the time of delivery of
annual financial statements with respect to the preceding Fiscal Year pursuant
to Section 5.1(b), the Borrower Representative shall deliver to Collateral Agent
a certificate of its Authorized Officer in the form of Exhibit L.
(k)    Other Information. Such other information and data regarding the business
and financial affairs of Parent or any of its Restricted Subsidiaries as from
time to time may be reasonably requested by Administrative Agent on its own
behalf or on behalf of any Lender; and
(l)    Certification of Public Information. Concurrently with the delivery of
any document or notice required to be delivered pursuant to this Section 5.1 or
otherwise provided to Administrative Agent by or on behalf of Parent or any
other Credit Party, Parent shall indicate in writing whether such document or
notice contains Nonpublic Information that is of the type that would constitute
material non-public information for purposes of United States Federal and State
securities laws. Parent and each Lender acknowledges that certain of the Lenders
may be Public Lenders and, if documents or notices required to be delivered
pursuant to this Section 5.1 or otherwise are being distributed through
IntraLinks/IntraAgency, SyndTrak or another relevant website or other similar
information platform selected by Administrative Agent (the “Platform”), any
document or notice that Parent has indicated contains such Nonpublic Information
shall not be posted on that portion of the Platform designated for Public
Lenders. If Parent has not indicated whether a document or notice delivered
pursuant to this Section 5.1 contains such Nonpublic Information, Administrative
Agent reserves the right to post such document or notice solely on that portion
of the Platform designated for Lenders who wish to receive such Nonpublic
Information with respect to Parent, its Subsidiaries and their respective
Securities. Parent and each Borrower agree that the Compliance Certificate
delivered pursuant to Section 5.1(a), (b) and (c) can be posted to that portion
of the Platform designated for Public Lenders unless Parent promptly notifies
Administrative Agent otherwise.
(m)    Notwithstanding the foregoing, the obligations referred to in Sections
5.01(a) and 5.01(b) may be satisfied with respect to financial information of
Parent and its Subsidiaries by furnishing (A) the applicable financial
statements of any Parent Company or (B) such Parent Company’s Form 10-K or 10-Q,
as applicable, filed with the SEC (and the public filing of such report with the
SEC shall constitute delivery under this Section 5.01); provided that with
respect to each of the preceding clauses (A) and (B), to the extent such
information is in lieu of information required to be provided under Section
5.01(b) (it being understood that such information may be audited at the option
of the Borrower Representative), such materials are accompanied by a report and
opinion by a firm of independent certified public accountants of recognized
standing selected by Parent and reasonably acceptable to the Administrative
Agent, which report and opinion (x) shall be





--------------------------------------------------------------------------------





prepared in accordance with generally accepted auditing standards and (y) shall
not be subject to any qualification as to the scope of such audit or be subject
to any explanatory statement as to theeither Borrower’s ability to continue as a
“going concern” or like qualification. In connection with the delivery of
financial statements of the Parent and its Subsidiaries pursuant to this clause
(m), if there are any Unrestricted Subsidiaries, the Parent will also provide
financial information in detail reasonably satisfactory to the Administrative
Agent for the applicable period for such Unrestricted Subsidiaries;
5.2    Existence. Except as otherwise permitted under Section 6.7, each Credit
Party will, and will cause each of its Restricted Subsidiaries to, at all times
preserve and keep in full force and effect its existence and all rights and
franchises, licenses and permits material to its business; provided, no Credit
Party (other than Parent and any Borrower with respect to existence) or any of
its Restricted Subsidiaries shall be required to preserve any such existence,
right or franchise, licenses and permits if such Person’s board of directors (or
similar governing body) shall determine that the preservation thereof is no
longer desirable in the conduct of the business of such Person.
5.3    Payment of Taxes and Claims. Each Credit Party will, and will cause each
of its Restricted Subsidiaries to, pay all material Taxes imposed upon it or any
of its properties or assets or in respect of any of its income, businesses or
franchises before any penalty or fine accrues thereon, and all claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have or may become a Lien upon any of its
properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto unless such Tax or claim is being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted, so long as (a) (i) adequate reserve or other appropriate provision,
as shall be required in conformity with GAAP shall have been made therefor, and
(ii) in the case of a Tax or claim which has or may become a Lien against any of
the Collateral, such contest proceedings conclusively operate to stay the sale
of any portion of the Collateral to satisfy such Tax or claim or (b) the failure
to make payment pending such contest would not reasonably be expected to have a
Material Adverse Effect.
5.4    Maintenance of Properties. Except if the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, each Credit Party will, and will cause each of its Restricted
Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear and damage from casualty or
condemnation excepted, all material real or personal properties necessary in the
ordinary course of business of Parent and its Restricted Subsidiaries and from
time to time will make or cause to be made all appropriate repairs, renewals and
replacements thereof.
5.5    Insurance. Parent will maintain or cause to be maintained, with
financially sound and reputable insurers, insurance with respect to the Parent’s
and the Restricted Subsidiaries’ properties and business against loss or damage
of the kinds customarily insured against by Persons engaged in the same or
similar business Parent, in each case in such





--------------------------------------------------------------------------------





amounts (giving effect to self‑insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be reasonable and
customary for such Persons, provided that notwithstanding the foregoing, in no
event will Parent or any Restricted Subsidiary be required to obtain or maintain
insurance that is more restrictive than its normal course of practice. Without
limiting the generality of the foregoing, Parent will maintain or cause to be
maintained flood insurance with respect to each Flood Hazard Property that is
located in a community that participates in the Flood Program, in each case in
compliance with any applicable regulations of the Board of Governors. Each
property and general liability policy of insurance with a coverage amount in
excess of $10,000,000 shall (i) name Collateral Agent, for the benefit of the
Secured Parties, as an additional insured thereunder as its interests may appear
and (ii) in the case of each casualty insurance policy, contain a mortgagee and
lenders loss payable clause or endorsement, satisfactory in form and substance
to Collateral Agent, that names Collateral Agent, for the benefit of the Secured
Parties, as a mortgagee and lenders loss payee thereunder and the relevant
Credit Party shall use commercially reasonable efforts to cause the insurer to
provide for at least thirty (30) days’ prior written notice to Collateral Agent
of any material modification or cancellation of such policy.


5.6    Books and Records; Inspections. Each Credit Party will, and will cause
each of its Restricted Subsidiaries to, keep proper books of record and accounts
in which full, true and correct entries in conformity in all material respects
with GAAP shall be made of all dealings and transactions in relation to its
business and activities (it being understood and agreed that certain Non-U.S.
Subsidiaries may maintain individual books and records in conformity with
generally accepted accounting principles in their respective countries of
organization and that such maintenance shall not constitute a breach of the
representations, warranties or covenants hereunder). Each Credit Party will, and
will cause each of its Restricted Subsidiaries to, permit any authorized
representatives designated by Administrative Agent to visit and inspect any of
the properties of any Credit Party and any of its Restricted Subsidiaries at
which the principal financial records and executive officers of the applicable
Person are located, to inspect, copy and take extracts from its financial and
accounting records, and to discuss its affairs, finances and accounts with its
Authorized Officers and independent public accountants (provided that the
Borrower orRepresentative and the applicable Credit Party may, if it so chooses,
be present at or participate in any such discussion), all upon reasonable
notice, reasonable coordination in and at such reasonable times during normal
business hours and as often as may reasonably be requested; provided that (x)
only Administrative Agent on behalf of the Lenders may exercise the rights of
Administrative Agent and the Lenders under this Section 5.6, and (y) except as
provided in the proviso below in connection with the occurrence and continuance
of an Event of Default, (i) Administrative Agent shall not exercise such rights
more often than one time during any calendar year with respect to any Credit
Party and (ii) only one such time with respect to any Credit Party per calendar
year shall be at the reasonable expense of the Borrower Representative;
provided, further, that when an Event of Default has occurred and is continuing,
Administrative Agent (or any of its representatives or independent contractors)
may do any of the foregoing at the reasonable expense of the Borrower
Representative in





--------------------------------------------------------------------------------





accordance with Section 10.2 at any time during normal business hours and upon
reasonable advance notice.


5.7    Compliance with Laws. Each Credit Party will comply, and shall cause each
of its Restricted Subsidiaries to comply with the requirements of all applicable
laws, rules, regulations and orders of any Governmental Authority (including all
ERISA, PATRIOT Act and Environmental Laws), except where the failure to comply
therewith could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
5.8    Environmental.
(a)    Environmental Disclosure. Parent will deliver to Administrative Agent and
Lenders:
(i)    as soon as practicable following receipt thereof, copies of material
post-Closing Date environmental audits, investigations, analyses and reports,
prepared by personnel of Parent or any of its Restricted Subsidiaries or, if
prepared by independent consultants, Governmental Authorities or any other
Persons in the possession of Parent or any of its Restricted Subsidiaries,
reasonably accessible by Parent or the relevant Restricted Subsidiary, with
respect to significant environmental matters at any Real Estate Facility or with
respect to any Environmental Claims that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect;
(ii)    promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release required to be reported to any Governmental
Authority under any applicable Environmental Laws that could reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect, (2) any remedial action taken by Parent or any other Person in response
to (A) any Hazardous Materials Activities the existence of which could
reasonably be expected to result in one or more Environmental Claims having,
individually or in the aggregate, a Material Adverse Effect, or (B) any
Environmental Claims that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect, and (3) Parent or Borrower’sthe
Borrower Representative’s discovery of any occurrence or condition on any real
property adjoining or in the vicinity of any Mortgaged Property that is
reasonably likely to cause such Mortgaged Property or any part thereof to be
subject to any restrictions on ownership, occupancy, transferability or use
under any Environmental Laws that would reasonably be expected to materially and
adversely affect the value or use of such Mortgaged Property.
(b)    Hazardous Materials Activities, Etc. Each Credit Party shall promptly
take, and shall cause each of its Restricted Subsidiaries promptly to take, any
and all actions necessary to (i) cure any violation of applicable Environmental
Laws by such Credit Party or its Restricted Subsidiaries that could reasonably
be expected to have, individually or in





--------------------------------------------------------------------------------





the aggregate, a Material Adverse Effect, and (ii) make an appropriate response
to any Environmental Claim against such Credit Party or any of its Restricted
Subsidiaries and discharge any obligations it may have to any Person thereunder
where failure to do so could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.
5.9    Subsidiaries.
(a)    In the event that any Person organized in a jurisdiction of a State of
the United States becomes a Designated Subsidiary (including through a
Subsidiary Redesignation) of any Credit Party after the ClosingFourth Amendment
Effective Date, such Credit Party shall within 60 calendar days (or 90 calendar
days in the case of the establishment or amendment of any Mortgage) (or such
longer period as Administrative Agent may agree in its reasonable discretion)
(a) cause such Designated Subsidiary to become a Guarantor hereunder and a
Grantor under the Pledge and Security Agreement by executing and delivering to
Administrative Agent and Collateral Agent a Counterpart Agreement, (b) take all
of the actions referred to in Section 3.1(e) necessary to grant and perfect a
First Priority Lien in favor of Collateral Agent, for the benefit of the Secured
Parties, under the Pledge and Security Agreement in 100% of the Equity Interests
of such Subsidiary held by a Credit Party, (c) cause such Designated Subsidiary
to take all such necessary actions, and to execute and deliver, or cause to be
executed and delivered, such documents, instruments, agreements, and
certificates, as are specified in Sections 3.1(c), 3.1(e), 3.1(i), 3.1(j) and,
as to each Material Real Estate Asset owned by such Designated Subsidiary,
Section 5.10 and (d) cause such Designated Subsidiary to become an “Obligor”
under the ABL Intercreditor Agreement by executing and delivering to
Administrative Agent an Intercreditor Joinder Agreement in the form of Exhibit A
thereto. In the event that any Person becomes a Non-U.S. Subsidiary directly
owned by any Credit Party, or a U.S. Subsidiary that is directly owned by any
Credit Party and that is a Disregarded Entity substantially all of whose assets
consist (directly or indirectly through Disregarded Entities) of the capital
stock or debt of CFCs, such Credit Party shall take, or shall cause such
Subsidiary to take, as applicable, all of the actions referred to in
Section 3.1(e) necessary to grant and to perfect a First Priority Lien in favor
of Collateral Agent, for the benefit of the Secured Parties, in 65.00% of the
voting Equity Interests and 100% of the non-voting Equity Interests of such
Subsidiary (or, in the case of any such Non-U.S. Subsidiary that is a
Disregarded Entity and whose assets do not consist (directly or indirectly
through other Disregarded Entities) of the capital stock or debt of CFCs,
100.00% of the Equity Interests of such Non-U.S. Subsidiary) to secure such
Credit Party’s guarantee of the Obligations. With respect to each such
Designated Subsidiary, Parent shall promptly send to Administrative Agent
written notice setting forth with respect to such Person (i) the date on which
such Person became a Designated Subsidiary, and (ii) all of the data required to
be set forth in Schedules 4.1 and 4.2 with respect to all Restricted
Subsidiaries of Parent.
(b)    In the event that any Person organized in a jurisdiction other than a
State of the United States (other than any Legacy Arizona Chemical Entity)
becomes  a Material Non-U.S. Subsidiary after the Fourth Amendment Effective
Date (as demonstrated in the most recent financial statements then delivered
pursuant to





--------------------------------------------------------------------------------





Section 5.1(b)) or in the event that any Legacy Arizona Chemical Entity becomes
an obligor under the ABL Loan Agreement, then, the Borrower Representative shall
within 60 calendar days (or such longer period as Administrative Agent may agree
in its reasonable discretion) (a) cause such Material Non-U.S. Subsidiary to
become a Euro Guarantor hereunder and a Grantor under such applicable Non-U.S.
Collateral Documents as the Borrower Representative and the Administrative Agent
shall agree by executing and delivering to Administrative Agent and Collateral
Agent a Counterpart Agreement, (b) take all of the actions necessary to grant
and perfect a First Priority Lien in favor of Collateral Agent, for the benefit
of the Secured Parties with respect to the Initial Euro Term Loans in 100% of
the Equity Interests of such Subsidiary and in any intercompany Indebtedness
owned to such Subsidiary evidenced by an Intercompany Note, and to execute and
deliver, or cause to be executed and delivered, such related documents,
instruments, agreements, opinions and certificates, as necessary or reasonably
requested by the Administrative Agent, and (c) cause such Material Non-U.S.
Subsidiary to take all such necessary actions to become an “Obligor” under the
ABL Intercreditor Agreement by executing and delivering to Administrative Agent
an Intercreditor Joinder Agreement in the form of Exhibit A thereto.  With
respect to each such Material Non-U.S. Subsidiary, Parent shall promptly send to
Administrative Agent written notice setting forth with respect to such Person
(i) the date on which such Person became a Material Non-U.S. Subsidiary, and
(ii) all of the data required to be set forth in Schedules 4.1 and 4.2 with
respect to all Restricted Subsidiaries of Parent.
(c)    Notwithstanding anything to the contrary herein (including this Section
5.9 and Sections 5.10 and 5.11) or in any Collateral Document, with respect to
the Collateral, (i) the creation or perfection of pledges of or security
interests in, or the obtaining of title insurance, legal opinions or other
deliverables with respect to, particular assets shall not be required if and for
so long as Administrative Agent and the Borrower Representative mutually
determine that the cost or burden of creating or perfecting such pledges or
security interests in such assets or obtaining title insurance, legal opinions
or other deliverables in respect of such assets shall be excessive in view of
the benefits to be obtained by the Lenders therefrom, (ii) Collateral Agent may
grant extensions of time in its reasonable discretion for the creation and
perfection of security interests in or the obtaining of title insurance, legal
opinions or other deliverables with respect to particular assets or the
provision of any Guarantee by any Restricted Subsidiary; (iii) with respect to
Collateral located in the United States, no actions shall be required in order
to create or perfect any security interest in any assets located, applied for,
registered or otherwise arising under the law of any jurisdiction outside of the
United States, and no foreign law security or pledge agreements or foreign
intellectual property filings or searches shall be required, (iv) the Credit
Parties shall not be required to seek any landlord lien waiver, estoppel,
warehouseman waiver or other collateral access or similar letter or agreement
with respect to any leasehold real property or otherwise, unless (A) a landlord
lien waiver, estoppel, warehouseman waiver or other collateral access or similar
letter or agreement has been obtained with respect to the ABL Loan Documents and
(B) such landlord, warehouseman or other third party is in possession of
inventory with a value in excess of $10,000,000, (v) perfection by control





--------------------------------------------------------------------------------





shall not be required with respect to assets requiring perfection through
control agreements or other control arrangements, including deposit, securities
and commodities accounts (except to the extent required pursuant to the ABL Loan
Documents and the ABL Intercreditor Agreement), provided that the foregoing
shall not apply to delivery of pledged Equity Interests and pledged promissory
notes (other than pledged Equity Interests in Immaterial Subsidiaries and any
pledged promissory note with a principal amount of less than $2,000,000
individually or $6,000,000 in the aggregate), and (vi) no actions shall be
required to perfect the grant of the security interest in vehicles and any other
assets subject to certificates of title, commercial tort claims and letter of
credit rights, in each case except to the extent perfection of a security
interest therein may be accomplished by the filing of financing statements under
the UCC.
5.10    Additional Material Real Estate Assets.
(a) In order to create in favor of Collateral Agent, for the benefit of the
Secured Parties, a valid and, subject to any filing and/or recording referred to
herein, perfected First Priority security interest in each Material Real Estate
Asset listed in Schedule 5.10, within 90 days following the Closing Date or such
longer period of time following the Closing Date as may be acceptable to
Collateral Agent, Collateral Agent shall have received from Borrower and each
applicable Guarantor, unless waived by Collateral Agent in its reasonable
discretion, the documents set forth below:
(i) a fully executed and notarized Mortgage, in proper form for recording in the
appropriate place in the applicable jurisdiction, encumbering such Material Real
Estate Asset;
(ii) an opinion of counsel (which counsel shall be reasonably satisfactory to
Collateral Agent) in the state in which such Material Real Estate Asset is
located with respect to the enforceability of the Mortgages to be recorded in
such state and such other matters as Collateral Agent may reasonably request, in
each case in form and substance reasonably satisfactory to Collateral Agent (it
being understood and agreed that, if the mortgagor or trustor or comparable
party under any such Mortgage is organized in a state other than the state in
which such Material Real Estate Asset is located, counsel shall be entitled to
either assume the due authorization of execution and delivery of such Mortgage
or rely on an opinion of counsel delivered pursuant to Section 3.1 of this
Agreement with respect to the same);
(iii) (A) a lender’s Title Policy with respect to such Material Real Estate
Asset, in an amount not less than the fair market value, as reasonably
determined by the Borrower in good faith and without requirement of delivery of
an appraisal or other third-party valuation, of such Real Estate Asset, together
with copies of all recorded documents listed as exceptions to title or otherwise
referred to therein, in form and substance reasonably satisfactory to Collateral
Agent and insuring that Collateral Agent has a First Priority mortgage lien on
such Material Real Estate Asset together with such





--------------------------------------------------------------------------------





endorsements as Collateral Agent shall reasonably require, and (B) evidence
reasonably satisfactory to Collateral Agent that the applicable Credit Party has
paid to the title company or to the appropriate Governmental Authorities all
reasonable expenses and premiums of the title company and all other sums
required in connection with the issuance of such Title Policy and all recording
and stamp Taxes (including mortgage recording and intangible Taxes) payable in
connection with recording the Mortgage for such Material Real Estate Asset in
the appropriate real estate records;
(iv) (A) a completed Flood Certificate with respect such Material Real Estate
Asset, which Flood Certificate shall be addressed to Collateral Agent and
otherwise comply with the Flood Program; (B) if the Flood Certificate states
that such Material Real Estate Asset is located in a Flood Zone, Borrower's
written acknowledgment of receipt of written notification from Collateral Agent
(x) as to the existence of a Mortgage on such Material Real Estate Asset and (y)
as to whether the community in which such Material Real Estate Asset is located
is participating in the Flood Program; (C) if such Material Real Estate Asset is
located in a Flood Zone and is located in a community that participates in the
Flood Program, evidence that Borrower has obtained a policy of flood insurance
that is in compliance with all applicable requirements of the Flood Program; and
(D) if such Material Real Estate Asset is located in a Flood Zone and is located
in a community that does not participate in the Flood Program, evidence that
Borrower has obtained private flood insurance that is in compliance with all
applicable regulations or, in the absence of regulations, is otherwise in form
and substance reasonably satisfactory to Collateral Agent; and
(v) existing ALTA surveys (or survey updates) and applicable “survey affidavits
of no-change” in a form acceptable to the issuing title company or, if there is
no existing ALTA survey, then an ALTA survey reasonably satisfactory to
Collateral Agent for all Mortgaged Properties, certified to Collateral Agent,
together with customary owner’s affidavits with respect to all Mortgaged
Properties in form and substance reasonably satisfactory to the issuing title
company.
(a)    (b) In the event that any U.S. Credit Party acquires a Material Real
Estate Asset or a Real Estate Asset owned on the Closing Date becomes a Material
Real Estate Asset and such interest has not otherwise been made subject to the
Lien of the Collateral Documents in favor of Collateral Agent, for the benefit
of the Secured Parties, then such U.S. Credit Party shall within 90 days
following the date of such acquisition (or such longer period of time as may be
acceptable to Collateral Agent), take all such actions and execute and deliver,
or cause to be executed and delivered, those documents set forth or contemplated
by Section 5.10(a), as applicable, including:





--------------------------------------------------------------------------------





(i)    fully executed and notarized Mortgage, in proper form for recording in
the appropriate place in the applicable jurisdiction, encumbering such Material
Real Estate Asset;
(ii)    an opinion of counsel (which counsel shall be reasonably satisfactory to
Collateral Agent) in the state in which such Material Real Estate Asset is
located with respect to the enforceability of the Mortgages to be recorded in
such state and such other matters as Collateral Agent may reasonably request, in
each case in form and substance reasonably satisfactory to Collateral Agent (it
being understood and agreed that, if the mortgagor or trustor or comparable
party under any such Mortgage is organized in a state other than the state in
which such Material Real Estate Asset is located, counsel shall be entitled to
assume the due authorization of execution and delivery of such Mortgage);
(iii)    (A) a lender’s Title Policy with respect to such Material Real Estate
Asset, in an amount not less than the fair market value, as reasonably
determined by the U.S. Borrower in good faith and without requirement of
delivery of an appraisal or other third-party valuation, of such Material Real
Estate Asset, together with copies of all recorded documents listed as
exceptions to title or otherwise referred to therein, in form and substance
reasonably satisfactory to Collateral Agent and insuring that Collateral Agent
has a First Priority mortgage lien on such Material Real Estate Asset together
with such endorsements as Collateral Agent shall reasonably require, and (B)
evidence reasonably satisfactory to Collateral Agent that the applicable Credit
Party has paid to the title company or to the appropriate Governmental
Authorities all reasonable expenses and premiums of the title company and all
other sums required in connection with the issuance of such Title Policy and all
recording and stamp Taxes (including mortgage recording and intangible Taxes)
payable in connection with recording the Mortgage for such Material Real Estate
Asset in the appropriate real estate records;
(iv)    (A) a completed Flood Certificate with respect such Material Real Estate
Asset, which Flood Certificate shall be addressed to Collateral Agent and
otherwise comply with the Flood Program; (B) if the Flood Certificate states
that such Material Real Estate Asset is located in a Flood Zone, Borrower'sU.S.
Borrower’s written acknowledgment of receipt of written notification from
Collateral Agent (x) as to the existence of a Mortgage on such Material Real
Estate Asset and (y) as to whether the community in which such Material Real
Estate Asset is located is participating in the Flood Program; (C) if such
Material Real Estate Asset is located in a Flood Zone and is located in a
community that participates in the Flood Program, evidence that U.S. Borrower
has obtained a policy of flood insurance that is in compliance with all
applicable requirements of the Flood Program; and (D) if such Material Real
Estate Asset is located in a Flood Zone and is located in a community that does
not participate in the Flood Program, evidence that U.S. Borrower has obtained
private flood insurance that is in compliance with





--------------------------------------------------------------------------------





all applicable regulations or, in the absence of regulations, is otherwise in
form and substance reasonably satisfactory to Collateral Agent; and
(v)    an existing ALTA survey (or survey update) and applicable "“survey
affidavits of no-change"” in a form acceptable to the issuing title company or,
if there is no existing ALTA survey, then an ALTA survey reasonably satisfactory
to Collateral Agent for such Material Real Estate Asset, certified to Collateral
Agent, together with customary owner'sowner’s affidavits with respect to such
Material Real Estate Asset in form and substance reasonably satisfactory to the
issuing title company.
In addition to the foregoing, U.S. Borrower shall, at the request of Collateral
Agent, deliver, from time to time, to Collateral Agent such appraisals as are
required by law or regulation of Real Estate Assets with respect to which
Collateral Agent has been granted a Lien; provided, that unless an Event of
Default exists, Collateral Agent shall not request such appraisals in respect of
any Material Real Estate Asset more than once per calendar year and provided,
further, that the Collateral Agent shall request no such appraisals unless
required by law or regulation.
(b)    (c) Notwithstanding the foregoing, the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance, legal opinions
or other deliverables with respect to, particular assets shall not be required
if and for so long as Collateral Agent determines that the cost of creating or
perfecting such pledges or security interests in such assets or obtaining title
insurance, legal opinions or other deliverables in respect of such assets shall
be excessive in view of the benefits to be obtained by the Lenders therefrom.
Administrative Agent and Lenders further agree to use commercially reasonable
efforts to assist the Credit Parties in minimizing any recording Taxes that may
be payable with respect to any Mortgage. The Collateral Agent may grant
extensions of time for the creation and perfection of Mortgage Liens in or the
obtaining of title insurance, legal opinions or other deliverables with respect
to particular Material Real Estate Assets where it determines that such action
cannot be accomplished without undue effort or expense by the time or times at
which it would otherwise be required to be accomplished by this Agreement or the
Collateral Documents.
5.11    Further Assurances. At any time or from time to time upon the request of
Administrative Agent or Collateral Agent, each Credit Party will, at its
expense, promptly execute, acknowledge and deliver such further documents and do
such other acts and things as Administrative Agent or Collateral Agent may
reasonably request in order to effect fully the purposes of the Credit
Documents. In furtherance and not in limitation of the foregoing, each Credit
Party shall (and Parent shall procure that each of its Restricted Subsidiaries
shall) promptly do all such acts or execute all such documents (including
assignments, transfers, mortgages, charges, notices and instructions) as
Collateral Agent may reasonably specify (and in such form as Collateral Agent
may reasonably require in favor of Collateral Agent or its nominee(s)), to the
extent reasonably required by Administrative Agent or Collateral Agent, for the
exercise of any rights, powers and remedies of Collateral Agent or





--------------------------------------------------------------------------------





(i) to create or perfect the security created or intended to be created under or
evidenced by the Collateral Documents (which may include the execution of a
mortgage, charge, assignment or other security over all or any part of the
assets which are, or are intended to be, the subject of security pursuant to the
Collateral Documents); (ii) to facilitate the realization of the assets which
are, or are intended to be, the subject of the Collateral Documents; or (iii)
otherwise to ensure that the Obligations are guaranteed by the applicable
Guarantors and are secured by substantially all the assets of the Credit Parties
and all the outstanding Equity Interests of the Subsidiaries of Parent held
directly by any Credit Party (subject to limitations contained in the Credit
Documents). Each Credit Party shall (and Parent shall procure that each of its
Restricted Subsidiaries shall) take all such action as is reasonably available
to it (including making all filings and registrations) as may be reasonably
necessary for the purpose of the creation, perfection, protection or maintenance
of any security conferred or intended to be conferred on Collateral Agent or the
Credit Parties by or pursuant to the Credit Documents (subject to limitations
contained in the Credit Documents).
5.12    Unrestricted Subsidiary Designation. The Borrower Representative may at
any time on or after the Closing Date designate a Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) no Event of Default shall have occurred and be continuing or result
therefrom, (ii) immediately after giving effect to such designation, the Total
Net Leverage Ratio shall not exceed 4.70:1.00 calculated on a Pro Forma Basis as
of the last day of the most recently ended Fiscal Quarter for which financial
statements have been delivered pursuant to Section 5.1(a) or (b), as applicable
(or, prior to the first delivery of financial statements thereunder, for the
four-Fiscal Quarter period ended September 30, 2015, as set forth in the
Historical Financial Statements therefor), (iii) if an Unrestricted Subsidiary
is being designated as a Subsidiary hereunder (“Subsidiary Redesignation”) such
Subsidiary Redesignation shall constitute the incurrence by such Subsidiary of
all Indebtedness and Liens of such Unrestricted Subsidiary at such time and (iv)
if an Unrestricted Subsidiary is being designated as a Subsidiary hereunder, the
Borrower Representative shall have delivered to the Administrative Agent an
officer’s certificate executed by an Authorized Officer of the Borrower
Representative, certifying to the best of such officer’s knowledge, compliance
with the requirements of the proceedingpreceding clauses (i) through (iii). In
the event of a designation of a Subsidiary as an Unrestricted Subsidiary
hereunder, (a) such Unrestricted Subsidiary shall be capitalized (to the extent
capitalized by Parent or any of its Subsidiaries) through Investments as
permitted by, and in compliance with, Section 6.6, and any prior or concurrent
Investments in such Subsidiary by Parent or any of its Subsidiaries shall be
deemed to have been made under Section 6.6 and (b) without duplication of clause
(a) any net assets owned by such Unrestricted Subsidiary at the time of the
initial designation thereof shall be treated as Investments pursuant to Section
6.6. Notwithstanding the foregoing, theno Borrower shall not be permitted to be
an Unrestricted Subsidiary.
5.13    Maintenance of Ratings. BorrowerThe Borrowers shall at all times use
commercially reasonable efforts to maintain (i) a public corporate family rating
for Parent from Moody’s, (ii) a public corporate credit rating for Parent from
S&P and (iii) a public





--------------------------------------------------------------------------------





credit rating for the Initialany then outstanding Term Loans from each of
Moody’s and S&P (but, in each case, not any minimum rating).
5.14    Use of Proceeds. The Borrowers will use the proceeds of all Loans in a
manner contemplated by Section 2.3.
5.15    Certain Post-Closing Obligations. Each of the Credit Parties shall
satisfy the requirements set forth on Schedule 5.15 on or before the date
specified for such requirement or such later date as is agreed to in writing by
Administrative Agent in its sole discretion.
SECTION 6.    NEGATIVE COVENANTS
Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations, such Credit Party shall
perform, and shall cause each of its Restricted Subsidiaries to perform, all
covenants in this Section 6.
6.1    Indebtedness. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, directly or indirectly, create, incur, assume or
guarantee, or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness, except the following:
(a)    (i) Indebtedness created under (i) the Credit Documents, (ii)
Indebtedness created under the ABL Loan Documents in an aggregate principal
amount not to exceed $350,000,000 and (iii) the Senior Unsecured Notes in an
aggregate principal amount of $440,000,000;
(b)    (i) Indebtedness of any Borrower or any Guarantor Subsidiary owed to any
other Subsidiary of Parent, (ii) Indebtedness of any Credit Party owed to any
other Credit Party (subject, in the case of Parent, to Section 6.11) and, (iii)
Indebtedness of any Subsidiary that is not a Credit Party owed to any other
Subsidiary that is not a Credit Party and (iv) to the extent such Indebtedness
of any Subsidiary that is not a Credit Party owed to any Credit Party that
constitutes a permitted Investment pursuant to Section 6.6(j) or 6.6(m);
provided, that in the case of (i) and, (ii) and (iv), (1) with respect to any
Indebtedness owed to a Credit Party, shall be evidenced by one or more
Intercompany Notes and subject to a First Priority Lien pursuant to the Pledge
and Security Agreement or another Collateral Document, securing the Obligations
and (2) all such Indebtedness, if owed by a Credit Party, shall be unsecured and
subordinated in right of payment (on customary terms for intercompany
subordinated Indebtedness which, for the avoidance of doubt, may be included in
the Intercompany Note) to the payment in full of the Obligations pursuant to the
terms of the applicable Intercompany Note;
(c)    Indebtedness incurred by Parent or any of its Restricted Subsidiaries
arising from agreements providing for indemnification, adjustment of purchase
price or similar obligations, or from guaranties or letters of credit, surety
bonds or performance bonds securing the performance of Parent or any of its
Restricted Subsidiaries pursuant to such





--------------------------------------------------------------------------------





agreements, in connection with Permitted Acquisitions or permitted dispositions
of any business, assets or Restricted Subsidiary of Parent or any of its
Restricted Subsidiaries;
(d)    Indebtedness which may be deemed to exist pursuant to any performance,
surety, statutory, appeal, banker’s acceptance facilities and completion
guaranties or similar obligations incurred in the ordinary course of business or
consistent with industry practice, including those incurred to secure health,
safety and environmental obligations;
(e)    Indebtedness in respect of netting services, overdraft protections, cash
management services, automatic clearinghouse arrangements, employee credit card
programs and otherwise in connection with deposit, securities and commodities
accounts in the ordinary course of business;
(f)    guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees, lessors, licensees, sub-licensees and
distribution partners of Parent and its Restricted Subsidiaries;
(g)    guaranties (i) by any Credit Party of Indebtedness of any other Credit
Party and (ii) by any Subsidiary that is not a Credit Party of Indebtedness of
any other Subsidiary that is not a Credit Party, with respect, in each case,
Indebtedness otherwise permitted to be incurred by such Credit Party pursuant to
this Section 6.1; provided, in the case of clauses (i) and (ii), that if the
Indebtedness that is being guaranteed is unsecured and/or subordinated to the
Obligations, the guarantee shall also be unsecured and/or subordinated to the
Obligations;
(h)    Indebtedness described in Schedule 6.1, but not any extensions, renewals,
refundings or replacements of such Indebtedness except (i) extensions, renewals,
refundings or replacements expressly provided for in the agreements evidencing
any such Indebtedness as the same are in effect on the date of this Agreement
and (ii) extensions, renewals, refundings or replacements of any such
Indebtedness permitted by clause (m) of this Section 6.1;
(i)    Indebtedness with respect to Capital Leases and purchase money
Indebtedness in an aggregate amount, taken together with the aggregate amount of
all Attributable Debt in respect of sale and leasebacks entered into in reliance
on Section 6.8, not to exceed at any time the greater of $100,000,000.00 and
3.25 % of Consolidated Total Assets as of the last day of the most recently
ended Fiscal Quarter for which financial statements have been delivered pursuant
to Section 5.1(a) or (b); provided, that any such Indebtedness (i) shall be
secured only by the asset acquired in connection with the incurrence of such
Indebtedness (and such asset is so acquired within 270 days of such Indebtedness
being incurred), and (ii) shall constitute not more than 100.00% of the
aggregate consideration paid with respect to such asset; provided, further, that
individual financings of the purchase of equipment provided by a single lender
may be cross-collateralized to other financings of the purchase of assets
provided solely by such lender.





--------------------------------------------------------------------------------





(j)    (i) Indebtedness of a Person or Indebtedness attaching to assets of a
Person that, in either case, becomes a Restricted Subsidiary or Indebtedness
attaching to assets that are acquired by Parent or any of its Restricted
Subsidiaries, in each case after the Closing Date, in an aggregate amount not to
exceed the greater of $100,000,000.00 and 3.25% of Consolidated Total Assets as
of the last day of the most recently ended Fiscal Quarter for which financial
statements have been delivered pursuant to Section 5.1(a) or (b); provided that
(w) such Indebtedness exists at the time such acquisition is consummated and is
not created or incurred in connection therewith or in contemplation thereof, (x)
no Event of Default exists or would reasonably be expected to result therefrom,
(y) no Credit Party (other than such Person so acquired in such acquisition that
becomes a Credit Party or Restricted Subsidiary thereof) shall have any
liability or other obligation with respect to such Indebtedness and (z) if such
Indebtedness is secured, no Lien thereon shall extend to or cover any other
assets other than the assets acquired in such acquisition and (ii) any
refinancing, refunding, renewal or extension of any Indebtedness specified in
subclause (i) above and permitted by clause (m) of this Section 6.1;
(k)    Interest Rate Agreements, Currency Agreements and Commodity Agreements
entered into for the purpose of hedging interest rate exposure, foreign currency
risk or commodity pricing risk associated with Parent’s and its Restricted
Subsidiaries’ operations and not for speculative purposes;
(l)    Incremental Equivalent Debt; provided that (i) Incremental Equivalent
Debt may be the obligation of and guaranteed solely by the Credit Parties (and
no other Persons) and may be secured solely by the Collateral (and no other
collateral) and, to the extent secured on a pari passu basis or a junior basis
to the Obligations with respect to the Collateral, shall be subject to an
Applicable Intercreditor Agreement, (ii) any Incremental Equivalent Debt that is
secured on a pari passu basis with the Loans may participate in any mandatory
asset sale prepayments on a pro rata basis (or on a basis less than pro rata)
with the Loans, but may not participate on a basis that is more favorable than
pro rata (it being understood that Incremental Equivalent Debt may contain
customary change of control offer provisions), and (iii) all terms (other than
with respect to margin, pricing, maturity or fees) applicable to any Incremental
Equivalent Debt (other than any terms which are applicable only after the Latest
Maturity Date or that are also added to this Agreement for the benefit of the
existing Lenders) shall be no more favorable to the holders of such Incremental
Equivalent Debt (taken as a whole) than to the existing Lenders, unless
otherwise reasonably acceptable to Administrative Agent (and Administrative
Agent is hereby authorized to enter into any Amendment to this Agreement to give
effect to any such more favorable terms for the benefit of the existing Lenders
without the consent of any other party hereto other than the Borrower
Representative);
(m)    Indebtedness refinancing, refunding, replacing or extending any
Indebtedness permitted under clauses (a), (h), (j) and (l) of this Section 6.1
(in any case, including any refinancing Indebtedness incurred in respect
thereof, “Refinancing Indebtedness”) and any subsequent Refinancing Indebtedness
in respect thereof; provided no Event of Default exists and is continuing and:





--------------------------------------------------------------------------------





(i)    the principal amount of such Indebtedness does not exceed the principal
amount of the Indebtedness being refinanced, refunded or replaced, except (A) by
an amount equal to unpaid accrued interest and premiums (including tender
premiums) thereon plus underwriting discounts, other customary fees, commissions
and expenses (including upfront fees, original issue discount or initial yield
payments) incurred in connection with such refinancing or replacement and (B) by
an amount equal to any existing commitments unutilized thereunder,
(ii)    such Indebtedness has a final maturity on or later than the final
maturity of the Indebtedness being refinanced, refunded or replaced and a
weighted average life to maturity equal to or greater than the weighted average
life to maturity of the Indebtedness being refinanced, refunded or replaced,
(iii)    the terms of such Refinancing Indebtedness are not, taken as a whole
(as reasonably determined by the Borrower Representative), more favorable to the
lenders providing such Indebtedness than those applicable to the Indebtedness
being refinanced, refunded or replaced (other than any covenants or any other
provisions applicable only to periods after the Latest Maturity Date as of such
date) or shall be on then current market terms for such type of Indebtedness,
(iv)    (A) (1) with respect to Indebtedness incurred pursuant to Section
6.1(a)(i) and (ii) or Section 6.1(l), or any Refinancing Indebtedness in respect
thereof, such Indebtedness is not secured by any assets other than the
Collateral (and with respect to Section 6.1(a)(ii) or any Refinancing
Indebtedness in respect thereof, assets of Non-U.S. Subsidiaries securing
Indebtedness of Non-U.S. Subsidiaries under the ABL Documents, including any
Refinancing Indebtedness in respect thereof), (2) with respect to Indebtedness
incurred pursuant to Section 6.1(h), such Indebtedness is secured only by the
Liens set forth on Schedule 6.2 hereof (and replacements, accessions or
additions thereto and improvements thereon) and (3) with respect to Indebtedness
incurred pursuant to Section 6.1(j), such Indebtedness is secured only by Liens
permitted under Section 6.2(nx) and (4) with respect to Indebtedness incurred
pursuant to Section 6.1 (a)(iii), such Indebtedness is unsecured, (B) such
Indebtedness is incurred and guaranteed only by the obligor or obligors in
respect of the Indebtedness being refinanced, refunded or replaced other than
the addition of Non-U.S. Subsidiaries under the ABL Documents or any Refinancing
Indebtedness in respect thereof, (C) if the Indebtedness being refinanced,
refunded or replaced was originally contractually subordinated to the
Obligations in right of payment (or the Liens securing such Indebtedness were
originally contractually subordinated to the Liens on the Collateral securing
the Obligations, including solely with regard to the Fixed Asset Collateral as
defined in the ABL Intercreditor Agreement), such Indebtedness is contractually
subordinated to the Obligations in right of payment (or the Liens securing such
Indebtedness shall be so subordinated to the Liens on the Collateral securing
the Obligations) on terms not materially less favorable (as reasonably
determined by the Borrower Representative), taken as a whole, to the Lenders
than those applicable to the Indebtedness (or Liens, as





--------------------------------------------------------------------------------





applicable) being refinanced, refunded or replaced, taken as a whole, (D) if
such Indebtedness in the form of Loans is secured on a pari passu basis with the
Obligations with respect to the Collateral, the Lenders shall be afforded the
same protections provided under Section 2.21(a)(v), (E) any such Indebtedness
secured on a pari passu basis or a junior basis to the Obligations with respect
to the Collateral, shall be subject to an Applicable Intercreditor Agreement
(and if secured on a junior basis to the Obligations shall be secured on a pari
passu or junior basis to the obligations under the ABL Loan Agreement), (F) such
Indebtedness shall be incurred under (and pursuant to) documentation other than
this Agreement and (G) any Refinancing Indebtedness that is pari passu in right
of payment and security with the remaining Loans may participate on a pro rata
basis or a less than pro rata basis (but not greater than a pro rata basis) in
any mandatory repayments or prepayments in respect of the Loans, in each case as
agreed by the applicable Borrower and the creditors providing such Refinancing
Indebtedness, but may not participate on a basis that is more favorable than pro
rata;
(n)    senior, senior subordinated or subordinated Indebtedness (the
Indebtedness incurred pursuant to this clause (n), the “Ratio Debt”) so long as
(x) if such Indebtedness is secured on a pari passu basis to the Loans or junior
basis to the Loans and the obligations under the ABL Loan Agreement, the Senior
Secured Net Leverage Ratio would not exceed 3.10:1.00, or (y) if such
Indebtedness is not secured, the Total Net Leverage Ratio would not exceed
4.70:1.00, in each case calculated on a Pro Forma Basis as of the last day of
the most recently ended Fiscal Quarter for which financial statements have been
delivered pursuant to Section 5.1(a) or (b), as applicable (or, prior to the
first delivery of financial statements thereunder, for the four-Fiscal Quarter
period ended September 30, 2015, as set forth in the Historical Financial
Statements therefor), prior to the date of the incurrence thereof; provided that
no Event of Default exists and is continuing and the aggregate principal amount
at any time outstanding of any such Indebtedness of Subsidiaries that are
non-Credit Parties under this clause (n) and under clause (p) below shall not
exceed the greater of $100,000,000.00 and 3.25% of Consolidated Total Assets as
of the last day of the most recently ended Fiscal Quarter for which financial
statements have been delivered pursuant to Section 5.1(a) or (b), as applicable;
provided, further, that in the case of any Ratio Debt of the Credit Parties, (A)
if such Ratio Debt is borrowed or issued by any Credit Party, it shall not be
guaranteed by any Person that is not a Credit Party, (B) the final maturity date
with respect to such Ratio Debt shall be no earlier than (x) in the case of
Indebtedness secured on a pari passu basis with the Loans, the Latest Maturity
Date at the time of incurrence thereof and (y) in the case of Junior
Indebtedness, the date that is 91 days after the Initial Term Loan Maturity
Date, (C) such Ratio Debt will have a weighted average life to maturity equal to
or greater than the weighted average life to maturity of the then-existing Term
Facility with the longest weighted average life to maturity, (D) such Ratio Debt
may rank pari passu or junior in right of payment and/or pari passu or junior
with respect to security with the Obligations or may be unsecured (and to the
extent secured on a pari passu basis or a junior basis to the Obligations with
respect to the Collateral, shall be subject to an Applicable Intercreditor
Agreement (and if secured on a junior basis to the Obligations shall be secured
on a pari passu or junior basis to the obligations under the ABL Loan
Agreement),





--------------------------------------------------------------------------------





and to the extent subordinated in right of payment, shall be subject to
intercreditor arrangements reasonably satisfactory to Administrative Agent) and
(E) if secured on a pari passu basis with respect to security with the
Obligations in the form of Loans and, the Lenders shall be provided the same
protections set forth in Section 2.21(a)(v) of this Agreement;
(o)    Indebtedness and any guarantees thereof (whether existing on the date
hereof or incurred hereafter) with respect to the HSBC Asian Production Facility
in an aggregate amount not to exceed $125,000,000.00;
(p)    Indebtedness of Non-U.S. Subsidiaries in an aggregate amount together
with the amounts set forth in the first proviso of Section 6.1(n), not to exceed
at any time the greater of $100,000,000.00 and 3.25% of the Consolidated Total
Assets as of the last day of the most recently ended Fiscal Quarter for which
financial statements have been delivered pursuant to Section 5.1(a) or (b), as
applicable;
(q)    Indebtedness incurred by a Restricted Subsidiary in connection with
bankers’ acceptances, discounted bills of exchange or the discounting or
factoring of receivables for credit management purposes, in each case incurred
or undertaken in the ordinary course of business on arm’s length commercial
terms on a recourse basis;
(r)    Indebtedness arising from agreements of Parent, the BorrowerBorrowers or
any Restricted Subsidiary providing for indemnification, adjustment of purchase
price, earnouts or similar obligations, in each case, incurred or assumed in
connection with the disposition of any business, assets or a Subsidiary, other
than guarantees of Indebtedness incurred by any Person acquiring all or any
portion of such business, assets or a Subsidiary for the purpose of financing
such acquisition;
(s)    other Indebtedness of Parent and its Subsidiaries in an aggregate amount
not to exceed at any time the greater of $100,000,000.00 and 3.25% of
Consolidated Total Assets as of the last day of the most recently ended Fiscal
Quarter for which financial statements have been delivered pursuant to Section
5.1(a) or (b), as applicable, of which no more than the greater of
$50,000,000.00 and 1.75% of Consolidated Total Assets shall at any time be
Indebtedness of Subsidiaries that are not Credit Parties; and
(t)    to the extent constituting Indebtedness, Restricted Junior Payments made
in accordance with Section 6.4, Investments made in accordance with Section 6.6
and Asset Sales made in accordance with Section 6.7.
6.2    Liens. No Credit Party shall, nor shall it permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Parent or any of its Restricted Subsidiaries, whether now owned
or hereafter acquired or licensed, or any income, profits or royalties
therefrom, except:





--------------------------------------------------------------------------------





(a)    Liens in favor of Collateral Agent for the benefit of the Secured Parties
granted pursuant to any Credit Document;
(b)    Liens for Taxes if obligations with respect to such Taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted that operate to suspend the collection of such contested
Taxes and for which adequate amounts have been recorded as a liability or
reserved against on the most recent Historical Financial Statements in
accordance with GAAP, and Liens for Taxes not yet due and payable and otherwise
in compliance with the requirements of Section 5.3;
(c)    Liens of landlords (whether arising by Law or pursuant to contract),
banks (including rights of set-off), carriers, warehousemen, mechanics,
repairmen, workmen and materialmen, and other Liens imposed by law (other than
any such Lien imposed pursuant to Section 430(k) of the Internal Revenue Code or
by ERISA or a violation of Section 436 of the Internal Revenue Code or similar
law with respect to any Non-U.S. Plan), in each case incurred in the ordinary
course of business (i) for amounts not yet overdue or (ii) for amounts that are
overdue and that (in the case of any such amounts overdue for a period in excess
of thirty days) are being contested in good faith by appropriate proceedings, so
long as such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made for any such contested amounts;
(d)    Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases (other than Capital Leases), government
contracts, trade contracts, performance and return‑of‑money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money
or other Indebtedness), so long as no foreclosure, sale or similar proceedings
have been commenced with respect to any portion of the Collateral on account
thereof;
(e)    easements, rights-of-way, restrictions, encumbrances, encroachments, and
other minor defects or irregularities in title, in each case which do not and
will not interfere in any material respect with the ordinary conduct of the
business of Parent or any of its Restricted Subsidiaries;
(f)    any (i) interest or title of a lessor or sublessor under any lease of
real estate permitted (or not prohibited) hereunder and (ii) Lien affecting the
interest of the landlord under any lease of Parent or any of its Restricted
Subsidiaries as lessee;
(g)    Liens solely on any cash earnest money deposits made by Parent or any of
its Restricted Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;
(h)    purported Liens evidenced by the filing of precautionary UCC financing
statements or similarly public filings relating solely to operating leases,
consignments or





--------------------------------------------------------------------------------





accounts entered into by the U.S. Borrower or any of theits Restricted
Subsidiaries entered into in the ordinary course of business or consistent with
industry practice;
(i)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(j)    any zoning, building or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;
(k)    licenses (including sublicenses and covenants not to sue) of patents,
copyrights, trademarks and other Intellectual Property rights granted by Parent
or any of its Restricted Subsidiaries either (i) existing as of the date hereof
or (ii) hereafter entered into in the ordinary course of business;
(l)    Liens described in Schedule 6.2 or on a title report delivered on or
prior to the Closing Date;
(m)    Liens securing Indebtedness permitted pursuant to Section 6.1(i);
provided, any such Lien shall encumber only the asset acquired with the proceeds
of such Indebtedness;
(n)    Liens on the Collateral securing Indebtedness permitted pursuant to
Section 6.1(k); provided that such Liens are subject to the ABL Intercreditor
Agreement;
(o)    (i) Liens on assets of non-U.S. Subsidiaries securing Indebtedness of any
Non-U.S. Subsidiary incurred in reliance on Section 6.1(p) and (ii) Liens on
assets of non-Credit Parties (and the equity interests thereof) securing
Indebtedness of such non-Credit Party incurred pursuant to Section 6.1(n)(x) or
Section 6.1(p);
(p)    Liens on Collateral securing Indebtedness incurred pursuant to Sections
6.1(l) and (m), to the extent permitted by Section 6.1(m)(iv)(A), and subject in
all cases to the Applicable Intercreditor Agreement;
(q)    Liens on Collateral securing Ratio Debt incurred by a Credit Party
pursuant to Section 6.1(n)(x); provided that any such Indebtedness secured by
Collateral on a pari passu basis or a junior basis to the Obligations shall be
subject to an Applicable Intercreditor Agreement (and if secured on a junior
basis to the Obligations shall be secured on a junior or pari passu basis to the
obligations under the ABL Loan Agreement), and if any such Indebtedness is
subordinated in right of payment to the Obligations it shall be subject to
intercreditor arrangements reasonably satisfactory to Administrative Agent;
(r)    other Liens on assets securing Indebtedness in an aggregate amount not to
exceed the greater of $50,000,000.00 and 1.75% of Consolidated Total Assets as
of the last day of the most recently ended Fiscal Quarter for which financial
statements have been delivered pursuant to Section 5.1(a) or (b) (which at the
Borrower’sBorrower Representative’s election shall be subject to an
intercreditor arrangement reasonably satisfactory to Administrative Agent);





--------------------------------------------------------------------------------





(s)    to the extent constituting Liens, Restricted Junior Payments made in
accordance with Section 6.4, Investments made in accordance with Section 6.6 and
Asset Sales made in accordance with Section 6.7;
(t)    Liens on the Collateral and the as defined in the ABL Intercreditor
Agreement pursuant to the ABL Loan Documents, subject to the ABL Intercreditor
Agreement, and Liens on the assets of Non-U.S. Subsidiaries to the extent
securing Indebtedness of Non-U.S. Subsidiaries under the ABL Documents or any
Refinancing Indebtedness in respect thereof, which, in the case of Liens on
Collateral, shall be subject to the ABL Intercreditor Agreement,
(u)    [Reserved];
(v)    right of setoff, banker'sbanker’s lien, netting agreements and other
Liens arising by operation of law or by the terms of documents of banks or other
financial institutions in relation to the maintenance of administration deposit
accounts, securities accounts, cash management agreements or in connection with
the issuance of letters of credit, bank guarantees or other similar instruments;
(w)    leases, licenses, subleases or sublicenses granted to others that do not
(A) interfere in any material respect with the business of the U.S. Borrower and
its Restricted Subsidiaries, taken as a whole, or (B) secure any Indebtedness;
and
(x)    Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Restricted
Subsidiary, in each case after the date hereof and any modifications,
replacements, renewals or extensions thereof; provided that (A) such Lien was
not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (B) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and other than
after-acquired property subject to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require or include, pursuant to their
terms at such time, a pledge of after-acquired property, it being understood
that such requirement shall not be permitted to apply to any property to which
such requirement would not have applied but for such acquisition) and (C) the
Indebtedness secured thereby is permitted under Section 6.1.
         
6.3    No Further Negative Pledges. Except with respect to (a) specific property
encumbered to secure payment of particular Indebtedness or to be sold pursuant
to an executed agreement with respect to a permitted Asset Sale and (b)
restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, Capital Leases, licenses and
similar agreements entered into in the ordinary course of business (provided
that such restrictions are limited to the property or assets secured by such
Liens or the property or assets subject to such leases, Capital Leases, licenses
or similar agreements, as the case may be), no Credit Party shall enter into any
agreement prohibiting





--------------------------------------------------------------------------------





the creation or assumption of any Lien upon any of its properties or assets,
whether now owned or hereafter acquired, to secure the Obligations.
6.4    Restricted Junior Payments. No Credit Party shall, nor shall it permit
any of its Restricted Subsidiaries through any manner or means or through any
other Person to, directly or indirectly, declare, order, pay, make or set apart,
or agree to declare, order, pay, make or set apart, any sum for any Restricted
Junior Payment except that:
(a)    (i) Parent and its Restricted Subsidiaries may make regularly scheduled
payments of principal, interest and fees due in respect of Junior Indebtedness,
which payments, in the case of subordinated debt, shall be in accordance with
the terms of, and subject to any subordination provisions contained in the
indenture or other agreement pursuant to which such Indebtedness was
subordinated and (ii) in the case of any such Indebtedness owed to any Credit
Party,; provided, that any Credit Party or Restricted Subsidiary of a Credit
Party may make any payments to another Credit Party or Restricted Subsidiary of
a Credit Party in respect of intercompany loans permitted under Section 6.1(b);
provided, further, that if such intercompany Indebtedness paid pursuant to the
foregoing proviso is owed by a Credit Party to a Restricted Subsidiary that is
not a Credit Party, no Default or Event of Default has occurred which is
continuing or would result after giving effect to such payment; and provided,
further, that Parent and its Restricted Subsidiaries of Parent may make
Restricted Junior Payments to Parent or another Restricted Subsidiary to allow
itParent or Such Restricted Subsidiary to make the payments referred to in
clause (i) hereof to such Credit Partyin this Section 6.4(a), so long as Parent
or such Restricted Subsidiary applies the amount of any such Restricted Junior
Payment for such purposes promptly upon receipt thereof;
(b)    Restricted Subsidiaries of Parent may make Restricted Junior Payments to
Parent (directly or through other Restricted Subsidiaries of Parent) (i) to the
extent necessary to permit Parent to pay legal, accounting and reporting
expenses, (ii) to the extent necessary to permit Parent to pay general
administrative costs and expenses, general corporate operating and overhead
costs and to pay reasonable directors fees and expenses, (iii) to the extent
necessary to permit Parent to pay franchise fees or similar taxes and fees
required to maintain its organizational existence, (iv) to the extent necessary
to pay fees and expenses related to debt or equity offerings of Parent and (v)
to the extent necessary to permit Parent or any relevant Parent Company to
discharge the consolidated U.S. federal, state or local income tax liabilities
of Parent, its Restricted Subsidiaries and any such Parent Company in respect
thereof but with respect to any taxable period not in excess of the U.S.
federal, state, or local income tax liabilities that would have been payable by
the U.S. Borrower and its Subsidiaries if such Borrower and such Subsidiaries
had been a stand-alone corporate tax group for all taxable periods ending after
the Closing Date, in each case described in clauses (i) through (v), solely to
the extent arising in connection with or as a consequence of the business,
operations or existence of the Restricted Subsidiaries of Parent, and so long as
Parent applies the amount of any such Restricted Junior Payment for such
purposes promptly upon receipt thereof;





--------------------------------------------------------------------------------





(c)    Parent and its Restricted Subsidiaries may make Restricted Junior
Payments consisting of the cashless exercise of options and warrants in respect
of Equity Interests of Parent or any of its Restricted Subsidiaries;
(d)    Parent and its Restricted Subsidiaries may declare and pay dividends or
make other distributions or consummate irrevocable redemption to purchase or
redeem, or may purchase or redeem, the Equity Interests of Parent or any of its
Restricted Subsidiaries (including related profit interests) held by or for the
benefit of then present or former officers or employees of Parent or any of its
Restricted Subsidiaries upon such Person’s death, disability, retirement or
termination of employment or under the terms of any benefit plan or agreement
relating to such shares of stock or related rights; provided, that the aggregate
amount of such cash purchases or redemptions shall not exceed $10,000,000.00 in
any Fiscal Year (with unused amounts in any Fiscal Year being carried over to
succeeding two Fiscal Years);
(e)    any Restricted Subsidiary of Parent may declare and pay dividends or make
other distributions ratably to its equityholders and may declare and pay
dividends or make other distributions to each Credit Party that holds its Equity
Interests;
(f)    Parent and its Restricted Subsidiaries may make additional Restricted
Junior Payments so long as at the time thereof and after giving effect thereto
(A) no Event of Default shall have occurred and be continuing, (B) the Total Net
Leverage Ratio shall not exceed 4.45:1.00 calculated on a Pro Forma Basis as of
the last day of the most recently ended Fiscal Quarter for which financial
statements have been delivered pursuant to Section 5.1(a) or (b), as applicable
(or, prior to the first delivery of financial statements thereunder, for the
four-Fiscal Quarter period ended September 30, 2015, as set forth in the
Historical Financial Statements therefor), and (C) at the time of the making
thereof, the aggregate amount of each Restricted Junior Payment made in reliance
on this clause (f) shall not exceed the Available Basket Amount at such time;
(g)    Parent may make additional Restricted Junior Payments so long as at the
time of the declaration thereof, (A) no Default or Event of Default exists or
would result therefrom and (B) the Total Net Leverage Ratio would not exceed
3.00:1.00 calculated on a Pro Forma Basis as of the last day of the most
recently ended Fiscal Quarter for which financial statements have been delivered
pursuant to Section 5.1(a) or (b), as applicable (or, prior to the first
delivery of financial statements thereunder, for the four-Fiscal Quarter period
ended September 30, 2015, as set forth in the Historical Financial Statements
therefor);
(h)    any further payments directly or indirectly to AZC Holding Company LLC on
account of earn-outs, “true-up” or purchase price adjustments pursuant to the
terms of the Stock Purchase Agreement; and
(i) Parent may apply the proceeds of substantially contemporaneous payments
received by Parent from its Restricted Subsidiaries to repay, in whole or in
part, intercompany Indebtedness owed to any Credit Party and (ii) Restricted
Subsidiaries





--------------------------------------------------------------------------------





of Parent may make Restricted Junior Payments to Parent to allow it to make the
payments referred to in clause (j) hereof, so long as Parent applies the amount
of any such Restricted Junior Payment for such purposes promptly upon receipt
thereof.
(i)    [Reserved].
6.5    Restrictions on Subsidiary Distributions. Except as provided herein, no
Credit Party shall, nor shall it permit any of its Restricted Subsidiaries to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Restricted
Subsidiary of a Credit Party to (a) pay dividends or make any other
distributions on any of such Restricted Subsidiary’s Equity Interests owned by a
Credit Party or any other Restricted Subsidiary of a Credit Party, (b) repay or
prepay any Indebtedness owed by such Restricted Subsidiary to a Credit Party or
any other Restricted Subsidiary of a Credit Party, (c) make loans or advances to
a Credit Party or any other Restricted Subsidiary of a Credit Party, or (d)
transfer, lease or license any of its property or assets to a Credit Party or
any other Restricted Subsidiary of a Credit Party, other than restrictions (i)
imposed by law or by any Loan Documents, (ii) in agreements evidencing
Indebtedness permitted by Section 6.1(i) that impose restrictions on the
property so acquired, (iii) contained in the documentation governing any
Indebtedness incurred pursuant to 6.1(a) or other indebtedness permitted to be
incurred under this Agreement to the extent such restriction does not materially
adversely affect the ability of Parent and its Restricted Subsidiaries to comply
with their obligations under this Agreement, (iv) by reason of customary
provisions restricting assignments, subletting or other transfers contained in
leases, licenses, joint venture agreements and similar agreements entered into
in the ordinary course of business, (v) that are or were created by virtue of
any transfer of, agreement to transfer or option or right with respect to any
property, assets or Equity Interests not otherwise prohibited under this
Agreement, (vi) described on Schedule 6.5, (vii) that are or were created in
connection with the ABL Loan Documents or the Senior Unsecured Note Documents or
(viii) with respect to the HSBC Asian Production Facility as in effect on the
date hereof.
6.6    Investments. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, directly or indirectly, make or own any Investment
in any Person (including any Joint Venture), or make an Acquisition, except:
(a)    Investments in Cash and Cash Equivalents;
(b)    Investments consisting of purchase and acquisitions of inventory,
supplies, material, services or similar assets, or the licensing or contribution
of Intellectual Property pursuant to joint marketing arrangements with other
Persons in the ordinary course of business;
(c)    (i) equity Investments owned as of the Closing Date in any Restricted
Subsidiary and (ii) equity Investments made after the Closing Date by (A) theany
Borrower in itstheir wholly owned Restricted Subsidiaries, (B) Parent in any
Borrower, (C) any Borrower or any Guarantor Subsidiary in any Borrower or any
Guarantor Subsidiary, and





--------------------------------------------------------------------------------





(D) any Restricted Subsidiary that is not a Credit Party in any Restricted
Subsidiary that is not a Credit Party;
(d)    Investments (i) in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and (ii)
deposits, prepayments and other credits to suppliers made in the ordinary course
of business consistent with the past practices of Parent and its Restricted
Subsidiaries;
(e)    intercompany loans to the extent permitted under Section 6.1(b); provided
that (A) all such intercompany loans shall be evidenced by Intercompany Notes
and otherwise comply with the requirements set forth in the proviso to Section
6.1(b) and (B) no intercompany loan shall be made in reliance on this clause (e)
if it would result in the Non-Guarantor Specified Investments Amount exceeding
the Non-Guarantor Cap at such time;
(f)    Consolidated Capital Expenditures (but without giving effect to clauses
(a), (b) and (c) of the definition of such term);
(g)    (i) loans and advances to employees of Parent and its Restricted
Subsidiaries made in the ordinary course of business in an aggregate principal
amount not to exceed $15,000,000.00; and (ii) Investments made in the ordinary
course of business consisting of notes from employees and directors of Parent
and its Restricted Subsidiaries used as consideration for the contemporaneous
purchase of the Equity Interests of Parent in an aggregate amount not to exceed
at any time $15,000,000.00;
(h)    Permitted Acquisitions, provided that no Permitted Acquisition shall be
made in reliance on this clause (h) if after giving effect to such Permitted
Acquisition the Acquisition Consideration paid by the Credit Parties in respect
of such Permitted Acquisition (including by means of contributions or advances
made to Restricted Subsidiaries that are not Credit Parties to enable such
Restricted Subsidiaries to make Permitted Acquisitions) in respect of (i) the
acquisition, directly or indirectly, of any Person (including by merger,
amalgamation or otherwise) or of any Equity Interests in any Person or any other
Investment in any Person that, in either case, does not become a Guarantor or
(ii) the Acquisition of assets by any Person other than a Borrower or a
Guarantor, would result in the Non-Guarantor Specified Investments Amount
exceeding the Non-Guarantor Cap at such time;
(i)    Investments described in Schedule 6.6;
(j)    Interest Rate Agreements, Currency Agreements and Commodity Agreements
which constitute Investments and are entered into for the purpose of hedging
interest rate exposure, foreign currency risk or commodity pricing risk
associated with Parent’s and its Restricted Subsidiaries’ operations and not for
speculative purposes;
(k)    other Investments of the type described in clauses (i), (ii) and (iii) of
the definition of “Investment” (which may include Investments in Joint Ventures)
or Acquisitions; provided that, so long as at the time each such Investment or
Acquisition is





--------------------------------------------------------------------------------





purchased, made or otherwise acquired and after giving effect thereto, (A) no
Event of Default shall have occurred and be continuing, (B) the aggregate amount
of each Investment, or the aggregate amount of Acquisition Consideration for
each Acquisition, made in reliance on this clause (k) shall not exceed the
Available Basket Amount at such time, and (C) the Total Net Leverage Ratio shall
not exceed 4.45:1.00 calculated on a Pro Forma Basis as of the last day of the
most recently ended Fiscal Quarter for which financial statements have been
delivered pursuant to Section 5.1(a) or (b), as applicable (or, prior to the
first delivery of financial statements thereunder, for the four-Fiscal Quarter
period ended September 30, 2015, as set forth in the Historical Financial
Statements therefor);
(l)    acquisitions of Equity Interests in Joint Ventures or non-wholly-owned
Subsidiaries as a result of the exercise of “put” or similar rights by the Joint
Venture partners or the minority equityholders pursuant to buy/sell arrangements
between the parties thereto set forth in Joint Venture or other similar
agreements, provided that no Investment shall be made in reliance on this clause
(l) if it would result in the Non-Guarantor Specified Investments Amount
exceeding the Non Guarantor Cap at such time;
(m)    Investment in securities or other assets not constituting Cash
Equivalents received in connection with an Asset Sale in accordance with Section
6.7(c);
(n)    other Investments of the type described in clauses (i), (ii) and (iii) of
the definition of “Investment”, including Investments in, or acquisitions of
interests in, Joint Ventures; provided that no Investment shall be made in
reliance on this clause (n) if it would result in the Non-Guarantor Specified
Investments Amount exceeding the Non-Guarantor Cap at such time;
(o)    other Investments or Acquisitions so long as at the time of the
declaration thereof, (A) no Default or Event of Default exists or would result
therefrom and (B) the Total Net Leverage Ratio would not exceed 3.50:1.00
calculated on a Pro Forma Basis as of the last day of the most recently ended
Fiscal Quarter for which financial statements have been delivered pursuant to
Section 5.1(a) or (b), as applicable (or, prior to the first delivery of
financial statements thereunder, for the four-Fiscal Quarter period ended
September 30, 2015 as set forth in the Historical Financial Statements
therefor);
(p)    Investments in the HSBC Asian Production Facility in an amount not to
exceed $25,000,000.00;
(q)    Investments in Unrestricted Subsidiaries taken together with all other
Investments made in reliance on this clause (q) that are at the time
outstanding, without giving effect to the sale of an Unrestricted Subsidiary to
the extent the proceeds of such sale does not consist of cash or marketable
securities, not to exceed the greater of $75,000,000.00 or 2.50% of Consolidated
Total Assets as of the last day of the most recently ended Fiscal Quarter for
which financial statements have been delivered pursuant to Section 5.1(a) or
(b);





--------------------------------------------------------------------------------





(r)    Investments in a Similar Business taken together with all other
Investments made pursuant to this clause (r) that are at that time outstanding,
not to exceed the greater of (a) $150,000,000.00 and (b) 5.00% of Total Assets;
(s)    other Investments or Acquisitions to the extent that payment for such
Investments or Acquisitions is made solely with Qualified Equity Interests of
Parent or cash contributions from the issuance of Qualified Equity Interests in
Parent not resulting in a Change of Control; provided that such Equity Interest
amounts used pursuant to this clause (s) do not increase the Available Basket
Amount; and
(t)    Investments with respect to Supplier Financing Transactions permitted
pursuant to Section 6.7(q).
Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 6.4.
            
6.7    Fundamental Changes; Disposition of Assets. No Credit Party shall, nor
shall it permit any of its Restricted Subsidiaries to, enter into any
transaction of merger or consolidation, or liquidate, wind‑up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or license,
exchange, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, leased or licensed, except:
(a)    (i) any Restricted Subsidiary of Parent (other than a Borrower) may be
merged with or into any Borrower or any Subsidiary Guarantor, or be liquidated,
wound up or dissolved, or all or any part of its business, property or assets
may be conveyed, sold, leased, transferred or otherwise disposed of, in one
transaction or a series of transactions, to any Borrower or any Subsidiary
Guarantor; provided, such Borrower, or such Subsidiary Guarantor, as applicable,
shall be the continuing or surviving Person, or the transferee of the relevant
business, property or assets, as the case may be and, (ii) any Non-U.S.
Subsidiary of Parent (other than the Euro Borrower or a Euro Guarantor) may be
merged with or into any wholly owned Non-U.S. Subsidiary of Parent, or all or
any part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to any wholly owned Non-U.S. Subsidiary of Parent; provided, a
wholly owned Non-U.S. Subsidiary of Parent shall be the continuing, surviving or
succeeding Person, or the transferee of the relevant business, property or
assets, as the case may be; and (iii) any Restricted Subsidiary of Parent that
is not a Credit Party may be merged with or into any Restricted Subsidiary of
Parent that is not a Credit Party, or be liquidated, wound up or dissolved, or
all or any part of its business, property or assets may be conveyed, sold,
leased, transferred or otherwise disposed of, in one transaction or a series of
transactions, to any Restricted Subsidiary of Parent that is not a Credit Party;
provided, a wholly owned Restricted Subsidiary of Parent





--------------------------------------------------------------------------------





shall be the continuing, surviving or succeeding Person, or the transferee of
the relevant business, property or assets, as the case may be;
(b)    sales or other dispositions of assets that do not constitute Asset Sales;
(c)    Asset Sales; provided that (i) the consideration received for such assets
(including by way of relief from, or by any other Person assuming responsibility
for, any liabilities, contingent or otherwise in connection with such Asset
Sales) under this clause (c) shall be in an amount at least equal to the fair
market value thereof (determined in good faith by the board of directors of
Parent (or similar governing body)), (ii) no less than 75% thereof shall be paid
in Cash or Cash Equivalents, (iii) the Net Asset Sale Proceeds thereof shall be
applied as required by Section 2.11(a), and (iv) no Event of Default shall have
occurred and be continuing at the time of such Asset Sale; provided, further,
that the provisions of clause (ii) shall not apply to any individual transaction
or series of related transactions involving assets with a fair market value (as
determined in good faith by the Borrower Representative) of less than
$25,000,000; provided, further, that for purposes of (ii), each of the following
shall be deemed to be Cash: (A) the amount of any liabilities (as shown on
Parent’s or such Restricted Subsidiary’s most recent balance sheet or in the
notes thereto) that are assumed by the transferee of any such assets or are
otherwise cancelled in connection with such transaction, (B) any notes or other
obligations or other securities or assets received by Parent or such Restricted
Subsidiary from the transferee that are converted by Parent or such Restricted
Subsidiary into cash within 180 days after receipt thereof (to the extent of the
Cash received) and (C) any Designated Non-Cash Consideration received by Parent
or any of its Restricted Subsidiaries in such Asset Sale having an aggregate
fair market value (as determined in good faith by the Borrower Representative),
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (C), not to exceed the greater of $75,000,000.00 or
2.50% of Consolidated Total Assets, as of the last day of the most recently
ended Fiscal Quarter for which financial statements have been delivered pursuant
to Section 5.1(a) or (b), as applicable in the aggregate for all such
designations during the term this Agreement (with the fair market value of each
item of Designated Non-Cash Consideration being measured at the time received
and without giving effect to subsequent changes in value);
(d)    disposals of used, obsolete, damaged, worn out or surplus equipment or
property, including any property that is no longer useful in the conduct of the
business or otherwise economically impracticable to maintain, whether now owned
or hereafter acquired, in the ordinary course of business (other than
Intellectual Property);
(e)    disposals of all or substantially all of the assets of any Restricted
Subsidiary to the a Borrower or another Restricted Subsidiary, provided that if
the transferor is a GuarantorCredit Party, the transferee must also be a
GuarantorCredit Party.
(f)    to the extent constituting an Asset Sale and/or a “Fundamental Change”,
Indebtedness incurred in accordance with Section 6.1, Liens granted in
accordance with Section 6.2, Restricted Junior Payments made in accordance with
Section 6.4 and Investments made in accordance with Section 6.6;





--------------------------------------------------------------------------------





(g)    leases or licenses (including sublicenses and covenants not to sue) of
Intellectual Property, in the ordinary course of business;
(h)    the settlement or write-off of accounts receivable or sale of overdue
accounts receivable (including any discount or forgiveness thereof) for
collection in the ordinary course of business;
(i)    the disposition of Cash or Cash Equivalents in the ordinary course of
business;
(j)    the termination of a lease due to the default of the landlord thereunder
or pursuant to any right of termination of the tenant under the lease;
(k)    to the extent the BorrowerParent or any of its Restricted Subsidiaries
determines in its reasonable business judgment is desirable in the conduct of
its business, dispositions of Intellectual Property, including discontinuing the
use or maintenance of, failing to pursue, or otherwise abandoning, allowing to
lapse, terminating or putting into the public domain, any Intellectual Property;
(l)    dispositions in the ordinary course of business consisting of the
abandonment of intellectual property rights which, in the reasonable good faith
determination of Borrower Representative, are not material to the conduct of the
business of BorrowerParent and its Restricted Subsidiaries, taken as a whole;
(m)    dispositions of Investments in joint ventures or any Restricted
Subsidiaries that are not wholly owned to the extent required by, or made
pursuant to, buy/sell arrangements between joint venture or similar parties set
forth in the relevant joint venture arrangements and/or similar binding
arrangements;
(n)    transfers of condemned property as a result of the exercise of “eminent
domain” or other similar powers to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of property that have been subject to a casualty to
the respective insurer of such real property as part of an insurance settlement;
(o)    the disposition of one or more plants located in the United Kingdom with
a fair market value of approximately $10,000,000;
(p)    any disposition made in accordance with Section 6.16 of the Stock
Purchase Agreement; and
(q)    a sale or other disposition of Accounts in connection with a Supplier
Financing Transaction so long as at the time of such sale or other disposition,
no Default or Event of Default exists or would result therefrom after giving pro
forma effect to such sale or disposition.
Notwithstanding the foregoing, the following transactions shall be permitted:
(i) the liquidation or dissolution of any Restricted Subsidiary (other than any
Borrower) if the





--------------------------------------------------------------------------------





Borrower Representative determines in good faith that such liquidation or
dissolution is in the best interests of Borrowerthe Borrowers, is not materially
disadvantageous to the Lenders and BorrowerParent or any Restricted Subsidiary
receives any assets of the relevant dissolved or liquidated Subsidiary and (ii)
any merger, dissolution, liquidation or consolidation, the purpose of which is
to effect (A) any Asset Sale otherwise permitted under this Section 6.7 or (B)
any Investment permitted under Section 6.6.
Notwithstanding the foregoing, neither Parent nor the U.S. Borrower will sell,
transfer, lease or otherwise dispose of, or permit the sale, transfer, lease or
other disposition of (in one transaction or in a series of transactions,
including by merger of a Subsidiary), all or substantially all the assets
(including Equity Interests in Subsidiaries) of Parent and its Subsidiaries or
the U.S. Borrower and its Restricted Subsidiaries considered on a consolidated
basis, whether now owned or hereafter acquired, or liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto no
Default or Event of Default shall have occurred and be continuing, any Person
(other than Parent or the U.S. Borrower) may (a) merge into Parent in a
transaction in which Parent is the surviving corporation or (b) merge into the
U.S. Borrower in a transaction in which the U.S. Borrower is the surviving
corporation.
6.8    Sales and Leasebacks. No Credit Party shall, nor shall it permit any of
its Restricted Subsidiaries to, directly or indirectly, enter into any
arrangement, whereby it shall sell or transfer any Property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such Property or other Property that it intends to use
for substantially the same purpose or purposes as the Property sold or
transferred, except for any such sale of any fixed or capital assets by any Loan
Party or any Restricted Subsidiary that is made for cash consideration in an
amount not less than the fair value of such fixed or capital asset and is
consummated within 270 days after such Loan Party or such Restricted Subsidiary
acquires or completes the construction of such fixed or capital asset and the
amount of all such sales shall not exceed the greater of $75,000,000.00 or 2.50%
of Consolidated Total Assets as of the last day of the most recently ended
Fiscal Quarter for which financial statements have been delivered pursuant to
Section 5.1(a) or (b).
6.9    Transactions with Affiliates. No Credit Party shall, nor shall it permit
any of its Restricted Subsidiaries to, directly or indirectly, enter into or
permit to exist any transaction (including the purchase, sale, lease or exchange
of any property or the rendering of any service) with any Affiliate of Parent on
terms that are less favorable to such Credit Party or Restricted Subsidiary, as
the case may be, than those that might be obtained at the time from a Person who
is not such an Affiliate in a comparable arm’s length transaction, involving
payments or consideration in excess of $10,000,000, unless: (1) such transaction
is on terms that are not materially less favorable to the Credit Parties than
those that would have been obtained in a comparable transaction by the Credit
Parties with an unrelated Person on an arm’s-length basis and (2) the Borrower
Representative delivers to the Administrative Agent with respect to any such
transaction or series of related affiliate transactions involving aggregate
payments or consideration in excess of $35,000,000, a





--------------------------------------------------------------------------------





resolution adopted by the majority of the board of directors of the Parent
approving such transaction and set forth in a certificate signed by an
Authorized Officer certifying that such transaction complies with clause (1)
above; provided, the foregoing restriction shall not apply to:


(a)    any transaction between any Borrower and any Guarantor Subsidiary, or
between Guarantor Subsidiaries, or between Subsidiaries that are not Guarantor
Subsidiaries;
(b)    reasonable and customary fees paid to members of the board of directors
(or similar governing body) of Parent, any of its Restricted Subsidiaries;
(c)    compensation, benefits, reimbursement, indemnification arrangements or
severance arrangements for officers and other employees of Parent, any of its
Restricted Subsidiaries, in each case entered into in the ordinary course of
business;
(d)    the Restricted Junior Payments permitted pursuant to Section 6.4;
(e)    Indebtedness permitted pursuant to Section 6.1(b) or 6.1(g);
(f)    loans and advances permitted pursuant to Section 6.6(f);
(g)    transactions with customers, clients, suppliers, joint ventures,
purchasers or sellers of goods or services or providers of employees or other
labor entered into in the ordinary course of business, which are fair to U.S.
Borrower and/or its applicable Restricted Subsidiary in the good faith
determination of the board of directors (or similar governing body) of U.S.
Borrower or the senior management thereof, or are on terms at least as favorable
as might reasonably have been obtained at such time from an unaffiliated party;
(h)    any transaction in respect of which U.S. Borrower delivers to
Administrative Agent a letter addressed to theits board of directors (or similar
governing body) of Borrower from an accounting, appraisal or investment banking
firm of nationally recognized standing stating that such transaction is on terms
that are no less favorable to the U.S. Borrower or the applicable Restricted
Subsidiary than might be obtained at the time in a comparable arm’s length
transaction from a Person who is not an Affiliate;
(i)    the payment of reasonable out-of-pocket costs and expenses related to
registration rights and customary indemnities provided to shareholders under any
shareholder agreement;
(j)    any lease entered into between the U.S. Borrower or any Restricted
Subsidiary, as lessee and any Affiliate of the BorrowerBorrowers, as lessor, and
any transaction(s) pursuant to that lease, which lease is approved by the board
of directors (or similar governing body) or senior management of the U.S.
Borrower in good faith;





--------------------------------------------------------------------------------





(k)    Intellectual Property licenses in the ordinary course of business or
consistent with industry practice;
(l)    payments to or from, and transactions with, any joint venture or
Unrestricted Subsidiary in the ordinary course of business or consistent with
past practice, industry practice or industry norms (including, any cash
management activities related thereto);
(m)    any issuance, sale or grant of securities or other payments, awards or
grants in Cash, securities or otherwise pursuant to, or the funding of
employment arrangements, stock options and stock ownership plans approved by a
majority of the members of the board of directors (or similar governing body) or
a majority of the disinterested members of the board of directors (or similar
governing body) of the U.S. Borrower in good faith; and
(n)    transactions described in Schedule 6.9.; and
(o)    the Arizona Chemical AB Transfer.
6.10    Conduct of Business. From and after the Closing Date, no Credit Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business
other than (a) the businesses engaged in on the Closing Date, (b) businesses and
activities that are similar, complementary, ancillary, reasonably related or
incidental thereto and (c) such other lines of business as may be consented to
by the Requisite Lenders.
6.11    Permitted Activities of Parent. Parent shall not (a) incur, directly or
indirectly, any Indebtedness or any other material liabilities; provided that
Parent may (i) incur Indebtedness and obligations under this Agreement, the
other Credit Documents, the ABL Loan Documents, the Senior Unsecured Notes
Documents, any Incremental Equivalent Debt, any other debtIndebtedness permitted
to be incurred hereunder and any Refinancing Indebtedness in respect of which it
is permitted to be an obligor and guarantees of other Indebtedness permitted
hereunder, (ii) in the ordinary course of business, provide guarantees of
obligations of its Restricted Subsidiaries that do not constitute Indebtedness,
(iii) incur liabilities imposed by law, including liabilities in respect of
Taxes, and other liabilities incidental to its existence and permitted business
and activities, (iv) incur fees, costs and expenses relating to overhead and
general operating, including professional fees for legal, tax and accounting
issues and (v) incur Indebtedness of Parent representing deferred compensation
to employees, consultants or independent contractors and unsecured Indebtedness
consisting of promissory notes issued by any Credit Party to future, present or
former employees, directors, officers, managers, distributors or consultants of
the Borrower, Parent or any of its Subsidiaries; (b) create or suffer to exist
any Lien upon any property or assets now owned or hereafter acquired, leased or
licensed by it other than the Liens created under the Collateral Documents to
which it is a party or permitted pursuant to Section 6.2; (c) engage in any
business or activity or own any assets other than (i) owning immaterial assets
incidental to its existence and permitted business and activities, (ii) holding
100.00% of the Equity Interests of U.S. Borrower, (iii) engaging in activities
to maintain legal existence of Parent, including to incur fees, costs and
expenses relating to such maintenance, (iv) the entry into, and exercise of
rights and performance of obligations in





--------------------------------------------------------------------------------





respect of this Agreement and any other Credit Document, ABL Loan Documents, the
Senior Unsecured Notes Documents, any Incremental Equivalent Debt, any other
Indebtedness permitted to be incurred hereunder and any Refinancing Indebtedness
in respect of which it is permitted to be an obligor and guarantees of other
Indebtedness permitted hereunder, (v) holding and making investments in Cash and
Cash Equivalents to the extent and for the purposes permitted under this
Section, (vi) making Restricted Junior Payments to the extent permitted by this
Agreement, (vii) participating in activities incidental to the consummation of
the Transactions, (viii) as may be required by law, filing Tax reports and
paying Taxes and other customary obligations related thereto in the ordinary
course (and contesting any Taxes), (ix) participating in tax, accounting and
other administrative matters as a member of the consolidated group of Parent and
the U.S. Borrower, (x) in the case of Parent, issuing its own Equity Interests
(including, for the avoidance of doubt, any public offering of its common stock
or any other issuance or registration of its Equity Interest for sale or resale,
the making of any dividend or distribution on account of, or any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value of, any shares of any class of Equity Interests as permitted by Section
6.4), (xi) repurchasing Indebtedness through open market purchases and Dutch
auctions; (xii) preparing reports to Governmental Authorities and to its
shareholders, (xiii) holding director and shareholder meetings and preparing
organizational records, (xiv) making Investments in U.S. Borrower and its
Subsidiaries in connection with intercompany cash management arrangements,
including receiving, holding and applying Cash and Cash Equivalents in
connection therewith, (xv) providing indemnification and severance arrangements
for its current or former officers, directors, members of management, managers,
employees and advisors or consultants and (xvi) other activities incidental to
the businesses or activities described in the foregoing or (d) consolidate with
or merge with or into, or convey, transfer, lease or license all or
substantially all its assets to, any Person.
6.12    Amendments or Waivers of Material Debt Agreements or Organizational
Documents and Junior Indebtedness. (a) No Credit Party shall permit any of its
Restricted Subsidiaries to agree to any amendment, restatement, supplement or
other modification to, or waiver of, any of its Organizational Documents and
Junior Indebtedness after the Closing Date that would be materially adverse to
the interests of the Lenders without in each case obtaining the prior written
consent of Administrative Agent to such amendment, restatement, supplement or
other modification or waiver (which consent shall not be unreasonably withheld
or delayed); provided, however, that no amendment, modification or change of any
term or condition of any Junior Indebtedness, if, after giving effect to such
amendment, modification, waiver, change or consent, the obligors with respect to
such Junior Indebtedness would not have been permitted to incur, guarantee or
secure such Junior Indebtedness, pursuant to the terms hereof if such Junior
Indebtedness, as amended, modified, waived or otherwise changed, was instead
incurred, guaranteed or secured as Permitted Refinancing Debt in respect of such
Junior Indebtedness or if such amendment, modification, waiver or other change
is restricted by any Applicable Intercreditor Agreement or other applicable
intercreditor agreement or any other stand-alone subordination agreement in
respect thereof and, in each case connected to the Administrative Agent shall be
deemed to be materially adverse to the interests of the Lenders.





--------------------------------------------------------------------------------





6.13    Fiscal Year. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, change its Fiscal Year-end from December 31.


6.14 Financial Covenant. The Borrower shall not permit the Senior Secured Net
Leverage Ratio as of the last day of any fiscal quarter (beginning on the last
day of the first full fiscal quarter ending after the Closing Date) to exceed
the ratio set forth below opposite the last day of such fiscal quarter:
Fiscal Quarter Ended:
Senior Secured Net Leverage Ratio
March 31, 2016
4.00:1.00
June 30, 2016
4.00:1.00
September 30, 2016
4.00:1.00
December 31, 2016
4.00:1.00
March 31, 2017
4.00:1.00
June 30, 2017
3.75:1.00
September 30, 2017
3.75:1.00
December 31, 2017
3.75:1.00
March 31, 2018
3.75:1.00
June 30, 2018
3.50:1.00
September 30, 2018
3.50:1.00
December 31, 2018
3.50:1.00
March 31, 2019
3.50:1.00
June 30, 2019
3.25:1.00
September 30, 2019
3.25:1.00
December 31, 2019
3.25:1.00
March 31, 2020
3.25:1.00
June 30, 2020
3.25:1.00
September 30, 2020
3.25:1.00
December 31, 2020
3.25:1.00
March 31, 2021
3.25:1.00
June 30, 2021
3.25:1.00
September 30, 2021, and thereafter
3.25:1.00

6.14    Negative Pledge. None of the Non-U.S. Credit Parties will create, incur
or suffer to exist, directly or indirectly, any Lien on any of the Equity
Interests of its Subsidiaries held by such Non-U.S. Credit Party in order to
secure Indebtedness for borrowed money, unless such Equity Interests are pledged
on an equal and ratable basis as Collateral for the Initial Euro Term Facility.
SECTION 7.    GUARANTEE
7.1    Guarantee of the Obligations.





--------------------------------------------------------------------------------





(a).    Subject to the provisions of Section 7.2, the U.S. Guarantors jointly
and severally hereby irrevocably and unconditionally guarantee to Administrative
Agent for the ratable benefit of the Beneficiaries the due and punctual payment
in full of all Obligations, when the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a) or any
equivalent provision in any applicable jurisdiction) (each, a “U.S. Guaranteed
Obligation”, and collectively, the “U.S. Guaranteed Obligations”).
(b).    Subject to the provisions of Section 7.2, the Euro Guarantors jointly
and severally hereby irrevocably and unconditionally guarantee to Administrative
Agent for the ratable benefit of the Beneficiaries the due and punctual payment
in full of all Euro Obligations, when the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)
or any equivalent provision in any applicable jurisdiction) (each, a “Euro
Guaranteed Obligation”, and collectively, the “Euro Guaranteed Obligations” and,
together with the U.S. Guaranteed Obligations, the “Guaranteed Obligations”)).
7.2    BorrowerBorrowers Indemnity; Contribution by Guarantors.
(a)    In addition to all such rights of indemnity and subrogation as Parent or
any Guarantor Subsidiary may have under applicable law (but subject to Section
7.5), each Borrower agrees that (i) in the event a payment shall be made by
Parent or any Guarantor Subsidiary under its Guarantee, with respect to such
Borrower’s Obligations, the applicable Borrower shall indemnify Parent or such
Guarantor Subsidiary, as the case may be, for the full amount of such payment
and Parent or such Guarantor Subsidiary, as the case may be, shall be subrogated
to the rights of the Person to whom such payment shall have been made to the
extent of such payment and (ii) in the event any Collateral provided by Parent
or any Guarantor Subsidiary shall be sold pursuant to any Collateral Document to
satisfy in whole or in part any Guaranteed Obligations, the applicable Borrower
shall indemnify Parent or such Guarantor Subsidiary, as the case may be, in an
amount equal to the fair market value of the assets so sold.
(b)    Subject to Section 7.13, all Guarantors desire to allocate among
themselves (collectivelythe U.S. Borrower and each U.S. Guarantor (collectively,
the “U.S. Contributing Guarantors”) and each Euro Guarantor (collectively, the
“Euro Contributing Guarantors” and, together with the U.S. Contributing
Guarantors, the “Contributing Guarantors”) desire to allocate among themselves,
in a fair and equitable manner, their obligationsthe Euro Guaranteed Obligations
arising under this Guarantee. Accordingly, in the event any payment or
distribution is made on any date by a Guarantor (a “Funding Guarantor”) under
this Guarantee with respect to the Euro Guaranteed Obligations such that its
Aggregate Payments exceeds its Fair Share as of such date and





--------------------------------------------------------------------------------





such Funding Guarantor shall not have been fully indemnified by the Euro
Borrower as provided in Section 7.2(a), such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date (and for all purposes of this Section 7.2(b), any
sale or other dispositions of Collateral of a Guarantor pursuant to an exercise
of remedies under any Collateral Document shall be deemed to be a payment by
such Guarantor under its Guarantee in an amount equal to the fair market value
of such Collateral, less any amount of the proceeds of such sale or other
dispositions returned to such Guarantor). In addition, the U.S. Contributing
Guarantors (other than the U.S. Borrower) desire to allocate among themselves,
in a fair and equitable manner, the U.S. Guaranteed Obligations (other than the
Euro Guaranteed Obligations) arising under this Guarantee. Accordingly, in the
event any payment or distribution is made on any date by a Funding Guarantor
under this Guarantee with respect to the U.S. Guaranteed Obligations (other than
the Euro Guaranteed Obligations) such that its Aggregate Payments exceeds its
Fair Share as of such date and such Funding Guarantor shall not have been fully
indemnified by the U.S. Borrower as provided in Section 7.2(a), such Funding
Guarantor shall be entitled to a contribution from each of the other
Contributing Guarantors in an amount sufficient to cause each Contributing
Guarantor’s Aggregate Payments to equal its Fair Share as of such date (and for
all purposes of this Section 7.2(b), any sale or other dispositions of
Collateral of a Guarantor pursuant to an exercise of remedies under any
Collateral Document shall be deemed to be a payment by such Guarantor under its
Guarantee in an amount equal to the fair market value of such Collateral, less
any amount of the proceeds of such sale or other dispositions returned to such
Guarantor). “Fair Share” means, with respect to a Contributing Guarantor as of
any date of determination, an amount equal to (a) the ratio of (i) the Fair
Share Contribution Amount with respect to such Contributing Guarantor to (ii)
the aggregate of the Fair Share Contribution Amounts with respect to all
Contributing Guarantors multiplied by (b) the aggregate amount paid or
distributed on or before such date by all Funding Guarantors under this
Guarantee in respect of the obligations guaranteedapplicable Guaranteed
Obligations. “Fair Share Contribution Amount” means, with respect to a
Contributing Guarantor as of any date of determination, the maximum aggregate
amount of the obligations of such Contributing Guarantor under this Guarantee
that would not render its obligations hereunder or thereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of Title 11
of the United States Code or any comparable applicable provisions of state law
or would not be violative of Section 7.13; provided, solely for purposes of
calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (1)
the aggregate amount of all payments and distributions made on or before such
date by such Contributing Guarantor in respect of this Guarantee (including in
respect of this Section 7.2), minus (2) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the
applicable





--------------------------------------------------------------------------------





Borrower under Section 7.2(a) or from the other the Contributing Guarantors as
contributions under this Section 7.2(b). The amounts payable as contributions
hereunder shall be determined as of the date on which the related payment or
distribution is made by the applicable Funding Guarantor. The allocation among
the Contributing Guarantors of their obligations as set forth in this Section
7.2 shall not be construed in any way to limit the liability of any Contributing
Guarantor hereunder. In the event any payment or distribution is made on any
date by a Euro Guarantor under this Guarantee with respect to the Euro
Guaranteed Obligations such that its Aggregate Payments with respect to such
Euro Guaranteed Obligations exceeds its Fair Share as of such date and such
Funding Guarantor shall not have been fully indemnified by the Euro Borrower as
provided in Section 7.2(a), such Funding Guarantor shall be entitled to a
contribution from each of the other Contributing Guarantors that are Euro
Guarantors in an amount sufficient to cause each such Contributing Guarantor’s
Aggregate Payments to equal its Fair Share as of such date. Each Guarantor is a
third party beneficiary to the contribution agreement set forth in this Section
7.2.
7.3    Payment by Guarantors.
(a)    Subject to Sections 7.2 and 7.13, the U.S. Guarantors hereby jointly and
severally agree, in furtherance of the foregoing and not in limitation of any
other right which any Beneficiary may have at law or in equity against any U.S.
Guarantor by virtue hereof, that upon the failure of any Borrower to pay any of
the U.S. Guaranteed Obligations when and as the same shall become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)
or any equivalent provision in any applicable jurisdiction), the U.S. Guarantors
will upon demand pay, or cause to be paid, in Cash in the currency in which the
applicable Guaranteed Obligation is denominated, to Administrative Agent for the
ratable benefit of Beneficiaries, an amount equal to the sum of the unpaid
principal amount of all U.S. Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such U.S. Guaranteed Obligations (including
interest which, but for any Borrower’s becoming the subject of a case under the
Bankruptcy Code or other similar legislation in any jurisdiction, would have
accrued on such U.S. Guaranteed Obligations, whether or not a claim is allowed
against Borrower for such interest in the related bankruptcy case) and all other
U.S. Guaranteed Obligations then owed to Beneficiaries as aforesaid.
(b)    Subject to Sections 7.2 and 7.13, the Euro Guarantors hereby jointly and
severally agree, in furtherance of the foregoing and not in limitation of any
other right which any Beneficiary may have at law or in equity against any Euro
Guarantor by virtue hereof, that upon the failure of the Euro Borrower to pay
any of the Euro Guaranteed Obligations when and as the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of any automatic stay under any applicable jurisdiction), the Euro
Guarantors will upon demand pay, or cause to be paid, in Cash in Euros to
Administrative Agent for the ratable benefit of





--------------------------------------------------------------------------------





Beneficiaries, an amount equal to the sum of the unpaid principal amount of all
Euro Guaranteed Obligations then due as aforesaid, accrued and unpaid interest
on such Euro Guaranteed Obligations (including interest which, but for Euro
Borrower’s becoming the subject of a case under the Bankruptcy Code or other
similar legislation in any jurisdiction, would have accrued on such Euro
Guaranteed Obligations, whether or not a claim is allowed against the Euro
Borrower for such interest in the related bankruptcy case) and all other Euro
Guaranteed Obligations then owed to Beneficiaries as aforesaid.
7.4    Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:
(a)    this Guarantee is a guarantee of payment when due and not of
collectability and is the primary obligation of each Guarantor and not merely a
contract of surety;
(b)    the obligations of each Guarantor hereunder are independent of the
obligations of each Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of each Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor,
subject to Section 7.13, whether or not any action is brought against such
Borrower or any of such other guarantors and whether or not such Borrower is
joined in any such action or actions;
(c)    payment by any Guarantor of a portion, but not all, of the applicable
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of the applicable Guaranteed Obligations
which has not been paid, subject to Section 7.13. Without limiting the
generality of the foregoing, if Administrative Agent is awarded a judgment in
any suit brought to enforce any Guarantor’s covenant to pay a portion of the
applicable Guaranteed Obligations, such judgment shall not be deemed to release
such Guarantor from its covenant to pay the portion of the applicable Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the applicable
Guaranteed Obligations, in each case, subject to Section 7.13;
(d)    any Beneficiary, upon such terms as it deems appropriate, without notice
or demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of





--------------------------------------------------------------------------------





any other obligations; (iii) request and accept other guaranties of the
Guaranteed Obligations and take and hold security for the payment hereof or the
Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith and any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales, and even though such
action operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against any other Credit
Party or any security for the Guaranteed Obligations; and (vi) exercise any
other rights available to it under the Credit Documents; and
(e)    this Guarantee and the obligations of Guarantors hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations (other than as set forth in Section 7.13)),
including the occurrence of any of the following, whether or not any Guarantor
shall have had notice or knowledge of any of them: (i) any failure or omission
to assert or enforce or agreement or election not to assert or enforce, or the
stay or enjoining, by order of court, by operation of law or otherwise, of the
exercise or enforcement of, any claim or demand or any right, power or remedy
(whether arising under the Credit Documents, at law, in equity or otherwise)
with respect to the Guaranteed Obligations or any agreement relating thereto, or
with respect to any other guarantee of or security for the payment of the
Guaranteed Obligations; (ii) any rescission, waiver, amendment or modification
of, or any consent to departure from, any of the terms or provisions (including
provisions relating to events of default) hereof, any of the other Credit
Documents or any agreement or instrument executed pursuant thereto, or of any
other guarantee or security for the Guaranteed Obligations, in each case whether
or not in accordance with the terms hereof or such Credit Document or any
agreement relating to such other guarantee or security; (iii) the Guaranteed
Obligations, or any agreement relating thereto, at any time being found to be
invalid or unenforceable in any respect; (iv) [reserved]; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of Parent or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any defenses, set‑offs or counterclaims
which any Borrower may allege or assert against any Beneficiary in respect of
the Guaranteed Obligations, including failure of consideration, breach of
warranty, statute of frauds and usury; and (viii) any other act or thing or
omission, or delay to do any other act or thing, which may or might in any
manner or to any extent vary the risk of any Guarantor as an obligor in respect
of the applicable Guaranteed Obligations.





--------------------------------------------------------------------------------





7.5    Waivers by Guarantors. Each Guarantor hereby waives, to the extent
permitted by applicable law, for the benefit of Beneficiaries: (a) any right to
require any Beneficiary, as a condition of payment or performance by such
Guarantor, to (i) proceed against Borrower, any other guarantor (including any
other Guarantor) of the Guaranteed Obligations or any other Person, (ii) proceed
against or exhaust any security held from any Borrower, any such other guarantor
or any other Person, (iii) proceed against or have resort to any balance of any
Deposit Account or credit on the books of any Beneficiary in favor of any Credit
Party or any other Person, or (iv) pursue any other remedy in the power of any
Beneficiary whatsoever; (b) any defense arising by reason of the incapacity,
lack of authority or any disability or other defense of Borrower or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
any Borrower or any other Guarantor from any cause other than payment in full of
the Guaranteed Obligations; (c) any defense based upon any statute or rule of
law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Beneficiary’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to bad faith, gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final and unappealable judgment; (e) (i) any principles or
provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of such Guarantor’s
obligations hereunder, (ii) any rights to set‑offs or recoupments and
(iii) promptness, diligence and any requirement (other than a UCC requirement)
that any Beneficiary protect, secure, perfect or insure any security interest or
lien or any property subject thereto; (f) notices, demands, presentments,
protests, notices of protest, notices of dishonor and notices of any action or
inaction, including acceptance hereof, notices of default hereunder or any
agreement or instrument related thereto, notices of any renewal, extension or
modification of the Guaranteed Obligations or any agreement related thereto,
notices of any extension of credit to any Borrower and notices of any of the
matters referred to in Section 7.4 and any right to consent to any thereof; in
each case other than notices required to be given to the applicable Borrower or
the Guarantor hereunder or under the UCC, and (g) any defenses or benefits that
may be derived from or afforded by law which limit the liability of or exonerate
guarantors or sureties, or which may conflict with the terms hereof.
7.6    Guarantors’ Rights of Subrogation, Contribution, etc. Until the
Guaranteed Obligations shall have been indefeasibly paid in full, each Guarantor
hereby waives to the extent permitted by applicable law, any claim, right or
remedy, direct or indirect, that such Guarantor now has or may hereafter have
against any Borrower or any other Guarantor or any of its assets in connection
with this Guarantee or the performance by such Guarantor of its obligations
hereunder, in each case whether such claim, right or remedy arises in equity,
under contract, by statute, under common law or otherwise and including (a) any
right of subrogation, reimbursement or indemnification that such Guarantor now
has or may hereafter have against any Borrower with respect to the Guaranteed
Obligations, (b) any right to enforce, or to participate in, any claim, right or
remedy that any Beneficiary now has or may hereafter have against any Borrower,
and (c) any benefit of, and any right





--------------------------------------------------------------------------------





to participate in, any collateral or security now or hereafter held by any
Beneficiary. In addition, until the Guaranteed Obligations shall have been
indefeasibly paid in full, each Guarantor shall withhold exercise of any right
of contribution such Guarantor may have against any other guarantor (including
any other Guarantor) of the Guaranteed Obligations, including any such right of
contribution as contemplated by Section 7.2. Each Guarantor further agrees that,
to the extent the waiver or agreement to withhold the exercise of its rights of
subrogation, reimbursement, indemnification and contribution as set forth herein
is found by a court of competent jurisdiction to be void or voidable for any
reason, any rights of subrogation, reimbursement or indemnification such
Guarantor may have against any Borrower or against any Collateral or security,
and any rights of contribution such Guarantor may have against any such other
guarantor, shall be junior and subordinate to any rights any Beneficiary may
have against any Borrower, to all right, title and interest any Beneficiary may
have in any such Collateral or security, and to any right any Beneficiary may
have against such other guarantor. If any amount shall be paid to any Guarantor
on account of any such subrogation, reimbursement, indemnification or
contribution rights at any time when all Guaranteed Obligations shall not have
been finally and indefeasibly paid in full, such amount shall be held in trust
for Administrative Agent on behalf of Beneficiaries and shall forthwith be paid
over to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.
7.7    Subordination of Other Obligations. Any Indebtedness of any Borrower or
any Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”),
other than any Intercompany Note effectively pledged under any of the Collateral
Documents as security for any of the Obligations, is hereby subordinated in
right of payment to the Guaranteed Obligations, and any such Indebtedness
collected or received by the Obligee Guarantor after an Event of Default has
occurred and is continuing shall be held in trust for Administrative Agent on
behalf of Beneficiaries and shall forthwith be paid over to Administrative Agent
for the benefit of Beneficiaries to be credited and applied against the
applicable Guaranteed Obligations but without affecting, impairing or limiting
in any manner the liability of the Obligee Guarantor under any other provision
hereof.
7.8    Continuing Guarantee. This Guarantee is a continuing guarantee and shall
remain in effect until all of the Guaranteed Obligations shall have been paid in
full. Each Guarantor hereby irrevocably waives, to the extent permitted by
applicable law, any right to revoke this Guarantee as to future transactions
giving rise to any Guaranteed Obligations.
7.9    Authority of Guarantors or Borrowers. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or any
Borrower or the officers, directors or any agents acting or purporting to act on
behalf of any of them.
7.10    Financial Condition of Borrower. Any Credit Extension may be made to any
Borrower or continued from time to time and any other Guaranteed Obligations may
be entered into from time to time, in each case without notice to or
authorization from any Guarantor regardless of the financial or other condition
of such Borrower at the time of any





--------------------------------------------------------------------------------





such grant or continuation or at the time such other Guaranteed Obligation is
entered into, as the case may be. No Beneficiary shall have any obligation to
disclose or discuss with any Guarantor its assessment, or any Guarantor’s
assessment, of the financial condition of such Borrower. Each Guarantor has
adequate means to obtain information from such Borrower on a continuing basis
concerning the financial condition of such Borrower and its ability to perform
its obligations under the Credit Documents and other Guaranteed Obligations, and
each Guarantor assumes the responsibility for being and keeping informed of the
financial condition of each Borrower and of all circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives,
to the extent permitted by applicable law, and relinquishes any duty on the part
of any Beneficiary to disclose any matter, fact or thing relating to the
business, operations or conditions of any Borrower now known or hereafter known
by any Beneficiary.
7.11    Bankruptcy, etc. The obligations of Guarantors hereunder shall not be
reduced, limited, impaired, discharged, deferred, suspended or terminated by any
case or proceeding, voluntary or involuntary, involving the bankruptcy,
insolvency, receivership, reorganization, liquidation or arrangement of any
Borrower or any other Guarantor or by any defense which any Borrower or any
other Guarantor may have by reason of the order, decree or decision of any court
or administrative body resulting from any such proceeding.
(b)    Each Guarantor acknowledges and agrees that any interest on any portion
of the Guaranteed Obligations which accrues after the commencement of any case
or proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve any Borrower of any portion
of such Guaranteed Obligations. Guarantors will permit any trustee in
bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar Person to pay Administrative Agent, or allow the claim of
Administrative Agent in respect of, any such interest accruing after the date on
which such case or proceeding is commenced.
(c)    In the event that all or any portion of the Guaranteed Obligations shall
be paid by any Borrower, the obligations of Guarantors hereunder shall continue
and remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.
7.12    Discharge of Credit Parties.
(a)    Discharge of Guarantee Upon Sale of Guarantor. If all of the Equity
Interests of any Subsidiary Guarantor or any of its successors in interest
hereunder shall be sold or otherwise disposed of (including by merger or
consolidation) to any entity other





--------------------------------------------------------------------------------





than Parent or a Subsidiary thereof in accordance with the terms and conditions
hereof, the Guarantee of such Guarantor or such successor in interest, as the
case may be, hereunder shall automatically be discharged and its obligations and
any Collateral under the Collateral Documents shall be released without any
further action by any Beneficiary or any other Person effective as of the time
of such sale or other disposition.
(b)    If the Euro Obligations (other than unasserted contingent indemnity
claims) have been paid in full, the Guarantee of each Euro Guarantor hereunder
shall automatically be discharged and its obligations and any Collateral under
the Collateral Documents shall be released without any further action by any
Beneficiary or any other Person effective as of the time such Euro Obligations
are paid in full. In addition, upon payment in full of the Euro Obligations
(other than unasserted contingent indemnity claims), the Euro Borrower shall
also be automatically discharged and its obligations and any Collateral under
the Collateral Documents shall be released without any further action by any
Beneficiary or any other Person effective as of the time such Euro Obligations
are paid in full.
5.13    Co-Obligors, etc. Notwithstanding anything in any Credit Document to the
contrary and without limiting any guarantee obligations otherwise set forth in
the Credit Documents, the U.S. Borrower shall not be a Borrower or co-obligor on
the Euro Replacement Term Loans or any other Euro Obligations, and the Euro
Borrower shall not be a Borrower or co-obligor on the Dollar Replacement Term
Loans or any other U.S. Obligations.
SECTION 8.    EVENTS OF DEFAULT
8.1    Events of Default. If any one or more of the following conditions or
events shall occur:
(a)    Failure to Make Payments When Due. Failure by any Borrower to pay
(i) when due any principal of any Loan, whether at stated maturity, by
acceleration, by mandatory prepayment or otherwise; or (ii) any interest on any
Loan or any fee, premium or any other amount due hereunder within five business
days after the date due; or
(b)    Default under Other Indebtedness. (i) Failure of any Credit Party or any
of their respective Subsidiaries to pay when due any principal of or interest on
or any other amount, including any payment in settlement, payable in respect of
(A) the ABL Loan Documents, (B) the Senior Unsecured Notes Indenture or (C) one
or more items of Indebtedness (other than Indebtedness referred to in Section
8.1(a)) with an aggregate principal amount (or Net Mark-to-Market Exposure) of
$50,000,000 or more, in each case beyond the originally specified grace period,
if any, provided therefor; or (ii) breach or default by any Credit Party or any
of their respective Subsidiaries with respect to any other material term of, or
the occurrence of any other event or condition in respect of, (1) one or more
items of Indebtedness referred to in clause (i) above or (2) any loan agreement,
mortgage, indenture or other agreement relating to such item(s) of Indebtedness
(other than, with respect to Indebtedness consisting of hedging obligations,
termination events or





--------------------------------------------------------------------------------





equivalent events pursuant to the terms of such hedging obligations and not as a
result of any default thereunder by theany Borrower, or any Subsidiary Guarantor
or any Restricted Subsidiary), in each case beyond the originally specified
grace period, if any, provided therefor, if the effect of such breach, default,
event or condition is to cause, or to permit the holder or holders of that
Indebtedness (or a trustee on behalf of such holder or holders) to cause, that
Indebtedness to become or be declared due and payable or to require the
prepayment, purchase, redemption or defeasance thereof, prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may
be; or
(c)    Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.3, Section 5.1(e),
Section 5.2, Section 5.14 or Section 6; or
(d)    Breach of Representations, etc. Any representation, warranty,
certification or other statement made or deemed made by or on behalf of any
Credit Party in any Credit Document or in any statement or certificate at any
time given by or on behalf of any Credit Party or any of its Subsidiaries in
writing pursuant hereto or thereto or in connection herewith or therewith shall
be false in any material respect as of the date made or deemed made; provided,
however, that any breach of a representation or warranty made on the Closing
Date (other than any Specified Representation) relating to Parent, the U.S.
Borrower and each of Parent’s Subsidiaries that would otherwise result in an
Event of Default shall not constitute an Event of Default hereunder unless and
until such breach remains unremedied on the date that is 30 days after the
Closing Date; provided that such breach is capable of remedy within such 30 day
period and appropriate steps are being taken to remedy such breach; or
(e)    Other Defaults Under Credit Documents. Any Credit Party shall default in
the performance of or compliance with any term contained herein or any of the
other Credit Documents, other than any such term referred to in any other
Section of this Section 8.1, and such default shall not have been remedied or
waived within thirty days after receipt by the Borrower Representative of notice
from Administrative Agent or any Lender of such default; or
(f)    Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a valid decree or order for relief in respect
of Parent or any of its Material Subsidiaries in an involuntary case under the
Bankruptcy Code or under any other applicable bankruptcy, winding up,
dissolution, insolvency or similar law now or hereafter in effect in any
applicable jurisdiction, which decree or order is not stayed; or any other
similar relief shall be granted under any applicable federal, foreign or state
law; (ii) an involuntary case shall be commenced against Parent or any of its
Material Subsidiaries under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect in any
applicable jurisdiction; or a decree or order of a court having jurisdiction in
the premises for the appointment of a receiver, liquidator, sequestrator,
trustee, custodian, administrator or other officer in any applicable
jurisdiction having similar powers over Parent or any of its Material
Subsidiaries, or over all or a substantial part of its





--------------------------------------------------------------------------------





property, shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, administrator, liquidator, trustee or other
custodian of Parent or any of its Material Subsidiaries for all or a substantial
part of its property; or a warrant of attachment, execution or similar process
shall have been issued against any substantial part of the property of Parent or
any of its Material Subsidiaries, and any such event described in this clause
(ii) shall continue for sixty calendar days without having been dismissed,
bonded or discharged; or (iii) any analogous proceeding under any Debtor Relief
Law shall be taken under the laws of any jurisdiction in respect of Parent or
any of its Material Subsidiaries and continues undismissed or unstayed for 60
calendar days; or
(g)    Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Parent or any of
its Material Subsidiaries shall have an order for relief entered with respect to
it or shall commence a voluntary case under the Bankruptcy Code or under any
other applicable bankruptcy, winding up, dissolution, insolvency or similar law
now or hereafter in effect in any applicable jurisdiction, or shall consent to
the entry of an order for relief in an involuntary case, or to the conversion of
an involuntary case to a voluntary case, under any such law, or shall consent to
the appointment of or taking possession by a receiver, administrator,
liquidator, trustee or other custodian for all or a substantial part of its
property (other than in connection with any voluntary dissolution effected in
compliance with Section 6.7); or Parent or any of its Material Subsidiaries
shall make any assignment for the benefit of or a composition with creditors;
(ii) Parent or any of its Material Subsidiaries shall be unable or shall be
deemed for the purpose of applicable law to be unable, or shall fail generally,
or shall admit in writing its inability, to pay its debts as such debts become
due, or stops or threatens or announces an action to stop or suspend payment of
any of its debts or a moratorium shall be declared in respect of any of its
debts; or the board of directors (or similar governing body) of Parent or any of
its Material Subsidiaries (or any committee thereof) shall convene a meeting or
adopt any resolution or otherwise authorize any action to approve any of the
actions referred to herein or in Section 8.1(f); or (iii) any analogous
proceeding under any Debtor Relief Law shall be taken under the laws of any
jurisdiction in respect of Parent or any of its Material Subsidiaries (including
if applicable, any filing of notice under Section 36 of the Dutch Tax Collection
Act); or
(h)    Judgments and Attachments. Any money judgment, writ or warrant of
attachment or similar process involving in the aggregate at any time an amount
in excess of $50,000,000 (in each case, net of insurance coverage therefor that
has not been denied by the insurer) shall be entered or filed against Parent or
any of its Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of sixty calendar
days (or in any event later than five business days prior to the date of any
proposed sale thereunder); or
(i)    Employee Benefit Plans. (i) There shall occur one or more ERISA Events or
similar events in respect of any Non-U.S. Plans (or a resolution is passed on
proceedings commenced to terminate any Non-U.S. Plan) which individually or in
the aggregate results in or might reasonably be expected to result in liability
of Parent, any of its Subsidiaries or any of their respective ERISA Affiliates
that could be reasonably expected to have a Material





--------------------------------------------------------------------------------





Adverse Effect; or (ii) there exists any fact or circumstance that reasonably
could be expected to result in the imposition of a Lien or security interest
under Section 430(k) of the Internal Revenue Code or ERISA or a violation of
Section 436 of the Internal Revenue Code or similar law with respect to any
Non-U.S. Plan that could be reasonably expected to have a Material Adverse
Effect; or
(j)    Change of Control. A Change of Control shall occur; or
(k)    Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guarantee for any reason,
other than the satisfaction in full of all Obligations, shall cease to be in
full force and effect (other than in accordance with its terms) or shall be
declared to be null and void or any Guarantor shall repudiate its obligations
thereunder in writing, (ii) this Agreement, the ABL Intercreditor Agreement, any
Applicable Intercreditor Agreement or any Collateral Document (with respect to a
material portion of the Collateral) shall cease to be in full force and effect
(other than by reason of a release of Collateral in accordance with the terms
hereof or thereof or the satisfaction in full of the Obligations in accordance
with the terms hereof) or shall be declared null and void, or Collateral Agent
shall not have or shall cease to have a valid and perfected Lien in any material
portion of the Collateral purported to be covered by the Collateral Documents
with the priority required by the relevant Collateral Document (except to the
extent that any such perfection or priority is not required pursuant to the
Collateral Documents), in each case for any reason other than the failure of
Collateral Agent or any Secured Party to take any action within its control, or
(iii) any Credit Party shall contest the validity or enforceability of any
Credit Document in writing or deny in writing that it has any further liability,
including with respect to future advances by Lenders, under any Credit Document
to which it is a party or shall contest the validity or perfection of any Lien
in any Collateral purported to be covered by the Collateral Documents;
THEN, (1) upon the occurrence of any Event of Default described in Section
8.1(f) or 8.1(g), automatically, and (2) upon the occurrence and during the
continuance of any other Event of Default, at the request of (or with the
consent of) Requisite Lenders, upon notice to the Borrower Representative by
Administrative Agent, (A) each of the following shall immediately become due and
payable, in each case without presentment, demand, protest or other requirements
of any kind, all of which are hereby expressly waived by each Credit Party: (I)
all (or, if otherwise specified in writing by Administrative Agent, any part of
(but ratably as among the Classes of Loans and the Loans of each Class at the
time outstanding), provided that any principal or interest not so declared to be
due and payable may thereafter be declared to be due and payable) the unpaid
principal amount of and accrued interest on the Loans and (II) all (or, if
otherwise specified in writing by Administrative Agent, any part of, provided
that any Obligations not so declared to be due and payable may thereafter be
declared to be due and payable) other Obligations; (B) Administrative Agent may
cause Collateral Agent, to enforce any and all Liens and security interests
created pursuant to Collateral Documents; and/or (C) Administrative Agent shall
exercise, or direct Collateral Agent to exercise, all or any of its or, as the
case may be, Collateral Agent’s rights, remedies, powers or discretions under
any of the Credit Documents.





--------------------------------------------------------------------------------





SECTION 9.    AGENTS
9.1    Appointment of Agents. Credit Suisse is hereby appointed Administrative
Agent and Collateral Agent hereunder and under the other Credit Documents by the
Lenders’ and by the Secured Parties’ acceptance of the benefits hereof, and each
Secured Party hereby authorizes Credit Suisse to act as Administrative Agent and
Collateral Agent in accordance with the terms hereof and the other Credit
Documents. Each Agent hereby agrees to act in its capacity as such upon the
express conditions contained herein and the other Credit Documents, as
applicable. The provisions of this Section 9 are solely for the benefit of
Agents and Lenders and no Credit Party shall have any rights as a third party
beneficiary of any of the provisions thereof. In performing its functions and
duties hereunder, each Agent shall act solely as an agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for Parent or any of its Subsidiaries.
None of CS Securities, Nomura or DBSI, each in its capacity as Arrangers, shall
have any obligations, but each shall be entitled to all benefits of this Section
9. Subject to Section 9.7, each Arranger and any Agent described in clause (iv)
of the definition thereof may resign from such role at any time, with immediate
effect, by giving prior written notice thereof to Administrative Agent and the
Borrower Representative.
9.2    Powers and Duties. Each Lender irrevocably authorizes Administrative
Agent, the Arrangers and Collateral Agent (i) to take such action on such
Lender’s behalf and to exercise such powers, rights and remedies hereunder and
under the other Credit Documents as are specifically delegated or granted to
such Agent by the terms hereof and thereof, together with such powers, rights
and remedies as are reasonably incidental thereto and (ii) to enter into any and
all of the Collateral Documents together with such other documents as shall be
necessary to give effect to the Collateral contemplated by the other Collateral
Documents, on its behalf. Administrative Agent is hereby authorized, to (a) act
as the disbursing and collecting agent for the Lenders with respect to all
payments and collections arising in connection with the Credit Documents
(including in any proceeding described in Section 8.1(f) or (g) or any other
bankruptcy, insolvency or similar proceeding), and each Person making any
payment in connection with any Credit Document to any Secured Party is hereby
authorized to make such payment to Administrative Agent, and (b) file and prove
claims and file other documents necessary or desirable to allow the claims of
the Secured Parties with respect to any Obligation in any proceeding described
in Section 8.1(f) or (g) or any other bankruptcy, insolvency or similar
proceeding (but not to vote, consent or otherwise act on behalf of such Secured
Party). Collateral Agent is hereby authorized to (w) act as collateral agent for
each Secured Party for purposes of the perfection of all Liens created by the
Credit Documents and all other purposes stated therein, (x) manage, supervise
and otherwise deal with the Collateral, (y) take such other action as is
necessary or desirable to maintain the perfection and priority of the Liens
created or purported to be created by the Credit Documents, and (z) except as
may be otherwise specified in any Credit Document, exercise all remedies given
to the Agents and the other Secured Parties with respect to the Collateral,
whether under the Credit Documents, applicable law or otherwise. Each Agent
shall have only those duties and responsibilities that are expressly specified
herein and the other Credit Documents. Each Agent may exercise such powers,





--------------------------------------------------------------------------------





rights and remedies and perform such duties by or through its agents or
employees. Administrative Agent’s and Collateral Agent’s duties hereunder shall
be entirely administrative in nature, notwithstanding the use of the defined
terms “Administrative Agent” and “Collateral Agent”, the terms “agent”,
“administrative agent” and “collateral agent” and similar terms in any Credit
Document to refer to Administrative Agent or Collateral Agent, which terms are
used for title purposes only. Neither Administrative Agent, any Arranger, nor
Collateral Agent (i) are assuming any obligation under any Credit Document other
than as expressly set forth therein or (ii) shall have implied functions,
responsibilities, duties, obligations or other liabilities under any Credit
Document, and each Lender hereby waives and agrees not to assert any claim
against Administrative Agent, any Arranger or Collateral Agent based on the
roles, duties and legal relationships expressly disclaimed in this or the
immediately preceding sentence. No Agent shall have, by reason hereof or any of
the other Credit Documents, a fiduciary relationship in respect of any Lender or
any other Person; and nothing herein or any of the other Credit Documents,
expressed or implied, is intended to or shall be so construed as to impose upon
any Agent any obligations in respect hereof or any of the other Credit Documents
except as expressly set forth herein or therein. Without limiting the generality
of the foregoing, no Agent shall, except as expressly set forth herein and in
the other Credit Documents, have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to Parent, any Borrower or
any of their Affiliates that is communicated to or obtained by the Person
serving as such Agent or any of its Affiliates in any capacity. Any action taken
by Administrative Agent, any Arranger or Collateral Agent in reliance upon the
instructions of Requisite Lenders (or, where so required by Section 10.5, such
greater proportion of the Lenders) and the exercise by Administrative Agent, any
Arranger or Collateral Agent of the powers set forth herein or in the other
Credit Documents, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Secured Parties.
9.3    General Immunity.
(a)    No Responsibility for Certain Matters. No Agent shall be responsible to
any Lender for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or any other Credit
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to Lenders or by or on behalf of any Credit Party
or to any Lender in connection with the Credit Documents and the transactions
contemplated thereby, or for the financial condition or business affairs of any
Credit Party or any other Person liable for the payment of any Obligations, nor
shall any Agent be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained in any of the Credit Documents or as to the use of the proceeds of the
Loans or as to the existence or possible existence of any Event of Default or
Default or to make any disclosures with respect to the foregoing. Anything
contained herein to the contrary notwithstanding, Administrative Agent shall not
have any liability arising from confirmations of the amount of outstanding Loans
or the component amounts





--------------------------------------------------------------------------------





thereof or from any determination of the terms and conditions of any Applicable
Intercreditor Agreement.
(b)    Exculpatory Provisions. No Agent nor any of its Agent/Arranger Affiliates
shall be liable to any other Agent, any Lender, any Borrower or any other Credit
Party for any action taken or omitted by any Agent under or in connection with
any of the Credit Documents except to the extent caused by such Agent’s (x)
gross negligence, willful misconduct or bad faith or (y) material breach of its
express obligations under this Agreement, in each case, as determined by a
final, non-appealable judgment of a court of competent jurisdiction (and each
other Agent, Lender, each Borrower and other Credit Party hereby waives and
shall not assert any right, claim or cause of action based thereon). Without
limiting the foregoing, each Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
herewith or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder (including with
respect to enforcement and collection actions) unless and until such Agent shall
have received instructions in respect thereof from Requisite Lenders and, upon
receipt of such instructions from Requisite Lenders, such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions,
including for the avoidance of doubt refraining from any action that, in its
opinion or the opinion of its counsel, may be in violation of the automatic stay
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law. Without prejudice to the generality of the foregoing, (i) each
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any communication, instrument or document believed by it to be genuine and
correct and to have been signed or sent by the proper Person or Persons, and
shall be entitled to rely and shall be protected in relying on opinions and
judgments of attorneys (who may be attorneys for Parent and its Subsidiaries),
accountants, experts and other professional advisors selected by it; and (ii) no
Lender shall have any right of action whatsoever against any Agent as a result
of such Agent acting or (where so instructed) refraining from acting hereunder
or any of the other Credit Documents in accordance with the instructions of
Requisite Lenders. In no event shall any Agent be required to take any action
(or omit to take any action) that, in its opinion or the opinion of its counsel,
may expose any Agent to liability, or that is contrary to the terms of any
Credit Document or applicable law.
(c)    Delegation of Duties. Each Agent may perform any and all of its duties
and exercise its rights and powers under this Agreement or under any other
Credit Document by or through any one or more sub-agents. Each Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Affiliates. The exculpatory,
indemnification and other provisions of this Section 9.3 and of Section 9.6
shall apply to any of the Affiliates of each Agent and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent,
Arrangers or Collateral Agent, as applicable. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 9.3 and of Section 9.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-





--------------------------------------------------------------------------------





agent as if such sub-agent and Affiliates were named herein. Notwithstanding
anything herein to the contrary, with respect to each sub-agent appointed by any
Agent, (i) such sub-agent shall be a third party beneficiary under this
Agreement with respect to all such rights, benefits and privileges (including
exculpatory rights and rights to indemnification) and shall have all of the
rights and benefits of a third party beneficiary, including an independent right
of action to enforce such rights, benefits and privileges (including exculpatory
rights and rights to indemnification) directly, without the consent or joinder
of any other Person, against any or all of the Credit Parties and the Lenders,
(ii) such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) shall not be modified or amended without the consent
of such sub-agent, and (iii) such sub-agent shall only have obligations to the
applicable Agent and not to any Credit Party, Lender or any other Person, and no
Credit Party, Lender or any other Person shall have any rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub-agent.
9.4    Agents Entitled to Act as Lender. The agency hereby created shall in no
way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans, each Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as if
it were not performing the duties and functions delegated to it hereunder, and
the term “Lender” shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity. Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with Parent or any
of its Affiliates as if it were not performing the duties specified herein, and
may accept fees and other consideration from any Borrower for services in
connection herewith and otherwise without having to account for the same to
Lenders.
9.5    Lenders’ Representations, Warranties and Acknowledgment.
(a)    Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Parent and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of Parent
and its Subsidiaries. No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders. Except for documents expressly required by any
Credit Document to be transmitted by Administrative Agent to the Lenders, no
Agent shall have any duty or responsibility to provide any Secured Party with
any credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any Credit Party
or any Affiliate of any Credit Party that may come in to the possession of such
Agent or any of its Agent/Arranger Affiliates.





--------------------------------------------------------------------------------





(b)    Each Lender, by delivering its signature page to this Agreement or an
Assignment Agreement and funding its Initial Term Loan on the Closing Date,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Credit Document and each other document required to be approved by any
Agent, Requisite Lenders or Lenders, as applicable on the Closing Date.
(c)    Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default unless Administrative Agent
shall have received written notice from a Lender or a Borrower referring to this
Agreement, describing such Default or Event of Default. Administrative Agent
will promptly notify each other Agent and Lender of its receipt of any such
notice.
9.6    Expense Reimbursement and Indemnity.
(a)    Each Lender hereby severally agrees to reimburse each Agent and each of
their respective Agent/Arranger Affiliates (to the extent not reimbursed by any
Credit Party (and without limiting its obligation to do so)) promptly upon
demand for such Lender’s Pro Rata Share of any costs and expenses (including
reasonable fees, charges and disbursements of financial, legal and other
advisors and Taxes paid in the name of, or on behalf of, any Credit Party) that
may be incurred by Administrative Agent, Collateral Agent or any of their
respective Agent/Arranger Affiliates in connection with the preparation,
syndication, execution, delivery, administration, modification, consent, waiver
or enforcement (whether through negotiations, through any work-out, bankruptcy,
restructuring or other legal or other proceeding or otherwise) of, or legal
advice in respect of its rights or responsibilities under, any Credit Document.
(b)    Each Lender, in proportion to its Pro Rata Share, severally agrees to
indemnify each Agent and its respective Agent/Arranger Affiliates, to the extent
that such Agent or Agent/Arranger Affiliate shall not have been reimbursed by
any Credit Party (and without limiting its obligation to do so), for and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including reasonable fees and disbursements
of legal, financial and other advisors) or disbursements of any kind or nature
whatsoever (including Taxes, interest and penalties imposed for not properly
withholding or backup withholding on payments made to or for the account of any
Lender) which may be imposed on, incurred by or asserted against such Agent or
Agent/Arranger Affiliates in exercising its powers, rights and remedies or
performing its duties hereunder or under the other Credit Documents or otherwise
in its capacity as such Agent in any way relating to or arising out of this
Agreement or the other Credit Documents; provided, no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s, or its Agent/Arranger Affiliate’s, (x) gross negligence, willful
misconduct or bad faith or (y) material breach of its express obligations under
this Agreement, in each case, as determined by a final, non-appealable judgment
of a court of competent jurisdiction. If any indemnity furnished to any Agent or
any of its Agent/Arranger Affiliates for any purpose shall, in the opinion of
such Agent, be insufficient or become impaired, such Agent may call





--------------------------------------------------------------------------------





for additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished; provided, in no event
shall this sentence require any Lender to indemnify any Agent or any of its
Agent/Arranger Affiliates against any liability, obligation, loss, damage,
penalty, action, judgment, suit, cost, expense or disbursement in excess of such
Lender’s Pro Rata Share thereof; and provided, further, this sentence shall not
be deemed to require any Lender to indemnify any Agent or any of its
Agent/Arranger Affiliates against any liability, obligation, loss, damage,
penalty, action, judgment, suit, cost, expense or disbursement described in the
proviso in the immediately preceding sentence. For purposes of this Section 9.6,
“Pro Rata Share” shall be determined as of the time that the applicable
indemnity payment is sought (or, in the event at such time all the Commitments
shall have terminated and all the Loans shall have been repaid in full, as of
the time most recently prior thereto when any Loans or Commitments remained
outstanding).
9.7    Successor Administrative Agent and Collateral Agent.
(a)     Agent shall have the right to resign at any time by giving prior written
notice thereof to Lenders and the Borrower Representative. Administrative Agent
shall have the right to appoint a financial institution to act as Administrative
Agent and/or Collateral Agent hereunder, subject to the reasonable satisfaction
of the Borrower Representative (such satisfaction not required during the
continuance of an Event of Default) and Requisite Lenders, and Administrative
Agent’s resignation shall become effective on the earliest of (i) 30 days after
delivery of the notice of resignation, (ii) the acceptance of such successor
Administrative Agent by the Borrower Representative and Requisite Lenders or
(iii) such other date, if any, agreed to by Requisite Lenders. Upon any such
notice of resignation, if a successor Administrative Agent has not already been
appointed by the retiring Administrative Agent, Requisite Lenders shall have the
right, upon five Business Days’ notice to the Borrower Representative, to
appoint a successor Administrative Agent. If neither Requisite Lenders nor
Administrative Agent have appointed a successor Administrative Agent, Requisite
Lenders shall be deemed to have succeeded to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent;
provided that, until a successor Administrative Agent is so appointed by
Requisite Lenders or Administrative Agent, any collateral security held by
Administrative Agent in its role as Collateral Agent on behalf of the Lenders
and other Secured Parties under any of the Credit Documents shall continue to be
held by the retiring Collateral Agent as nominee until such time as a successor
Collateral Agent is appointed. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent and the retiring Administrative Agent shall promptly (i) transfer to such
successor Administrative Agent all sums, Securities and other items of
Collateral (if any) held by it in its capacity as Administrative Agent or
Collateral Agent under the Collateral Documents, together with all records and
other documents necessary or appropriate in connection with the performance of
the duties of the successor Administrative Agent under the Credit Documents, and
(ii) execute and deliver to such successor Administrative Agent such amendments
to financing





--------------------------------------------------------------------------------





statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent of the
security interests created under the Collateral Documents in favor of
Administrative Agent, all at Borrower’sBorrowers’ sole cost and expense without
representation or warranty by Administrative Agent, whereupon such retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. Except as provided above, any resignation of Credit Suisse or its
successor as Administrative Agent pursuant to this Section shall also constitute
the resignation of Credit Suisse or its successor as Collateral Agent. After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Section 9 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent hereunder.
Any successor Administrative Agent appointed pursuant to this Section shall,
upon its acceptance of such appointment, become the successor Collateral Agent
for all purposes hereunder. In addition to the foregoing, Collateral Agent may
resign at any time by giving prior written notice thereof to Lenders and the
Grantors. Administrative Agent shall have the right to appoint a financial
institution as Collateral Agent hereunder, subject to the reasonable
satisfaction of the Borrower Representative and Requisite Lenders and Collateral
Agent’s resignation shall become effective on the earliest of (i) 30 days after
delivery of the notice of resignation, (ii) the acceptance of such successor
Collateral Agent by the Borrower Representative and Requisite Lenders or (iii)
such other date, if any, agreed to by Requisite Lenders. Upon any such notice of
resignation, Requisite Lenders shall have the right, upon five Business Days’
notice to Administrative Agent, to appoint a successor Collateral Agent. Until a
successor Collateral Agent is so appointed by Requisite Lenders or
Administrative Agent, any collateral security held by Collateral Agent on behalf
of the Lenders and the other Secured Parties under any of the Credit Documents
shall continue to be held by the retiring Collateral Agent as nominee until such
time as a successor Collateral Agent is appointed. Upon the acceptance of any
appointment as Collateral Agent hereunder by a successor Collateral Agent, that
successor Collateral Agent shall thereupon succeed to and become vested with all
the rights, powers, privileges and duties of the retiring Collateral Agent under
this Agreement and the Collateral Documents, and the retiring Collateral Agent
under this Agreement shall promptly (i) transfer to such successor Collateral
Agent all sums, Securities and other items of Collateral (if any) held by it in
its capacity as Collateral Agent hereunder or under the Collateral Documents,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Collateral Agent
under this Agreement and the Collateral Documents, and (ii) execute and deliver
to such successor Collateral Agent or otherwise authorize the filing of such
amendments to financing statements, and take such other actions, as may be
necessary or appropriate in connection with the assignment to such successor
Collateral Agent of the security interests created under the Collateral
Documents in favor of Collateral Agent, all at Borrower’sBorrowers’ sole cost
and expense without representation or warranty by Collateral Agent, whereupon
such retiring Collateral Agent shall be discharged from its duties and
obligations under this Agreement and the Collateral Documents. After any
retiring Collateral Agent’s resignation hereunder as Collateral Agent, the
provisions of this Agreement and the Collateral Documents shall inure to its
benefit as to any actions taken





--------------------------------------------------------------------------------





or omitted to be taken by it under this Agreement or the Collateral Documents
while it was Collateral Agent hereunder.
9.8    Collateral Documents and Guarantee.
(a)    Agents under Collateral Documents and Guarantee. Each Secured Party
hereby further authorizes Administrative Agent or Collateral Agent, as
applicable, on behalf of and for the benefit of the Secured Parties, to be the
agent for and representative of the Secured Parties with respect to the
Guarantee, the Collateral and the Collateral Documents. Subject to Section 10.5,
without further written consent or authorization from any Secured Party,
Administrative Agent or Collateral Agent, as applicable may execute any
documents or instruments necessary to (i) in connection with a sale or
disposition of assets permitted by this Agreement, release any Lien encumbering
any item of Collateral that is the subject of such sale or other disposition of
assets or to which Requisite Lenders (or such other Lenders as may be required
to give such consent under Section 10.5) have otherwise consented or (ii)
release any Guarantor from the Guarantee pursuant to Section 7.12 or with
respect to which Requisite Lenders (or such other Lenders as may be required to
give such consent under Section 10.5) have otherwise consented; provided,
further, that no such release shall occur if such asset secures, or such
Guarantor is an obligor or a guarantor in respect of, the ABL Loan Agreement,
the Senior Unsecured Notes Indenture, any Incremental Equivalent Debt, any Ratio
Debt or any Refinancing Indebtedness.
(b)    Right to Realize on Collateral and Enforce Guarantee. Anything contained
in any of the Credit Documents to the contrary notwithstanding, each Borrower,
Administrative Agent, Collateral Agent and each Secured Party hereby agree that
(i) no Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce the Guarantee, it being understood and agreed that
all powers, rights and remedies hereunder and under any of the Credit Documents
may be exercised solely by Administrative Agent or Collateral Agent, as
applicable, for the benefit of the Secured Parties in accordance with the terms
hereof and thereof and all powers, rights and remedies under the Collateral
Documents may be exercised solely by Collateral Agent for the benefit of the
Secured Parties in accordance with the terms hereof and thereof, and (ii) in the
event of a foreclosure or similar enforcement action by Collateral Agent on any
of the Collateral pursuant to a public sale under the UCC or a public or private
sale other than pursuant to the UCC (including, without limitation, pursuant to
Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code),
Collateral Agent (or any Lender, except with respect to a “credit bid” pursuant
to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy
Code) may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities) shall be entitled upon instructions from
the Requisite Lenders, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such sale or disposition, to use and apply any of the Obligations as a
credit on account of the purchase price for any collateral payable by Collateral
Agent at such sale or other disposition.





--------------------------------------------------------------------------------





(c)    Release of Collateral and Guarantees, Termination of Credit Documents. It
is acknowledged that the Credit Parties will be automatically released from
their Guaranteed Obligations hereunder and from the security interests pledged
by them under the Collateral Documents upon consummation of transactions
permitted hereunder (including a merger, consolidation or liquidation or a
permitted Asset Sale) pursuant to which such Credit Party ceases to be a Credit
Party hereunder and that Liens on the Collateral will be automatically released
upon sales, dispositions or other transfers by Credit Parties of Collateral to
entities other than the Credit Parties (or their Restricted Subsidiaries)
permitted hereunder. In the event that any action is necessary or required to
evidence any such release, the Secured Parties irrevocably authorize the
Administrative Agent and Collateral Agent to take any such action, including,
(i)    to release any such Lien on any Collateral (a) upon termination of all
Commitments and payment in full of all Guaranteed Obligations, (b) upon the
transfer of such Collateral upon any sales, dispositions or other transfers by
Credit Parties not prohibited hereunder or under any other Credit Document, (c)
upon the release of any Guarantor from its obligations under any Guaranty or (d)
if approved, authorized or ratified in writing in accordance with Section 10.5;
(ii)    to release any Guarantor from its obligations under any Guaranty if such
Person ceases to be a Subsidiary or a Guarantor as a result of a transaction
permitted hereunder;
(iii)    to subordinate any Lien on Collateral to the holder of any Lien on such
Collateral that is permitted by Section 6.2 to be senior to the Liens securing
the Obligations; and
(iv)    to deliver to the applicable Credit Party (or as directed by such Credit
Party) any certificates or instruments (as defined in the UCC) in the possession
of the Collateral Agent or the termination of any control agreement for which
its Lien is released or subordinated.
Notwithstanding anything to the contrary contained herein or any other Credit
Document, when all Obligations have been paid in full, all Commitments have
terminated or expired, upon request and at the expense of Borrowerthe Borrowers,
(i) Administrative Agent shall take such actions as shall be required to release
its security interest in all Collateral, and to release all guarantee
obligations provided for in any Credit Document and (ii) to the extent required
in any jurisdiction, Lenders and other Secured Parties shall take such actions
as shall be required to release the security interest in any Collateral and
reasonably cooperate with Borrowerthe Borrowers in assigning the Notes and
Mortgages (without recourse) and shall execute all documents reasonably
necessary to evidence the discharge or such assignment of the Obligations. Any
such release of guarantee obligations shall be deemed subject to the provision
that such guarantee obligations shall be reinstated if after such release any
portion of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Borrower or any
Guarantor,





--------------------------------------------------------------------------------





or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, any Borrower or any Guarantor
or any substantial part of its property, or otherwise, all as though such
payment had not been made.
9.9    Withholding Tax. To the extent required by any applicable lawRequirements
of Law, Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. Without limiting or
expanding the provisions of Section 2.17, if the Internal Revenue Service or any
other Governmental Authority asserts a claim that Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify Administrative Agent of a change in
circumstance that rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, such Lender shall indemnify Administrative
Agent fully for, and shall make payable in respect thereof within 10 days after
demand thereof, any and all amounts paid, directly or indirectly, by
Administrative Agent as Tax or otherwise, including any penalties or interest
and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred. A certificate as to the amount of
such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Credit Document against any
amount due Administrative Agent under this Section 9.9. The agreements in this
Section 9.9 shall survive the resignation and/or replacement of Administrative
Agent, any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.
9.10    Agency for Perfection. Collateral Agent hereby appoints, authorizes and
directs each Secured Party to act as collateral sub-agent for Collateral Agent
and the other Secured Parties for purposes of the perfection of all Liens with
respect to the Collateral, including any Deposit Account maintained by a Credit
Party with, and Cash and Cash Equivalents held by, such Secured Party, and may
further authorize and direct such Secured Party to take further actions as
collateral sub-agents for purposes of enforcing such Liens or otherwise to
transfer the Collateral subject thereto to Collateral Agent, and each Secured
Party hereby agrees to take such further actions to the extent, and only to the
extent, so authorized and directed.
9.11    Parallel Liabilities. In this Section:
(a)    “Corresponding Liabilities” means all present and future liabilities and
contractual and non-contractual obligations of a Credit Party under or in
connection with this Agreement and the other Credit Documents, but excluding its
Parallel Liability.
(b)    “Parallel Liability” means a Credit Party 's undertaking pursuant to this
Section 9.11.





--------------------------------------------------------------------------------





(c)    Each Credit Party irrevocably and unconditionally undertakes to pay to
the Collateral Agent an amount equal to the aggregate amount of its
Corresponding Liabilities (as these may exist from time to time).
(d)    The Parties agree that:
(i)    a Credit Party 's Parallel Liability is due and payable at the same time
as, for the same amount of and in the same currency as its Corresponding
Liabilities;
(ii)    a Credit Party's Parallel Liability is decreased to the extent that its
Corresponding Liabilities have been irrevocably paid or discharged and its
Corresponding Liabilities are decreased to the extent that its Parallel
Liability has been irrevocably paid or discharged;
(iii)    a Credit Party's Parallel Liability is independent and separate from,
and without prejudice to, its Corresponding Liabilities, and constitutes a
single obligation of that Credit Party to the Collateral Agent (even though that
Credit Party may owe more than one Corresponding Liability to the Secured
Parties under the Credit Documents) and an independent and separate claim of the
Collateral Agent to receive payment of that Parallel Liability (in its capacity
as the independent and separate creditor of that Parallel Liability and not as a
co-creditor in respect of the Corresponding Liabilities); and
(iv)    for purposes of this Section 9.11, the Collateral Agent acts in its own
name and not as agent, representative or trustee of the Secured Parties and
accordingly holds neither its claim resulting from a Parallel Liability nor any
Collateral Documents securing a Parallel Liability on trust.
SECTION 10.    MISCELLANEOUS
10.1    Notices.
(a)    Notices Generally. Any notice or other communication herein required or
permitted to be given to a Credit Party, Collateral Agent, Administrative Agent
or Arrangers, shall be sent to such Person’s address as set forth on Appendix B
or in the other relevant Credit Document, and in the case of any Lender, the
address as indicated on Appendix B or otherwise indicated to Administrative
Agent in writing. Except as otherwise set forth in Section 3.2(b) or paragraph
(b) below, each notice hereunder shall be in writing and may be personally
served or sent by fax (except for any notices sent to Administrative Agent) or
United States mail or courier service and shall be deemed to have been given
when delivered in person or by courier service and signed for against receipt
thereof, upon receipt of fax, or three Business Days after depositing it in the
United States mail with postage prepaid and properly addressed; provided, no
notice to any Arranger or any Agent shall be effective until received by such
Arranger or such Agent; provided, further, any such notice or other
communication shall at the request of Administrative Agent be provided to any
sub-agent





--------------------------------------------------------------------------------





appointed pursuant to Section 9.3(c) as designated by Administrative Agent from
time to time.
(b)    Electronic Communications.
(i)    Notices and other communications to any Agent and the Lenders hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites, including the Platform) pursuant to procedures
approved by Administrative Agent, provided that the foregoing shall not apply to
notices to any Agent or any Lender pursuant to Section 2 if such Person has
notified Administrative Agent that it is incapable of receiving notices under
such Section by electronic communication. Administrative Agent or Borrower
Representative may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgment
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgment), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and (ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.
(ii)    Each of the Credit Parties, the Lenders and the Agents understands that
the distribution of material through an electronic medium is not necessarily
secure and that there are confidentiality and other risks associated with such
distribution and agrees and assumes the risks associated with such electronic
distribution, including risks of interception, disclosure and abuse, except to
the extent caused by the (x) gross negligence, willful misconduct or bad faith
or (y) material breach of its express obligations under this Agreement by,
Administrative Agent, as determined by a final, non-appealable judgment of a
court of competent jurisdiction.
(iii)    The Platform and any Approved Electronic Communications are provided
“as is” and “as available”. None of the Agents, Arrangers or any of their
respective officers, directors, employees, agents, advisors (insurance,
financial, legal, environmental or otherwise) or representatives (the
“Agent/Arranger Affiliates”) warrant the accuracy, adequacy, or completeness of
the Approved Electronic Communications or the Platform and each expressly
disclaims liability for errors or omissions in the Platform and the Approved
Electronic Communications. No warranty of any kind, express, implied or
statutory, including





--------------------------------------------------------------------------------





any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by any Agent, any Arranger or any Agent/Arranger Affiliates in
connection with the Platform or the Approved Electronic Communications.
Administrative Agent shall have no responsibility for maintaining or providing
any equipment, software, services or testing required in connection with any
Platform or any Approved Electronic Communications.
(iv)    Each of the Credit Parties, the Lenders and the Agents agrees that
Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with Administrative
Agent’s customary document retention procedures and policies.
(v)    Any notice of Default or Event of Default may be provided by telephone if
confirmed promptly thereafter by delivery of written notice thereof.
(c)    Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States federal and state securities laws, to
make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Nonpublic
Information with respect to Parent, its Subsidiaries or their Securities for
purposes of United States federal or state securities laws. In the event that
any Public Lender has determined for itself to not access any information
disclosed through the Platform or otherwise, such Public Lender acknowledges
that (i) other Lenders may have availed themselves of such information and (ii)
neither Borrowerthe Borrowers nor Administrative Agent has any responsibility
for such Public Lender’s decision to limit the scope of the information it has
obtained in connection with this Agreement and the other Credit Documents.
10.2    Expenses. Whether or not the transactions contemplated hereby shall be
consummated, each Borrower agrees to pay promptly: (a) all reasonable and
documented or invoiced costs and expenses actually incurred by Administrative
Agent, Collateral Agent and Arrangers in the negotiation, preparation, delivery,
execution and administration of the Credit Documents and any consents,
amendments, waivers or other modifications thereto; (b) all the costs of
furnishing all opinions by counsel for BorrowerBorrowers and the other Credit
Parties; (c) the reasonable and documented or invoiced fees, expenses and
disbursements of one primary firm of counsel to Administrative Agent and
Arrangers (as well as one local counsel in each relevant material jurisdiction)
in connection with the negotiation, preparation, execution and administration of
the Credit Documents and any consents, amendments, waivers or other
modifications thereto and any other documents or matters requested by any
Borrower; (d) all actual costs and reasonable and documented or invoiced
expenses actually incurred in creating, perfecting, recording, maintaining and
preserving Liens in favor of Collateral Agent, for the benefit of the Secured
Parties, including





--------------------------------------------------------------------------------





filing, registration and recording fees, expenses and Taxes, stamp or
documentary Taxes, search fees, title insurance premiums, notarial and
translation costs and reasonable and documented or invoiced fees, expenses and
disbursements of one primary firm of counsel to Administrative Agent (as well as
one local counsel in each relevant jurisdiction) and of counsel to the Credit
Parties providing any opinions that any Agent or Requisite Lenders may
reasonably request in respect of the Collateral or the Liens created pursuant to
the Collateral Documents; (e) all actual costs and reasonable and documented or
invoiced fees, expenses and disbursements of any auditors, accountants,
consultants or appraisers; (f) all actual costs and reasonable and documented or
invoiced expenses (including the reasonable and documented or invoiced fees,
expenses and disbursements of any appraisers, consultants, advisors and agents
employed or retained by Collateral Agent and its counsel) in connection with the
custody or preservation of any of the Collateral; (g) all other actual,
reasonable and documented or invoiced costs and expenses incurred by any Agent
or Arrangers in connection with the syndication of the Loans and Commitments and
the negotiation, preparation, delivery, execution and administration of the
Credit Documents and any consents, amendments, waivers or other modifications
thereto and the transactions contemplated thereby; and (h) all costs and
expenses, including reasonable and documented or invoiced attorneys’ fees of one
firm of counsel to Administrative Agent (as well as (A) local counsel and, with
the Borrower’sBorrower Representative’s consent (such consent not to be
unreasonably withheld or delayed) of counsel providing any opinions that any
Agent or Requisite Lenders may reasonably request in respect of the Collateral
or the Liens created pursuant to the Collateral Documents and (B) solely in the
case of an actual or perceived conflict of interest and to the extent notice
thereof is provided to the Borrower Representative, one additional counsel to
all affected Persons taken as a whole and, if necessary, one additional local
counsel in each relevant material jurisdiction to all affected Persons taken as
a whole), notarial and translation costs and costs of settlement, incurred by
any Agent, any Arranger and Lenders in preserving or enforcing any Obligations
of or in collecting any payments due from any Credit Party hereunder or under
the other Credit Documents by reason of such Default or Event of Default
(including in connection with the sale, lease or license of, collection from, or
other realization upon any of the Collateral or the enforcement of the
Guarantee) or in connection with any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work‑out” or pursuant to any
insolvency or bankruptcy cases or proceedings. For the avoidance of doubt,
compliance with the foregoing requirements of this paragraph within 30 calendar
days shall be deemed to have been effected “promptly”.
10.3    Indemnity.
(a)    In addition to the payment of expenses pursuant to Section 10.2, whether
or not the transactions contemplated hereby shall be consummated, each Credit
Party agrees to indemnify and hold harmless, each Agent, Arranger and Lender,
their respective Affiliates and the officers, partners, members, controlling
person, directors, trustees, advisors, employees, agents and sub-agents, other
representative and the successor and permitted assigns of each of each of the
foregoing (each, an “Indemnitee”) from and against any and all Indemnified
Liabilities and reimburse each Indemnitee within 30 days of written demand





--------------------------------------------------------------------------------





(together with reasonable backup documentation) for any reasonable and
documented legal or other out-of-pocket expenses incurred in connection with
investigating or defending any of the foregoing regardless of whether such
Indemnitee is a party thereto and regardless of whether or not such Indemnified
Liabilities are the result of proceedings brought by theeither Borrower, Parent,
its equityholders, affiliates or creditors (but limited, in the case of legal
fees and expenses, to one counsel to such Indemnitees taken as a whole and, if
reasonably necessary, one local counsel in any relevant material jurisdiction
and, solely in the case of an actual or perceived conflict of interest, where
the indemnified person affected by such conflict informs the Borrower
Representative of such conflict, one additional counsel and, if reasonably
necessary, one local counsel in any relevant material jurisdiction to the
similarly affected Indemnitees taken as a whole). THE FOREGOING INDEMNIFICATION
SHALL APPLY WHETHER OR NOT SUCH INDEMNIFIED LIABILITIES ARE IN ANY WAY OR TO ANY
EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM OR THEORY OF STRICT LIABILITY,
OR ARE CAUSED, IN WHOLE OR IN PART, BY ANY NEGLIGENT ACT OR OMISSION OF ANY KIND
BY ANY INDEMNITEE; provided, no Credit Party shall have any obligation to any
Indemnitee hereunder with respect to any Indemnified Liabilities to the extent
such Indemnified Liabilities arise from (i) the bad faith, gross negligence or
willful misconduct of such Indemnitee, in each case, as determined by a final,
non-appealable judgment of a court of competent jurisdiction, (ii) a material
breach by such Indemnitee (or any of its Related Parties) of its express
obligations under this Agreement or any other Credit Document as determined by a
final, non-appealable judgment of a court of competent jurisdiction or (iii) are
related to any disputes solely among Indemnitees and not arising out of, or in
connection with, any act or omission of Parent or any of its Affiliates (other
than any claims against any Indemnitee in its capacity or in fulfilling its role
as an arranger or agent or any similar role under the Facilities). To the extent
that the undertakings to defend, indemnify, pay and hold harmless set forth in
this Section 10.3 may be unenforceable in whole or in part because they are
violative of any law or public policy, the applicable Credit Party shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.
(b)    To the extent permitted by applicable law, no party hereto shall assert,
and each party hereto hereby waives, any claim against each other party hereto
and its respective Affiliates, directors, employees, attorneys, agents or
sub-agents, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, as a result of, or in any
way related to, this Agreement or any other Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
each Credit Party hereby waives, releases and agrees not to sue upon any such
claim or any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor; provided that nothing contained in this Section
10.3(b) shall limit any Credit Party’s indemnification obligations set forth in





--------------------------------------------------------------------------------





Section 10.3(a) to the extent such special, indirect, consequential or punitive
damages are included in any third party claim in connection with which such
Indemnitee is otherwise entitled to indemnification hereunder.
(c)    Notwithstanding the foregoing, no Credit Party will be required to
indemnify the Indemnitees for any amount paid or payable by the Indemnitees in
the settlement of any action, proceeding or investigation without Borrower’sthe
Borrower Representative’s written consent, which consent will not be
unreasonably withheld or delayed, but if settled with Borrower’sthe Borrower
Representative’s written consent or there is a final judgment for the plaintiff
in any proceeding, each Credit Party agrees to indemnify and hold harmless such
Indemnitees as set forth above. No Credit Party shall, without the prior written
consent of the affected Indemnitee (which consent shall not be unreasonably
withheld or delayed), affect any settlement of any pending or threatened
proceeding against such Indemnitee in respect of which indemnity could have been
sought hereunder by such Indemnitee unless such settlement (i) includes an
unconditional release of such Indemnitee from all liability or claims that are
the subject matter of such proceeding and (i) does not include any statement as
to any admission of fault or culpability. Notwithstanding the foregoing, each
Indemnitee shall be obligated to refund or return any and all amounts paid by
the applicable Credit Party to such Indemnitee for any losses, claims, damages,
liabilities and expenses to the extent such Indemnitee is not entitled to
payment of such amounts in accordance with the terms hereof.
(d)    This Section 10.3 shall not apply with respect to Taxes other than any
Taxes that represent Indemnified Liabilities arising from a non-Tax claim. No
indemnity provided in this Section 10.3 shall constitute an investment in
“United States Property” by a CFC within the meaning of Section 956 and 957 of
the Internal Revenue Code and the Treasury regulations thereunder (or any
similar law or regulation in any applicable jurisdiction).
10.4    Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender is hereby authorized by each
Credit Party at any time or from time to time, without notice to any Credit
Party or to any other Person (other than Administrative Agent), any such notice
being hereby expressly waived, to set off and to appropriate and to apply any
and all deposits (general or special, including Indebtedness evidenced by
certificates of deposit, whether matured or unmatured, but not including trust
accounts) and any other Indebtedness at any time held or owing by such Lender,
or any of its Affiliates, to or for the credit or the account of any Credit
Party against and on account of the obligations and liabilities of any Credit
Party to such Lender hereunder and participations therein and under the other
Credit Documents, including all claims of any nature or description arising out
of or connected hereto and participations therein or with any other Credit
Document, irrespective of whether or not (a) such Lender shall have made any
demand hereunder or (b) the principal of or the interest on the Loans or any
other amounts due hereunder shall have become due and payable pursuant to
Section 2 and although such obligations and liabilities, or any of them, may be
contingent or unmatured. The rights of each Lender and





--------------------------------------------------------------------------------





their respective Affiliates under this Section 10.4 are in addition to other
rights and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have.
10.5    Amendments and Waivers.
(a)    Requisite Lenders’ Consent. Subject to the additional requirements of
Sections 10.5(b) and 10.5(c), and except as provided in Section 2.20, 2.21 or
10.5(f), no amendment, modification, termination or waiver of any provision of
the Credit Documents, or consent to any departure by any Credit Party therefrom,
shall in any event be effective without the written concurrence of Requisite
Lenders; provided that Administrative Agent may, with the consent of Borrower
Representative only, amend, modify or supplement any Credit Document to cure any
ambiguity, omission, defect or inconsistency (as reasonably determined by
Administrative Agent) or grant additional guarantees or additional Liens or
Collateral to Collateral Agent, so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender or the Lenders
shall have received at least five Business Days’ prior written notice thereof
and Administrative Agent shall not have received, within five Business Days of
the date of such notice to the Lenders, a written notice from the Requisite
Lenders stating that the Requisite Lenders object to such amendment,
modification or supplement.
(b)    Affected Lenders’ Consent. Without the written consent of each Lender
that would be directly affected thereby, no amendment, modification,
termination, or consent shall be effective if the effect thereof would:
(i)    extend the scheduled final maturity of any Loan or Note;
(ii)    waive, reduce or postpone any scheduled repayment; provided, no waiver
of any condition precedent, Default, Event of Default or mandatory prepayment
shall constitute waiver, reduction or postponement of any scheduled repayment;
(iii)    reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.7 or
any change in the definition, or in the components thereof, of the term “Total
Net Leverage Ratio”) or any fee or any premium payable hereunder;
(iv)    extend the time for payment of any such interest, fees or premium;
(v)    amend, modify, terminate or waive any provision of Section 2.10(b);
(vi)    amend, modify, terminate or waive any provision of this Section 10.5(b),
Section 10.5(c), Section 10.5(d) or any other provision of this Agreement that
expressly provides that the consent of all Lenders is required;
(vii)    amend the definition of “Requisite Lenders” or “Pro Rata Share”;
provided, additional commitments or extensions of credit pursuant hereto may be





--------------------------------------------------------------------------------





included in the determination of “Requisite Lenders” or “Pro Rata Share” on
substantially the same basis as the Initial Term Loan Commitments and the
Initial Term Loans are included on the Closing Date (A) with the consent of
Requisite Lenders or (B) with respect to any Class of commitments or extensions
of credit created thereby, pursuant to any Refinancing Amendment, Incremental
Facility Amendment or Extension Amendment;
(viii)    release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guarantee except as expressly
provided in the Credit Documents and except (A) in connection with a “credit
bid” undertaken by Collateral Agent at the direction of the Requisite Lenders
pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the
Bankruptcy Code or other sale or disposition of assets in connection with an
enforcement action with respect to the Collateral permitted pursuant to the
Credit Documents (in which case only the consent of the Requisite Lenders will
be needed for such release) or (B) as otherwise expressly permitted by this
Agreement or any other Credit Document in connection with the sale of any
Collateral or Guarantor (other than Parent and the BorrowerBorrowers); or
(ix)    consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document;
provided that, for the avoidance of doubt, all Lenders shall be deemed directly
affected by any amendment described in clauses (vi), (vii), (viii) and (ix).
(c)    Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:
(i)    increase any Commitment of any Lender over the amount thereof then in
effect, or extend the date of expiration of any Commitment of any Lender, in
each case without the consent of such Lender; provided, no amendment,
modification or waiver of any condition precedent, covenant, Default, Event of
Default or mandatory prepayment shall constitute an increase in or extension of
the expiration of any Commitment of any Lender;
(ii)    change any provisions of any Credit Document in a manner that by its
terms adversely affects the rights in respect of conditions to Credit
Extensions, Collateral or payments due to Lenders of any Class differently than
Lenders of any other Class, without the written consent of Lenders representing
a Majority in Interest of each affected Class; or
(iii)    amend, modify, terminate or waive any provision of the Credit Documents
as the same applies to the rights or obligations of any Agent, or Arrangers, in
each case without the consent of such Agent or Arranger, as applicable.





--------------------------------------------------------------------------------





(d)    Class Amendments; Payoff Amendments. Notwithstanding anything to the
contrary in Section 10.5, (i) any waiver, amendment or modification of this
Agreement or any other Credit Document, or any consent to any departure by any
Credit Party therefrom, that by its terms affects the rights or duties under
this Agreement of the Lenders of a particular Class (but not the Lenders of any
other Class), may be effected by an agreement or agreements in writing entered
into by Parent, the applicable Borrower and the requisite number or percentage
in interest of the affected Class of Lenders that would be required to consent
thereto under this Section 10.5 if such Class of Lenders were the only Class of
Lenders hereunder at the time; and (ii) no consent with respect to any
amendment, waiver or other modification of this Agreement or any other Credit
Document shall be required of any Lender that receives payment in full of the
principal of and interest and premium (if any) accrued on each Loan made by, and
all other amounts owing to, such Lender or accrued for the account of such
Lender under this Agreement and the other Credit Documents at the time such
amendment, waiver or other modification becomes effective and whose Commitments
terminate by the terms and upon the effectiveness of such amendment, waiver or
other modification.
(e)    Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender, each future Lender and, if signed by a Credit Party, on such
Credit Party.
(f)    Notwithstanding the foregoing, this Agreement may be amended:
(i)    with the written consent of the applicable Borrower, Administrative Agent
(such consent not to be unreasonably withheld) and the Lenders providing the
relevant Replacement Term Loans to permit the refinancing or replacement of all
or any portion of the outstanding Loans of any Class (such loans, the “Replaced
Term Loans”) with one or more replacement term loans hereunder (“Replacement
Term Loans”) pursuant to a Refinancing Amendment; provided that:
(A)    the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Replaced Term Loans plus the
amount of accrued interest and premium thereon and underwriting discounts, fees,
commissions and expenses associated therewith (it being agreed that any
Replacement Term Loans may constitute a portion of the same tranche as any
permitted Incremental Facility),
(B)    such Replacement Term Loans have a final Maturity Date equal to or later
than the final Maturity Date of, and have a weighted average life to maturity
equal to or greater than the weighted average life to maturity of, such Replaced
Term Loans at the time of such refinancing,





--------------------------------------------------------------------------------





(C)    the Replacement Term Loans shall be guaranteed solely by the Guarantors
and shall be secured on a pari passu basis with the other Obligations solely by
the Collateral,
(D)    any Replacement Term Loans may participate on a pro rata basis or a less
than pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments in respect of the Loans, in each case as
agreed by the applicable Borrower and the Lenders providing the relevant
Replacement Term Loans, but may not participate on a basis that is more
favorable than pro rata,
(E)    such Replacement Term Loans shall have pricing (including interest, fees
and premiums) and, subject to preceding clause (D), optional prepayment and
redemption terms as may be agreed to by the applicable Borrower and the lenders
providing such Replacement Term Loans,
(F)    all terms (other than with respect to margin, pricing, maturity or fees)
applicable to such Replacement Term Loans (other than any terms which are
applicable only after the Maturity Date of the Initial Term Facility or that are
also added to this Agreement for the benefit of the existing Lenders) shall be
no more favorable to the Lenders providing such Replacement Term Loans (taken as
a whole) than to the existing Lenders, unless otherwise reasonably acceptable to
Administrative Agent (and Administrative Agent is hereby authorized to enter
into any Amendment to this Agreement to give effect to any such more favorable
terms for the benefit of the existing Lenders without the consent of any other
party hereto other than the applicable Borrower), and
(G)    for the avoidance of doubt, the foregoing shall not affect any Borrower’s
rights under Section 6.1(m) to incur Refinancing Indebtedness (or incur any
loans or establish commitments thereunder) that is not pari passu in right of
payment or security with the Obligations.
(ii)    Each of the parties hereto hereby agrees that, upon the effectiveness of
any Refinancing Amendment, this Agreement shall be amended by the applicable
Borrower, Administrative Agent and the Lenders providing the relevant
Replacement Term Loans, to the extent (but only to the extent) necessary to
reflect the existence and terms of the Replacement Term Loans incurred pursuant
thereto and the Lenders hereby irrevocably authorize Administrative Agent to
enter into such Refinancing Amendment and any amendment to any of the other
Credit Documents with Credit Parties as may be necessary in order to establish
new tranches or sub-tranches in respect of Loans or Commitments increased or
extended pursuant to this Section 10.5(cf) and such technical amendments as may
be necessary or appropriate in the reasonable opinion of Administrative Agent
and the applicable Borrower in connection with the establishment of such new
tranches or sub-tranches, in each case on terms consistent with this Section
10.5(cf). It is understood that any Lender





--------------------------------------------------------------------------------





approached to provide all or a portion of Replacement Term Loans may elect or
decline, in its sole discretion, to provide such Replacement Term Loans.
10.6    Successors and Assigns; Participations.
(a)    Generally. This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of Lenders. No Credit Party’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by any Credit Party without the prior written consent of all Lenders.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby,
Affiliates of each of the Agents and Lenders and other Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Register. Each Borrower, Administrative Agent and Lenders shall deem and
treat the Persons listed as Lenders in the Register as the holders and owners of
the corresponding Commitments and Loans listed therein for all purposes hereof,
and no assignment or transfer of any such Commitment or Loan shall be effective,
in each case, unless and until recorded in the Register following receipt of a
fully executed Assignment Agreement effecting the assignment or transfer
thereof, together with the required forms and certificates regarding Tax matters
and any fees payable in connection with such assignment, in each case, as
provided in Section 10.6(d). Each assignment shall be recorded in the Register
promptly following receipt by Administrative Agent of the fully executed
Assignment Agreement and all other necessary documents and approvals, prompt
notice thereof shall be provided to the applicable Borrower and a copy of such
Assignment Agreement shall be maintained by Administrative Agent. The date of
such recordation of a transfer shall be referred to herein as the “Assignment
Effective Date.” Any request, authority or consent of any Person who, at the
time of making such request or giving such authority or consent, is listed in
the Register as a Lender shall be conclusive and binding on any subsequent
holder, assignee or transferee of the corresponding Commitments or Loans.
(c)    Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitments or Loans owing to it or
other Obligations to any Person meeting the criteria of the definition of the
term “Eligible Assignee” upon giving of notice to the Borrower Representative
and Administrative Agent and consented to by the Administrative Agent (such
consent not to be unreasonably delayed or withheld) and the Borrower
Representative (such consent not to be (x) unreasonably withheld or delayed, (y)
required with respect to any person meeting the criteria of clause (i) of the
term “Eligible Assignee” or (z) required (1) at any time an Event of Default
arising under Section 8.1(a), (f) or (g) shall have occurred and then be
continuing or (2) during the primary syndication of the Loans); provided that
each such assignment pursuant to this Section 10.6(c) (treating contemporaneous
assignments by or to Related Funds as one assignment for such purposes) shall be
in an aggregate amount of not less than $1,000,000 (or such lesser amount as may





--------------------------------------------------------------------------------





be agreed to by the Borrower Representative and Administrative Agent or as shall
constitute the aggregate amount of the Loans of the applicable Class of the
assigning Lender) with respect to the assignment of Loans. The Borrower
Representative shall be deemed to have consented to any such assignment for
which its consent is required hereunder unless the Borrower Representative shall
object thereto by written notice to Administrative Agent within 105 Business
Days after having received notice of such proposed assignment.
(d)    Mechanics. The parties to each assignment shall (A) execute and deliver
to the Administrative Agent an Assignment Agreement via an electronic settlement
system acceptable to the Administrative Agent or (B) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment Agreement, in each case, together with a processing and
recordation fee of $3,500 (other than as agreed by Administrative Agent and
except that no such processing and recordation fee shall be payable (x) in
connection with an assignment by or to any Arranger or any Affiliate thereof,
(y) in the case of an assignee which is already a Lender or is an affiliate or
Related Fund of a Lender or a Person under common management with a Lender or
(z) during the Primary Syndication Period), payable to Administrative Agent.
Assignments made pursuant to the foregoing provision shall be effective as of
the Assignment Effective Date. In connection with all assignments there shall be
delivered to Administrative Agent such forms, certificates or other evidence, if
any, with respect to United States federal income tax withholding matters as the
assignee under such Assignment Agreement may be required to deliver pursuant to
Section 2.17(d).
(e)    Representations and Warranties of Assignee/Assignor. Each Lender, upon
execution and delivery hereof or upon succeeding to an interest in the
Commitments and Loans, as the case may be, represents and warrants as of the
Closing Date or as of the Assignment Effective Date that (i) it is an Eligible
Assignee; (ii) it has experience and expertise in the making of or investing in
commitments or loans such as the applicable Commitments or Loans, as the case
may be and (iii) it will make or invest in, as the case may be, its Commitments
or Loans for its own account in the ordinary course and without a view to
distribution of such Commitments or Loans within the meaning of the Securities
Act or the Exchange Act or other federal securities laws (it being understood
that, subject to the provisions of this Section 10.6, the disposition of such
Commitments or Loans or any interests therein shall at all times remain within
its exclusive control). It is understood and agreed that Administrative Agent
and each assignor Lender shall be entitled to rely, and shall incur no liability
for relying, upon the representations and warranties of an assignee set forth in
this Section 10.6(e) and in the applicable Assignment Agreement.
(f)    Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 10.8) and be





--------------------------------------------------------------------------------





released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, anything contained in any of the Credit
Documents to the contrary notwithstanding, such assigning Lender shall continue
to be entitled to the benefit of all indemnities hereunder as specified herein
with respect to matters arising out of the prior involvement of such assigning
Lender as a Lender hereunder); (iii) the Commitments shall be modified to
reflect any Commitment of such assignee of such assigning Lender, if any; and
(iv) if any such assignment occurs after the issuance of any Note hereunder, the
assigning Lender shall, upon the effectiveness of such assignment or as promptly
thereafter as practicable, surrender its applicable Notes to Administrative
Agent for cancellation, and thereupon the applicable Borrower shall issue and
deliver new Notes, if so requested by the assignee and/or assigning Lender, to
such assignee and/or to such assigning Lender, with appropriate insertions, to
reflect the outstanding Loans of the assignee and/or the assigning Lender.
(g)    Participations.
(i)    Each Lender shall have the right at any time to sell one or more
participations to any Person (other than (A) Parent, any of its Subsidiaries or
any of its Affiliates, (B) any natural Person and (C) so long as a list of
Disqualified Lenders has been made available to Administrative Agent and (upon
request) all Lenders, any Disqualified Lender identified on such list at such
time) in all or any part of its Commitments, Loans or in any other Obligation.
(ii)    The holder of any such participation, other than an Affiliate of the
Lender granting such participation, shall not be entitled to require such Lender
to take or omit to take any action hereunder except with respect to any
amendment, modification or waiver that would (A) extend the final scheduled
maturity of any Commitment, Loan or Note in which such participant is
participating, or reduce the rate or extend the time of payment of interest or
fees thereon (except in connection with a waiver of applicability of any
post‑default increase in interest rates) or reduce the principal amount thereof,
or increase the amount of the participant’s participation over the amount
thereof then in effect (it being understood that a waiver of any Default or
Event of Default or of a mandatory reduction in the Commitment shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment or Loan shall be permitted without the consent of any participant
if the participant’s participation is not increased as a result thereof), (B)
consent to the assignment or transfer by any Credit Party of any of its rights
and obligations under this Agreement or (C) release all or substantially all of
the Collateral under the Collateral Documents or all or substantially all of the
Guarantors from the Guarantee (in each case, except as expressly provided in the
Credit Documents).
(iii)    Each Borrower agrees that each participant shall be entitled to the
benefits of Sections 2.15(c), 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (c) of
this Section;





--------------------------------------------------------------------------------





provided, (x) a participant shall not be entitled to receive any greater payment
under Section 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such participant, unless
(A) the sale of the participation to such participant is made with Borrower’sthe
Borrower Representative’s prior written consent (not to be unreasonably withheld
or delayed) or (B) such greater payment results from a Change in Law after the
date the participation was sold to the participant and (y) a participant that
would be a Non-U.S. Lender if it were a Lender shall not be entitled to the
benefits of Section 2.17 unless the Borrower Representative is notified of the
participation sold to such participant and such participant agrees, for the
benefit of BorrowerBorrowers, to comply with Section 2.17(d) as though it were a
Lender; provided, further that, except as specifically set forth in clauses (x)
and (y) of this sentence, nothing herein shall require any notice to any
Borrower or any other Person in connection with the sale of any participation.
To the extent permitted by law, each participant also shall be entitled to the
benefits of Section 10.4 as though it were a Lender, provided such participant
agrees to be subject to Section 2.14 as though it were a Lender.
(iv)    Participant Register. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of each Borrower,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under the Credit Documents (the “Participant
Register”); provided that no Lender shall be required to disclose all or any
portion of the Participant Register (including the identity of any participant
or any information relating to a participant’s interest in any obligation under
any Credit Document) to any Person except to the extent that such disclosure is
necessary to establish that any such obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt,
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(h)    Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.6 any Lender
may assign, pledge and/or grant a security interest in all or any portion of its
Loans, the other Obligations owed by or to such Lender, and its Notes, if any,
to secure obligations of such Lender (including to secure obligations owed to
any Federal Reserve Bank pursuant to Regulation A of the Board of Governors and
any operating circular issued by such Federal Reserve Bank or to any central
bank in accordance with applicable law); provided, that no Lender, as between
Borrower and such Lender, shall be relieved of any of its obligations hereunder
as a result of any such assignment and pledge, and provided, further, that in no
event shall the applicable Federal Reserve Bank, central bank, pledgee or
trustee, be considered to be





--------------------------------------------------------------------------------





a “Lender” or be entitled to require the assigning Lender to take or omit to
take any action hereunder.
10.7    Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
10.8    Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.15(c), 2.16, 2.17, 10.2,
10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.14, 9.3(b)
and 9.6 shall survive the payment of the Loans and the termination hereof.
10.9    No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent, Arranger or Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each Agent, Arranger and
Lender hereby are cumulative and shall be in addition to and independent of all
rights, powers and remedies existing by virtue of any statute or rule of law or
in any of the other Credit Documents. Any forbearance or failure to exercise,
and any delay in exercising, any right, power or remedy hereunder shall not
impair any such right, power or remedy or be construed to be a waiver thereof,
nor shall it preclude the further exercise of any such right, power or remedy.
10.10    Marshalling; Payments Set Aside. None of any Agent, Arranger nor Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Credit Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or any Agent or Lender enforces any security interests or exercises
any right of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.
10.11    Severability. In case any provision in or obligation hereunder or under
any other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such





--------------------------------------------------------------------------------





provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
10.12    Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.
10.13    Headings. Section headings herein are included herein for convenience
of reference only and shall not constitute a part hereof for any other purpose
or be given any substantive effect.
10.14    APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.
10.15    CONSENT TO JURISDICTION. (A). SUBJECT TO CLAUSES (A) AND (E) OF THE
FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE
OBLIGATIONS, WHETHER ARISING UNDER THE LAWS OF CONTRACT, TORT OR OTHERWISE,
SHALL BE BROUGHT IN ANY FEDERAL COURT OF THE UNITED STATES SITTING IN THE
BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER
JURISDICTION, IN ANY STATE COURT OF COMPETENT JURISDICTION LOCATED IN THE STATE,
COUNTY AND CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH
CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A)
ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF
SUCH COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF
RIGHTS UNDER ANY COLLATERAL DOCUMENT GOVERNED BY LAWS OTHER THAN THE LAWS OF THE
STATE OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B) WAIVES
ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN
ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS
PROVIDED IN ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN
CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL





--------------------------------------------------------------------------------





JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (E) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY
IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY
RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.
(b)    EACH CREDIT PARTY THAT IS ORGANIZED UNDER THE LAWS OF A JURISDICTION
OUTSIDE THE UNITED STATES APPOINTS THE BORROWER REPRESENTATIVE AS ITS AGENT (IN
SUCH CAPACITY, THE “PROCESS AGENT”) TO RECEIVE, ON ITS BEHALF, SERVICE OF COPIES
OF THE SUMMONS AND COMPLAINT AND ANY OTHER PROCESS THAT MAY BE SERVED IN ANY
SUCH PROCEEDING. SERVICE MAY BE MADE ON THE PROCESS AGENT BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 10.1 HEREOF.
10.16    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE
HEREUNDER. IN THE





--------------------------------------------------------------------------------





EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.
10.17    Confidentiality. Each Agent, and each Lender shall hold all information
regarding Parent and its Subsidiaries and their businesses and obtained by such
Agent or such Lender pursuant to the requirements hereof in accordance with such
Agent’s and such Lender’s customary procedures for handling confidential
information of such nature and in any case with at least the same degree of care
used in maintaining the confidentiality of its own confidential information, it
being understood and agreed by each Borrower that, in any event, Administrative
Agent, Collateral Agent, any Agent and any Arranger may disclose such
information to the Lenders and each Agent, Arranger and Lender may make
(i) disclosures of such information to Affiliates of such Lender, Agent or
Arranger and to their respective Agent/Arranger Affiliates (and to other Persons
authorized by a Lender, Agent or Arranger to organize, present or disseminate
such information in connection with disclosures otherwise made in accordance
with this Section 10.17), (ii) disclosures of such information reasonably
required by any pledgee under Section 10.6(h) or any bona fide or potential
assignee, transferee or participant in connection with the contemplated
assignment, transfer or participation of any Loans or any participations therein
or by any direct or indirect contractual counterparties (or the professional
advisors thereto) to any swap or derivative transaction relating to any Borrower
and its obligations (provided, such assignees, transferees, participants,
counterparties and advisors are advised of and agree to be bound by either the
provisions of this Section 10.17 or other provisions at least as restrictive as
this Section 10.17), (iii) disclosure to any rating agency when required by it,
provided that, prior to any disclosure, such rating agency shall undertake in
writing to preserve the confidentiality of any information relating to the
Credit Parties received by it from any of the Agents or any Lender, (iv) to the
extent reasonably necessary, disclosures in connection with the exercise of any
remedies hereunder or under any other Credit Document, (v) disclosures required
under applicable law or required or requested by any governmental agency or
representative thereof or by the NAIC or pursuant to legal or judicial process;
provided, unless specifically prohibited by applicable law or court order, each
Lender and each Agent shall make commercially reasonable efforts to notify the
Borrower Representative of any request by any governmental agency or
representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of such
Lender by such governmental agency) for disclosure of any such non-public
information prior to disclosure of such information, (vi) disclosures consented
to by the Borrower Representative, (vii) to the extent that such information is
received by an Agent from a third party that is not, to such Arranger’s
knowledge, subject to confidentiality obligations (whether legal, contractual,
fiduciary or otherwise) owing to Parent or its Subsidiaries, (viii) disclosure
on a confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Loans, and (ix) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this Section or (B) is in the possession
of an Agent or Lender prior to its obtaining such Information from Parent or any
of its Subsidiaries. In addition, each Agent and each Lender may disclose the
existence of this Agreement and the information about this Agreement to market
data collectors, similar





--------------------------------------------------------------------------------





service providers to the lending industry, and service providers to Agents and
the Lenders in connection with the administration and management of this
Agreement and the other Credit Documents or in connection with tombstones or
other advertising or marketing materials. Notwithstanding anything to the
contrary set forth herein, each party (and each of their respective employees,
representatives or other agents) may disclose to any and all Persons without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
and other tax analyses) that are provided to any such party relating to such tax
treatment and tax structure. However, any information relating to the tax
treatment or tax structure shall remain subject to the confidentiality
provisions hereof (and the foregoing sentence shall not apply) to the extent
reasonably necessary to enable the parties hereto, their respective Affiliates
and their respective Affiliates’ directors and employees to comply with
applicable securities laws. For this purpose, “tax structure” means any facts
relevant to the federal income tax treatment of the transactions contemplated by
this Agreement but does not include information relating to the identity of any
of the parties hereto or any of their respective Affiliates.
10.18    Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, such Borrower shall pay to Administrative Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and each Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to the applicable Borrower.
10.19    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic format (i.e., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.





--------------------------------------------------------------------------------





10.20    Effectiveness; Entire Agreement. This Agreement shall become effective
upon the execution of a counterpart hereof by each of the parties hereto and
receipt by Borrower and Administrative Agent of written or telephonic
notification of such execution and authorization of delivery thereof. With the
exception of those terms, which by the terms of the Commitment Letter remain in
full force and effect, all of the obligations of the Arrangers and their
Affiliates under the Commitment Letter shall terminate and be superseded by the
Credit Documents and the Arrangers and their Affiliates shall be released from
all liability in connection therewith, including any claim for injury or
damages, whether consequential, special, direct, indirect, punitive or
otherwise. This Agreement and the other Credit Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof, including any commitment advices submitted by Lenders
(but do not supersede any other provisions of the Commitment Letter except as
set forth above (or any separate letter agreements with respect to fees payable
to the Arrangers or Administrative Agent) that do not by the terms of such
documents terminate upon the effectiveness of this Agreement, all of which
provisions shall remain in full force and effect).
10.21    PATRIOT Act. Each Lender and Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies each Credit Party that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or Administrative Agent, as applicable, to identify such Credit Party in
accordance with the PATRIOT Act.
10.22    Electronic Execution of Loan Documents. The words “execution,”
“signed,” “signature,” and words of like import in any Loan Documents shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
10.23    No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Credit Parties, their
stockholders and/or their Affiliates. Each Credit Party agrees that nothing in
the Credit Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and such Credit Party, its stockholders or its
Affiliates, on the other. The Credit Parties acknowledge and agree that (i) the
transactions contemplated by the Credit Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Credit Parties, on
the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of any Credit Party, its stockholders or its Affiliates with respect to





--------------------------------------------------------------------------------





the transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Credit Party, its
stockholders or its Affiliates on other matters) or any other obligation to any
Credit Party except the obligations expressly set forth in the Credit Documents
and (y) each Lender is acting solely as principal and not as the agent or
fiduciary of any Credit Party, its management, stockholders, creditors or any
other Person. Each Credit Party acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. Each Credit Party agrees that
it will not claim that any Lender has rendered advisory services of any nature
or respect, or owes a fiduciary or similar duty to such Credit Party, in
connection with the financing transactions provided for herein or the process
leading thereto.
10.24    Judgment Currency. In respect of any judgment or order given or made
for any amount due under this Agreement or any other Credit Document that is
expressed and paid in a currency (the “judgment currency”) other than Dollars,
the Credit Parties will indemnify Administrative Agent and any Lender against
any loss incurred by them as a result of any variation as between (i) the rate
of exchange at which the Dollar amount is converted into the judgment currency
for the purpose of such judgment or order and (ii) the rate of exchange, as
quoted by Administrative Agent or by a known dealer in the judgment currency
that is designated by Administrative Agent, at which Administrative Agent or
such Lender is able to purchase Dollars with the amount of the judgment currency
actually received by Administrative Agent or such Lender. The foregoing
indemnity shall constitute a separate and independent obligation of the Credit
Parties and shall survive any termination of this Agreement and the other Credit
Documents, and shall continue in full force and effect notwithstanding any such
judgment or order as aforesaid. The term “rate of exchange” shall include any
premiums and costs of exchange payable in connection with the purchase of or
conversion into Dollars.
10.25    Authorization of Filing of Financing Statements. Collateral Agent is
hereby authorized to file one or more financing statements (including fixture
filings), continuation statements, or other documents for the purpose of
perfecting, confirming, continuing, enforcing or protecting the security
interest granted by each Credit Party pursuant to the Collateral Documents to
which it is a party, without the signature of any Credit Party, and naming any
Credit Party or the Credit Parties as debtors and Collateral Agent as secured
party. Each Credit Party authorizes Collateral Agent to use the collateral
description “all assets,” “all personal property, whether now existing or
hereafter acquired,” “all of the debtor’s assets, whether now owned or hereafter
acquired” or words of similar effect in any such financing statements filed or
other filings for the purpose of perfecting, confirming, continuing, enforcing
or protecting the security interest granted hereunder by such Credit Party.
10.26    Actions in Concert. Notwithstanding anything herein or in the other
Credit Documents to the contrary, each Lender hereby agrees with each other
Lender that no Lender





--------------------------------------------------------------------------------





shall take any action to protect or enforce its rights against any Credit Party
arising out of this Agreement or any other Credit Document without first
obtaining the prior written consent of Administrative Agent or Requisite
Lenders, it being the intent of the Lenders that any such action to protect or
enforce rights under this Agreement and the other Credit Documents shall be
taken in concert and at the direction or with the consent of Administrative
Agent or Requisite Lenders; provided, however, that each Lender may file and
prove a claim for its share amount of the principal and interest owing and
unpaid in respect of the Loans in a proceeding under any Debtor Relief Law.
10.27    Applicable Intercreditor Agreements. (a). Each of the Lenders and the
other Secured Parties acknowledges that obligations of Borrowerthe Borrowers and
the Guarantors under certain permitted Indebtedness, including Incremental
Equivalent Indebtedness, Ratio Debt, Refinancing Indebtedness, Indebtedness
under the ABL Loan Agreement and any other Indebtedness permitted under this
Agreement (any such Indebtedness, “Ranked Indebtedness”), may be secured by
Liens on assets of Borrowerthe Borrowers and the Guarantors that constitute
Collateral. Each of the Lenders and the other Secured Parties hereby irrevocably
authorizes and directs Administrative Agent to execute and deliver, in each case
on behalf of such Secured Party and without any further consent, authorization
or other action by such Secured Party, (i) on the Closing Date, the ABL
Intercreditor Agreement, (ii) from time to time upon the request of any
Borrower, in connection with the establishment, incurrence, amendment,
refinancing or replacement of any Ranked Indebtedness, any Applicable
Intercreditor Agreement (it being understood that Administrative Agent is hereby
authorized and directed to determine the terms and conditions of any such
Applicable Intercreditor Agreement as contemplated by the definition of the term
“Applicable Intercreditor Agreement”), and (iii) any documents relating thereto.
(b)    Each of the Lenders and the other Secured Parties hereby irrevocably (i)
consents to the treatment of Liens to be provided for under any Applicable
Intercreditor Agreement, (ii) agrees that, upon the execution and delivery
thereof, such Secured Party will be bound by the provisions of any Applicable
Intercreditor Agreement as if it were a signatory thereto and will take no
actions contrary to the provisions of any Applicable Intercreditor Agreement,
(iii) agrees that no Secured Party shall have any right of action whatsoever
against Administrative Agent as a result of any action taken by Administrative
Agent pursuant to this Section or in accordance with the terms of any Applicable
Intercreditor Agreement and (iv) authorizes and directs Administrative Agent to
carry out the provisions and intent of each such document.
(c)    Each of the Lenders and the other Secured Parties hereby irrevocably
further authorizes and directs Administrative Agent to execute and deliver, in
each case on behalf of such Secured Party and without any further consent,
authorization or other action by such Secured Party, any amendments, supplements
or other modifications of any Applicable Intercreditor Agreement that any
Borrower may from time to time request (i) to give effect to any establishment,
incurrence, amendment, extension, renewal, refinancing or replacement of any
Ranked Indebtedness, (ii) to confirm for any party that such Applicable
Intercreditor Agreement is effective and binding upon Administrative Agent on
behalf of





--------------------------------------------------------------------------------





the Secured Parties or (iii) to effect any other amendment, supplement or
modification so long as the resulting agreement would constitute an Applicable
Intercreditor Agreement if executed at such time as a new agreement.
(d)    Each of the Lenders and the other Secured Parties hereby irrevocably
further authorizes and directs Administrative Agent to execute and deliver, in
each case on behalf of such Secured Party and without any further consent,
authorization or other action by such Secured Party, any amendments, supplements
or other modifications of any Collateral Document to add or remove any legend
that may be required pursuant to any Applicable Intercreditor Agreement.
(e)    Administrative Agent shall have the benefit of the provisions of Article
9 with respect to all actions taken by it pursuant to this Section or in
accordance with the terms of any Applicable Intercreditor Agreement to the full
extent thereof.
10.28    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)
the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)
the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)
a reduction in full or in part or cancellation of any such liability;

(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii)
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.

10.29    Post-Acceleration Debt Allocation.





--------------------------------------------------------------------------------





(a)        Notwithstanding any provision of any Credit Document to the contrary,
on the DAM Exchange Date, each Lender holding Initial Dollar Term Loans that has
elected (pursuant to procedures to be advised by the Administrative Agent to the
Lenders) to have this Section 10.29 apply to its Initial Dollar Term Loans
(which election may occur on any date on or prior to the DAM Exchange Date, it
being understood that any Lender not affirmatively making such election shall be
deemed not to have made such election) and each Lender holding Initial Euro Term
Loans (to the extent of its Initial Euro Term Loans) shall automatically and
without further act (and without regard to the provisions of Section 10.6 of the
Credit Agreement), assign to other Lenders a portion of its interests in the
Initial Dollar Term Loans and the Initial Euro Term Loans and/or purchase from
other Lenders a portion of such Lender’s interests in the Initial Dollar Term
Loans and Initial Euro Term Loans, such that in lieu of the interests such
Lender holds as of such date in the Initial Dollar Term Loans and the Initial
Euro Term Loans (whether as a Lender of record or by participation) such Lender
shall hold an interest in the Initial Dollar Term Loans (including the
Obligations of each Credit Party in respect of the Initial Dollar Term Loans)
equal to such Lender’s Pro Rata Share of all Initial Dollar Term Loans
outstanding as at such date of determination, whether or not such Lender
previously had an interest in Initial Dollar Term Loans, and such Lender shall
hold an interest in the Initial Euro Term Loans (including the Obligations of
each Credit Party in respect of the Initial Euro Term Loans) equal to such
Lender’s Pro Rata Share of all Initial Euro Term Loans outstanding as at such
date of determination, whether or not such Lender previously had an interest in
Initial Euro Term Loans. If a Lender holding Initial Dollar Term Loans has
elected to have this Section 10.29 apply to it, such Lender may also elect upon
the occurrence of a DAM Exchange Date that the interests in the Initial Euro
Term Loans acquired by such Lender shall be acquired by participation and not by
assignment. In such case, the Administrative Agent shall determine the
equivalent in Dollars of the Loans outstanding in Euros determined at the
exchange rate on the date designated by the Administrative Agent, and such
participation shall be structured as a participation in Dollars and be purchased
by such Lender in Dollars, in each case, based on the exchange rate as in effect
on the date immediately preceding the DAM Exchange Date, such that any amounts
received by the Lender of record with respect to such Loans in Euros shall be
converted, based on the exchange rate as in effect on the date of receipt, and
paid over to the participant in Dollars. In no event shall the operation of the
provisions of this Section 10.29(a) affect the aggregate amount of the
obligations of the Credit Parties to the Lenders under the Credit Documents.
(b)    From and after the DAM Exchange Date, each payment received by the
Administrative Agent pursuant to any Credit Document in respect of the
Obligations, and each distribution made by the Administrative Agent pursuant to
any Collateral Document in respect of the Obligations, shall be distributed to
the Lenders in accordance with this Section 10.29 as at the date of such
distribution. Each Lender hereby agrees that promptly upon its receipt on or
after the DAM Exchange Date of any amount, including by way of setoff, in
respect of an Obligation, it shall pay over to the Administrative Agent such
amount for distribution to the Lenders in accordance





--------------------------------------------------------------------------------





with their respective Pro Rata Share and that to the extent a Lender does not
pay over any such amounts, the Administrative Agent shall make adjustments to
distributions to the Lenders to achieve the allocation provided by the terms of
this Agreement. On the DAM Exchange Date, the Register will be revised to
reflect an allocation of the Loans that gives effect to the DAM Exchange.
[Remainder of page intentionally left blank]





